UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Absolute Return 500 Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (23.7%) (a) Shares Value Basic materials (0.7%) Allied Nevada Gold Corp. (NON) 186 $7,265 Bemis Co., Inc. 218 6,860 FMC Corp. 212 11,741 International Flavors & Fragrances, Inc. 144 8,580 Newmont Mining Corp. 407 22,796 PPG Industries, Inc. 176 20,212 Royal Gold, Inc. 104 10,385 Sherwin-Williams Co. (The) 118 17,571 Sigma-Aldrich Corp. 164 11,802 Valspar Corp. 173 9,705 Capital goods (1.0%) Ball Corp. 253 10,704 Covanta Holding Corp. 391 6,710 General Dynamics Corp. 382 25,257 Lockheed Martin Corp. 306 28,574 Northrop Grumman Corp. 350 23,251 Raytheon Co. 459 26,236 Republic Services, Inc. 531 14,608 Roper Industries, Inc. 164 18,022 Stericycle, Inc. (NON) 156 14,121 Waste Connections, Inc. 282 8,531 Communication services (0.7%) American Tower Corp. Class A (R) 277 19,775 AT&T, Inc. 627 23,638 IAC/InterActiveCorp. 230 11,974 Verizon Communications, Inc. 1,305 59,468 Windstream Corp. 596 6,026 Conglomerates (0.4%) AMETEK, Inc. 436 15,456 Danaher Corp. 578 31,877 General Electric Co. 1,306 29,659 Consumer cyclicals (2.9%) Advance Auto Parts, Inc. 98 6,707 Amazon.com, Inc. (NON) 209 53,153 AutoZone, Inc. (NON) 30 11,090 Bed Bath & Beyond, Inc. (NON) 232 14,616 Big Lots, Inc. (NON) 116 3,431 Cintas Corp. 262 10,860 Discovery Communications, Inc. Class A (NON) 268 15,981 Dollar General Corp. (NON) 153 7,886 Dollar Tree, Inc. (NON) 255 12,310 Dun & Bradstreet Corp. (The) 116 9,236 Ecolab, Inc. 302 19,573 Equifax, Inc. 264 12,297 Expedia, Inc. 163 9,428 Home Depot, Inc. (The) 890 53,729 Kimberly-Clark Corp. 506 43,405 Kohl's Corp. 249 12,754 McGraw-Hill Cos., Inc. (The) 291 15,886 Moody's Corp. 387 17,094 MSC Industrial Direct Co., Inc. Class A 112 7,556 O'Reilly Automotive, Inc. (NON) 133 11,121 Omnicom Group, Inc. 274 14,127 PetSmart, Inc. 147 10,140 Priceline.com, Inc. (NON) 38 23,512 Ross Stores, Inc. 232 14,987 Scotts Miracle-Gro Co. (The) Class A 106 4,608 Scripps Networks Interactive Class A 137 8,389 Target Corp. 470 29,831 Towers Watson & Co. Class A 145 7,692 Tupperware Brands Corp. 94 5,037 Verisk Analytics, Inc. Class A (NON) 259 12,331 Viacom, Inc. Class B 425 22,776 Consumer staples (2.5%) Altria Group, Inc. 1,832 61,170 Brinker International, Inc. 161 5,683 Church & Dwight Co., Inc. 369 19,922 Coca-Cola Co. (The) 226 8,572 ConAgra Foods, Inc. 819 22,596 Dr. Pepper Snapple Group, Inc. 501 22,310 Kroger Co. (The) 1,050 24,717 Lorillard, Inc. 217 25,270 McDonald's Corp. 529 48,536 Panera Bread Co. Class A (NON) 43 7,348 Philip Morris International, Inc. 920 82,744 Procter & Gamble Co. (The) 303 21,016 Reynolds American, Inc. 602 26,091 Starbucks Corp. 514 26,086 W.W. Grainger, Inc. 86 17,920 Yum! Brands, Inc. 339 22,489 Energy (2.5%) Chevron Corp. 889 103,622 ConocoPhillips 853 48,775 Exxon Mobil Corp. 1,724 157,660 FMC Technologies, Inc. (NON) 388 17,964 HollyFrontier Corp. 441 18,200 Marathon Oil Corp. 806 23,833 Murphy Oil Corp. 315 16,912 Phillips 66 426 19,754 Spectra Energy Corp. 810 23,782 Financials (3.0%) ACE, Ltd. 496 37,498 Allied World Assurance Co. Holdings AG 232 17,922 American Express Co. 931 52,937 Arch Capital Group, Ltd. (NON) 587 24,466 AvalonBay Communities, Inc. (R) 82 11,151 Bank of Hawaii Corp. 183 8,348 Berkshire Hathaway, Inc. Class B (NON) 450 39,690 Chubb Corp. (The) 309 23,571 Commerce Bancshares, Inc. 256 10,324 Digital Realty Trust, Inc. (R) 107 7,474 Discover Financial Services 767 30,473 Equity Residential Trust (R) 231 13,289 Essex Property Trust, Inc. (R) 41 6,078 Everest Re Group, Ltd. 221 23,638 Federal Realty Investment Trust (R) 71 7,476 JPMorgan Chase & Co. 319 12,913 M&T Bank Corp. 242 23,029 Nasdaq OMX Group, Inc. (The) 356 8,293 Northern Trust Corp. 385 17,870 People's United Financial, Inc. 1,037 12,589 Public Storage (R) 106 14,752 Rayonier, Inc. (R) 146 7,155 Realty Income Corp. (R) 167 6,829 RenaissanceRe Holdings, Ltd. 259 19,953 Simon Property Group, Inc. (R) 177 26,870 Validus Holdings, Ltd. 498 16,887 W.R. Berkley Corp. 545 20,432 Wells Fargo & Co. 375 12,949 Health care (2.4%) Abbott Laboratories 782 53,614 Aetna, Inc. 400 15,840 AmerisourceBergen Corp. 347 13,432 Amgen, Inc. 454 38,281 Biogen Idec, Inc. (NON) 167 24,921 Bristol-Myers Squibb Co. 969 32,704 C.R. Bard, Inc. 124 12,977 Cardinal Health, Inc. 399 15,549 Eli Lilly & Co. 633 30,011 Forest Laboratories, Inc. (NON) 280 9,971 Gilead Sciences, Inc. (NON) 502 33,298 Humana, Inc. 188 13,188 Johnson & Johnson 287 19,777 McKesson Corp. 253 21,766 Merck & Co., Inc. 92 4,149 Perrigo Co. 90 10,455 Pfizer, Inc. 736 18,290 UnitedHealth Group, Inc. 748 41,447 Ventas, Inc. (R) 208 12,948 Technology (6.6%) Accenture PLC Class A 558 39,077 Altera Corp. 580 19,711 Analog Devices, Inc. 559 21,907 Apple, Inc. 829 553,159 Avago Technologies, Ltd. (Singapore) 476 16,596 BMC Software, Inc. (NON) 352 14,604 Cisco Systems, Inc. 3,439 65,651 Google, Inc. Class A (NON) 128 96,576 IBM Corp. 507 105,177 Intel Corp. 337 7,643 Intuit, Inc. 369 21,727 KLA-Tencor Corp. 385 18,366 L-3 Communications Holdings, Inc. 189 13,553 Lam Research Corp. (NON) 382 12,142 Maxim Integrated Products, Inc. 664 17,676 Microchip Technology, Inc. 486 15,912 Microsoft Corp. 3,149 93,777 Xilinx, Inc. 547 18,275 Transportation (0.4%) Copa Holdings SA Class A (Panama) 101 8,208 J. B. Hunt Transport Services, Inc. 207 10,772 Southwest Airlines Co. 1,503 13,181 United Parcel Service, Inc. Class B 612 43,801 Utilities and power (0.6%) CMS Energy Corp. 503 11,846 DTE Energy Co. 264 15,824 Entergy Corp. 252 17,464 ITC Holdings Corp. 113 8,541 Kinder Morgan, Inc. 445 15,805 PG&E Corp. 493 21,036 Pinnacle West Capital Corp. 221 11,669 Westar Energy, Inc. 285 8,453 Total common stocks (cost $3,615,022) INVESTMENT COMPANIES (3.3%) (a) Shares Value PowerShares DB Gold Fund (NON) 2,640 $161,251 SPDR S&P rust 2,893 416,389 Total investment Companies (cost $559,414) MORTGAGE-BACKED SECURITIES (3.1%) (a) Principal amount Value Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 $10,000 $10,180 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class E, 5.736s, 2036 66,000 69,863 Ser. 05-C6, Class B, 5.23s, 2040 15,000 14,040 Ser. 05-C5, Class AJ, 5.1s, 2038 13,000 13,671 FRB Ser. 04-C5, Class B, 4.929s, 2037 10,000 10,210 Federal Home Loan Mortgage Corp. IFB Ser. 4098, Class MS, IO, 6.479s, 2041 120,442 26,261 IFB Ser. 3859, Class SG, IO, 6.479s, 2039 114,117 11,711 IFB Ser. 3856, Class PS, IO, 6.379s, 2040 225,132 32,011 IFB Ser. 3803, Class SP, IO, 6.379s, 2038 95,206 8,093 IFB Ser. 3708, Class SA, IO, 6.229s, 2040 165,128 21,528 Ser. 3748, Class NI, IO, 4s, 2034 108,516 3,707 Federal National Mortgage Association IFB Ser. 12-96, Class PS, IO, 6.484s, 2041 110,574 23,611 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 107,631 11,209 Government National Mortgage Association IFB Ser. 10-14, Class SH, IO, 5.779s, 2040 68,307 12,117 Ser. 10-158, Class EI, IO, 4s, 2025 71,764 7,992 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 50,000 51,497 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.852s, 2041 20,000 20,418 FRB Ser. 05-LDP1, Class C, 5.257s, 2046 10,000 10,175 LB-UBS Commercial Mortgage Trust Ser. 05-C1, Class D, 4.856s, 2040 10,000 9,843 Ser. 03-C3, Class G, 4.392s, 2037 65,000 65,130 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.242s, 2049 1,159,077 14,488 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 81,000 82,825 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class B, 5.287s, 2042 20,000 20,148 Total mortgage-backed securities (cost $558,888) COMMODITY LINKED NOTES (4.5%) (a) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $63,000 $85,554 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 00DL, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) $43,000 $42,979 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) $63,000 $85,582 UBS AG/London144Anotes 1-month LIBOR less 0.10%zero %, 2013 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) $582,000 $582,000 Total commodity Linked Notes (cost $751,000) PURCHASED OPTIONS OUTSTANDING (2.6%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. (E) Sep-16/3.49 $89,361 $8,459 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. (E) Sep-16/3.49 $89,361 $3,624 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. (E) Aug-16/3.625 $281,000 $29,082 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. (E) Aug-16/3.625 $281,000 $10,290 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) Aug-16/4.28 $98,000 $14,494 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) Aug-16/4.28 $98,000 $2,371 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.67 $615,000 $108,609 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.67 $615,000 $11,815 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.74 $589,061 $106,986 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.74 $589,061 $10,741 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.72 $130,000 $15,879 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.72 $130,000 $995 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.765 $130,000 $16,140 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.765 $130,000 $974 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.77 $209,000 $26,060 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.77 $209,000 $1,544 SPDR S&P rust (Put) Oct-12/$100.00 $1,800 $19 SPDR S&P rust (Put) Jan-13/110.00 $2,602 $951 SPDR S&P rust (Put) Apr-13/117.00 $3,774 $6,423 SPDR S&P rust (Put) Feb-13/115.00 $1,602 $1,268 SPDR S&P rust (Put) Sep-13/125.00 $3,969 $21,921 SPDR S&P rust (Put) Jul-13/115.00 $4,596 $12,545 SPDR S&P rust (Put) Aug-13/115.00 $724 $2,328 SPDR S&P rust (Put) Nov-12/99.00 $1,615 $53 SPDR S&P rust (Put) Mar-13/116.00 $1,555 $1,859 SPDR S&P rust (Put) May-13/108.00 $1,484 $1,849 SPDR S&P rust (Put) Dec-12/102.00 $2,457 $229 SPDR S&P rust (Put) Jun-13/110.00 $2,900 $4,664 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 $29,000 $544 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 $29,000 $521 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 $16,000 $862 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 $16,000 $25 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 $57,000 $3,283 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 $57,000 $2,795 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 $36,000 $1,358 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 $29,000 $1,935 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 $29,000 $368 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 $29,000 $483 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 $29,000 $442 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 $16,000 $851 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 $16,000 $7 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 $57,000 $3,250 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 $57,000 $2,749 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 $36,000 $1,303 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 $29,000 $398 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 $57,000 $3,221 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 $57,000 $2,725 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 $16,000 $848 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 $16,000 $— Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 $76,000 $3,438 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $36,000 $1,263 Total purchased options outstanding (cost $565,592) SHORT-TERM INVESTMENTS (68.2%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% (AFF) 4,296,669 $4,296,669 SSgA Prime Money Market Fund 0.14% (P) 140,000 140,000 U.S. Treasury Bills with an effective yield of 0.178%, July 25, 2013 (SEG) $1,500,000 1,498,085 U.S. Treasury Bills with an effective yield of 0.170%, May 30, 2013 (SEG) 250,000 249,749 U.S. Treasury Bills with effective yields ranging from 0.168% to 0.182%, May 2, 2013 1,750,000 1,748,448 U.S. Treasury Bills with an effective yield of 0.199%, March 7, 2013 1,000,000 999,433 U.S. Treasury Bills with effective yields ranging from 0.140% to 0.144%, February 7, 2013 (SEG) (SEGSF) 750,000 749,725 U.S. Treasury Bills with an effective yield of 0.155%, January 10, 2013 500,000 499,885 U.S. Treasury Bills with an effective yield of 0.105%, December 13, 2012 (SEG) 500,000 499,917 U.S. Treasury Bills with an effective yield of 0.093%, November 15, 2012 250,000 249,971 U.S. Treasury Bills with effective yields ranging from 0.074% to 0.141%, October 18, 2012 1,000,000 999,949 Total short-term investments (cost $11,930,697) TOTAL INVESTMENTS Total investments (cost $17,980,613) (b) FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $5,124,218) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/17/12 $57,085 $56,276 $809 Japanese Yen Buy 10/17/12 196,586 197,069 (483) Japanese Yen Sell 10/17/12 196,586 195,615 (971) Barclays Bank PLC Australian Dollar Buy 10/17/12 21,031 20,781 250 Australian Dollar Sell 10/17/12 21,031 20,960 (71) Brazilian Real Buy 10/17/12 10,191 10,119 72 Brazilian Real Sell 10/17/12 10,191 10,167 (24) British Pound Buy 10/17/12 75,246 73,880 1,366 Canadian Dollar Sell 10/17/12 101 348 247 Chilean Peso Sell 10/17/12 275 469 194 Czech Koruna Buy 10/17/12 18,428 18,746 (318) Czech Koruna Sell 10/17/12 18,428 18,307 (121) Euro Buy 10/17/12 107,060 105,855 1,205 Hungarian Forint Buy 10/17/12 406 411 (5) Hungarian Forint Sell 10/17/12 406 396 (10) Indian Rupee Buy 10/17/12 3,653 3,611 42 Indian Rupee Sell 10/17/12 3,653 3,432 (221) Japanese Yen Buy 10/17/12 35,175 35,022 153 Japanese Yen Sell 10/17/12 35,175 35,206 31 Malaysian Ringgit Buy 10/17/12 1,928 1,918 10 Malaysian Ringgit Sell 10/17/12 1,928 1,891 (37) Mexican Peso Buy 10/17/12 5,135 5,334 (199) New Zealand Dollar Sell 10/17/12 7,452 7,239 (213) Norwegian Krone Buy 10/17/12 19,365 19,212 153 Polish Zloty Buy 10/17/12 4,891 5,652 (761) Singapore Dollar Sell 10/17/12 2,933 2,838 (95) South African Rand Buy 10/17/12 10,252 10,260 (8) South African Rand Sell 10/17/12 10,252 10,248 (4) South Korean Won Buy 10/17/12 5,159 4,941 218 Swedish Krona Sell 10/17/12 1,674 1,584 (90) Taiwan Dollar Buy 10/17/12 15,352 15,345 7 Taiwan Dollar Sell 10/17/12 15,352 15,157 (195) Thai Baht Buy 10/17/12 2,999 2,952 47 Turkish Lira Buy 10/17/12 24,595 24,402 193 Citibank, N.A. Australian Dollar Sell 10/17/12 36,986 36,181 (805) Brazilian Real Buy 10/17/12 10,191 10,121 70 Brazilian Real Sell 10/17/12 10,191 10,167 (24) British Pound Buy 10/17/12 41,983 41,202 781 Canadian Dollar Buy 10/17/12 32,641 32,655 (14) Canadian Dollar Sell 10/17/12 32,641 32,780 139 Czech Koruna Buy 10/17/12 14,819 15,076 (257) Czech Koruna Sell 10/17/12 14,819 14,935 116 Euro Sell 10/17/12 84,440 83,441 (999) Japanese Yen Buy 10/17/12 37,266 37,112 154 Japanese Yen Sell 10/17/12 37,266 37,432 166 Mexican Peso Buy 10/17/12 2,335 2,347 (12) Mexican Peso Sell 10/17/12 2,335 2,290 (45) Singapore Dollar Sell 10/17/12 6,193 5,911 (282) South Korean Won Buy 10/17/12 10,239 10,092 147 South Korean Won Sell 10/17/12 10,239 10,165 (74) Taiwan Dollar Sell 10/17/12 5,530 5,358 (172) Turkish Lira Buy 10/17/12 21,042 20,853 189 Credit Suisse AG Australian Dollar Buy 10/17/12 133,647 131,306 2,341 Brazilian Real Buy 10/17/12 11,323 11,224 99 Brazilian Real Sell 10/17/12 11,323 11,306 (17) British Pound Sell 10/17/12 270,790 266,308 (4,482) Canadian Dollar Buy 10/17/12 17,388 17,587 (199) Chilean Peso Sell 10/17/12 5,252 5,252 — Czech Koruna Buy 10/17/12 17,109 17,340 (231) Czech Koruna Sell 10/17/12 17,109 17,190 81 Euro Sell 10/17/12 33,930 32,533 (1,397) Hungarian Forint Buy 10/17/12 5,121 5,092 29 Hungarian Forint Sell 10/17/12 5,121 4,995 (126) Japanese Yen Buy 10/17/12 66,410 66,156 254 Malaysian Ringgit Buy 10/17/12 3,595 3,523 72 Malaysian Ringgit Sell 10/17/12 3,595 3,571 (24) Mexican Peso Buy 10/17/12 9,464 9,546 (82) New Zealand Dollar Sell 10/17/12 4,802 4,605 (197) Norwegian Krone Buy 10/17/12 10,328 9,846 482 Philippines Peso Buy 10/17/12 8,297 8,242 55 Polish Zloty Buy 10/17/12 9,565 9,920 (355) Singapore Dollar Sell 10/17/12 1,630 1,425 (205) South African Rand Sell 10/17/12 6,811 6,860 49 South Korean Won Buy 10/17/12 13,596 13,333 263 South Korean Won Sell 10/17/12 13,596 13,509 (87) Swedish Krona Buy 10/17/12 39,107 39,431 (324) Swedish Krona Sell 10/17/12 39,107 38,931 (176) Taiwan Dollar Sell 10/17/12 11,299 11,103 (196) Turkish Lira Buy 10/17/12 17,655 17,420 235 Deutsche Bank AG Australian Dollar Sell 10/17/12 30,562 30,538 (24) Brazilian Real Buy 10/17/12 15,656 15,497 159 Brazilian Real Sell 10/17/12 15,656 15,634 (22) British Pound Sell 10/17/12 281,932 277,364 (4,568) Canadian Dollar Sell 10/17/12 83,178 82,824 (354) Czech Koruna Buy 10/17/12 7,070 7,249 (179) Czech Koruna Sell 10/17/12 7,070 7,036 (34) Euro Sell 10/17/12 58,736 57,345 (1,391) Japanese Yen Buy 10/17/12 17,123 17,165 (42) Japanese Yen Sell 10/17/12 17,123 17,073 (50) Mexican Peso Buy 10/17/12 582 564 18 Norwegian Krone Buy 10/17/12 17,044 16,806 238 Polish Zloty Buy 10/17/12 10,032 10,603 (571) Singapore Dollar Sell 10/17/12 13,852 13,627 (225) South Korean Won Buy 10/17/12 6,893 6,651 242 Swedish Krona Buy 10/17/12 16,952 17,036 (84) Swedish Krona Sell 10/17/12 16,952 16,583 (369) Turkish Lira Buy 10/17/12 7,329 7,218 111 Goldman Sachs International British Pound Buy 10/17/12 969 952 17 British Pound Sell 10/17/12 969 975 6 Czech Koruna Buy 10/17/12 128 130 (2) Czech Koruna Sell 10/17/12 128 127 (1) Euro Buy 10/17/12 4,627 4,529 98 Euro Sell 10/17/12 4,627 4,631 4 Japanese Yen Buy 10/17/12 56,479 56,730 (251) Japanese Yen Sell 10/17/12 56,479 56,198 (281) Norwegian Krone Buy 10/17/12 16,992 16,766 226 Norwegian Krone Sell 10/17/12 16,992 16,918 (74) Singapore Dollar Buy 10/17/12 10,186 10,203 (17) Singapore Dollar Sell 10/17/12 10,186 10,110 (76) HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 26,211 26,268 (57) Australian Dollar Sell 10/17/12 26,211 25,822 (389) British Pound Buy 10/17/12 44,244 43,404 840 Canadian Dollar Buy 10/17/12 18,710 18,796 (86) Canadian Dollar Sell 10/17/12 18,710 18,841 131 Czech Koruna Buy 10/17/12 14,829 15,087 (258) Czech Koruna Sell 10/17/12 14,829 14,772 (57) Euro Buy 10/17/12 78,528 77,576 952 Indian Rupee Buy 10/17/12 7,969 7,821 148 Indian Rupee Sell 10/17/12 7,969 7,599 (370) Japanese Yen Buy 10/17/12 16,664 16,555 109 Norwegian Krone Buy 10/17/12 17,044 16,830 214 Russian Ruble Buy 10/17/12 10,189 10,410 (221) Singapore Dollar Buy 10/17/12 10,104 10,121 (17) Singapore Dollar Sell 10/17/12 10,104 9,985 (119) South Korean Won Buy 10/17/12 10,239 10,142 97 South Korean Won Sell 10/17/12 10,239 10,159 (80) Turkish Lira Buy 10/17/12 6,551 6,510 41 JPMorgan Chase Bank, N.A. Australian Dollar Sell 10/17/12 62,265 61,724 (541) Brazilian Real Buy 10/17/12 10,191 10,115 76 Brazilian Real Sell 10/17/12 10,191 10,172 (19) British Pound Buy 10/17/12 87,518 86,028 1,490 Canadian Dollar Buy 10/17/12 7,016 6,699 317 Chilean Peso Buy 10/17/12 4,817 4,677 140 Czech Koruna Buy 10/17/12 14,967 15,233 (266) Czech Koruna Sell 10/17/12 14,967 14,974 7 Euro Sell 10/17/12 106,289 103,456 (2,833) Hungarian Forint Buy 10/17/12 5,121 5,023 98 Hungarian Forint Sell 10/17/12 5,121 4,997 (124) Japanese Yen Buy 10/17/12 47,594 47,365 229 Mexican Peso Buy 10/17/12 5,717 5,609 108 Mexican Peso Sell 10/17/12 5,717 5,747 30 New Zealand Dollar Sell 10/17/12 10,184 10,169 (15) Norwegian Krone Buy 10/17/12 16,992 16,793 199 Polish Zloty Buy 10/17/12 7,197 7,487 (290) Russian Ruble Buy 10/17/12 10,192 10,420 (228) Singapore Dollar Sell 10/17/12 1,630 1,324 (306) South African Rand Sell 10/17/12 4,089 4,030 (59) South Korean Won Buy 10/17/12 5,119 5,004 115 South Korean Won Sell 10/17/12 5,119 5,081 (38) Swedish Krona Buy 10/17/12 30,631 29,935 696 Swiss Franc Buy 10/17/12 2,127 2,094 33 Swiss Franc Sell 10/17/12 2,127 2,136 9 Taiwan Dollar Sell 10/17/12 10,330 10,112 (218) Turkish Lira Buy 10/17/12 11,881 11,723 158 Royal Bank of Scotland PLC (The) Brazilian Real Buy 10/17/12 1,625 1,610 15 Brazilian Real Sell 10/17/12 1,625 1,624 (1) British Pound Buy 10/17/12 1,292 1,288 4 British Pound Sell 10/17/12 1,292 1,270 (22) Euro Buy 10/17/12 257 252 5 Euro Sell 10/17/12 257 257 — Japanese Yen Buy 10/17/12 44 43 1 Japanese Yen Sell 10/17/12 44 44 — Mexican Peso Buy 10/17/12 23 23 — Mexican Peso Sell 10/17/12 23 23 — Singapore Dollar Buy 10/17/12 4,645 4,655 (10) Singapore Dollar Sell 10/17/12 4,645 4,573 (72) Taiwan Dollar Buy 10/17/12 843 843 — Taiwan Dollar Sell 10/17/12 843 827 (16) State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 186,587 183,772 2,815 Brazilian Real Buy 10/17/12 10,191 10,117 74 Brazilian Real Sell 10/17/12 10,191 10,170 (21) British Pound Buy 10/17/12 59,422 58,038 1,384 Canadian Dollar Buy 10/17/12 12,711 12,571 140 Chilean Peso Buy 10/17/12 467 460 7 Czech Koruna Buy 10/17/12 11,895 12,215 (320) Czech Koruna Sell 10/17/12 11,895 11,836 (59) Euro Sell 10/17/12 64,262 62,599 (1,663) Hungarian Forint Buy 10/17/12 7,447 7,264 183 Hungarian Forint Sell 10/17/12 7,447 7,350 (97) Japanese Yen Sell 10/17/12 157,991 158,666 675 Mexican Peso Buy 10/17/12 4,507 4,645 (138) New Zealand Dollar Sell 10/17/12 5,051 4,844 (207) Norwegian Krone Buy 10/17/12 15,980 15,765 215 Polish Zloty Buy 10/17/12 10,843 10,907 (64) Polish Zloty Sell 10/17/12 10,843 10,434 (409) Singapore Dollar Sell 10/17/12 9,452 9,302 (150) South African Rand Buy 10/17/12 5,575 5,516 59 South African Rand Sell 10/17/12 5,575 5,629 54 South Korean Won Buy 10/17/12 3,582 3,370 212 Swedish Krona Sell 10/17/12 12,462 11,908 (554) Taiwan Dollar Sell 10/17/12 14,594 14,314 (280) Thai Baht Buy 10/17/12 5,527 5,443 84 Turkish Lira Buy 10/17/12 10,104 9,974 130 Turkish Lira Sell 10/17/12 10,104 10,120 16 UBS AG Australian Dollar Buy 10/17/12 6,320 6,298 22 Australian Dollar Sell 10/17/12 6,320 6,222 (98) British Pound Buy 10/17/12 82,674 81,115 1,559 Canadian Dollar Buy 10/17/12 35,386 35,448 (62) Canadian Dollar Sell 10/17/12 35,386 35,361 (25) Czech Koruna Buy 10/17/12 16,179 16,457 (278) Czech Koruna Sell 10/17/12 16,179 16,214 35 Euro Sell 10/17/12 37,143 36,044 (1,099) Hungarian Forint Buy 10/17/12 5,935 5,787 148 Hungarian Forint Sell 10/17/12 5,935 6,040 105 Indian Rupee Buy 10/17/12 7,969 7,818 151 Indian Rupee Sell 10/17/12 7,969 7,615 (354) Japanese Yen Sell 10/17/12 101,337 100,927 (410) Mexican Peso Buy 10/17/12 20,162 20,174 (12) Mexican Peso Sell 10/17/12 20,162 19,835 (327) New Zealand Dollar Sell 10/17/12 9,604 9,613 9 Norwegian Krone Buy 10/17/12 34,560 34,380 180 Philippines Peso Buy 10/17/12 5,570 5,535 35 Russian Ruble Buy 10/17/12 10,189 10,410 (221) Singapore Dollar Sell 10/17/12 5,867 5,772 (95) South African Rand Sell 10/17/12 516 624 108 Swedish Krona Buy 10/17/12 29,703 29,582 121 Swedish Krona Sell 10/17/12 29,703 29,756 53 Taiwan Dollar Sell 10/17/12 9,698 9,260 (438) Thai Baht Buy 10/17/12 5,527 5,442 85 Turkish Lira Buy 10/17/12 10,882 10,733 149 WestPac Banking Corp. Australian Dollar Sell 10/17/12 22,274 21,718 (556) British Pound Buy 10/17/12 22,929 22,491 438 Canadian Dollar Buy 10/17/12 8,134 8,358 (224) Euro Sell 10/17/12 7,583 6,884 (699) Japanese Yen Buy 10/17/12 63,337 63,087 250 Mexican Peso Buy 10/17/12 10,666 10,675 (9) Norwegian Krone Buy 10/17/12 1,151 1,131 20 Swedish Krona Buy 10/17/12 822 826 (4) Swedish Krona Sell 10/17/12 822 803 (19) Total FUTURES CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bund 10 yr (Long) 7 $1,275,271 Dec-12 $(4,430) Euro-OAT 10 yr (Short) 8 1,377,059 Dec-12 $(565) MSCI EAFE Index Mini (Short) 6 449,460 Dec-12 $14,589 NASDAQ 100 Index E-Mini (Short) 6 335,040 Dec-12 $859 S&P 500 Index E-Mini (Long) 4 286,840 Dec-12 $312 S&P Mid Cap 400 Index E-Mini (Long) 8 789,200 Dec-12 $(14,047) U.S. Treasury Bond 30 yr (Long) 8 1,195,000 Dec-12 $(4,093) Total WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $434,707) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. $61,000 Oct-12/1.75 $461 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 295,474 Aug-16/3.625 10,820 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 295,474 Aug-16/3.625 31,596 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 53,754 Aug-16/4.35 8,198 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 71,477 Aug-16/4.28 1,730 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 71,477 Aug-16/4.28 10,502 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 67,105 Jul-16/4.67 1,289 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 67,105 Jul-16/4.67 12,323 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 26,842 Jul-16/4.80 476 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 26,842 Jul-16/4.80 5,210 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 42,002 Jul-16/4.79 748 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 42,002 Jul-16/4.79 7,778 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 468,449 Jun-16/4.61 3,972 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 468,449 Jun-16/4.61 54,399 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. (E) 212,304 Jun-16/4.77 3,635 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.78% versus the three month USD-LIBOR-BBA maturing June 2026. (E) 930,341 Jun-16/4.78 15,837 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. (E) 212,304 Jun-16/4.77 39,431 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.78% versus the three month USD-LIBOR-BBA maturing June 2026. (E) 930,341 Jun-16/4.78 181,084 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 61,000 Oct-12/1.75 281 SPDR S&P rust (Put) 2,602 Jan-13/95.00 318 SPDR S&P rust (Put) 3,774 Apr-13/100.00 2,350 SPDR S&P rust (Put) 1,602 Feb-13/100.00 458 SPDR S&P rust (Put) 1,615 Nov-12/85.00 39 SPDR S&P rust (Put) 1,555 Mar-13/100.00 637 SPDR S&P rust (Put) 1,484 May-13/90.00 662 SPDR S&P rust (Put) 2,457 Dec-12/85.00 50 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $168,000 $— 5/14/14 0.58% 3 month USD-LIBOR-BBA $(881) 49,000 — 5/14/42 3 month USD-LIBOR-BBA 2.795% 2,488 36,000 (735) 8/13/22 3 month USD-LIBOR-BBA 2.042% 536 36,000 (796) 9/12/22 3 month USD-LIBOR-BBA 2.064% 475 14,000 372 6/20/22 2.183% 3 month USD-LIBOR-BBA (383) Barclay’s Bank, PLC 3,355,000 (E) 2,761 12/19/14 0.45% 3 month USD-LIBOR-BBA (1,802) 111,000 (93) 12/19/14 3 month USD-LIBOR-BBA 0.45% 58 3,000 (239) 12/19/42 2.40% 3 month USD-LIBOR-BBA (89) 12,000 718 12/19/42 3 month USD-LIBOR-BBA 2.40% 118 226,000 2,463 12/19/22 3 month USD-LIBOR-BBA 1.75% 2,080 99,000 (454) 12/19/22 1.75% 3 month USD-LIBOR-BBA (293) 215,000 (E) (45) 12/19/17 3 month USD-LIBOR-BBA 0.90% 633 Citibank, N.A. 14,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 432 22,000 (E) 5 12/19/14 0.45% 3 month USD-LIBOR-BBA (25) 5,000 (E) (6) 12/19/17 0.90% 3 month USD-LIBOR-BBA (22) 67,000 (E) (523) 12/19/22 1.75% 3 month USD-LIBOR-BBA (413) 2,000 (E) 85 12/19/42 3 month USD-LIBOR-BBA 2.40% (15) Credit Suisse International 210,000 (E) (231) 12/19/14 3 month USD-LIBOR-BBA 0.45% 55 48,000 (E) 3,845 12/19/42 3 month USD-LIBOR-BBA 2.40% 1,442 168,000 (E) 189 12/19/14 0.45% 3 month USD-LIBOR-BBA (40) 290,000 (E) 117 12/19/17 0.90% 3 month USD-LIBOR-BBA (795) 96,000 (E) (6,312) 12/19/42 2.40% 3 month USD-LIBOR-BBA (1,510) 208,000 (E) 3,539 12/19/22 3 month USD-LIBOR-BBA 1.75% 3,201 812,000 (E) (10,626) 12/19/22 1.75% 3 month USD-LIBOR-BBA (9,304) Deutsche Bank AG 7,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 211 1,804,000 (E) (1,765) 12/19/14 3 month USD-LIBOR-BBA 0.45% 689 44,000 (E) 14 12/19/17 0.90% 3 month USD-LIBOR-BBA (125) 222,000 (E) (2,089) 12/19/22 1.75% 3 month USD-LIBOR-BBA (1,727) Goldman Sachs International 143,000 (99) 12/19/14 3 month USD-LIBOR-BBA 0.45% 96 74,000 (E) (141) 12/19/17 0.90% 3 month USD-LIBOR-BBA (375) 127,000 (E) (1,999) 12/19/22 1.75% 3 month USD-LIBOR-BBA (1,792) 70,000 (E) 4,975 12/19/42 3 month USD-LIBOR-BBA 2.40% 1,473 JPMorgan Chase Bank NA 48,000 (E) 14 12/19/22 1.75% 3 month USD-LIBOR-BBA 93 332,000 (E) 7,369 12/19/22 3 month USD-LIBOR-BBA 1.75% 6,829 3,000 (E) (303) 12/19/42 2.40% 3 month USD-LIBOR-BBA (153) Total (E) Extended effective date. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $28,224 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(770) 28,224 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (770) baskets 17,768 — 3/14/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks (35,420) units 228 — 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index 16,926 units 140 — 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index 10,393 units 91 — 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index 6,756 Citibank, N.A. baskets 5 — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 15,969 baskets 2 — 2/13/13 3 month USD-LIBOR-BBA plus 0.10% A basket (CGPUTQL2) of common stocks 6,378 baskets 7,635 — 8/27/13 3 month USD-LIBOR-BBA minus 1.95% A basket (CGPUTS12) of common stocks (3,723) shares 8,174 — 9/10/13 (3 month USD-LIBOR-BBA) Vanguard Index Funds - MSCI Emerging Markets ETF 9,398 units 100 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (11,577) units 76 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (8,798) Credit Suisse International $860,752 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 3,545 4,575 — 2/11/13 (3 month USD-LIBOR-BBA minus 0.35%) iShares MSCI Emerging Markets Index 2,633 28,224 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (770) Goldman Sachs International 32,566 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (888) 81,053 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,211) 18,816 232 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (294) 35,461 488 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (503) 52,829 1,370 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (139) shares 2,500 — 5/2/13 (1 month USD-LIBOR-BBA plus 0.35%) iShares MSCI Emerging Markets Index 5,582 UBS AG $1,148 — 5/22/13 3 month USD-LIBOR-BBA plus 0.25% MSCI Emerging Markets TR Net USD (15,904) baskets 4,880 — 5/22/13 (3 month USD-LIBOR-BBA) A basket (UBSEMBSK) of common stocks (2,242) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC DJ CDX NA HY Series 18 Index B+/P $13,340 $242,550 6/20/17 500 bp $14,999 DJ CDX NA HY Series 18 Index B+/P 15,435 582,120 6/20/17 500 bp 19,415 Credit Suisse International DJ CDX NA IG Series 18 Index BBB+/P 8,670 725,000 6/20/17 100 bp 12,089 DJ CDX NA IG Series 18 Index BBB+/P 12,331 1,445,000 6/20/17 100 bp 19,145 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 26,251 990,000 6/20/17 500 bp 33,019 DJ CDX NA IG Series 18 Index BBB+/P 3,972 325,000 6/20/17 100 bp 5,505 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $17,506,139. (b) The aggregate identified cost on a tax basis is $17,981,900, resulting in gross unrealized appreciation and depreciation of $703,146 and $222,969, respectively, or net unrealized appreciation of $480,177. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* $2,245,445 $11,664,639 $9,613,415 $3,973 $4,296,669 Totals * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Market values are shown for those securities affiliated at period end. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (E) Extended settlement date on premium. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $8,191,929 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own., to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts may include extended effective dates on premiums. The fund had an average contract amount of approximately 8,300,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 5,800,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $9,100,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $4,600,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $19,800,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $118,937 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $25,653 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $231,907. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $126,917 $— $— Capital goods 176,014 — — Communication services 120,881 — — Conglomerates 76,992 — — Consumer cyclicals 501,543 — — Consumer staples $442,470 $— $— Energy 430,502 — — Financials 514,856 — — Health care 422,618 — — Technology 1,151,529 — — Transportation 75,962 — — Utilities and power 110,638 — — Total common stocks — — Commodity linked notes $— $796,115 $— Investment Companies 577,640 — — Mortgage-backed securities — 550,728 — Purchased options outstanding — 454,841 — Short-term investments 4,436,669 7,495,162 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — (11,211) — Futures contracts (7,375) — — Written options — (394,284) — Interest rate swap contracts — 1,155 — Total return swap contracts — (8,519) — Credit default contracts — 24,173 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $24,173 $— Foreign exchange contracts 27,616 38,827 Equity contracts 143,904 96,225 Interest rate contracts 421,057 422,918 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 9/30/12 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (73.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (5.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $188,867 $215,201 6s, with due dates from April 15, 2028 to November 20, 2038 605,860 685,233 5 1/2s, April 20, 2038 980,784 1,091,927 5s, with due dates from July 20, 2033 to July 20, 2039 2,050,419 2,274,643 3s, TBA, November 1, 2042 1,000,000 1,068,477 3s, TBA, October 1, 2042 1,000,000 1,071,250 U.S. Government Agency Mortgage Obligations (68.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 63,980 75,087 7s, with due dates from November 1, 2026 to May 1, 2032 665,042 758,503 5 1/2s, December 1, 2033 95,171 104,784 3 1/2s, April 1, 2042 3,382,855 3,642,647 3s, TBA, October 1, 2042 1,000,000 1,054,219 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 36,406 42,650 7s, with due dates from December 1, 2028 to December 1, 2035 964,669 1,099,202 6 1/2s, September 1, 2036 42,247 47,530 5s, February 1, 2039 153,684 167,377 4 1/2s, April 1, 2041 186,833 202,502 4s, with due dates from June 1, 2042 to October 1, 2042 15,942,706 17,679,494 4s, TBA, October 1, 2042 11,000,000 11,853,359 3s, TBA, November 1, 2042 21,000,000 22,110,703 3s, TBA, October 1, 2042 22,000,000 23,222,032 Total U.S. government and agency mortgage obligations (cost $86,848,983) U.S. TREASURY OBLIGATIONS (35.3%) (a) Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $1,876,000 $2,864,100 6 1/4s, August 15, 2023 (SEGSF) 4,440,000 6,443,582 4 1/2s, August 15, 2039 (SEG) (SEGSF) 7,201,000 9,695,997 U.S. Treasury Notes 1 3/4s, May 15, 2022 795,000 806,186 0 5/8s, May 31, 2017 8,927,000 8,949,667 0 1/4s, August 31, 2014 11,010,000 11,012,279 0 1/4s, May 31, 2014 2,783,000 2,783,870 Total U.S. treasury Obligations (cost $40,037,551) MORTGAGE-BACKED SECURITIES (17.1%) (a) Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.905s, 2037 $41,277 $66,592 IFB Ser. 2979, Class AS, 23.464s, 2034 54,650 73,288 IFB Ser. 3072, Class SM, 22.987s, 2035 123,076 196,434 IFB Ser. 3072, Class SB, 22.841s, 2035 100,315 159,486 IFB Ser. 3065, Class DC, 19.198s, 2035 431,614 672,269 IFB Ser. 2990, Class LB, 16.381s, 2034 123,603 173,439 IFB Ser. 3940, Class PS, IO, 6.429s, 2040 1,346,179 213,235 IFB Ser. 3803, Class SP, IO, 6.379s, 2038 1,627,851 138,367 IFB Ser. 3232, Class KS, IO, 6.079s, 2036 882,284 109,183 IFB Ser. 4105, Class LS, IO, 5.9s, 2041 345,000 72,381 IFB Ser. 3751, Class SB, IO, 5.819s, 2039 2,093,986 324,568 IFB Ser. 4052, Class LS, IO, 5.779s, 2042 1,615,967 258,555 IFB Ser. 4012, Class SM, IO, 5.729s, 2042 738,993 111,787 IFB Ser. 3852, Class SG, 4.809s, 2041 796,951 839,994 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,765,790 200,876 Ser. 3747, Class HI, IO, 4 1/2s, 2037 111,675 8,893 Ser. 4090, Class BI, IO, 4s, 2042 521,283 63,696 Ser. 4026, Class JI, IO, 4s, 2041 674,046 75,223 Ser. 4019, Class JI, IO, 4s, 2041 1,733,799 205,629 Ser. 3756, Class IG, IO, 4s, 2037 4,338,437 235,751 Ser. 3768, Class MI, IO, 4s, 2035 2,224,198 83,407 Ser. 3738, Class MI, IO, 4s, 2034 3,121,214 117,046 Ser. 4077, Class AI, IO, 3s, 2027 1,259,809 126,875 Ser. 3835, Class FO, PO, zero %, 2041 1,849,522 1,561,459 Ser. 3300, PO, zero %, 2037 22,713 21,253 FRB Ser. 3326, Class WF, zero %, 2035 11,358 10,222 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.601s, 2036 117,341 215,821 IFB Ser. 06-8, Class HP, 23.773s, 2036 115,408 195,757 IFB Ser. 05-45, Class DA, 23.626s, 2035 174,872 292,609 IFB Ser. 07-53, Class SP, 23.406s, 2037 145,830 236,561 IFB Ser. 08-24, Class SP, 22.489s, 2038 636,374 999,107 IFB Ser. 05-122, Class SE, 22.342s, 2035 153,368 234,509 IFB Ser. 05-75, Class GS, 19.601s, 2035 153,130 226,339 IFB Ser. 05-106, Class JC, 19.453s, 2035 123,646 197,447 IFB Ser. 05-83, Class QP, 16.831s, 2034 56,666 79,888 IFB Ser. 11-4, Class CS, 12.467s, 2040 377,196 450,486 IFB Ser. 12-96, Class PS, IO, 6.484s, 2041 904,514 193,141 IFB Ser. 12-3, Class SD, IO, 6.294s, 2042 1,269,211 219,929 IFB Ser. 11-27, Class AS, IO, 6.264s, 2041 1,041,184 139,133 IFB Ser. 12-113, Class SG, IO, 5.85s, 2042 447,000 82,798 Ser. 409, Class 82, IO, 4 1/2s, 2040 1,248,249 156,983 Ser. 12-96, Class PI, IO, 4s, 2041 1,638,684 249,227 Ser. 409, Class C16, IO, 4s, 2040 1,740,622 183,136 FRB Ser. 03-W8, Class 3F2, 0.567s, 2042 10,937 10,713 FRB Ser. 07-95, Class A3, 0.467s, 2036 1,868,618 1,691,099 Ser. 08-53, Class DO, PO, zero %, 2038 177,583 157,273 Ser. 07-44, Class CO, PO, zero %, 2037 76,569 69,824 Ser. 1988-12, Class B, zero %, 2018 1,730 1,626 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.582s, 2041 783,781 1,224,180 IFB Ser. 10-158, Class SD, 14.345s, 2040 209,000 299,112 IFB Ser. 11-70, Class WS, 9.263s, 2040 360,000 425,912 IFB Ser. 11-72, Class SE, 7.111s, 2041 1,341,000 1,501,920 IFB Ser. 11-81, Class SB, IO, 6.484s, 2036 1,748,143 314,106 IFB Ser. 11-61, Class CS, IO, 6.462s, 2035 558,714 76,823 IFB Ser. 10-20, Class SC, IO, 5.932s, 2040 1,632,735 248,159 IFB Ser. 10-115, Class TS, IO, 5.882s, 2038 1,543,087 191,960 IFB Ser. 10-61, Class SJ, IO, 5.829s, 2040 785,824 144,623 IFB Ser. 11-70, Class SN, IO, 5.679s, 2041 259,000 67,956 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 1,071,441 160,609 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 978,712 85,334 Ser. 10-116, Class QI, IO, 4s, 2034 1,545,090 98,996 Ser. 11-116, Class BI, IO, 4s, 2026 3,837,836 433,560 Ser. 10-158, Class EI, IO, 4s, 2025 2,114,323 235,451 Ser. 12-H05, Class AI, IO, 1.227s, 2062 2,410,236 128,051 Ser. 11-70, PO, zero %, 2041 2,817,533 2,388,310 Ser. 10-151, Class KO, PO, zero %, 2037 171,757 157,882 Ser. 06-36, Class OD, PO, zero %, 2036 8,630 8,066 Total mortgage-backed securities (cost $19,667,116) PURCHASED OPTIONS OUTSTANDING (5.0%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $612,000 $21,469 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 2,413,000 33,010 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.50% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.50 3,492,000 11,489 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 2,413,000 29,053 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.74 1,814,691 33,089 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.74 1,814,691 329,588 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) Aug-16/4.28 6,307,000 152,617 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.67 4,526,000 86,954 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 1,386,000 62,703 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) Aug-16/4.28 6,307,000 932,805 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.67 4,526,000 799,292 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.765 1,601,677 12,000 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.77 8,672,000 64,051 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 612,000 22,148 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 612,000 23,085 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 989,000 47,274 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 989,000 47,690 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 989,000 48,501 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.765 1,601,677 198,859 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.77 8,672,000 1,081,286 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 315,000 3 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 315,000 142 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 315,000 485 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 11,887 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. (E) Sep-16/3.49 1,643,804 66,673 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) Aug-16/4.17 3,531,000 39,417 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.72 4,507,000 34,501 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 533,000 7,313 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 533,000 8,128 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 533,000 8,880 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 533,000 9,567 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 533,000 9,994 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 315,000 16,686 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 315,000 16,752 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 989,000 55,879 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 315,000 16,963 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 989,000 56,393 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 989,000 56,957 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 62,441 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. (E) Sep-16/3.49 1,643,804 155,598 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) Aug-16/4.17 3,531,000 339,770 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.72 4,507,000 550,499 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.00% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.00 3,715,000 20,841 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) Aug-16/4.17 3,531,000 39,417 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/5.11 2,899,000 18,852 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) Aug-16/4.17 3,531,000 339,770 Total purchased options outstanding (cost $6,121,475) SHORT-TERM INVESTMENTS (29.8%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% (AFF) 14,248,346 $14,248,346 SSgA Prime Money Market Fund 0.14% (P) 1,669,351 1,669,351 Interest in $308,000,000 joint tri-party repurchase agreement dated 9/28/12 with JPMorgan Securities, Inc. due 10/1/12 - maturity value of $5,433,113 for an effective yield of 0.25% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 4.50% and due dates ranging from 09/01/22 to 09/01/42, valued at $314,165,123) $5,433,000 5,433,000 Interest in $283,000,000 joint tri-party repurchase agreement dated 9/28/12 with Citigroup Global Markets, Inc. due 10/1/12 - maturity value of $5,425,113 for an effective yield of 0.25% (collateralized by various mortgage backed securities with coupon rates ranging from 2.717% to 5.50% and due dates ranging from 08/01/23 to 10/01/42, valued at $288,660,000) 5,425,000 5,425,000 Intrest in $283,475,000 joint tri-party repurchase agreement dated 9/28/12 with Merrill Lynch & Co., Inc. due 10/1/12 - maturity value of $5,425,081 for an effective yield of 0.18% (collateralized by various mortgage backed securities with coupon rates ranging from 3.00% to 4.50% and due dates ranging from 08/01/27 to 09/01/42, valued at $289,144,501) 5,425,000 5,425,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, October 10, 2012 3,000,000 2,999,865 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, November 5, 2012 700,000 699,878 Total short-term investments (cost $35,900,440) TOTAL INVESTMENTS Total investments (cost $188,575,565) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 2 yr (Long) 56 $12,349,750 Dec-12 $6,019 U.S. Treasury Note 5 yr (Long) 99 12,338,648 Dec-12 47,765 Total WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $5,579,230) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) $ 6,002,302 Aug-16/4.28 $881,936 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 624,981 Aug-16/4.35 95,314 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 6,002,302 Aug-16/4.28 145,244 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) 4,234,248 Aug-16/4.17 419,491 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 1,654,601 Jun-16/4.39 183,619 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 1,423,615 Jul-16/4.67 261,438 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 886,441 Aug-16/4.68 163,429 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 2,487,796 May-16/4.745 317,167 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 569,446 Jul-16/4.80 110,528 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) 4,234,248 Aug-16/4.17 47,267 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 1,423,615 Jul-16/4.67 27,350 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 886,441 Aug-16/4.68 16,955 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 2,487,796 May-16/4.745 18,589 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 569,446 Jul-16/4.80 10,105 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 1,654,601 Jun-16/4.89 11,986 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 1,130,240 May-16/4.11 108,851 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 1,681,461 Jun-16/4.12 162,357 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. (E) 1,512,559 Jun-16/4.86 289,874 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 1,130,240 May-16/5.11 7,350 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 1,681,461 Jun-16/5.12 10,993 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. (E) 1,512,559 Jun-16/5.86 14,702 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 1,629,094 May-16/4.7575 201,845 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 6,219,489 May-16/4.77 775,489 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 1,629,094 May-16/4.7575 11,567 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 6,219,489 May-16/4.77 45,937 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 1,302,319 May-16/4.60 151,978 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 1,302,319 May-16/4.60 10,686 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 3,386,000 Oct-12/1.75 25,564 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 1,308,833 May-16/4.36 139,556 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 3,386,000 Oct-12/1.75 15,609 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 1,308,833 May-16/4.86 9,519 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 1,644,096 Jun-16/4.575 189,847 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 1,427,369 Jul-16/4.74 259,242 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 1,335,375 Jul-16/4.79 247,289 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 1,644,096 Jun-16/4.575 13,779 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 1,427,369 Jul-16/4.74 26,027 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 1,335,375 Jul-16/4.79 23,771 Total (E) Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 9/30/12 (proceeds receivable $35,678,321) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, October 1, 2042 $11,000,000 10/11/12 $11,853,359 Federal National Mortgage Association, 3s, October 1, 2042 22,000,000 10/11/12 23,222,032 Government National Mortgage Association, 3s, October 1, 2042 1,000,000 10/18/12 1,071,250 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $5,313,000 $— 5/14/22 2.0215% 3 month USD-LIBOR-BBA $(218,684) 612,000 (12,500) 8/13/22 3 month USD-LIBOR-BBA 2.042% 9,120 612,000 (13,525) 9/12/22 3 month USD-LIBOR-BBA 2.064% 8,076 251,000 6,662 6/20/22 2.183% 3 month USD-LIBOR-BBA (6,861) Barclay’s Bank, PLC 58,913,000 (E) 48,487 12/19/14 0.45% 3 month USD-LIBOR-BBA (31,635) 28,586,000 (E) 5,922 12/19/17 0.90% 3 month USD-LIBOR-BBA (84,124) 1,170,000 (E) (983) 12/19/14 3 month USD-LIBOR-BBA 0.45% 608 97,000 (E) (7,731) 12/19/42 2.40% 3 month USD-LIBOR-BBA (2,878) 4,577,000 (E) 273,857 12/19/42 3 month USD-LIBOR-BBA 2.40% 44,869 17,700,000 (E) 188,172 12/19/22 3 month USD-LIBOR-BBA 1.75% 159,321 5,860,000 (E) (48,383) 12/19/22 1.75% 3 month USD-LIBOR-BBA (38,832) 2,793,000 (E) — 12/19/22 3 month USD-LIBOR-BBA 1.805% 9,831 1,688,000 (E) — 12/19/22 3 month USD-LIBOR-BBA 1.83% 9,909 931,000 (E) — 12/19/22 3 month USD-LIBOR-BBA 1.80% 2,849 Citibank, N.A. 182,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 5,620 8,351,000 (E) (1,984) 12/19/14 3 month USD-LIBOR-BBA 0.45% 9,373 8,138,000 (E) 9,375 12/19/17 3 month USD-LIBOR-BBA 0.90% 35,010 3,762,000 (E) (29,345) 12/19/22 1.75% 3 month USD-LIBOR-BBA (23,213) 262,000 (E) 11,111 12/19/42 3 month USD-LIBOR-BBA 2.40% (1,997) Credit Suisse International 9,508,000 (E) (10,404) 12/19/14 3 month USD-LIBOR-BBA 0.45% 2,526 6,966,000 (E) (1,783) 12/19/17 3 month USD-LIBOR-BBA 0.90% 20,160 664,000 (E) 38,038 12/19/42 3 month USD-LIBOR-BBA 2.40% 4,818 4,047,000 (E) 3,202 12/19/14 0.45% 3 month USD-LIBOR-BBA (2,303) 131,000 (E) (149) 12/19/17 0.90% 3 month USD-LIBOR-BBA (562) 5,559,000 (E) (365,412) 12/19/42 2.40% 3 month USD-LIBOR-BBA (87,295) 8,670,000 (E) 136,913 12/19/22 3 month USD-LIBOR-BBA 1.75% 122,781 14,245,000 (E) (190,894) 12/19/22 1.75% 3 month USD-LIBOR-BBA (167,675) Deutsche Bank AG 92,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 2,777 354,000 (E) 110 12/19/17 0.90% 3 month USD-LIBOR-BBA (1,005) 5,526,000 (E) (51,989) 12/19/22 1.75% 3 month USD-LIBOR-BBA (42,982) 1,898,000 (104,694) 12/19/42 2.40% 3 month USD-LIBOR-BBA (9,738) Goldman Sachs International 8,286,000 (E) (5,708) 12/19/14 3 month USD-LIBOR-BBA 0.45% 5,561 2,539,000 (E) (4,854) 12/19/17 0.90% 3 month USD-LIBOR-BBA (12,852) 3,444,000 (E) (54,202) 12/19/22 1.75% 3 month USD-LIBOR-BBA (48,589) 2,073,000 (E) 147,331 12/19/42 3 month USD-LIBOR-BBA 2.40% 43,619 JPMorgan Chase Bank NA 21,078,000 (E) 38,442 12/19/17 3 month USD-LIBOR-BBA 0.90% 104,838 25,120,000 (E) (511,954) 12/19/22 1.75% 3 month USD-LIBOR-BBA (471,008) 3,679,000 (E) 56,495 12/19/22 3 month USD-LIBOR-BBA 1.75% 50,498 902,000 (E) 91,080 12/19/42 3 month USD-LIBOR-BBA 2.40% 45,953 5,551,000 (E) — 12/19/22 3 month USD-LIBOR-BBA 1.854% 45,074 The Royal Bank of Scotland PLC 348,000 (E) (4,373) 12/19/22 1.75% 3 month USD-LIBOR-BBA (3,800) Total (E) See interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $615,132 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(16,783) 458,816 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,518) Barclay’s Bank, PLC 951,691 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,242) 887,736 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,474) 2,153,783 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,075) 1,435,892 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,169 1,172,155 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,218 694,737 24,641 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,693 717,172 26,446 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,774 704,701 (22,352) 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,784) 5,628,357 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (13,262) 5,119,661 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,423 695,228 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,502 165,812 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (34) 6,465,623 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 23,266 4,818,854 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,354) 3,857,822 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,882 1,380,978 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (282) 41,733 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (197) 229,010 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (540) 1,191,909 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (32,519) 161,667 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,551) 234,752 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 368 2,033,826 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,792) 1,786,054 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (48,729) 512,369 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,979) 151,174 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 544 720,258 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,196) 2,201,788 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,923 36,872 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 133 119,043 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 429 86,385 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 311 Citibank, N.A. 211,349 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 761 Credit Suisse International 285,132 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,779) 1,242,567 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (33,901) 458,816 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,518) Goldman Sachs International 334,287 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,577) 1,171,893 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,527) 904,086 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,264) 675,198 24,792 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,405 1,135,612 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,356) 1,196,975 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (32,657) 620,922 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,941) 1,677,518 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,953) 630,197 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,485) 821,382 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (22,410) 286,579 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,819) 69,206 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (326) 786,645 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21,462) 1,097,830 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (29,952) 631,270 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 13,867 745,395 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (20,337) 1,571,120 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (42,865) 355,329 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,694) 2,297,858 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,414) 153,722 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (725) 447,961 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,222) 274,938 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,297) 85,145 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (201) 227,122 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (535) 266,968 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,259) 533,727 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,517) 361,550 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,705) 192,729 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (909) 1,284,301 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,601) JPMorgan Chase Bank NA 859,738 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23,457) Total Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $120,435,222. (b) The aggregate identified cost on a tax basis is $188,841,523, resulting in gross unrealized appreciation and depreciation of $6,280,727 and $1,624,214, respectively, or net unrealized appreciation of $4,656,513. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Names of affiliates Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* $20,368,789 $19,356,631 $25,477,074 $14,512 $14,248,346 Totals Market values are shown for those securities affiliated at period end. * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (E) Extended settlement date on premium. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $49,739,054 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. The fund had an average contract amount of approximately $191,400,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $117,200,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 180 on futures contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $723,600,000 on interest rate swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,389,730 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $660,633 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $3,937,087. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $20,594,324 $— Purchased options outstanding — 5,980,771 — U.S. Government and Agency Mortgage Obligations — 88,466,820 — U.S. Treasury Obligations — 42,555,681 — Short-term investments 15,917,697 19,982,743 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $53,784 $— $— Written options — (5,452,250) — TBA sale commitments — (36,146,641) — Interest rate swap contracts — (147,172) — Total return swap contracts — (455,835) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $6,886,288 $6,906,990 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Capital Opportunities Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (98.1%) (a) Shares Value Aerospace and defense (1.4%) AeroVironment, Inc. (NON) (S) 4,375 $102,681 Ceradyne, Inc. 4,015 98,086 Cubic Corp. 2,555 127,903 Teledyne Technologies, Inc. (NON) 1,680 106,495 Air freight and logistics (0.7%) Forward Air Corp. 3,805 115,710 HUB Group, Inc. Class A (NON) 3,061 90,850 Airlines (0.7%) Allegiant Travel Co. (NON) (S) 2,410 152,698 Republic Airways Holdings, Inc. (NON) (S) 17,880 82,784 Auto components (1.2%) Autoliv, Inc. (Sweden) 3,066 190,000 BorgWarner, Inc. (NON) (S) 1,795 124,052 Superior Industries International, Inc. (S) 4,060 69,385 Beverages (0.2%) Coca-Cola Bottling Co. Consolidated 1,055 71,846 Biotechnology (0.5%) Cubist Pharmaceuticals, Inc. (NON) (S) 3,636 173,364 Capital markets (3.6%) Affiliated Managers Group (NON) 745 91,635 E*Trade Financial Corp. (NON) 10,050 88,541 Federated Investors, Inc. Class B 5,255 108,726 Jefferies Group, Inc. 13,345 182,693 Legg Mason, Inc. (S) 3,425 84,529 SEI Investments Co. 16,200 347,490 Waddell & Reed Financial, Inc. Class A (S) 7,209 236,239 Chemicals (3.6%) Albemarle Corp. 738 38,449 Ashland, Inc. 1,755 125,658 Eastman Chemical Co. (S) 2,433 138,705 FMC Corp. (S) 2,037 112,809 Innophos Holdings, Inc. (S) 3,875 187,899 International Flavors & Fragrances, Inc. 1,680 100,094 Methanex Corp. (Canada) 7,215 205,916 Valspar Corp. 4,085 229,169 Commercial banks (7.7%) Bancorp, Inc. (The) (NON) 34,944 358,875 Bond Street Holdings, LLC 144A Class A (F) (NON) 3,695 79,443 City Holding Co. 2,075 74,368 City National Corp. (S) 2,925 150,667 Cullen/Frost Bankers, Inc. (S) 1,705 97,918 East West Bancorp, Inc. (S) 18,620 393,254 First Citizens BancShares, Inc. Class A 1,302 212,096 International Bancshares Corp. 6,485 123,539 NBH Holdings Co. 144A Class A (F) (NON) 6,250 109,463 OmniAmerican Bancorp, Inc. (NON) 4,660 105,922 Popular, Inc. (Puerto Rico) (NON) 6,282 109,495 Sandy Spring Bancorp, Inc. 1,995 38,404 Signature Bank (NON) 1,320 88,546 SVB Financial Group (NON) 1,726 104,354 Union First Market Bankshares Corp. 4,964 77,240 Valley National Bancorp 12,201 122,254 Virginia Commerce Bancorp, Inc. (NON) 8,895 77,831 Webster Financial Corp. (S) 4,912 116,414 Commercial services and supplies (1.4%) Deluxe Corp. (S) 6,588 201,329 Portfolio Recovery Associates, Inc. (NON) 1,395 145,680 R. R. Donnelley & Sons Co. (S) 7,875 83,475 Communications equipment (2.2%) F5 Networks, Inc. (NON) (S) 2,510 262,797 Netgear, Inc. (NON) (S) 4,085 155,802 Polycom, Inc. (NON) 29,830 294,422 Computers and peripherals (0.3%) QLogic Corp. (NON) 6,940 79,255 Construction and engineering (1.3%) Aecom Technology Corp. (NON) (S) 5,585 118,179 Chicago Bridge & Iron Co., NV (Netherlands) 5,855 223,017 Tutor Perini Corp. (NON) 6,767 77,414 Containers and packaging (0.4%) Boise, Inc. 16,265 142,481 Diversified consumer services (2.2%) Apollo Group, Inc. Class A (NON) (S) 3,050 88,603 H&R Block, Inc. 6,865 118,970 ITT Educational Services, Inc. (NON) 2,975 95,884 Sotheby's Holdings, Inc. Class A (S) 9,780 308,070 Weight Watchers International, Inc. (S) 1,860 98,208 Electric utilities (1.1%) FirstEnergy Corp. 2,631 116,027 Pepco Holdings, Inc. 5,150 97,335 PNM Resources, Inc. 6,605 138,903 Electrical equipment (3.0%) AMETEK, Inc. 7,416 262,897 AZZ, Inc. 5,210 197,876 Hubbell, Inc. Class B 3,376 272,578 Regal-Beloit Corp. 1,260 88,805 Roper Industries, Inc. 1,101 120,989 Electronic equipment, instruments, and components (0.3%) Dolby Laboratories, Inc. Class A (NON) (S) 2,920 95,630 Energy equipment and services (3.4%) Atwood Oceanics, Inc. (NON) (S) 3,815 173,392 Helix Energy Solutions Group, Inc. (NON) (S) 8,075 147,530 Key Energy Services, Inc. (NON) (S) 27,475 192,325 Oil States International, Inc. (NON) 1,970 156,536 Parker Drilling Co. (NON) 37,055 156,743 Superior Energy Services (NON) 6,035 123,838 Unit Corp. (NON) 2,920 121,180 Food and staples retail (0.2%) Nash Finch Co. 3,603 73,573 Food products (0.4%) Fresh Del Monte Produce, Inc. 5,565 142,464 Health-care equipment and supplies (1.2%) Cyberonics, Inc. (NON) 2,125 111,393 Hill-Rom Holdings, Inc. 5,000 145,300 SurModics, Inc. (NON) 6,583 133,108 Health-care providers and services (6.1%) Amedisys, Inc. (NON) (S) 13,381 184,792 AMN Healthcare Services, Inc. (NON) 16,839 169,400 Chemed Corp. (S) 3,655 253,255 Coventry Health Care, Inc. 4,515 188,230 Health Net, Inc. (NON) 4,355 98,031 Healthways, Inc. (NON) 22,825 267,281 Kindred Healthcare, Inc. (NON) (S) 15,275 173,830 LifePoint Hospitals, Inc. (NON) 2,415 103,314 Molina Healthcare, Inc. (NON) 11,007 276,826 Omnicare, Inc. 4,966 168,695 Universal American Corp. (NON) 7,525 69,531 Hotels, restaurants, and leisure (1.2%) Cheesecake Factory, Inc. (The) (S) 10,540 376,805 Household durables (2.6%) Harman International Industries, Inc. 5,210 240,494 Helen of Troy, Ltd. (NON) (S) 8,264 263,043 NVR, Inc. (NON) 140 118,230 Whirlpool Corp. 2,400 198,984 Household products (0.6%) Energizer Holdings, Inc. 2,360 176,080 Insurance (4.5%) American Financial Group, Inc. 2,535 96,077 Aspen Insurance Holdings, Ltd. 3,626 110,557 Assurant, Inc. 2,625 97,913 Endurance Specialty Holdings, Ltd. 2,562 98,637 Hanover Insurance Group, Inc. (The) 2,657 99,000 HCC Insurance Holdings, Inc. 3,003 101,772 Horace Mann Educators Corp. 5,445 98,609 Protective Life Corp. 3,440 90,162 RenaissanceRe Holdings, Ltd. 1,425 109,782 Safety Insurance Group, Inc. 2,921 134,015 Selective Insurance Group 7,879 149,622 Stancorp Financial Group 2,881 90,002 W.R. Berkley Corp. 4,345 162,894 Internet software and services (2.0%) IAC/InterActiveCorp. 4,340 225,940 Open Text Corp. (Canada) (NON) (S) 4,615 254,471 ValueClick, Inc. (NON) 8,560 147,146 IT Services (2.8%) Alliance Data Systems Corp. (NON) (S) 1,940 275,383 DST Systems, Inc. 3,260 184,386 Global Payments, Inc. 3,340 139,712 NeuStar, Inc. Class A (NON) 7,260 290,618 Leisure equipment and products (0.3%) Polaris Industries, Inc. 1,340 108,366 Life sciences tools and services (1.3%) Bio-Rad Laboratories, Inc. Class A (NON) 2,270 242,254 Parexel International Corp. (NON) 6,070 186,713 Machinery (4.3%) Actuant Corp. Class A (S) 6,395 183,025 AGCO Corp. (NON) 2,725 129,383 EnPro Industries, Inc. (NON) (S) 2,400 86,424 Gardner Denver, Inc. 1,842 111,275 Kennametal, Inc. 4,240 157,219 Manitowoc Co., Inc. (The) 6,790 90,579 Oshkosh Corp. (NON) (S) 6,865 188,307 Terex Corp. (NON) (S) 3,955 89,304 WABCO Holdings, Inc. (NON) 4,640 267,589 Woodward, Inc. 2,185 74,246 Media (0.4%) Valassis Communications, Inc. (NON) 4,645 114,685 Metals and mining (2.5%) Cliffs Natural Resources, Inc. (S) 5,470 214,041 Coeur d'Alene Mines Corp. (NON) 3,770 108,689 Reliance Steel & Aluminum Co. 4,324 226,361 Walter Energy, Inc. 7,410 240,529 Multiline retail (0.8%) Big Lots, Inc. (NON) 4,540 134,293 Dollar Tree, Inc. (NON) 2,470 119,239 Multi-utilities (0.3%) Black Hills Corp. 3,095 110,089 Oil, gas, and consumable fuels (3.5%) Berry Petroleum Co. Class A (S) 4,036 163,983 Cabot Oil & Gas Corp. 3,160 141,884 HollyFrontier Corp. 5,270 217,493 SM Energy Co. 3,185 172,340 Stone Energy Corp. (NON) (S) 4,715 118,441 Tesoro Corp. 4,715 197,559 Whiting Petroleum Corp. (NON) 2,416 114,470 Paper and forest products (1.0%) Domtar Corp. (Canada) 2,605 203,945 Schweitzer-Mauduit International, Inc. 3,900 128,171 Personal products (0.8%) Inter Parfums, Inc. (S) 14,260 260,958 Pharmaceuticals (1.4%) Endo Health Solutions, Inc. (NON) 4,574 145,087 Impax Laboratories, Inc. (NON) 11,220 291,271 Professional services (1.7%) Dun & Bradstreet Corp. (The) (S) 1,580 125,800 Heidrick & Struggles International, Inc. 3,670 46,756 Towers Watson & Co. Class A 4,240 224,932 TrueBlue, Inc. (NON) (S) 10,099 158,756 Real estate investment trusts (REITs) (4.8%) DiamondRock Hospitality Co. 17,199 165,626 Entertainment Properties Trust 934 41,498 Hospitality Properties Trust 8,635 205,340 Kimco Realty Corp. 5,360 108,647 LaSalle Hotel Properties 8,115 216,589 LTC Properties, Inc. 3,351 106,729 Macerich Co. (The) 1,889 108,107 National Health Investors, Inc. (S) 1,984 102,057 National Retail Properties, Inc. 2,974 90,707 Omega Healthcare Investors, Inc. 6,988 158,837 Taubman Centers, Inc. 1,585 121,617 Ventas, Inc. 1,856 115,536 Real estate management and development (0.9%) Jones Lang LaSalle, Inc. 3,775 288,221 Road and rail (0.6%) Arkansas Best Corp. 4,379 34,682 Landstar Systems, Inc. 3,245 153,424 Semiconductors and semiconductor equipment (3.8%) Cymer, Inc. (NON) (S) 1,545 78,888 KLA-Tencor Corp. 2,070 98,749 Lam Research Corp. (NON) 5,656 179,776 MKS Instruments, Inc. (S) 4,250 108,333 Omnivision Technologies, Inc. (NON) (S) 10,295 143,667 PMC - Sierra, Inc. (NON) 21,315 120,217 Silicon Laboratories, Inc. (NON) (S) 2,975 109,361 Skyworks Solutions, Inc. (NON) 10,240 241,306 Teradyne, Inc. (NON) (S) 9,305 132,317 Software (4.7%) ANSYS, Inc. (NON) 3,105 227,907 Autodesk, Inc. (NON) 6,260 208,896 Blackbaud, Inc. 4,990 119,361 FactSet Research Systems, Inc. (S) 880 84,850 Fair Isaac Corp. 4,135 183,015 Manhattan Associates, Inc. (NON) 3,930 225,071 Synopsys, Inc. (NON) 6,277 207,267 TIBCO Software, Inc. (NON) 5,140 155,382 Websense, Inc. (NON) 5,835 91,318 Specialty retail (3.1%) Aaron's, Inc. 4,005 111,379 Aeropostale, Inc. (NON) (S) 6,530 88,351 ANN, Inc. (NON) 3,955 149,222 Buckle, Inc. (The) 3,252 147,738 Cabela's, Inc. (NON) (S) 3,079 168,360 Cato Corp. (The) Class A 3,293 97,835 Jos. A. Bank Clothiers, Inc. (NON) (S) 4,542 220,196 Textiles, apparel, and luxury goods (2.7%) Crocs, Inc. (NON) (S) 10,765 174,501 Deckers Outdoor Corp. (NON) (S) 3,705 135,751 Jones Group, Inc. (The) 14,100 181,467 Maidenform Brands, Inc. (NON) 4,804 98,386 Perry Ellis International, Inc. (NON) 4,316 95,168 True Religion Apparel, Inc. (S) 3,720 79,348 Wolverine World Wide, Inc. (S) 2,103 93,310 Thrifts and mortgage finance (1.2%) Kaiser Federal Financial Group, Inc. 10,886 164,270 Provident New York Bancorp (S) 21,749 204,658 Tobacco (0.3%) Universal Corp. (S) 1,704 86,768 Trading companies and distributors (0.9%) Applied Industrial Technologies, Inc. 4,178 173,095 MSC Industrial Direct Co., Inc. Class A 1,720 116,031 Total common stocks (cost $25,085,894) SHORT-TERM INVESTMENTS (21.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 6,343,100 $6,343,100 Putnam Money Market Liquidity Fund 0.14% (AFF) 471,315 471,315 Total short-term investments (cost $6,814,415) TOTAL INVESTMENTS Total investments (cost $31,900,309) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $31,873,367. (b) The aggregate identified cost on a tax basis is $32,041,279, resulting in gross unrealized appreciation and depreciation of $7,741,990 and $1,685,250, respectively, or net unrealized appreciation of $6,056,740. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $411,321 $5,476,960 $5,416,966 $591 $471,315 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,147,642. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $6,343,100, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,608,323 $— $— Consumer staples 811,689 — — Energy 2,197,714 — — Financials 7,028,511 79,443 109,463 Health care 3,381,675 — — Industrials 5,080,273 — — Information technology 5,121,243 — — Materials 2,402,916 — — Utilities 462,354 — — Total common stocks Short-term investments 471,315 6,343,100 — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Diversified Income Fund The fund's portfolio 9/30/12 (Unaudited) MORTGAGE-BACKED SECURITIES (42.4%) (a) Principal amount Value American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, 2.781s, 2047 $10,757,549 $1,290,906 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 1,638,916 229,448 Banc of America Commercial Mortgage, Inc. FRB Ser. 08-1, Class AJ, 6.438s, 2051 784,000 735,000 FRB Ser. 05-6, Class G, 5.364s, 2047 829,000 663,200 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 125,000 98,750 Ser. 01-1, Class K, 6 1/8s, 2036 266,204 36,640 Ser. 07-5, Class XW, IO, 0.555s, 2051 40,071,373 522,210 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A1, 2.942s, 2036 2,592,054 1,736,676 FRB Ser. 06-G, Class 2A5, 0.499s, 2036 720,511 565,601 Barclays Capital, LLC Trust 144A FRB Ser. 11-RR4, Class 6A4, 15.143s, 2037 1,439,740 1,072,607 Ser. 09-RR7, Class 1A7, IO, 1.769s, 2046 23,186,800 985,439 Ser. 09-RR7, Class 2A7, IO, 1.589s, 2047 49,246,683 2,048,662 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 58,544,501 1,492,885 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 53,713,743 1,369,700 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-10, Class A3, 2.648s, 2035 4,552,129 4,210,719 FRB Ser. 06-1, Class A1, 2.37s, 2036 501,751 460,356 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 6.089s, 2050 2,086,000 1,668,800 FRB Ser. 06-PW12, Class AJ, 5.933s, 2038 730,000 659,765 Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 858,390 Ser. 05-PWR9, Class AJ, 4.985s, 2042 560,000 566,720 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 9,449,362 247,573 Ser. 07-AR5, Class 1X2, IO, 0.5s, 2047 5,912,785 125,942 Ser. 06-AR5, Class 1X, IO, 0.5s, 2046 12,520,416 237,888 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 6,686,363 94,278 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.584s, 2036 1,434,155 1,305,081 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-12, Class 2A2, 0.587s, 2035 1,160,000 756,900 FRB Ser. 12-1, Class 1A2, 0.587s, 2035 1,110,000 702,075 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.074s, 2044 25,157,801 96,530 Commercial Mortgage Pass-Through Certificates FRB Ser. 04-LB3A, Class E, 5.525s, 2037 852,000 846,258 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 328,253 445,252 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 105,995 152,332 Countrywide Alternative Loan Trust Ser. 06-0A19, Class XP, IO, 2.588s, 2047 $14,210,896 1,101,344 Ser. 07-HY9, Class X, IO, 0.65s, 2047 7,318,609 297,136 Countrywide Home Loans Ser. 07-17, Class 1A2, 6s, 2037 2,173,768 2,089,241 Ser. 07-1, Class A8, 6s, 2037 2,208,350 2,073,118 Ser. 06-21, Class A1, 6s, 2037 1,058,760 931,708 Ser. 06-10, Class 1A16, 6s, 2036 1,916,144 1,667,045 Ser. 06-6, Class 06-6, 6s, 2036 537,758 479,815 Ser. 06-1, Class A2, 6s, 2036 957,309 844,825 FRB Ser. 05-HY10, Class 3A1B, 2.747s, 2036 3,908,712 2,736,099 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.407s, 2041 1,458,000 1,698,165 FRB Ser. 06-C1, Class AJ, 5.588s, 2039 683,000 699,187 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class AJ, 5.23s, 2040 959,000 1,014,085 Ser. 05-C6, Class B, 5.23s, 2040 725,000 678,600 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class G, 5.881s, 2035 2,558,000 2,558,376 Ser. 02-CP5, Class M, 5 1/4s, 2035 267,255 13,363 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 226,150 223,889 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.717s, 2032 226,709 369,078 IFB Ser. 3408, Class EK, 24.905s, 2037 112,717 181,848 IFB Ser. 2979, Class AS, 23.464s, 2034 56,289 75,486 IFB Ser. 3072, Class SM, 22.987s, 2035 270,176 431,212 IFB Ser. 3072, Class SB, 22.841s, 2035 276,920 440,261 IFB Ser. 3249, Class PS, 21.547s, 2036 255,208 391,464 IFB Ser. 3065, Class DC, 19.198s, 2035 408,256 635,888 IFB Ser. 3951, Class CS, IO, 6.529s, 2026 5,599,767 874,684 IFB Ser. 4098, Class MS, IO, 6.479s, 2041 5,425,879 1,183,059 IFB Ser. 3727, Class PS, IO, 6.479s, 2038 2,885,422 258,331 IFB Ser. 3895, Class SM, IO, 6.429s, 2040 3,207,372 429,687 IFB Ser. 4048, Class GS, IO, 6.429s, 2040 2,322,480 450,236 IFB Ser. 3940, Class PS, IO, 6.429s, 2040 2,494,883 395,189 IFB Ser. 4032, Class SA, IO, 6.279s, 2042 3,556,294 479,721 IFB Ser. 4105, Class LS, IO, 5.9s, 2041 3,190,000 669,262 IFB Ser. 3768, Class PS, IO, 5.779s, 2036 7,951,815 436,022 IFB Ser. 3753, Class S, IO, 5.729s, 2040 1,759,887 233,185 Ser. 3632, Class CI, IO, 5s, 2038 1,276,730 69,722 Ser. 3626, Class DI, IO, 5s, 2037 760,047 24,990 Ser. 4000, Class PI, IO, 4 1/2s, 2042 2,715,208 342,931 Ser. 4019, Class GI, IO, 4 1/2s, 2041 7,607,767 942,602 Ser. 4024, Class PI, IO, 4 1/2s, 2041 6,616,835 843,646 Ser. 3747, Class HI, IO, 4 1/2s, 2037 852,342 67,876 Ser. 4090, Class BI, IO, 4s, 2042 513,369 62,729 Ser. 4098, Class PI, IO, 4s, 2042 3,704,166 598,890 Ser. 4010, Class NI, IO, 4s, 2041 2,723,600 373,950 Ser. 3738, Class MI, IO, 4s, 2034 3,769,725 141,365 Ser. 3748, Class NI, IO, 4s, 2034 3,907,375 133,476 Ser. 3736, Class QI, IO, 4s, 2034 8,819,632 240,776 Ser. 3751, Class MI, IO, 4s, 2034 8,820,707 150,128 Ser. T-57, Class 1AX, IO, 0.418s, 2043 2,001,036 24,436 Ser. 4077, Class TO, PO, zero %, 2041 1,534,488 1,311,619 Ser. 3300, PO, zero %, 2037 138,371 129,474 FRB Ser. 3326, Class WF, zero %, 2035 7,383 6,644 FRB Ser. 3030, Class EF, zero %, 2035 2,993 2,986 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.601s, 2036 193,363 355,645 IFB Ser. 06-8, Class HP, 23.773s, 2036 367,564 623,466 IFB Ser. 07-53, Class SP, 23.406s, 2037 269,098 436,522 IFB Ser. 08-24, Class SP, 22.489s, 2038 290,334 455,825 IFB Ser. 05-122, Class SE, 22.342s, 2035 423,976 648,285 IFB Ser. 05-83, Class QP, 16.831s, 2034 289,297 407,850 IFB Ser. 12-66, Class HS, IO, 6.484s, 2041 894,597 190,030 IFB Ser. 10-99, Class NS, IO, 6.384s, 2039 4,434,375 427,562 IFB Ser. 404, Class S13, IO, 6.184s, 2040 5,277,253 778,950 IFB Ser. 10-35, Class SG, IO, 6.184s, 2040 5,028,589 663,874 IFB Ser. 12-113, Class CS, IO, 5.9s, 2041 1,886,000 377,087 IFB Ser. 12-113, Class SG, IO, 5.85s, 2042 2,028,000 375,646 IFB Ser. 10-46, Class WS, IO, 5.534s, 2040 3,316,795 419,309 Ser. 374, Class 6, IO, 5 1/2s, 2036 1,011,264 132,101 Ser. 398, Class C5, IO, 5s, 2039 764,686 73,257 Ser. 10-13, Class EI, IO, 5s, 2038 480,097 21,604 Ser. 378, Class 19, IO, 5s, 2035 2,422,989 266,529 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 7,752,708 1,240,433 Ser. 409, Class 82, IO, 4 1/2s, 2040 5,294,139 665,804 Ser. 366, Class 22, IO, 4 1/2s, 2035 963,906 74,539 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 4,138,322 430,965 Ser. 12-96, Class PI, IO, 4s, 2041 1,612,784 245,288 Ser. 406, Class 2, IO, 4s, 2041 5,062,906 564,008 Ser. 406, Class 1, IO, 4s, 2041 3,345,429 395,095 Ser. 409, Class C16, IO, 4s, 2040 5,841,074 614,558 Ser. 03-W10, Class 1, IO, 1.408s, 2043 761,175 34,669 Ser. 00-T6, IO, 0.76s, 2030 1,843,362 36,867 Ser. 99-51, Class N, PO, zero %, 2029 24,766 23,912 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.068s, 2020 2,369,718 50,357 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 186,394 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.483s, 2045 385,000 319,550 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class B, 4.965s, 2041 561,000 476,457 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C3, Class H, 5.944s, 2039 540,000 534,734 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.855s, 2041 3,120,719 3,419,871 IFB Ser. 10-151, Class SL, IO, 6.482s, 2039 1,905,000 266,262 IFB Ser. 10-163, Class SI, IO, 6.409s, 2037 5,398,141 823,216 IFB Ser. 10-120, Class SB, IO, 5.982s, 2035 1,167,855 79,484 IFB Ser. 10-20, Class SC, IO, 5.932s, 2040 317,457 48,250 IFB Ser. 10-116, Class SL, IO, 5.832s, 2039 1,330,174 178,363 IFB Ser. 10-61, Class SJ, IO, 5.829s, 2040 3,756,005 691,255 IFB Ser. 11-70, Class SM, IO, 5.669s, 2041 3,437,000 899,257 IFB Ser. 11-70, Class SH, IO, 5.669s, 2041 3,530,000 950,523 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 560,162 83,968 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,542,875 174,669 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 6,693,199 751,713 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,935,622 219,345 Ser. 11-116, Class BI, IO, 4s, 2026 5,037,731 569,112 Ser. 10-H03, Class DI, IO, 2.115s, 2060 5,983,406 628,258 Ser. 12-H02, Class AI, IO, 1.769s, 2062 4,948,705 377,339 Ser. 12-H05, Class AI, IO, 1.227s, 2062 12,631,479 671,110 Ser. 12-H04, Class FI, IO, 0.94s, 2062 11,169,487 530,551 Ser. 11-70, PO, zero %, 2041 6,666,900 5,630,939 Ser. 06-36, Class OD, PO, zero %, 2036 8,630 8,066 Ser. 99-31, Class MP, PO, zero %, 2029 67,944 64,302 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 6,696,354 253,122 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 719,000 647,552 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C2, Class G, 5.567s, 2036 1,090,000 1,105,311 GS Mortgage Securities Corp. II Ser. 05-GG4, Class AJ, 4.782s, 2039 2,872,000 2,862,817 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.925s, 2039 84,050,227 1,344,804 GSR Mortgage Loan Trust FRB Ser. 05-AR4, Class 3A5, 2.771s, 2035 500,000 444,375 FRB Ser. 06-AR1, Class 2A4, 2.705s, 2036 950,000 700,036 Harborview Mortgage Loan Trust FRB Ser. 05-9, Class 2A1C, 0.669s, 2035 871,161 753,989 FRB Ser. 05-8, Class 1A2B, 0.579s, 2035 932,196 223,727 FRB Ser. 05-8, Class 1A2A, 0.549s, 2035 792,367 526,924 FRB Ser. 06-7, Class 2A1A, 0.419s, 2046 3,791,642 2,692,066 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.397s, 2037 4,363,382 2,770,748 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP6, Class AJ, 5.565s, 2043 590,000 549,318 FRB Ser. 05-LDP3, Class D, 5.368s, 2042 974,000 879,035 FRB Ser. 05-LDP3, Class AJ, 5.171s, 2042 889,000 892,893 FRB Ser. 04-CBX, Class B, 5.021s, 2037 316,000 311,413 FRB Ser. 05-LDP2, Class C, 4.911s, 2042 665,000 591,906 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 2,290,000 2,278,550 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.203s, 2051 51,364,977 508,308 JPMorgan Mortgage Trust FRB Ser. 06-A2, Class 1A3, 2.889s, 2036 2,094,663 1,674,421 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,062,915 1,062,915 Ser. 98-C4, Class J, 5.6s, 2035 379,000 404,052 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 1,665,000 1,716,608 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 03-C7, Class K, 5.264s, 2037 1,040,000 1,010,880 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 4,646,624 139,399 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.408s, 2028 65,743 82 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.042s, 2050 51,000 54,813 Ser. 06-C2, Class AJ, 5.802s, 2043 1,854,000 1,603,710 Ser. 05-LC1, Class AJ, 5.487s, 2044 675,000 706,219 Ser. 05-CKI1, Class AJ, 5.39s, 2037 1,385,000 1,404,390 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.231s, 2049 1,719,027 127,552 Morgan Stanley Capital I Ser. 06-HQ9, Class C, 5.842s, 2044 1,320,000 1,164,410 Ser. 06-HQ9, Class AJ, 5.793s, 2044 1,740,000 1,784,715 FRB Ser. 06-HQ8, Class B, 5.678s, 2044 2,160,000 1,851,120 Ser. 04-IQ8, Class C, 5.3s, 2040 1,680,000 1,678,320 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,273,013 1,139,347 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 1,196,000 1,231,880 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.988s, 2012 239 1 Residential Asset Securitization Trust Ser. 07-A1, Class A1, 6s, 2037 594,412 463,641 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 158,000 158,000 Structured Asset Mortgage Investments Trust Ser. 07-AR6, Class X2, IO, 1/2s, 2047 21,404,052 436,643 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 12,971,607 478,652 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 4,451,968 95,717 Ser. 06-AR8, Class X, IO, 0.4s, 2036 19,757,001 264,744 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.035s, 2045 3,655,927 694,626 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.199s, 2045 4,626,000 4,306,806 FRB Ser. 06-C25, Class AJ, 5.922s, 2043 735,000 713,832 FRB Ser. 05-C22, Class AJ, 5.559s, 2044 1,380,000 1,223,707 FRB Ser. 05-C20, Class B, 5.42s, 2042 2,269,000 2,202,745 Ser. 07-C34, IO, 0.53s, 2046 13,595,320 164,503 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 5.383s, 2035 774,000 726,144 WAMU Mortgage Pass-Through Certificates FRB Ser. 07-HY6, Class 2A1, 4.948s, 2037 1,047,649 797,261 FRB Ser. 07-HY1, Class 5A1, 4.866s, 2037 2,338,492 1,812,331 FRB Ser. 07-HY3, Class 2A1, 4.853s, 2037 3,367,946 2,674,587 FRB Ser. 07-HY2, Class 1A1, 2.657s, 2036 603,483 475,526 FRB Ser. 07-HY7, Class 2A1, 2.608s, 2037 1,340,131 913,969 FRB Ser. 05-AR12, Class 1A4, 2.488s, 2035 630,000 544,950 FRB Ser. 06-AR14, Class 1A4, 2.228s, 2036 710,790 547,309 FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 535,616 455,273 FRB Ser. 06-AR1, Class 2A1C, 1.218s, 2046 2,487,523 1,256,199 FRB Ser. 06-AR9, Class 1A, 1.148s, 2046 3,356,808 2,576,350 FRB Ser. 06-AR15, Class 1A, 0.988s, 2046 2,851,447 2,167,100 FRB Ser. 06-AR17, Class 1A, 0.968s, 2046 2,553,600 1,825,824 FRB Ser. 07-OA6, Class 1A, 0.958s, 2047 777,772 583,329 FRB Ser. 07-OA5, Class 1A, 0.898s, 2047 3,282,124 2,478,003 FRB Ser. 06-AR19, Class 1A, 0.888s, 2047 1,130,589 796,726 FRB Ser. 05-AR13, Class A1C3, 0.707s, 2045 4,002,191 2,490,363 FRB Ser. 05-AR17, Class A1C3, 0.697s, 2045 1,187,343 534,304 FRB Ser. 05-AR15, Class A1C3, 0.697s, 2045 1,317,267 487,389 FRB Ser. 05-AR8, Class 2AC2, 0.677s, 2045 1,697,579 1,392,015 FRB Ser. 05-AR11, Class A1B2, 0.667s, 2045 1,026,124 877,336 FRB Ser. 05-AR13, Class A1B2, 0.647s, 2045 1,272,456 1,024,327 FRB Ser. 2005-AR17, Class A1B2, 0.627s, 2045 807,249 629,654 FRB Ser. 05-AR11, Class A1B3, 0.617s, 2045 1,964,880 1,679,972 FRB Ser. 05-AR8, Class 2AC3, 0.607s, 2045 605,238 496,295 FRB Ser. 05-AR2, Class 2A1B, 0.587s, 2045 1,313,150 1,129,309 FRB Ser. 05-AR1, Class A3, 0.577s, 2045 677,515 579,276 FRB Ser. 05-AR15, Class A1A2, 0.497s, 2045 2,928,779 2,416,242 FRB Ser. 05-AR6, Class 2AB3, 0.487s, 2045 574,368 493,957 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-OA3, Class 5A, 2.366s, 2047 1,666,145 1,043,007 FRB Ser. 06-AR11, Class 1A, 1.108s, 2046 2,796,690 2,181,418 FRB Ser. 07-OA1, Class A1A, 0.848s, 2047 2,512,183 1,695,724 Wells Fargo Mortgage Backed Securities Trust Ser. 07-8, Class 2A8, 6s, 2037 4,544,684 4,521,960 Ser. 07-12, Class A7, 5 1/2s, 2037 455,139 466,973 FRB Ser. 07-AR3, Class A2, 5.395s, 2037 520,741 459,195 FRB Ser. 06-AR1, Class 2A5, 5.36s, 2036 1,140,000 1,117,200 FRB Ser. 05-AR16, Class 4A2, 2.648s, 2035 477,410 461,894 FRB Ser. 06-AR2, Class 2A1, 2.617s, 2036 2,865,517 2,740,151 FRB Ser. 05-AR15, Class 1A8, 2.617s, 2035 1,860,000 1,668,885 FRB Ser. 06-AR17, Class A1, 2.612s, 2036 1,051,629 893,850 Total mortgage-backed securities (cost $185,080,185) CORPORATE BONDS AND NOTES (33.5%) (a) Principal amount Value Basic materials (1.6%) Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 $95,000 $97,138 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 387,000 376,358 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 360,000 394,200 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 250,000 280,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 368,000 355,120 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 140,000 135,800 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 125,000 126,563 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 247,000 232,180 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 145,000 133,038 Grohe Holding GmbH 144A company guaranty sr. notes FRN 4.252s, 2017 (Germany) EUR 418,000 513,586 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 $220,000 226,050 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 443,115 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 103,000 100,940 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 70,875 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 231,000 276,064 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) $285,000 324,900 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 (Netherlands) 300,000 341,250 LyondellBasell Industries NV sr. unsec. Unsub. notes 5s, 2019 (Netherlands) 540,000 573,750 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 175,000 161,617 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 $26,000 26,195 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 205,000 227,038 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 306,000 307,530 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 95,000 95,000 PH Glatfelter Co. 144A sr. notes 5 3/8s, 2020 37,000 37,740 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 50,000 50,688 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 170,000 185,300 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 175,000 175,000 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 1.599s, 2015 (Germany) EUR 182,000 229,431 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $132,000 133,478 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 40,000 41,300 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 55,000 57,200 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 255,000 275,400 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 270,000 272,700 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 44,000 21,120 Capital goods (1.8%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 40,000 40,800 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 48,000 51,420 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 453,000 497,168 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) (PIK) EUR 105,562 135,709 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) EUR 111,858 143,803 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 259,200 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $398,000 441,780 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 180,000 186,300 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 46,000 48,185 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 116,000 127,310 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 33,000 37,620 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 230,000 238,625 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 222,000 241,980 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 145,000 155,513 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 84,082 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $405,000 437,400 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 469,000 599,526 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 30,000 33,900 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 365,000 339,450 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 155,000 167,013 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 210,000 269,731 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 324,000 456,239 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 $100,000 107,750 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 185,000 195,175 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 212,000 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 110,000 112,200 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 130,000 130,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 3/4s, 2016 EUR 467,000 624,123 Ryerson, Inc. company guaranty sr. notes 12s, 2015 $428,000 441,910 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 200,000 217,500 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 195,000 213,525 Terex Corp. sr. unsec. sub. notes 8s, 2017 81,000 83,835 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 420,000 447,300 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 138,000 153,698 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 291,000 321,555 Communication services (4.4%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 90,000 96,975 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 117,000 136,013 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 73,590 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 33,000 36,548 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 262,000 283,615 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 162,000 173,745 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 228,000 247,665 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 206,000 219,905 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 228,000 231,990 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 100,000 106,750 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 469,000 464,310 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 326,000 317,850 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 500,000 526,250 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 660,000 696,300 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 90,000 97,650 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 443,000 478,440 DISH DBS Corp. company guaranty 7 1/8s, 2016 50,000 55,250 DISH DBS Corp. company guaranty 6 5/8s, 2014 715,000 775,775 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 161,000 181,125 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 259,000 282,310 Equinix, Inc. sr. unsec. notes 7s, 2021 175,000 196,000 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 92,600 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 250,000 283,750 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 787,000 885,375 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 277,000 296,390 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 337,000 373,228 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 500,000 540,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 189,000 204,593 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 104,475 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 1,487,937 1,577,213 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 349,000 369,068 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 140,000 191,437 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $169,000 187,590 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 184,000 198,720 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 50,000 53,125 Level 3 Financing, Inc. 144A company guaranty sr. unsec unsub. notes 7s, 2020 26,000 26,260 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 78,455 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 553,000 600,005 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 13,000 13,049 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 500,000 492,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 16,000 13,440 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 69,000 55,200 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 364,000 394,940 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 215,000 246,175 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 390,458 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 $55,000 61,356 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 181,262 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 78,000 87,165 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 73,500 Sprint Capital Corp. company guaranty 8 3/4s, 2032 42,000 43,470 Sprint Capital Corp. company guaranty 6 7/8s, 2028 57,000 52,440 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 922,000 1,025,725 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 174,000 179,220 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 210,000 237,825 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 156,000 162,240 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 531,000 635,873 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 137,206 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 100,000 129,629 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) EUR 110,000 142,062 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $65,000 66,219 Unitymedia KabelBW GmbH company guaranty sr. unsec. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 568,799 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 175,000 247,934 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 276,000 381,700 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 421,000 583,713 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 90,756 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 445,000 513,725 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $80,000 86,400 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 363,000 405,653 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 149,000 160,548 Consumer cyclicals (6.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,675 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 50,000 34,000 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 566,000 462,705 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 300,000 249,000 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 212,000 238,765 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 297,000 308,880 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 97,000 99,426 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 110,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 360,000 404,550 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 74,813 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 98,000 98,490 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 95,475 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 400,000 361,000 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 140,000 152,950 Building Materials Corp. 144A sr. notes 7s, 2020 255,000 276,675 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 105,000 112,613 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 150,000 164,250 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 185,000 204,656 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 334,000 218,770 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 321,000 345,075 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 100,000 113,625 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 195,000 184,763 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 100,000 109,000 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 410,000 436,650 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 66,750 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 434,410 463,733 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 180,000 160,200 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec notes 7 5/8s, 2020 222,000 217,005 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 435,000 468,713 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 125,000 129,688 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 351,000 482,852 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $349,000 339,403 DR Horton, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 100,000 99,375 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 189,000 216,878 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 405,000 434,363 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 520,000 567,696 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 280,000 303,450 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 159,200 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 351,547 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) $130,000 154,285 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 241,000 261,485 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 230,000 254,152 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 245,000 267,050 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 (R) 70,000 72,800 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 583,000 652,960 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 510,625 Isle of Capri Casinos, Inc. 144A company guaranty sr. sub. notes 8 7/8s, 2020 165,000 174,075 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 243,000 321,635 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,946 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $403,000 458,413 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 65,325 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 147,900 KB Home company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 30,000 31,950 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 120,000 134,400 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 70,000 74,550 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 749,000 782,705 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 255,000 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 70,000 72,275 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 210,000 238,875 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 112,744 Lottomatica Group SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 455,000 574,717 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $270,000 315,259 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 320,000 28,800 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 156,000 164,580 MGM Resorts International company guaranty sr. notes 9s, 2020 60,000 66,975 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 85,000 88,825 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 249,000 266,430 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 140,000 145,950 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 155,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 190,000 199,044 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 691,867 728,190 Navistar International Corp. sr. notes 8 1/4s, 2021 561,000 532,950 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 185,000 188,700 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 73,000 82,308 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 112,000 111,160 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 380,000 419,900 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 205,000 218,325 Owens Corning company guaranty sr. unsec. notes 9s, 2019 725,000 911,688 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 60,000 67,200 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 200,000 205,000 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 140,000 154,000 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 65,000 71,013 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) (STP) EUR 450,000 603,306 QVC Inc. 144A sr. notes 7 1/2s, 2019 $175,000 193,639 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 70,000 73,500 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 75,000 80,063 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 211,000 214,165 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 226,000 233,345 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Germany) EUR 355,000 515,498 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 $200,000 215,500 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 111,000 121,268 Sears Holdings Corp. company guaranty 6 5/8s, 2018 192,000 179,040 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 90,000 90,225 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 24,813 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 502,000 566,005 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 145,000 149,713 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 42,000 45,045 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 66,138 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 240,000 258,600 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 311,000 338,990 Toys R Us, Inc. 144A sr. unsec. notes 10 3/8s, 2017 70,000 71,313 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 176,000 66,440 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 34,000 27,200 Travelport, LLC 144A sr. notes 6.362s, 2016 (PIK) 60,000 45,600 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 164,000 117,260 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 240,000 324,795 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $340,000 388,450 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 8,000 8,560 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 265,000 272,950 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 51,000 56,738 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 713,000 787,865 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 180,000 186,300 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 452,000 488,160 Consumer staples (2.0%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 781,735 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 $165,000 183,150 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 70,769 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 373,000 383,727 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 256,000 296,960 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 (PIK) 153,239 167,031 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 164,000 150,880 Claire's Stores, Inc. 144A sr. notes 9s, 2019 390,000 403,650 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 250,000 286,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 130,813 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 55,000 55,825 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 354,000 378,780 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 167,000 180,360 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 160,000 180,400 Dole Food Co. 144A sr. notes 8s, 2016 123,000 128,689 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 211,000 286,650 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $225,000 252,000 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 200,000 283,617 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 $95,000 102,600 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 215,000 297,864 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 $83,000 82,793 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 460,000 427,800 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 154,000 165,550 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 90,000 95,625 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 295,000 324,500 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 365,000 375,038 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 300,000 308,625 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 300,000 307,500 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 85,125 Service Corporation International sr. notes 7s, 2019 105,000 116,025 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 190,000 197,125 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 280,000 301,000 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 770,000 868,175 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 80,000 84,000 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 265,000 272,950 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 65,000 69,875 Energy (6.4%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 182,000 190,645 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 84,600 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 136,950 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 182,000 153,790 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 185,000 198,875 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 21,000 28,118 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 397,000 461,540 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 66,000 55,440 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 217,000 182,280 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 80,000 81,400 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 (In default) (NON) 90,000 17,100 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 65,000 69,550 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 200,000 214,000 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 474,000 508,365 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 66,463 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 220,350 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 55,000 72,228 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $675,000 743,344 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 52,000 52,130 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 330,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 67,925 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 120,930 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 295,000 258,280 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $114,000 98,040 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 173,000 181,218 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 982,000 1,026,190 Continental Resources, Inc. company guaranty sr. unsec notes 5s, 2022 240,000 250,200 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2022 200,000 209,000 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 505,000 540,350 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 85,000 84,575 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 240,000 270,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 43,000 46,655 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 564,000 524,520 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 140,000 135,450 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 194,000 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 250,000 266,250 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 420,244 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 302,400 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 690,000 895,406 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 149,000 182,282 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 207,000 243,329 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 559,320 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 267,000 258,323 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 20,800 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 105,000 109,200 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 127,000 209,638 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 $103,000 104,545 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 55,550 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 70,000 74,200 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 85,000 91,800 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 253,000 286,523 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 104,000 95,680 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 516,099 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 385,000 411,950 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 85,000 90,738 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 300,000 213,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 335,000 337,650 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 100,000 111,250 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 215,000 221,450 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 148,225 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 410,000 453,050 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 280,000 305,200 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 666,000 754,245 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 26,000 26,585 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 476,900 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 94,125 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 215,250 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 404,000 420,160 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 450,000 564,984 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 202,000 253,071 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 103,313 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,930,000 3,116,333 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 163,730 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 830,000 750,088 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,605,000 1,357,974 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 790,000 714,950 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 425,000 426,275 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 680,000 889,780 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 5/8s, 2021 185,000 187,775 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 250,000 252,500 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 231,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 100,000 105,500 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 191,165 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 535,000 551,050 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 7,000 7,210 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 795,000 834,750 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 115,000 121,325 SM Energy Co. 144A sr. notes 6 1/2s, 2023 45,000 47,363 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 179,000 191,083 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 80,000 82,800 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 140,000 144,550 Williams Cos., Inc. (The) notes 7 3/4s, 2031 69,000 88,258 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 102,000 133,736 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 240,000 259,200 Financials (5.5%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 152,000 142,880 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 215,000 219,838 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 195,000 210,909 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 405,000 448,538 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 790,000 906,525 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.618s, 2014 31,000 30,613 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 185,000 226,394 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 318,000 179,608 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) $240,000 259,200 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,055,000 1,118,620 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 223,000 224,115 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 82,000 89,585 CIT Group, Inc. sr. unsec. notes 5s, 2022 215,000 223,687 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 175,000 189,438 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 140,000 149,450 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 275,000 312,125 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 215,000 232,738 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 80,000 93,400 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 230,000 224,250 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 225,313 Dresdner Funding Trust I 144A bonds 8.151s, 2031 336,000 302,820 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 233,000 179,993 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. bonds FRB 5.13s, perpetual maturity (Jersey) EUR 208,000 254,936 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 $85,000 86,700 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 525,000 563,063 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 70,000 75,425 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 255,000 263,288 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 99,000 102,465 JPMorgan Chase & Co. 144A sr. unsec. notes FRN 6.46s, 2017 500,000 634,650 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 375,000 388,119 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 102,000 111,180 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 145,000 155,875 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 103,000 115,103 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 55,000 54,725 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 130,000 129,025 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 140,000 160,650 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 176,756 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 300,000 187,500 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 300,000 252,026 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 1,295,000 1,370,240 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 5.298s, 2017 (Russia) 900,000 949,020 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 250,000 274,684 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 650,000 682,500 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 293,250 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 223,482 UBS AG/Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 259,398 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Jersey) EUR 133,000 153,168 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 240,988 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 600,000 705,054 VTB Bank OJSC 144A jr. sub. notes FRN 9 1/2s, 2049 (Russia) 1,000,000 996,765 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 425,160 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,746,000 4,031,820 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 3,040,000 3,231,216 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 845,000 848,050 Health care (1.9%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 204,580 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 208,803 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 $285,000 295,331 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 225,000 239,906 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 260,000 375,002 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) $260,000 250,900 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 205,000 212,688 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 285,000 312,788 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 140,000 149,100 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 138,632 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $614,000 666,190 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 291,000 308,460 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 170,000 183,175 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 218,325 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 259,313 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 295,000 325,975 HCA, Inc. sr. notes 6 1/2s, 2020 831,000 922,410 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 74,000 83,620 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 420,000 438,900 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 60,000 63,600 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 410,000 391,550 Kinetics Concepts 144A company guaranty sr. unsec. notes 12 1/2s, 2019 250,000 235,000 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 205,000 226,525 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 152,000 167,960 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 65,000 65,325 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 345,050 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 175,770 176,649 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 231,125 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 120,000 138,600 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 255,000 280,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 296,000 334,480 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 42,100 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 105,250 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 42,600 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 9,000 6,300 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 40,000 40,800 Technology (1.4%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 342,000 347,130 Advanced Micro Devices, Inc. 144A sr. unsec. notes 7 1/2s, 2022 35,000 33,775 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 148,000 131,350 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 318,000 295,740 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 166,000 165,170 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 351,000 345,735 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 106,000 111,830 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 162,038 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 104,025 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 355,000 367,869 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 460,052 470,978 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 117,000 113,490 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 279,000 278,303 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 105,000 114,450 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 135,000 139,219 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 51,000 55,208 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 501,000 551,100 Infor (US), Inc. 144A sr. notes 9 3/8s, 2019 70,000 77,700 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 467,500 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 171,663 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 406,000 466,900 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 256,000 282,880 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 480,000 492,000 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 203,000 220,255 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 257,000 276,275 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 230,000 308,306 Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 668,000 749,325 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $277,000 304,008 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 310,000 335,575 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 149,000 99,830 Utilities and power (2.2%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 720,000 831,600 AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 180,000 205,200 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 225,000 247,500 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 635,163 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 290,000 339,627 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 555,000 313,575 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 56,680 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 48,000 26,400 Edison Mission Energy sr. unsec. notes 7.2s, 2019 109,000 56,135 Edison Mission Energy sr. unsec. notes 7s, 2017 17,000 8,798 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 327,039 El Paso Natural Gas Co. debs. 8 5/8s, 2022 345,000 464,908 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,050,000 1,157,625 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 331,000 372,375 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 402,000 456,270 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 95,000 101,650 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 340,000 370,600 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 70,000 71,400 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 381,000 422,910 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 73,775 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 95,000 105,688 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 300,000 378,750 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 845,000 1,058,320 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 100,000 114,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 800,000 870,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 150,000 173,334 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 156,163 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 65,000 86,843 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 119,000 93,118 Vattenfall AB jr. unsec. sub. bonds FRB 5 1/4s, perpetual maturity (Sweden) EUR 156,000 210,160 Total corporate bonds and notes (cost $144,185,882) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (16.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $715,368 $810,322 3s, TBA, October 1, 2042 1,000,000 1,071,250 U.S. Government Agency Mortgage Obligations (15.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, October 1, 2042 9,000,000 9,487,969 Federal National Mortgage Association Pass-Through Certificates 5s, February 1, 2037 110,179 119,996 4 1/2s, August 1, 2039 358,347 387,169 3s, TBA, November 1, 2042 20,000,000 21,057,812 3s, TBA, October 1, 2042 38,000,000 40,110,782 Total U.S. government and agency mortgage obligations (cost $71,398,955) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (8.2%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,360,000 $2,006,000 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 461,000 458,695 Argentina (Republic of) sr. unsec. bonds FRB 0.739s, 2013 2,362,000 288,164 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 6,666,000 6,082,725 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 1,066,934 840,210 Brazil (Federal Republic of) unsec. notes 10s, 2017 1,350 704,571 Brazil (Federal Republic of) unsub. notes 10s, 2014 1,080 558,887 Chile (Republic of) notes 5 1/2s, 2020 CLP 235,500,000 529,261 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $360,000 399,294 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 310,000 334,136 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 31,500,000 578,634 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $930,000 1,089,356 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 755,000 1,150,069 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 819,500 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 280,000 299,928 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 575,000 756,631 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 13,350,000 415,949 Iraq (Republic of) 144A bonds 5.8s, 2028 $695,000 642,180 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 EUR 570,000 789,729 Peru (Republic of) bonds 6.95s, 2031 PEN 3,110,000 1,432,564 Portugal (Republic of) sr. unsec. bonds 4.35s, 2017 EUR 570,000 649,159 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 $1,200,000 1,408,224 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 200,000 209,518 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 1,385,868 1,735,800 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 EUR 570,000 749,596 Sri Lanka (Republic of) 144A notes 7.4s, 2015 $240,000 262,049 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,230,000 1,477,845 Turkey (Republic of) unsec. bonds 6s, 2041 975,000 1,126,915 Turkey (Republic of) unsec. notes 6 3/4s, 2040 270,000 341,069 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 275,000 253,000 Ukraine (Government of) 144A bonds 7 3/4s, 2020 655,000 647,605 Ukraine (Government of) 144A notes 9 1/4s, 2017 1,150,000 1,205,347 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 400,000 400,982 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 710,000 707,962 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,280,000 2,294,820 United Mexican States sr. unsec. notes 5 3/4s, 2110 220,000 262,900 Venezuela (Republic of) sr. unsec. bonds 7s, 2038 265,000 188,964 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,452,526 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,215,000 1,298,932 Total foreign government and agency bonds and notes (cost $34,670,348) PURCHASED OPTIONS OUTSTANDING (5.2%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $790,000 $27,713 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 13,213,000 180,754 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 13,213,000 159,085 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.74 11,199,250 2,034,030 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.74 11,199,250 204,207 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) Aug-16/4.28 27,825,000 4,115,318 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) Aug-16/4.28 27,825,000 673,309 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.67 24,874,000 4,392,748 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.67 24,874,000 477,879 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 8,642,000 390,964 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 4,491,000 220,239 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 790,000 29,799 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 4,491,000 216,556 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 790,000 28,590 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 4,491,000 214,670 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. (E) Sep-16/3.49 763,244 72,246 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. (E) Sep-16/3.49 763,244 30,957 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) Aug-16/4.17 7,507,000 722,361 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) Aug-16/4.17 7,507,000 83,801 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.72 17,832,000 2,178,054 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.72 17,832,000 136,504 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.705 16,771,000 2,043,010 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.705 16,771,000 127,761 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 3,324,000 62,325 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 3,324,000 59,666 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,257,000 67,689 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,257,000 1,936 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 4,491,000 258,637 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 4,273,000 285,052 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 4,273,000 54,267 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 3,324,000 55,378 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 3,324,000 50,691 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,257,000 66,847 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,257,000 566 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 4,491,000 256,077 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 3,324,000 45,605 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 4,491,000 253,742 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,257,000 66,583 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,257,000 13 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) Aug-16/4.17 7,507,000 722,361 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) Aug-16/4.17 7,507,000 83,801 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/5.11 14,899,000 96,888 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.705 16,771,000 2,043,009 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.705 16,771,000 127,761 Total purchased options outstanding (cost $23,846,964) SENIOR LOANS (1.9%) (a) (c) Principal amount Value Basic materials (0.1%) Momentive Performance Materials, Inc. bank term loan FRN Ser. B1, 3 3/4s, 2015 $95,926 $92,329 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 118,200 117,166 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 80,000 81,200 Communication services (0.2%) Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.49s, 2016 444,870 444,870 Intelsat SA bank term loan FRN 3.221s, 2014 (Luxembourg) 375,000 371,531 Consumer cyclicals (0.9%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 36,835 37,223 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.467s, 2018 973,641 883,232 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.882s, 2016 578,484 471,916 Compucom Systems, Inc. bank term loan FRN 3.74s, 2014 63,810 63,491 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.24s, 2014 (PIK) 72,837 69,414 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.24s, 2014 (PIK) 41,460 39,512 Goodman Global, Inc. bank term loan FRN 9s, 2017 161,636 162,849 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 245,434 245,609 Motor City Casino bank term loan FRN 6s, 2017 318,877 320,870 National Bedding Company, LLC bank term loan FRN Ser. B, 4s, 2013 40,001 39,926 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 95,000 96,306 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 215,000 215,904 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 354,694 211,803 Realogy Corp. bank term loan FRN Ser. B, 4.478s, 2016 470,436 463,870 Servicemaster Co. bank term loan FRN 4.48s, 2017 93,880 94,173 Thomson Learning bank term loan FRN Ser. B, 2 1/2s, 2014 284,709 269,920 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 399,187 301,160 Univision Communications, Inc. bank term loan FRN 4.482s, 2017 204,939 202,719 Consumer staples (0.2%) Claire's Stores, Inc. bank term loan FRN 3.056s, 2014 28,786 28,703 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 148,608 148,174 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 459,275 465,016 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 326,700 327,568 Rite Aid Corp. bank term loan FRN Ser. B, 1.98s, 2014 75,221 74,460 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 30,955 31,148 Energy (0.1%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 210,000 210,525 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 188,667 180,944 Financials (0.1%) HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2017 89,476 90,259 Springleaf Financial bank term loan FRN Ser. B, 5 1/2s, 2017 230,000 224,998 Health care (0.2%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 297,937 297,937 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 207,448 208,053 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 175,195 175,414 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 (PIK) 80,000 80,600 Technology (—%) First Data Corp. bank term loan FRN 5.217s, 2017 12,896 12,638 First Data Corp. bank term loan FRN 4.217s, 2018 121,183 115,578 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.757s, 2017 645,637 443,169 Total senior loans (cost $8,717,740) ASSET-BACKED SECURITIES (0.4%) (a) Principal amount Value Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.092s, 2034 $34,783 $12,140 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 422,969 17,342 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.333s, 2043 GBP 328,968 449,409 FRB Ser. 03-2, Class 2C1, 3.01s, 2043 EUR 880,000 956,694 Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $5,004 4,901 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.217s, 2030 (Cayman Islands) 308,936 154,468 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.417s, 2034 37,486 13,228 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 448,607 44,861 Total asset-backed securities (cost $1,759,361) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $205,000 $201,925 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 186,000 257,610 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 373,000 333,602 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 90,000 79,819 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 195,000 203,897 Total convertible bonds and notes (cost $1,084,662) PREFERRED STOCKS (0.2%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 163 $152,481 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 16,715 419,714 M/I Homes, Inc. $2.438 pfd. (NON) 5,620 114,704 Total preferred stocks (cost $588,340) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 5,293 $198,653 Lucent Technologies Capital Trust I 7.75% cv. pfd. 236 136,290 United Technologies Corp. $3.75 cv. pfd. (NON) 2,800 157,080 Total convertible preferred stocks (cost $636,225) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $1,083 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 422 22,092 Total warrants (cost $16,076) COMMON STOCKS (—%) (a) Shares Value HealthSouth Corp. (NON) 214 $5,149 Magellan Health Services, Inc. (NON) 140 7,225 Trump Entertainment Resorts, Inc. (NON) 71 284 Vertis Holdings, Inc. (NON) (F) 521 5 Total common stocks (cost $15,111) SHORT-TERM INVESTMENTS (14.5%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% (AFF) 4,466,486 $4,466,486 SSgA Prime Money Market Fund 0.14% (P) 1,510,976 1,510,976 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, October 2, 2012 $13,000,000 12,999,935 U.S. Treasury Bills with effective yields ranging from 0.087% to 0.102%, October 18, 2012 (SEGSF) 24,226,000 24,224,980 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 (SEG) (SEGSF) 21,928,000 21,925,193 Total short-term investments (cost $65,127,570) TOTAL INVESTMENTS Total investments (cost $537,127,419) (b) FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $274,271,803) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Buy 10/17/12 $39,714 $39,893 $(179) Euro Sell 10/17/12 39,714 38,900 (814) Japanese Yen Buy 10/17/12 311,325 309,786 1,539 Japanese Yen Sell 10/17/12 311,325 310,595 (730) Swedish Krona Buy 10/17/12 249,951 244,079 5,872 Swedish Krona Sell 10/17/12 249,951 249,820 (131) Swiss Franc Buy 10/17/12 3,874,209 3,809,120 65,089 Barclays Bank PLC Australian Dollar Buy 10/17/12 3,470,967 3,431,721 39,246 Australian Dollar Sell 10/17/12 3,470,967 3,464,623 (6,344) Brazilian Real Sell 10/17/12 119,978 128,818 8,840 British Pound Sell 10/17/12 1,378,331 1,350,180 (28,151) Canadian Dollar Sell 10/17/12 1,354,951 1,351,680 (3,271) Chilean Peso Sell 10/17/12 433,909 443,711 9,802 Czech Koruna Buy 10/17/12 2,061,826 2,095,492 (33,666) Czech Koruna Sell 10/17/12 2,061,826 2,050,140 (11,686) Euro Sell 10/17/12 4,108,008 3,868,820 (239,188) Hungarian Forint Buy 10/17/12 497,362 484,745 12,617 Hungarian Forint Sell 10/17/12 497,362 503,397 6,035 Japanese Yen Sell 10/17/12 3,167,860 3,155,805 (12,055) Malaysian Ringgit Buy 10/17/12 1,667 9,195 (7,528) Mexican Peso Buy 10/17/12 53,208 64,625 (11,417) New Zealand Dollar Sell 10/17/12 1,107,935 1,068,680 (39,255) Norwegian Krone Buy 10/17/12 813,198 769,123 44,075 Polish Zloty Buy 10/17/12 287,421 368,691 (81,270) Singapore Dollar Sell 10/17/12 597,283 581,990 (15,293) South African Rand Sell 10/17/12 360,891 362,447 1,556 South Korean Won Buy 10/17/12 1,656,709 1,609,807 46,902 Swedish Krona Buy 10/17/12 2,647,877 2,586,013 61,864 Swedish Krona Sell 10/17/12 2,647,877 2,583,563 (64,314) Swiss Franc Sell 10/17/12 2,887,869 2,841,235 (46,634) Taiwan Dollar Buy 10/17/12 2,154,323 2,143,461 10,862 Taiwan Dollar Sell 10/17/12 2,154,323 2,118,520 (35,803) Turkish Lira Buy 10/17/12 852,327 846,705 5,622 Citibank, N.A. Australian Dollar Buy 10/17/12 6,151,868 6,041,129 110,739 Brazilian Real Sell 10/17/12 696,830 698,189 1,359 British Pound Sell 10/17/12 2,308,897 2,271,680 (37,217) Canadian Dollar Buy 10/17/12 1,806,330 1,793,791 12,539 Czech Koruna Buy 10/17/12 1,577,424 1,596,452 (19,028) Czech Koruna Sell 10/17/12 1,577,424 1,571,037 (6,387) Euro Sell 10/17/12 5,244,930 5,149,377 (95,553) Japanese Yen Sell 10/17/12 698,187 689,345 (8,842) Mexican Peso Buy 10/17/12 32,178 31,562 616 Mexican Peso Sell 10/17/12 32,178 31,981 (197) Singapore Dollar Buy 10/17/12 1,353,542 1,350,009 3,533 Singapore Dollar Sell 10/17/12 1,353,542 1,332,913 (20,629) South Korean Won Buy 10/17/12 45,513 33,196 12,317 Taiwan Dollar Sell 10/17/12 390,823 374,073 (16,750) Turkish Lira Buy 10/17/12 1,527,825 1,506,450 21,375 Credit Suisse AG Australian Dollar Buy 10/17/12 498,531 435,993 62,538 Brazilian Real Sell 10/17/12 364,317 372,591 8,274 British Pound Buy 10/17/12 4,025,675 4,015,217 10,458 British Pound Sell 10/17/12 4,025,675 4,012,708 (12,967) Canadian Dollar Buy 10/17/12 4,881 9,800 (4,919) Chilean Peso Buy 10/17/12 202,967 190,250 12,717 Czech Koruna Buy 10/17/12 2,289,108 2,323,597 (34,489) Czech Koruna Sell 10/17/12 2,289,108 2,293,058 3,950 Euro Sell 10/17/12 3,255,251 3,099,133 (156,118) Hungarian Forint Buy 10/17/12 706,814 694,497 12,317 Hungarian Forint Sell 10/17/12 706,814 689,501 (17,313) Japanese Yen Buy 10/17/12 5,814,172 5,791,341 22,831 Malaysian Ringgit Buy 10/17/12 531,743 521,122 10,621 Malaysian Ringgit Sell 10/17/12 531,743 530,259 (1,484) Mexican Peso Buy 10/17/12 703,861 710,514 (6,653) New Zealand Dollar Sell 10/17/12 876,842 841,170 (35,672) Norwegian Krone Buy 10/17/12 486,125 433,906 52,219 Philippines Peso Buy 10/17/12 1,069,360 1,062,264 7,096 Polish Zloty Buy 10/17/12 683,515 706,185 (22,670) Singapore Dollar Buy 10/17/12 1,685,756 1,679,805 5,951 Singapore Dollar Sell 10/17/12 1,685,756 1,664,659 (21,097) South African Rand Sell 10/17/12 580,465 587,970 7,505 South Korean Won Buy 10/17/12 1,181,934 1,155,498 26,436 South Korean Won Sell 10/17/12 1,181,934 1,172,576 (9,358) Swedish Krona Sell 10/17/12 250,271 225,574 (24,697) Swiss Franc Sell 10/17/12 713,858 702,599 (11,259) Taiwan Dollar Sell 10/17/12 638,491 619,471 (19,020) Turkish Lira Buy 10/17/12 850,717 839,437 11,280 Deutsche Bank AG Australian Dollar Buy 10/17/12 67,445 23,273 44,172 Brazilian Real Sell 10/17/12 342,507 351,812 9,305 British Pound Sell 10/17/12 541,741 519,155 (22,586) Canadian Dollar Buy 10/17/12 44,741 32,020 12,721 Czech Koruna Buy 10/17/12 1,373,206 1,407,592 (34,386) Czech Koruna Sell 10/17/12 1,373,206 1,369,310 (3,896) Euro Sell 10/17/12 4,516,071 4,385,050 (131,021) Japanese Yen Buy 10/17/12 2,330,170 2,335,900 (5,730) Japanese Yen Sell 10/17/12 2,330,170 2,329,912 (258) Mexican Peso Buy 10/17/12 1,737 9,666 (7,929) Norwegian Krone Buy 10/17/12 1,178,180 1,150,971 27,209 Polish Zloty Buy 10/17/12 535,022 595,511 (60,489) Singapore Dollar Sell 10/17/12 282,345 268,705 (13,640) South Korean Won Buy 10/17/12 501,155 481,285 19,870 Swedish Krona Buy 10/17/12 1,318,856 1,283,359 35,497 Swiss Franc Sell 10/17/12 164,851 162,186 (2,665) Turkish Lira Buy 10/17/12 877,143 854,489 22,654 Goldman Sachs International Czech Koruna Buy 10/17/12 70,640 70,668 (28) Czech Koruna Sell 10/17/12 70,640 71,942 1,302 Euro Buy 10/17/12 104,875 102,809 2,066 Euro Sell 10/17/12 104,875 106,447 1,572 Japanese Yen Sell 10/17/12 1 579 578 Singapore Dollar Sell 10/17/12 37,890 19,241 (18,649) Swedish Krona Buy 10/17/12 96,490 94,261 2,229 Swedish Krona Sell 10/17/12 96,490 96,438 (52) Turkish Lira Buy 10/17/12 178,050 174,723 3,327 HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 4,761 1,276 3,485 British Pound Sell 10/17/12 1,121,726 1,107,736 (13,990) Canadian Dollar Buy 10/17/12 2,599,676 2,609,554 (9,878) Canadian Dollar Sell 10/17/12 2,599,676 2,603,003 3,327 Czech Koruna Buy 10/17/12 1,361,679 1,377,436 (15,757) Czech Koruna Sell 10/17/12 1,361,679 1,361,411 (268) Euro Sell 10/17/12 2,728,947 2,580,079 (148,868) Indian Rupee Sell 10/17/12 235,950 174,033 (61,917) Japanese Yen Buy 10/17/12 2,589,511 2,576,461 13,050 Norwegian Krone Buy 10/17/12 2,351,860 2,322,308 29,552 Russian Ruble Buy 10/17/12 690,730 705,708 (14,978) Singapore Dollar Buy 10/17/12 1,353,542 1,349,921 3,621 Singapore Dollar Sell 10/17/12 1,353,542 1,333,384 (20,158) South Korean Won Buy 10/17/12 1,049,988 1,034,337 15,651 South Korean Won Sell 10/17/12 1,049,988 1,038,520 (11,468) Swiss Franc Buy 10/17/12 2,370,131 2,331,286 38,845 Turkish Lira Buy 10/17/12 942,822 913,901 28,921 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/17/12 5,074,825 4,932,140 142,685 Brazilian Real Sell 10/17/12 359,197 364,048 4,851 British Pound Sell 10/17/12 1,148,394 1,117,142 (31,252) Canadian Dollar Sell 10/17/12 1,542,864 1,547,496 4,632 Chilean Peso Sell 10/17/12 311,643 316,335 4,692 Czech Koruna Buy 10/17/12 2,511,953 2,552,372 (40,419) Czech Koruna Sell 10/17/12 2,511,953 2,498,157 (13,796) Euro Sell 10/17/12 1,545,885 1,413,943 (131,942) Hungarian Forint Buy 10/17/12 706,814 701,161 5,653 Hungarian Forint Sell 10/17/12 706,814 689,577 (17,237) Japanese Yen Sell 10/17/12 1,627,616 1,624,159 (3,457) Mexican Peso Buy 10/17/12 49,011 48,088 923 Mexican Peso Sell 10/17/12 49,011 49,265 254 New Zealand Dollar Sell 10/17/12 1,048,650 1,039,230 (9,420) Norwegian Krone Buy 10/17/12 188,344 179,710 8,634 Peruvian New Sol Sell 10/17/12 1,297,531 1,287,595 (9,936) Polish Zloty Buy 10/17/12 366,278 400,345 (34,067) Russian Ruble Buy 10/17/12 242,180 273,692 (31,512) Singapore Dollar Sell 10/17/12 549,207 525,008 (24,199) South African Rand Sell 10/17/12 145,560 141,569 (3,991) South Korean Won Buy 10/17/12 698,734 692,547 6,187 South Korean Won Sell 10/17/12 698,734 691,454 (7,280) Swedish Krona Buy 10/17/12 86,249 85,547 702 Swedish Krona Sell 10/17/12 86,249 84,289 (1,960) Taiwan Dollar Sell 10/17/12 597,045 572,283 (24,762) Turkish Lira Buy 10/17/12 108,650 95,324 13,326 Royal Bank of Scotland PLC (The) Canadian Dollar Buy 10/17/12 127,818 127,313 505 Canadian Dollar Sell 10/17/12 127,818 127,759 (59) Czech Koruna Buy 10/17/12 61,230 61,109 121 Czech Koruna Sell 10/17/12 61,230 62,357 1,127 Euro Buy 10/17/12 7,069 6,919 150 Japanese Yen Sell 10/17/12 11,990 11,618 (372) Mexican Peso Buy 10/17/12 57,529 57,750 (221) Mexican Peso Sell 10/17/12 57,529 56,430 (1,099) Singapore Dollar Buy 10/17/12 1,025,404 1,027,359 (1,955) Singapore Dollar Sell 10/17/12 1,025,404 1,009,531 (15,873) South Korean Won Buy 10/17/12 33,142 32,350 792 South Korean Won Sell 10/17/12 33,142 32,847 (295) Taiwan Dollar Buy 10/17/12 217,804 216,791 1,013 Taiwan Dollar Sell 10/17/12 217,804 213,814 (3,990) Turkish Lira Buy 10/17/12 697,151 687,291 9,860 Turkish Lira Sell 10/17/12 697,151 686,156 (10,995) State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 581,309 558,333 22,976 Brazilian Real Sell 10/17/12 341,227 344,898 3,671 British Pound Sell 10/17/12 1,359,277 1,338,844 (20,433) Canadian Dollar Sell 10/17/12 1,762,809 1,767,115 4,306 Chilean Peso Buy 10/17/12 34,398 31,336 3,062 Czech Koruna Buy 10/17/12 1,659,152 1,700,562 (41,410) Czech Koruna Sell 10/17/12 1,659,152 1,650,895 (8,257) Euro Sell 10/17/12 2,524,079 2,453,398 (70,681) Hungarian Forint Buy 10/17/12 706,814 689,528 17,286 Hungarian Forint Sell 10/17/12 706,814 689,541 (17,273) Japanese Yen Sell 10/17/12 3,015,039 3,005,386 (9,653) Mexican Peso Buy 10/17/12 289,740 302,146 (12,406) New Zealand Dollar Sell 10/17/12 711,327 682,168 (29,159) Norwegian Krone Buy 10/17/12 1,940,803 1,904,491 36,312 Polish Zloty Buy 10/17/12 200,991 262,857 (61,866) Singapore Dollar Sell 10/17/12 354,540 343,194 (11,346) South African Rand Buy 10/17/12 675,475 668,256 7,219 South African Rand Sell 10/17/12 675,475 683,123 7,648 South Korean Won Buy 10/17/12 71,174 57,179 13,995 Swedish Krona Buy 10/17/12 4,221,174 4,162,430 58,744 Swedish Krona Sell 10/17/12 4,221,174 4,160,220 (60,954) Swiss Franc Buy 10/17/12 1,642,021 1,615,871 26,150 Taiwan Dollar Sell 10/17/12 835,837 809,256 (26,581) Thai Baht Buy 10/17/12 1,061,316 1,045,242 16,074 Turkish Lira Buy 10/17/12 422,055 398,587 23,468 UBS AG Australian Dollar Buy 10/17/12 437,925 410,335 27,590 British Pound Buy 10/17/12 5,819,637 5,773,679 45,958 British Pound Sell 10/17/12 5,819,637 5,796,993 (22,644) Canadian Dollar Buy 10/17/12 3,561,513 3,560,328 1,185 Canadian Dollar Sell 10/17/12 3,561,513 3,549,176 (12,337) Czech Koruna Buy 10/17/12 1,726,153 1,748,616 (22,463) Czech Koruna Sell 10/17/12 1,726,153 1,735,475 9,322 Euro Sell 10/17/12 1,360,682 1,325,894 (34,788) Hungarian Forint Buy 10/17/12 687,869 679,843 8,026 Hungarian Forint Sell 10/17/12 687,869 692,603 4,734 Indian Rupee Sell 10/17/12 344,665 281,510 (63,155) Japanese Yen Sell 10/17/12 1,753,182 1,749,183 (3,999) Mexican Peso Buy 10/17/12 348,091 358,434 (10,343) New Zealand Dollar Sell 10/17/12 1,048,816 1,039,399 (9,417) Norwegian Krone Buy 10/17/12 1,580,671 1,559,361 21,310 Philippines Peso Buy 10/17/12 1,069,363 1,062,621 6,742 Russian Ruble Buy 10/17/12 690,730 705,731 (15,001) Singapore Dollar Sell 10/17/12 997,455 972,453 (25,002) South African Rand Sell 10/17/12 237,716 256,736 19,020 Swedish Krona Buy 10/17/12 2,093,240 2,097,165 (3,925) Swedish Krona Sell 10/17/12 2,093,240 2,063,057 (30,183) Swiss Franc Sell 10/17/12 4,238,264 4,169,326 (68,938) Taiwan Dollar Buy 10/17/12 2,154,330 2,142,917 11,413 Taiwan Dollar Sell 10/17/12 2,154,330 2,116,370 (37,960) Thai Baht Buy 10/17/12 1,061,316 1,045,125 16,191 Turkish Lira Buy 10/17/12 758,610 740,416 18,194 WestPac Banking Corp. Australian Dollar Buy 10/17/12 2,171,491 2,117,713 53,778 British Pound Sell 10/17/12 2,298,402 2,258,238 (40,164) Canadian Dollar Buy 10/17/12 2,403,627 2,426,776 (23,149) Canadian Dollar Sell 10/17/12 2,403,627 2,419,018 15,391 Euro Sell 10/17/12 2,982,203 2,855,014 (127,189) Japanese Yen Sell 10/17/12 2,586,651 2,576,428 (10,223) Mexican Peso Buy 10/17/12 378,158 384,270 (6,112) Norwegian Krone Buy 10/17/12 919,251 906,841 12,410 Swedish Krona Buy 10/17/12 88,942 86,898 2,044 Swedish Krona Sell 10/17/12 88,942 88,218 (724) Total FUTURES CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 60 $6,878,137 Dec-12 $(37,207) Australian Government Treasury Bond 10 yr (Short) 2 263,251 Dec-12 (5,114) Canadian Government Bond 10 yr (Long) 36 5,027,037 Dec-12 44,144 Euro-Bobl 5 yr (Short) 108 17,443,933 Dec-12 22,736 Euro-Bund 10 yr (Short) 205 37,347,208 Dec-12 121,962 Euro-Swiss Franc 3 Month (Short) 50 13,292,132 Dec-12 (193,713) Japanese Government Bond 10 yr (Short) 3 5,542,927 Dec-12 (19,623) Japanese Government Bond 10 yr Mini (Long) 15 2,772,424 Dec-12 11,263 U.K. Gilt 10 yr (Short) 6 1,168,663 Dec-12 1,535 U.S. Treasury Note 10 yr (Short) 1 133,484 Dec-12 (627) Total WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $21,930,832) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. (E) $31,805,305 Aug-16/4.35 $4,850,532 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 12,138,243 Aug-16/4.28 293,721 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 12,138,243 Aug-16/4.28 1,783,508 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 8,642,686 Jul-16/4.67 166,043 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 8,642,686 Jul-16/4.67 1,587,177 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 3,457,075 Jul-16/4.80 61,346 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 3,457,075 Jul-16/4.80 671,008 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 2,749,676 Jun-16/4.89 19,919 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 2,749,676 Jun-16/4.39 305,145 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 12,146,616 May-16/4.11 1,169,816 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 21,718,479 May-16/4.705 2,645,702 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. (E) 666,869 Jun-16/5.86 6,482 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. (E) 666,869 Jun-16/4.86 127,802 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 2,794,314 Jun-16/5.12 18,269 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 12,146,616 May-16/5.11 78,989 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 21,718,479 May-16/4.705 165,451 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 2,794,314 Jun-16/4.12 269,811 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 12,421,759 May-16/4.60 101,921 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 12,421,759 May-16/4.60 1,449,594 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 6,790,547 May-16/4.765 50,875 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 6,790,547 May-16/4.765 843,094 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 10,097,000 Oct-12/1.75 76,232 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 12,483,891 May-16/4.86 90,795 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. (E) 12,483,891 May-16/4.36 1,331,107 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 10,097,000 Oct-12/1.75 46,547 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 4,856,047 Jul-16/4.79 86,442 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 4,856,047 Jul-16/4.79 899,257 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 8,626,698 Jul-16/4.74 157,299 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 8,626,698 Jul-16/4.74 1,566,798 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 2,732,218 Jun-16/4.575 22,899 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 2,732,218 Jun-16/4.575 315,498 Total (E) Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 9/30/12 (proceeds receivable $33,192,656) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, October 1, 2042 $32,000,000 10/11/12 $33,777,501 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $9,178,000 $— 5/14/14 0.58% 3 month USD-LIBOR-BBA $(48,135) 16,155,000 — 5/14/17 3 month USD-LIBOR-BBA 1.0925% 352,097 47,717,000 — 5/14/17 1.1005% 3 month USD-LIBOR-BBA (1,059,095) 6,841,000 — 5/14/42 3 month USD-LIBOR-BBA 2.795% 347,412 790,000 (16,136) 8/13/22 3 month USD-LIBOR-BBA 2.042% 11,773 790,000 (17,459) 9/12/22 3 month USD-LIBOR-BBA 2.064% 10,425 1,562,000 41,459 6/20/22 2.183% 3 month USD-LIBOR-BBA (42,699) CAD 3,833,000 — 6/13/14 1.285% 3 month CAD-BA-CDOR 1,726 CAD 6,539,000 — 6/13/17 1.5875% 3 month CAD-BA-CDOR (13,305) CAD 1,641,000 — 6/13/22 2.20% 3 month CAD-BA-CDOR (14,335) Barclay’s Bank, PLC $243,880,000 (E) 200,198 12/19/14 0.45% 3 month USD-LIBOR-BBA (131,479) 683,000 (E) (574) 12/19/14 3 month USD-LIBOR-BBA 0.45% 355 439,000 (E) (34,988) 12/19/42 2.40% 3 month USD-LIBOR-BBA (13,025) 774,000 (E) 46,311 12/19/42 3 month USD-LIBOR-BBA 2.40% 7,588 20,102,000 (E) 218,224 12/19/22 3 month USD-LIBOR-BBA 1.75% 185,457 25,758,000 (E) (84,433) 12/19/22 1.75% 3 month USD-LIBOR-BBA (42,446) 35,416,000 (E) (7,337) 12/19/17 3 month USD-LIBOR-BBA 0.90% 104,224 AUD 10,074,000 — 9/25/22 6 month AUD-BBR-BBSW 3.78687% 72,633 AUD 17,247,000 — 9/17/22 3.88% 6 month AUD-BBR-BBSW (253,990) EUR 1,239,000 — 10/2/22 6 month EUR-EURIBOR-REUTERS 1.724% (4,119) EUR 53,658,000 (E) — 8/3/17 1 month EUR-EONIA-OIS-COMPOUND 1.41727% 24,134 EUR 2,540,000 — 8/16/22 1.862% 6 month EUR-EURIBOR-REUTERS (41,618) EUR 3,193,000 — 9/10/22 6 month EUR-EURIBOR-REUTERS 1.8325% 36,040 GBP 2,118,000 — 9/30/22 6 month GBP-LIBOR-BBA 1.865% (9,006) GBP 3,732,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (894,265) GBP 2,321,000 — 7/25/42 6 month GBP-LIBOR-BBA 2.8425% (79,376) GBP 4,123,000 — 7/25/22 1.885% 6 month GBP-LIBOR-BBA (19,490) GBP 1,273,000 — 8/2/22 6 month GBP-LIBOR-BBA 1.93% 13,987 GBP 3,445,000 — 9/17/22 6 month GBP-LIBOR-BBA 2.048% 84,014 GBP 8,445,000 — 9/21/22 1.9425% 6 month GBP-LIBOR-BBA (70,023) SEK 18,301,000 — 7/11/22 2.1275% 3 month SEK-STIBOR-SIDE (6,158) Citibank, N.A. $1,155,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 35,666 10,460,000 (E) 2,485 12/19/14 0.45% 3 month USD-LIBOR-BBA (11,740) 4,753,000 (E) (5,475) 12/19/17 0.90% 3 month USD-LIBOR-BBA (20,447) 584,000 (E) (4,555) 12/19/22 1.75% 3 month USD-LIBOR-BBA (3,603) 1,141,000 (E) 48,388 12/19/42 3 month USD-LIBOR-BBA 2.40% (8,697) EUR 4,632,000 — 8/2/22 6 month EUR-EURIBOR-REUTERS 1.80% 45,121 GBP 3,124,000 — 8/8/22 6 month GBP-LIBOR-BBA 1.97% 51,752 GBP 4,011,000 — 9/24/22 1.9175% 6 month GBP-LIBOR-BBA (16,273) SEK 24,408,000 — 8/2/22 3 month SEK-STIBOR-SIDE 2.285% 59,710 Credit Suisse International $2,809,000 — 9/27/22 1.7325% 3 month USD-LIBOR-BBA (8,349) 44,847,000 (E) (50,337) 12/19/14 3 month USD-LIBOR-BBA 0.45% 10,656 4,199,000 (E) 8,734 12/19/17 3 month USD-LIBOR-BBA 0.90% 21,961 4,773,000 (E) 374,189 12/19/42 3 month USD-LIBOR-BBA 2.40% 135,395 57,027,000 (E) 53,793 12/19/14 0.45% 3 month USD-LIBOR-BBA (23,764) 51,969,000 (E) 26,664 12/19/17 0.90% 3 month USD-LIBOR-BBA (137,038) 16,873,000 (E) (1,112,685) 12/19/42 2.40% 3 month USD-LIBOR-BBA (268,529) 36,491,000 (E) 472,595 12/19/22 3 month USD-LIBOR-BBA 1.75% 413,113 17,968,000 (E) (253,094) 12/19/22 1.75% 3 month USD-LIBOR-BBA (223,806) AUD 4,202,000 — 9/21/22 6 month AUD-BBR-BBSW 3.8275% 69,537 AUD 3,080,000 — 7/17/22 3.77125% 6 month AUD-BBR-BBSW (39,346) AUD 4,504,000 — 7/24/22 6 month AUD-BBR-BBSW 3.665% 13,040 AUD 3,456,000 — 9/18/22 4.05% 6 month AUD-BBR-BBSW (102,590) CAD 6,126,000 — 9/20/22 3 month CAD-BA-CDOR 2.24125% 48,331 CAD 5,592,000 — 9/27/22 2.17% 3 month CAD-BA-CDOR (5,268) CAD 28,807,000 — 6/13/14 1.28797% 3 month CAD-BA-CDOR 11,250 CAD 1,036,000 — 6/13/17 3 month CAD-BA-CDOR 1.57927% 463 CAD 9,816,000 — 8/8/22 3 month CAD-BA-CDOR 2.273% 126,729 CAD 7,006,000 — 8/9/22 3 month CAD-BA-CDOR 2.26125% 82,445 CAD 5,069,000 — 9/12/22 2.3175% 3 month CAD-BA-CDOR (77,831) CAD 4,519,000 — 9/17/22 2.38% 3 month CAD-BA-CDOR (94,315) CHF 4,161,000 — 9/25/22 6 month CHF-LIBOR-BBA 0.945% 11,422 CHF 4,246,000 — 9/26/22 6 month CHF-LIBOR-BBA 0.9175% (470) CHF 4,240,000 — 9/27/22 6 month CHF-LIBOR-BBA 0.96% 17,895 CHF 2,926,000 — 10/2/22 6 month CHF-LIBOR-BBA 0.92% (775) CHF 814,000 — 5/11/22 6 month CHF-LIBOR-BBA 0.975% 10,169 CHF 6,866,000 — 5/14/22 1.0125% 6 month CHF-LIBOR-BBA (111,059) CHF 7,205,000 — 6/19/22 0.94% 6 month CHF-LIBOR-BBA (50,691) CHF 7,383,000 — 7/5/22 1.015% 6 month CHF-LIBOR-BBA (103,193) CHF 4,501,000 — 7/25/22 0.9225% 6 month CHF-LIBOR-BBA (15,645) CHF 2,367,000 — 8/6/22 0.9075% 6 month CHF-LIBOR-BBA (1,228) EUR 4,161,000 — 9/25/22 1.545% 1 month EUR-EONIA-OIS-COMPOUND (49,250) EUR 4,140,000 — 9/26/22 1.5225% 1 month EUR-EONIA-OIS-COMPOUND (37,278) EUR 2,193,000 — 9/27/22 1.5275% 1 month EUR-EONIA-OIS-COMPOUND (20,889) EUR 18,240,000 — 6/28/14 0.85% 6 month EUR-EURIBOR-REUTERS (139,559) EUR 12,374,000 — 8/1/22 1 month EUR-EONIA-OIS-COMPOUND 1.45% 61,551 EUR 3,304,000 — 8/10/22 1.87% 6 month EUR-EURIBOR-REUTERS (58,465) EUR 6,781,000 — 8/30/22 1.375% 1 month EUR-EONIA-OIS-COMPOUND 46,349 EUR 7,386,000 — 9/6/22 1 month EUR-EONIA-OIS-COMPOUND 1.37% (59,689) EUR 3,242,000 — 9/7/22 1 month EUR-EONIA-OIS-COMPOUND 1.386% (20,026) EUR 2,364,000 — 9/19/22 6 month EUR-EURIBOR-REUTERS 1.913% 48,578 GBP 8,081,000 — 8/2/22 6 month GBP-LIBOR-BBA 1.9125% 67,280 GBP 5,253,000 — 9/11/22 1.93% 6 month GBP-LIBOR-BBA (37,204) GBP 2,749,000 — 9/13/22 1.985% 6 month GBP-LIBOR-BBA (42,136) MXN 46,690,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 295,834 SEK 27,083,000 — 9/27/22 3 month SEK-STIBOR-SIDE 2.13625% 9,939 SEK 119,290,000 — 5/16/22 2.205% 3 month SEK-STIBOR-SIDE (268,274) SEK 13,321,000 — 6/19/22 3 month SEK-STIBOR-SIDE 2.38% 62,761 SEK 12,373,000 — 7/2/22 3 month SEK-STIBOR-SIDE 2.325% 38,415 SEK 10,475,000 — 7/25/22 2.06% 3 month SEK-STIBOR-SIDE 6,622 SEK 13,850,000 — 9/7/22 3 month SEK-STIBOR-SIDE 2.1725% 11,650 Deutsche Bank AG $585,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 17,661 1,462,000 (E) 454 12/19/17 0.90% 3 month USD-LIBOR-BBA (4,152) 20,347,000 (E) (191,428) 12/19/22 1.75% 3 month USD-LIBOR-BBA (158,262) KRW 5,469,000,000 — 4/24/17 3.54% 3 month KRW-CD-KSDA-BLOOMBERG (163,590) MXN 46,690,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 309,508 MYR 14,749,000 — 7/23/17 3 month MYR-KLIBOR-BNM 2.98% (72,926) Goldman Sachs International $2,247,000 — 9/27/22 1.76% 3 month USD-LIBOR-BBA (12,505) 3,955,000 (E) 2,724 12/19/14 0.45% 3 month USD-LIBOR-BBA (2,655) 7,094,000 (E) (13,562) 12/19/17 0.90% 3 month USD-LIBOR-BBA (35,908) 25,717,000 (E) (404,738) 12/19/22 1.75% 3 month USD-LIBOR-BBA (362,820) 9,377,000 (E) 666,436 12/19/42 3 month USD-LIBOR-BBA 2.40% 197,304 AUD 14,091,000 — 9/17/22 3.88% 6 month AUD-BBR-BBSW (226,982) AUD 4,202,000 — 9/21/22 6 month AUD-BBR-BBSW 3.825% 48,712 AUD 8,404,000 — 9/24/22 6 month AUD-BBR-BBSW 3.82% 92,015 CHF 4,246,000 — 9/26/22 6 month CHF-LIBOR-BBA 0.93% 1,840 CHF 4,240,000 — 9/27/22 6 month CHF-LIBOR-BBA 0.945% 11,351 CHF 2,827,000 — 9/27/22 6 month CHF-LIBOR-BBA 0.972% 15,422 CHF 11,100,000 — 6/29/22 0.985% 6 month CHF-LIBOR-BBA (124,364) CHF 3,518,000 — 8/7/22 0.93% 6 month CHF-LIBOR-BBA (12,854) CHF 6,810,000 — 8/30/22 0.9402% 6 month CHF-LIBOR-BBA (24,903) EUR 2,193,000 — 9/27/22 1.505% 1 month EUR-EONIA-OIS-COMPOUND (14,795) EUR 97,560,000 (E) — 8/1/17 1 month EUR-EONIA-OIS-COMPOUND 1.425% 56,416 EUR 11,769,000 — 8/3/22 1 month EUR-EONIA-OIS-COMPOUND 1.43% 33,477 EUR 48,780,000 (E) — 8/9/17 1 month EUR-EONIA-OIS-COMPOUND 1.4775% 53,282 EUR 48,780,000 (E) — 8/9/17 1 month EUR-EONIA-OIS-COMPOUND 1.497% 65,192 EUR 5,942,000 — 8/29/22 1.4017% 1 month EUR-EONIA-OIS-COMPOUND 20,464 EUR 56,223,000 — 8/30/14 1 month EUR-EONIA-OIS-COMPOUND 0.11% (6,996) EUR 56,223,000 — 8/30/14 0.309% 3 month EUR-EURIBOR-REUTERS (58,297) EUR 56,223,000 — 8/31/14 1 month EUR-EONIA-OIS-COMPOUND 0.11% (7,004) EUR 56,223,000 — 8/31/14 0.314% 3 month EUR-EURIBOR-REUTERS (65,920) EUR 37,147,000 (E) — 8/31/17 1 month EUR-EONIA-OIS-COMPOUND 1.38% (21,481) EUR 56,223,000 — 9/3/14 1 month EUR-EONIA-OIS-COMPOUND 0.086% (51,416) EUR 56,223,000 — 9/3/14 0.283% 3 month EUR-EURIBOR-REUTERS (19,507) EUR 7,038,000 — 9/25/22 1.824% 6 month EUR-EURIBOR-REUTERS (66,012) GBP 3,732,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 420,546 GBP 8,963,000 — 8/2/22 6 month GBP-LIBOR-BBA 1.91% 71,236 GBP 2,872,000 — 8/7/22 1.9775% 6 month GBP-LIBOR-BBA (50,875) GBP 5,449,000 — 8/28/22 1.9225% 6 month GBP-LIBOR-BBA (39,795) SEK 12,711,000 — 5/16/22 3 month SEK-STIBOR-SIDE 2.205% 28,586 SEK 33,640,000 — 5/29/22 3 month SEK-STIBOR-SIDE 2.215% 80,103 SEK 28,470,000 — 6/11/22 2.28% 3 month SEK-STIBOR-SIDE (94,335) SEK 25,202,000 — 8/1/22 3 month SEK-STIBOR-SIDE 2.30% 67,050 SEK 35,194,000 — 8/13/22 2.325% 3 month SEK-STIBOR-SIDE (104,384) SEK 17,444,000 — 8/15/22 3 month SEK-STIBOR-SIDE 2.26% 36,079 SEK 10,141,000 — 8/30/22 2.2102% 3 month SEK-STIBOR-SIDE (14,324) JPMorgan Chase Bank NA $28,353,000 (E) (51,711) 12/19/17 0.90% 3 month USD-LIBOR-BBA (141,023) 41,699,000 (E) (657,726) 12/19/22 1.75% 3 month USD-LIBOR-BBA (589,756) 4,661,000 (E) 83,805 12/19/22 3 month USD-LIBOR-BBA 1.75% 76,207 1,155,000 (E) 116,627 12/19/42 3 month USD-LIBOR-BBA 2.40% 58,842 28,819,000 — 9/7/22 1.678% 3 month USD-LIBOR-BBA 22,034 6,386,000 — 9/26/22 3 month USD-LIBOR-BBA 1.73875% 23,057 CAD 4,790,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (134,483) CAD 9,418,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 81,084 CAD 33,142,000 — 6/13/14 3 month CAD-BA-CDOR 1.2825% (16,524) CAD 5,489,000 — 6/13/17 3 month CAD-BA-CDOR 1.56% (2,725) CAD 7,635,000 — 8/8/22 2.25% 3 month CAD-BA-CDOR (82,231) CAD 4,522,000 — 8/27/22 2.2275% 3 month CAD-BA-CDOR (34,924) EUR 2,420,000 — 7/30/22 6 month EUR-EURIBOR-REUTERS 1.803% 24,798 GBP 1,029,000 — 8/2/22 6 month GBP-LIBOR-BBA 1.92% 9,751 JPY 288,875,000 — 9/19/22 0.80% 6 month JPY-LIBOR-BBA (10,455) MXN 26,419,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (158,392) MXN 34,163,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (204,393) MXN 6,670,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 45,584 MXN 34,260,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (131,067) MXN 91,248,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (349,085) MXN 34,260,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 168,778 MXN 51,780,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 293,011 The Royal Bank of Scotland PLC $2,365,000 (E) (29,720) 12/19/22 1.75% 3 month USD-LIBOR-BBA (25,865) UBS AG CHF 38,072,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (243,666) Total (E) Extended effective date. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,842,502 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(50,269) 641,908 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,513) Barclay’s Bank, PLC 718,999 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,588 1,382,691 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,977 1,129,051 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,063 5,320,914 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,537) 515,794 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (105) 1,883,752 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (51,394) 169,342 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,620) 695,228 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,502 4,641,434 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,936) 3,715,995 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,372 1,330,050 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (272) 155,153 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,408) 224,606 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,059) 1,232,291 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,904) 7,240,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (168,381) 2,504,130 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 5,092 1,114,362 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 2,266 4,668,491 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (127,370) 585,860 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 919 3,476,141 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,509 3,620,327 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,530) 2,960,930 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (604) 1,958,957 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,616) 3,213,884 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (87,684) 1,170,752 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 25,718 564,138 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,031 1,541,449 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (42,055) 4,822,442 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (8,009) 15,921,423 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 57,293 1,591,945 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 3,237 3,297,468 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,866 629,980 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,268 2,042,695 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,353 1,481,191 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,332 Citibank, N.A. 2,115,580 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,613 4,866,598 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 17,512 3,310,677 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,913 Credit Suisse International 1,390,457 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,003 13,217,921 (33,045) 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (21,734) 3,304,878 (7,746) 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (4,918) 1,109,409 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (30,268) 2,306,876 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,436) 641,185 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,493) 2,956,242 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 6,011 Deutsche Bank AG 2,306,876 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,436) Goldman Sachs International 2,149,344 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (58,640) 4,140,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 53,944 3,105,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 38,331 1,046,692 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,936) 1,664,475 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (45,412) 1,615,652 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,807) 606,918 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,430) 2,774,608 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (75,699) 79,692 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (376) 6,882,966 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (187,787) 3,964,345 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (108,159) 1,128,062 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,658) 2,773,884 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (75,680) 2,083,489 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (56,844) 5,355,991 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (146,127) 2,213,342 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,215) 1,353,507 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,189) 40,475 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (191) 103,809 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (245) 276,615 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (652) 4,455,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 32,611 4,455,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 39,204 644,803 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,592) 709,889 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,348) 1,419,567 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (6,695) 2,596,581 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (70,842) 1,774,475 21,904 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (27,682) 3,400,595 46,758 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (48,267) 2,426,515 48,530 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19,810) 5,054,938 131,113 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,811) 4,455,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 40,451 4,455,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 43,655 4,596,122 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (125,395) GBP 2,780,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (129,198) GBP 2,780,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (141,812) GBP 5,560,000 — 9/20/17 2.6625% GBP Non-revised UK Retail Price Index 27,815 GBP 2,780,000 — 9/21/17 2.66% GBP Non-revised UK Retail Price Index 13,301 GBP 2,780,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (143,024) GBP 2,780,000 — 4/3/22 (3.21%) GBP Non-revised UK Retail Price Index (282,008) JPMorgan Chase Bank NA $4,057,000 — 9/14/14 (2.10%) USA Non Revised Consumer Price Index- Urban (CPI-U) (14,918) GBP 2,520,000 — 9/12/14 2.825% GBP Non-revised UK Retail Price Index 12,860 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC Irish Gov't, 4.50%, 4/18/2020 — $(45,669) $570,000 9/20/17 (100 bp) $9,077 Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (93,003) 570,000 9/20/17 (100 bp) (68) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (23,679) 2,660,000 12/20/19 (100 bp) 425,670 Spain Gov't, 5.50%, 7/30/2017 — (67,198) 570,000 9/20/17 (100 bp) 1,905 Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 B3 60,808 520,000 3/20/17 500 bp (19,796) Russian Federation, 7 1/2%, 3/31/30 — — 187,500 4/20/13 (112 bp) (1,797) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 405,000 9/20/13 715 bp 35,708 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 375,000 9/20/13 477 bp 20,966 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 375,000 9/20/13 535 bp 23,804 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 93,765 $3,536,280 6/20/17 500 bp 117,945 Russian Federation, 7 1/2%, 3/31/30 Baa1 — 95,000 9/20/13 276 bp 2,262 Morgan Stanley Capital Services LLC Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 680,000 10/20/12 339 bp 10,333 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2012. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $450,011,003. (b) The aggregate identified cost on a tax basis is $544,562,537, resulting in gross unrealized appreciation and depreciation of $18,915,259 and $10,943,350, respectively, or net unrealized appreciation of $7,971,909. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $58,589,311 $249,294,414 $303,417,239 $20,917 $4,466,486 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (E) Extended settlement date on premium. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $130,157,575 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 83.5% Russia 3.5 Argentina 1.8 Venezuela 1.7 Luxembourg 1.1 Ukraine 1.1 Indonesia 0.8 Netherlands 0.7 Germany 0.7 United Kingdom 0.7 Brazil 0.7 Turkey 0.5 Canada 0.4 Other 2.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. The fund had an average contract amount of approximately $850,900,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $566,700,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 390 futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $831,100,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $210,800,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,656,900,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $9,875,646 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,170,675 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $19,436,698. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $284 $5 Health care 12,374 — — Total common stocks 5 Asset-backed securities — 1,653,043 — Convertible bonds and notes — 1,076,853 — Convertible preferred stocks 157,080 334,943 — Corporate bonds and notes — 150,924,220 — Foreign government and agency bonds and notes — 36,849,696 — Mortgage-backed securities — 190,811,378 — Preferred stocks 114,704 572,195 — Purchased options outstanding — 23,419,449 — Senior loans — 8,412,177 — U.S. Government and agency mortgage obligations — 73,045,300 — Warrants — 1,083 22,092 Short-term investments 5,977,462 59,150,108 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,400,611) $— Futures contracts (54,644) — — Written options — (21,259,079) — TBA sale commitments — (33,777,501) — Interest rate swap contracts — (2,673,881) — Total return swap contracts — (2,200,904) — Credit default contracts — 700,985 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $783,386 $82,401 Foreign exchange contracts 1,775,872 3,176,483 Equity contracts 23,175 — Interest rate contracts 29,738,185 32,507,244 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Equity Income Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (92.7%) (a) Shares Value Aerospace and defense (3.5%) Honeywell International, Inc. 12,520 $748,070 L-3 Communications Holdings, Inc. 35,680 2,558,613 Northrop Grumman Corp. (S) 132,900 8,828,547 Raytheon Co. (S) 22,130 1,264,951 Auto components (1.6%) Autoliv, Inc. (Sweden) 24,530 1,520,124 Johnson Controls, Inc. 22,230 609,102 TRW Automotive Holdings Corp. (NON) 88,160 3,853,474 Automobiles (0.3%) Ford Motor Co. 122,770 1,210,512 Beverages (1.3%) Coca-Cola Enterprises, Inc. 148,580 4,646,097 Dr. Pepper Snapple Group, Inc. (S) 6,550 291,672 Building products (0.3%) Owens Corning, Inc. (NON) (S) 32,200 1,077,412 Capital markets (2.4%) Invesco, Ltd. 73,500 1,836,765 State Street Corp. 174,310 7,314,048 Chemicals (2.3%) Ashland, Inc. 47,840 3,425,344 Celanese Corp. Ser. A 29,020 1,100,148 LyondellBasell Industries NV Class A (Netherlands) 80,730 4,170,512 Commercial banks (3.0%) Popular, Inc. (Puerto Rico) (NON) (S) 35,941 626,452 Wells Fargo & Co. 313,982 10,841,798 Commercial services and supplies (1.1%) Tyco International, Ltd. 72,385 4,072,380 Communications equipment (2.3%) Cisco Systems, Inc. 452,770 8,643,379 Consumer finance (2.0%) Capital One Financial Corp. 104,410 5,952,414 Discover Financial Services 44,060 1,750,504 Containers and packaging (0.2%) Sealed Air Corp. (S) 54,710 845,817 Diversified financial services (3.3%) Bank of America Corp. 19,660 173,598 Citigroup, Inc. 85,850 2,809,012 JPMorgan Chase & Co. 236,590 9,577,163 Diversified telecommunication services (0.7%) Verizon Communications, Inc. (S) 57,020 2,598,401 Electric utilities (1.3%) Entergy Corp. 22,190 1,537,767 NV Energy, Inc. 177,460 3,196,055 PPL Corp. (S) 7,510 218,166 Food and staples retail (2.1%) CVS Caremark Corp. (S) 132,460 6,413,713 Kroger Co. (The) (S) 36,020 847,911 Walgreen Co. 20,160 734,630 Food products (0.5%) Bunge, Ltd. (S) 27,020 1,811,691 Health-care equipment and supplies (5.2%) Baxter International, Inc. 150,610 9,075,759 Covidien PLC 73,142 4,346,098 St. Jude Medical, Inc. (S) 100,030 4,214,264 Zimmer Holdings, Inc. (S) 33,730 2,280,823 Health-care providers and services (2.2%) Aetna, Inc. 19,930 789,228 CIGNA Corp. 137,570 6,489,177 UnitedHealth Group, Inc. (S) 19,690 1,091,023 Household durables (0.7%) Jarden Corp. (S) 43,710 2,309,636 Newell Rubbermaid, Inc. 23,520 448,997 Household products (2.0%) Energizer Holdings, Inc. 33,120 2,471,083 Kimberly-Clark Corp. (S) 61,400 5,266,892 Independent power producers and energy traders (1.2%) AES Corp. (The) (NON) 425,030 4,662,579 Industrial conglomerates (0.4%) 3M Co. 7,000 646,940 General Electric Co. 43,330 984,024 Insurance (9.5%) Aflac, Inc. 34,780 1,665,266 American International Group, Inc. (NON) 101,000 3,311,790 Aon PLC 49,130 2,569,008 Berkshire Hathaway, Inc. Class B (NON) 12,690 1,119,258 Everest Re Group, Ltd. 15,640 1,672,854 Hartford Financial Services Group, Inc. (The) (S) 21,840 424,570 MetLife, Inc. 229,810 7,919,253 PartnerRe, Ltd. 50,790 3,772,681 Prudential Financial, Inc. 25,860 1,409,629 Validus Holdings, Ltd. (S) 213,073 7,225,305 Willis Group Holdings PLC (United Kingdom) (S) 39,850 1,471,262 XL Group PLC 143,019 3,436,747 IT Services (0.4%) Western Union Co. (The) (S) 77,240 1,407,313 Leisure equipment and products (1.5%) Hasbro, Inc. (S) 148,880 5,682,750 Life sciences tools and services (0.9%) Thermo Fisher Scientific, Inc. 59,740 3,514,504 Machinery (0.7%) Stanley Black & Decker, Inc. (S) 23,310 1,777,388 Timken Co. 27,200 1,010,752 Media (7.0%) Comcast Corp. Special Class A (S) 316,290 11,006,892 Interpublic Group of Companies, Inc. (The) 293,380 3,262,386 McGraw-Hill Cos., Inc. (The) (S) 51,420 2,807,018 Time Warner, Inc. (S) 207,560 9,408,695 Multiline retail (—%) Kohl's Corp. 1,500 76,830 Multi-utilities (0.3%) Ameren Corp. 32,984 1,077,587 Office electronics (0.7%) Xerox Corp. 342,730 2,515,638 Oil, gas, and consumable fuels (14.9%) Apache Corp. 16,490 1,425,890 Chevron Corp. 1,950 227,292 Ente Nazionale Idrocarburi (ENI) SpA ADR (Italy) (S) 26,770 1,173,597 Exxon Mobil Corp. 89,260 8,162,827 Hess Corp. 83,960 4,510,331 Marathon Oil Corp. 388,600 11,490,898 Marathon Petroleum Corp. 207,960 11,352,536 Noble Energy, Inc. 12,130 1,124,572 Occidental Petroleum Corp. 9,120 784,867 Royal Dutch Shell PLC ADR (United Kingdom) 143,110 9,933,265 Total SA (France) 16,400 815,718 Total SA ADR (France) 10 501 Valero Energy Corp. 184,440 5,843,059 Paper and forest products (0.7%) International Paper Co. 75,070 2,726,542 Personal products (0.4%) Avon Products, Inc. 93,600 1,492,920 Pharmaceuticals (8.1%) Eli Lilly & Co. 212,480 10,073,677 GlaxoSmithKline PLC ADR (United Kingdom) (S) 12,310 569,214 Johnson & Johnson (S) 114,170 7,867,455 Merck & Co., Inc. 107,380 4,842,838 Pfizer, Inc. 299,710 7,447,794 Professional services (1.2%) Dun & Bradstreet Corp. (The) (S) 54,990 4,378,304 Real estate investment trusts (REITs) (2.1%) American Capital Agency Corp. (R) 23,370 808,368 Chimera Investment Corp. (R) 628,890 1,704,292 Hatteras Financial Corp. (R) 46,300 1,305,197 MFA Financial, Inc. (R) 498,671 4,238,704 Semiconductors and semiconductor equipment (1.0%) Advanced Micro Devices, Inc. (NON) (S) 212,150 714,946 KLA-Tencor Corp. (S) 7,280 347,292 Texas Instruments, Inc. 102,330 2,819,192 Software (1.2%) CA, Inc. 13,630 351,177 Microsoft Corp. 75,460 2,247,199 Oracle Corp. 61,100 1,924,039 Specialty retail (—%) Best Buy Co., Inc. 10,370 178,260 Tobacco (0.4%) Philip Morris International, Inc. 15,480 1,392,271 Wireless telecommunication services (1.8%) Vodafone Group PLC ADR (United Kingdom) 235,110 6,699,459 Total common stocks (cost $283,909,637) CONVERTIBLE PREFERRED STOCKS (4.7%) (a) Shares Value Citigroup, Inc. $7.50 cv. pfd. 81,670 $7,913,006 PPL Corp. $4.375 cv. pfd. 125,210 6,869,021 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 351,668 3,048,751 Total convertible preferred stocks (cost $18,599,120) CONVERTIBLE BONDS AND NOTES (0.9%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $2,408,000 $1,649,480 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 804,000 1,725,625 Total convertible bonds and notes (cost $3,550,214) SHORT-TERM INVESTMENTS (18.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 66,775,475 $66,775,475 Putnam Money Market Liquidity Fund 0.14% (AFF) 3,888,174 3,888,174 Total short-term investments (cost $70,663,649) TOTAL INVESTMENTS Total investments (cost $376,722,620) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $380,286,436. (b) The aggregate identified cost on a tax basis is $379,537,958, resulting in gross unrealized appreciation and depreciation of $70,809,900 and $5,775,692, respectively, or net unrealized appreciation of $65,034,208. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $787,282 $51,046,880 $47,945,988 $1,259 $3,888,174 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $65,259,831. The fund received cash collateral of $66,775,475, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $42,374,676 $— $— Consumer staples 25,368,880 — — Energy 56,029,635 815,718 — Financials 84,935,938 — — Health care 62,601,854 — — Industrials 27,347,381 — — Information technology 20,970,175 — — Materials 12,268,363 — — Telecommunication services 9,297,860 — — Utilities 10,692,154 — — Total common stocks — Convertible bonds and notes — 3,375,105 — Convertible preferred stocks — 17,830,778 — Short-term investments 3,888,174 66,775,475 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: VT George Putnam Balanced Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (58.0%) (a) Shares Value Banking (5.1%) Bank of New York Mellon Corp. (The) 28,600 $646,932 BB&T Corp. 7,100 235,436 Capital One Financial Corp. 15,900 906,459 Comerica, Inc. 10,500 326,025 Fifth Third Bancorp 11,600 179,916 JPMorgan Chase & Co. 68,600 2,776,928 PNC Financial Services Group, Inc. 4,500 283,950 State Street Corp. 26,700 1,120,332 U.S. Bancorp 26,700 915,810 Wells Fargo & Co. 49,900 1,723,047 Basic materials (1.6%) Alcoa, Inc. 33,200 293,820 Dow Chemical Co. (The) 7,000 202,720 E.I. du Pont de Nemours & Co. 17,800 894,806 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 8,100 320,598 Nucor Corp. 9,100 348,166 PPG Industries, Inc. 3,500 401,940 Rio Tinto PLC ADR (United Kingdom) 4,500 210,420 Weyerhaeuser Co. (R) 5,516 144,188 Capital goods (2.4%) Cummins, Inc. 3,800 350,398 Eaton Corp. 14,900 704,174 Emerson Electric Co. 6,500 313,755 Illinois Tool Works, Inc. 9,300 553,071 Ingersoll-Rand PLC 4,500 201,690 Lockheed Martin Corp. 3,000 280,140 Northrop Grumman Corp. 11,200 744,016 Parker Hannifin Corp. 4,700 392,826 Raytheon Co. 10,300 588,748 Staples, Inc. 11,500 132,480 Communication services (3.5%) AT&T, Inc. 48,400 1,824,680 Comcast Corp. Class A 36,700 1,312,759 DIRECTV (NON) 2,600 136,396 Juniper Networks, Inc. (NON) 6,000 102,660 Time Warner Cable, Inc. 5,100 484,806 Verizon Communications, Inc. 33,940 1,546,646 Vodafone Group PLC ADR (United Kingdom) 29,100 829,205 Conglomerates (2.1%) 3M Co. 3,000 277,260 General Electric Co. 102,200 2,320,962 Tyco International, Ltd. 19,700 1,108,322 Consumer cyclicals (5.6%) Bed Bath & Beyond, Inc. (NON) 8,600 541,800 Carnival Corp. 7,900 287,876 Ford Motor Co. 31,200 307,632 Hasbro, Inc. 7,800 297,726 Home Depot, Inc. (The) 8,200 495,034 Johnson Controls, Inc. 23,700 649,380 Kimberly-Clark Corp. 4,800 411,744 Macy's, Inc. 17,100 643,302 Marriott International, Inc. Class A 10,018 391,704 News Corp. Class A 24,400 598,532 Omnicom Group, Inc. 3,600 185,616 Stanley Black & Decker, Inc. 3,100 236,375 Target Corp. 18,900 1,199,583 Time Warner, Inc. 34,900 1,582,017 TJX Cos., Inc. (The) 7,100 318,009 Viacom, Inc. Class B 14,900 798,491 Wal-Mart Stores, Inc. 3,900 287,820 Walt Disney Co. (The) 14,600 763,288 Consumer staples (4.8%) Avon Products, Inc. 23,300 371,635 Coca-Cola Co. (The) 8,200 311,026 Coca-Cola Enterprises, Inc. 28,800 900,576 Colgate-Palmolive Co. 2,700 289,494 CVS Caremark Corp. 23,900 1,157,238 General Mills, Inc. 10,300 410,455 Kellogg Co. 5,200 268,632 Lorillard, Inc. 4,200 489,090 McDonald's Corp. 5,700 522,975 Newell Rubbermaid, Inc. 19,700 376,073 PepsiCo, Inc. 3,700 261,849 Philip Morris International, Inc. 19,780 1,779,013 Procter & Gamble Co. (The) 16,200 1,123,632 Walgreen Co. 11,400 415,416 Energy (8.3%) Anadarko Petroleum Corp. 6,600 461,472 Chevron Corp. 16,500 1,923,240 ConocoPhillips 11,900 680,442 Devon Energy Corp. 4,700 284,350 Exxon Mobil Corp. 44,000 4,023,800 Halliburton Co. 17,000 572,730 Hess Corp. 8,200 440,504 Marathon Oil Corp. 11,800 348,926 National Oilwell Varco, Inc. 2,900 232,319 Newfield Exploration Co. (NON) 6,800 212,976 Noble Corp. (Switzerland) 12,900 461,562 Occidental Petroleum Corp. 10,800 929,448 Phillips 66 3,800 176,206 Royal Dutch Shell PLC ADR (United Kingdom) 29,153 2,023,510 Schlumberger, Ltd. 11,976 866,224 Southwestern Energy Co. (NON) 12,200 424,316 Total SA ADR (France) 13,400 671,340 Valero Energy Corp. 5,500 174,240 Financials (3.5%) Aflac, Inc. 19,200 919,296 American Express Co. 7,700 437,822 Citigroup, Inc. 61,050 1,997,556 Goldman Sachs Group, Inc. (The) 8,580 975,374 Progressive Corp. (The) 8,800 182,512 Prudential Financial, Inc. 31,200 1,700,712 Health care (9.4%) Baxter International, Inc. 16,500 994,290 Bristol-Myers Squibb Co. 11,100 374,625 CareFusion Corp. (NON) 11,700 332,163 CIGNA Corp. 15,400 726,418 Covidien PLC 13,225 785,830 Eli Lilly & Co. 8,200 388,762 Johnson & Johnson 42,800 2,949,348 Medtronic, Inc. 14,000 603,680 Merck & Co., Inc. 38,900 1,754,390 Novartis AG ADR (Switzerland) 9,700 594,222 Pfizer, Inc. 97,248 2,416,613 Shire PLC ADR (Ireland) 2,500 221,750 St. Jude Medical, Inc. 19,200 808,896 Stryker Corp. 14,000 779,240 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 11,600 480,356 Thermo Fisher Scientific, Inc. 22,200 1,306,026 UnitedHealth Group, Inc. 16,200 897,642 Zimmer Holdings, Inc. 5,800 392,196 Insurance (2.7%) Allstate Corp. (The) 11,900 471,359 Chubb Corp. (The) 10,800 823,824 Fidelity National Financial, Inc. Class A 14,600 312,294 Marsh & McLennan Cos., Inc. 29,800 1,011,114 MetLife, Inc. 18,100 623,726 RenaissanceRe Holdings, Ltd. 1,500 115,560 Sun Life Financial, Inc. (Canada) 11,200 260,176 Travelers Cos., Inc. (The) 17,900 1,221,854 Investment banking/Brokerage (0.4%) Charles Schwab Corp. (The) 43,400 555,086 Morgan Stanley 11,550 193,347 Real estate (0.3%) Equity Residential Trust (R) 3,352 192,841 Prologis, Inc. (R) 4,872 170,666 Simon Property Group, Inc. (R) 1,341 203,577 Technology (5.2%) Apple, Inc. 500 333,630 Autodesk, Inc. (NON) 7,400 246,938 Cisco Systems, Inc. 60,700 1,158,763 EMC Corp. (NON) 33,400 910,818 Hewlett-Packard Co. 12,800 218,368 Honeywell International, Inc. 27,400 1,637,150 IBM Corp. 2,800 580,860 Intel Corp. 18,500 419,580 KLA-Tencor Corp. 2,500 119,263 L-3 Communications Holdings, Inc. 8,700 623,877 Microsoft Corp. 37,900 1,128,662 NetApp, Inc. (NON) 6,800 223,584 Oracle Corp. 12,400 390,476 Qualcomm, Inc. 7,800 487,422 SanDisk Corp. (NON) 3,800 165,034 Texas Instruments, Inc. 20,700 570,285 Yahoo!, Inc. (NON) 8,200 130,995 Transportation (0.4%) FedEx Corp. 5,000 423,100 United Parcel Service, Inc. Class B 3,800 271,966 Utilities and power (2.7%) Ameren Corp. 17,600 574,992 American Electric Power Co., Inc. 13,600 597,584 Calpine Corp. (NON) 14,700 254,310 Dominion Resources, Inc. 4,600 243,524 Duke Energy Corp. 5,566 360,677 Edison International 15,300 699,057 Entergy Corp. 11,820 819,126 Exelon Corp. 3,200 113,856 NextEra Energy, Inc. 6,200 436,046 PG&E Corp. 17,040 727,097 Total common stocks (cost $77,549,946) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (9.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.2%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, November 1, 2042 $1,000,000 $1,068,477 3s, TBA, October 1, 2042 1,000,000 1,071,250 U.S. Government Agency Mortgage Obligations (8.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, October 1, 2042 1,000,000 1,054,219 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 1,242,076 1,365,678 5s, August 1, 2033 400,159 439,190 4 1/2s, TBA, October 1, 2042 5,000,000 5,413,281 3s, TBA, November 1, 2042 3,000,000 3,158,672 3s, TBA, October 1, 2042 4,000,000 4,222,188 Total U.S. government and agency mortgage obligations (cost $17,442,150) U.S. TREASURY OBLIGATIONS (8.2%) (a) Principal amount Value U.S. Treasury Bonds 4 5/8s, February 15, 2040 $200,000 $274,598 U.S. Treasury Notes 3 1/2s, February 15, 2018 300,000 344,098 3 1/2s, May 31, 2013 3,800,000 3,883,556 2 5/8s, April 30, 2016 1,800,000 1,942,734 2 5/8s, February 29, 2016 6,900,000 7,428,227 1 1/4s, April 15, 2014 180,000 182,806 0 5/8s, August 31, 2017 600,000 600,352 Total U.S. treasury Obligations (cost $14,558,715) CORPORATE BONDS AND NOTES (15.9%) (a) Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $35,000 $35,166 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 45,000 58,141 ArcelorMittal sr. unsec. unsub. 10.1s, 2019 (France) 60,000 69,285 Cabot Corp. sr. unsec. unsub. notes 2.55s, 2018 90,000 92,277 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 40,000 50,200 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 55,000 66,894 Domtar Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2042 (Canada) 50,000 51,048 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 80,000 86,678 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 57,937 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 17,837 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 20,000 20,888 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 178,360 International Paper Co. sr. unsec. notes 9 3/8s, 2019 144,000 195,231 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,900 International Paper Co. sr. unsec. notes 7.95s, 2018 35,000 45,047 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 32,261 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 45,000 46,449 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 55,000 68,504 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 130,000 149,992 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 25,000 27,082 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 25,000 26,370 Sealed Air Corp. sr. notes 7 7/8s, 2017 95,000 101,650 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 3,000 3,615 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 35,937 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 51,219 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 80,000 105,071 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,255 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 95,000 107,334 Capital goods (0.2%) Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 104,000 132,944 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 174,448 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 47,368 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 19,492 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 35,000 39,227 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 20,000 21,312 Communication services (1.3%) American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 (R) 85,000 91,571 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 40,000 54,220 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 75,000 90,981 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 157,000 210,828 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 110,000 118,201 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 50,000 52,881 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 27,227 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 25,000 30,361 Cox Communications, Inc. 144A notes 5 7/8s, 2016 34,000 39,755 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 118,156 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 50,882 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 13,375 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 69,808 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 45,000 53,329 Qwest Corp. notes 6 3/4s, 2021 68,000 81,143 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 15,450 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 193,004 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 45,000 64,805 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 45,000 47,363 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 125,000 130,625 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 121,832 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 78,198 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 50,000 56,690 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 60,000 83,783 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 147,726 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 179,517 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 50,920 Consumer cyclicals (1.0%) ADT Corp./The 144A company guaranty sr. unsec. notes 4 7/8s, 2042 42,000 45,340 ADT Corp./The 144A company guaranty sr. unsec. notes 3 1/2s, 2022 58,000 59,760 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 65,000 75,188 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 110,000 149,620 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 70,200 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 60,000 69,869 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 120,000 141,150 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 75,000 82,723 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 24,000 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 200,000 211,948 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 118,735 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 125,000 130,625 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 10,902 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 15,000 16,136 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 45,000 46,064 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 135,000 173,831 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 65,000 66,684 Owens Corning company guaranty sr. unsec. notes 9s, 2019 48,000 60,360 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 28,176 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 63,196 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 10,000 11,478 Time Warner, Inc. debs. 9.15s, 2023 85,000 121,757 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 95,000 102,258 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 21,000 30,078 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 29,000 41,177 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 160,000 158,814 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 41,767 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 161,410 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 41,000 43,870 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 165,846 212,742 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 18,774 19,021 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 125,000 153,506 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 95,000 84,523 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 40,000 38,640 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 230,000 329,837 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 24,347 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,815 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 230,000 256,583 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 55,000 66,560 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 106,417 McDonald's Corp. sr. unsec. notes 5.7s, 2039 90,000 121,113 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 25,000 27,931 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 70,000 80,325 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 112,258 Energy (1.1%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 200,843 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 100,000 116,572 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 34,825 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 70,000 72,706 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 60,347 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 130,897 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 36,840 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 55,000 73,840 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 30,626 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 19,940 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 69,770 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 43,440 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 146,480 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 74,047 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 140,000 159,052 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 174,759 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 96,761 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 144,169 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 40,000 43,628 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 86,866 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 23,000 29,937 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 32,838 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 40,750 Financials (7.0%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 215,000 230,626 Aflac, Inc. sr. unsec. notes 6.9s, 2039 80,000 103,664 Aflac, Inc. sr. unsec. notes 6.45s, 2040 55,000 67,724 American Express Co. sr. unsec. notes 8 1/8s, 2019 150,000 202,925 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 114,000 139,508 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 105,000 121,867 Aon PLC jr. unsec. sub. notes 8.205s, 2027 200,000 250,267 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 92,214 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 75,000 68,813 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 2,000,000 2,051,184 Bank of America Corp. sr. unsec. unsub. notes 5 7/8s, 2042 40,000 46,495 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 205,000 237,085 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 120,000 155,896 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 280,000 301,299 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 245,762 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 54,906 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 130,000 119,600 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 160,000 183,690 Capital One Capital III company guaranty jr. unsec. sub. notes 7.686s, 2036 40,000 40,600 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 30,000 30,150 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 73,000 75,190 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 6,000 7,103 Citigroup, Inc. sub. notes 5s, 2014 140,000 147,661 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 50,000 57,261 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 85,000 92,297 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 35,000 40,705 CNA Financial Corp. unsec. notes 6 1/2s, 2016 65,000 74,881 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 185,000 195,101 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 100,000 117,640 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 95,000 122,459 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 15,000 17,418 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 120,000 131,116 GATX Financial Corp. notes 5.8s, 2016 80,000 85,682 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 215,000 227,094 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 145,000 177,669 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 160,000 163,301 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 259,896 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 245,000 295,112 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 135,000 114,568 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 (R) 60,000 63,967 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 135,000 148,187 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 295,125 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 170,000 201,060 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 48,488 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.435s, 2047 488,000 346,621 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 103,499 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 190,000 200,146 Loews Corp. notes 5 1/4s, 2016 35,000 39,444 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 160,000 171,216 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 130,000 191,808 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 370,478 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 354,000 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 52,913 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 72,404 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 210,048 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 58,422 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 33,410 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 33,000 35,325 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 305,000 329,400 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 50,000 63,230 Prudential Financial, Inc. sr. notes 6.2s, 2015 50,000 55,347 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 43,687 Rabobank Nederland 144A jr. unsec. sub. notes FRN 11s, perpetual maturity (Netherland) 75,000 98,531 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 40,000 41,401 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 140,000 156,520 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 98,500 Standard Chartered Bank 144A unsec. sub. notes 6.4s, 2017 (United Kingdom) 110,000 125,320 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.389s, 2037 270,000 199,042 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 40,000 47,452 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 70,000 82,253 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 110,000 151,050 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 85,000 89,827 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 355,747 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 85,000 103,069 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 140,000 139,199 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 124,215 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 30,000 31,050 Government (0.4%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 500,000 748,540 Health care (0.3%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 63,595 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 30,000 33,610 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 70,000 81,661 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 65,413 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 19,209 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 48,565 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 25,000 25,665 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 20,000 20,244 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 10,000 10,108 WellPoint, Inc. notes 7s, 2019 90,000 112,392 Technology (0.2%) Dell, Inc. sr. unsec. notes 5 7/8s, 2019 210,000 248,528 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 60,000 63,753 Transportation (0.4%) American Airlines 2011-2 Class A Pass-Through Trust pass-through certificates Ser. 11-2, Class A, 8 5/8s, 2023 48,524 52,224 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 102,494 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 49,968 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 14,140 15,307 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 60,979 65,095 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 30,000 32,603 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 72,246 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 167,085 172,348 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 30,000 30,412 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 96,893 110,458 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 21,434 Utilities and power (1.8%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 60,000 61,224 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 66,827 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 20,000 21,784 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 185,000 223,583 Beaver Valley Funding Corp. sr. bonds 9s, 2017 55,000 56,503 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 120,000 135,451 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 188,700 200,964 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 35,000 38,483 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.662s, 2066 248,000 225,523 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 109,470 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 74,077 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 99,822 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 108,099 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 35,250 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 100,000 132,730 Electricite de France SA (EDF) 144A sr. notes 5.6s, 2040 (France) 40,000 46,278 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 105,000 121,497 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 38,971 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 56,619 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 30,000 31,779 ITC Holdings Corp. 144A notes 5 7/8s, 2016 35,000 40,233 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 47,449 Kansas Gas and Electric Co. bonds 5.647s, 2021 42,679 46,696 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 10,000 13,329 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 45,000 58,773 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 61,370 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 30,000 37,964 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 37,000 41,942 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 5,000 5,295 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 234,223 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 99,000 105,930 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 18,205 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 135,000 183,882 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 150,000 160,399 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 37,942 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 300,000 319,500 Total corporate bonds and notes (cost $25,245,260) INVESTMENT COMPANIES (1.6%) (a) Shares Value Financial Select Sector SPDR Fund 113,800 $1,775,280 Utilities Select Sector SPDR Fund 14,800 538,720 Vanguard MSCI Emerging Markets ETF 11,700 488,475 Total investment Companies (cost $2,444,191) CONVERTIBLE PREFERRED STOCKS (0.9%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 7,367 $276,492 PPL Corp. $4.75 cv. pfd. 6,805 365,497 PPL Corp. $4.375 cv. pfd. 6,662 365,477 United Technologies Corp. $3.75 cv. pfd. (NON) 9,270 520,047 Total convertible preferred stocks (cost $1,523,288) MORTGAGE-BACKED SECURITIES (0.5%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 05-1, Class A4, 5.247s, 2042 $350,000 $363,615 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 851,414 14,866 Ser. T-56, Class 3, IO, 0.482s, 2043 610,354 8,011 Ser. T-56, Class 1, IO, 0.299s, 2043 797,273 5,980 Ser. T-56, Class 2, IO, 0.131s, 2043 730,654 2,283 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 92,718 95,520 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 90,000 91,800 Ser. 99-C1, Class G, 6.41s, 2031 97,000 97,000 Ser. 98-C4, Class H, 5.6s, 2035 143,000 155,821 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.759s, 2049 118,220 120,879 Total mortgage-backed securities (cost $872,636) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $39,572 IL State G.O. Bonds 4.421s, 1/1/15 65,000 68,921 4.071s, 1/1/14 185,000 191,538 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 74,669 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 47,328 Total municipal bonds and notes (cost $375,206) ASSET-BACKED SECURITIES (0.0%) (a) Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) $14,822 $1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.971s, 2032 51,851 30,073 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 208,971 20,897 Total asset-backed securities (cost $86,814) SHORT-TERM INVESTMENTS (13.0%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% (AFF) 20,227,024 $20,227,024 Straight-A Funding, LLC Commercial Paper with an effective yield of 0.178%, October 2, 2012 $3,000,000 $2,999,985 Total short-term investments (cost $23,227,009) TOTAL INVESTMENTS Total investments (cost $163,325,215) (b) TBA SALE COMMITMENTS OUTSTANDING at 9/30/12 (proceeds receivable $4,159,297) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, October 1, 2042 $3,000,000 10/11/12 $3,166,641 Government National Mortgage Association, 3s, October 1, 2042 1,000,000 10/18/12 1,071,250 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $178,964,560. (b) The aggregate identified cost on a tax basis is $164,706,058, resulting in gross unrealized appreciation and depreciation of $30,942,985 and $1,987,153, respectively, or net unrealized appreciation of $28,955,832. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* $15,578,368 $31,359,829 $26,711,173 $14,885 $20,227,024 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $11,588,164 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,816,658 $— $— Capital goods 4,261,298 — — Communication services 6,237,152 — — Conglomerates 3,706,544 — — Consumer cyclicals 9,995,929 — — Consumer staples $8,677,104 — — Energy 14,907,605 — — Financials 21,483,531 — — Health care 16,806,447 — — Technology 9,345,705 — — Transportation 695,066 — — Utilities and power 4,826,269 — — Total common stocks — — Asset-backed securities $— $50,971 $— Convertible preferred stocks 520,047 1,007,466 — Corporate bonds and notes — 28,467,485 — Investment Companies 2,802,475 — — Mortgage-backed securities — 955,775 — Municipal bonds and notes — 422,028 — U.S. Government and Agency Mortgage Obligations — 17,792,955 — U.S. Treasury Obligations — 14,656,371 — Short-term investments — 23,227,009 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments — (4,237,891) — Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Global Asset Allocation Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (49.5%) (a) Shares Value Basic materials (2.9%) Agrium, Inc. (Canada) (S) 123 $12,726 Albemarle Corp. 2,500 131,700 American Vanguard Corp. (S) 699 24,325 Andersons, Inc. (The) 57 2,147 Archer Daniels-Midland Co. 340 9,241 Arkema (France) 367 34,475 Assa Abloy AB Class B (Sweden) 3,907 126,807 Barrick Gold Corp. (Canada) 700 29,250 BASF SE (Germany) 3,432 289,995 Bemis Co., Inc. (S) 3,300 103,851 BHP Billiton PLC (United Kingdom) 2,683 83,787 BHP Billiton, Ltd. (Australia) 4,555 156,070 Black Earth Farming, Ltd. SDR (Jersey) (NON) 606 1,130 Buckeye Technologies, Inc. 1,187 38,055 Cambrex Corp. (NON) 3,771 44,234 CF Industries Holdings, Inc. 1,571 349,139 Chicago Bridge & Iron Co., NV (Netherlands) 3,400 129,506 China Shanshui Cement Group, Ltd. (China) 22,000 14,283 Cliffs Natural Resources, Inc. (S) 1,187 46,447 Cresud S.A.C.I.F. y A. ADR (Argentina) (S) 247 2,018 Cytec Industries, Inc. 1,500 98,280 Domtar Corp. (Canada) 1,200 93,948 Eagle Materials, Inc. 729 33,724 Evraz PLC (United Kingdom) 27,296 109,127 First Resources, Ltd. (Singapore) 8,000 13,764 Fortescue Metals Group, Ltd. (Australia) (S) 4,042 14,443 Fortune Brands Home & Security, Inc. (NON) 5,800 156,658 Furmanite Corp. (NON) 3,561 20,226 Georgia Gulf Corp. 408 14,778 Goldcorp, Inc. (Canada) 2,267 104,092 Golden Agri-Resources, Ltd. (Singapore) 34,000 18,208 GrainCorp, Ltd. (Australia) 716 6,651 Incitec Pivot, Ltd. (Australia) 2,057 6,323 Indocement Tunggal Prakarsa (Indonesia) 6,000 12,742 Innophos Holdings, Inc. (S) 1,156 56,054 Innospec, Inc. (NON) (S) 1,324 44,910 Intrepid Potash, Inc. (NON) (S) 177 3,802 K&S AG (Germany) 442 21,780 KapStone Paper and Packaging Corp. (NON) 1,361 30,473 Koninklijke DSM NV (Netherlands) 1,490 74,484 Kraton Performance Polymers, Inc. (NON) 585 15,269 Kronos Worldwide, Inc. 1,891 28,252 KWS Saat AG (Germany) 13 3,468 L.B. Foster Co. Class A 460 14,876 Landec Corp. (NON) 2,131 24,400 Lanxess AG (Germany) 640 53,131 Linde AG (Germany) 535 92,238 LSB Industries, Inc. (NON) 3,520 154,422 LyondellBasell Industries NV Class A (Netherlands) 7,300 377,118 Minerals Technologies, Inc. 230 16,314 Monsanto Co. 10,251 933,046 Mosaic Co. (The) 131 7,547 Newcrest Mining, Ltd. (Australia) 452 13,435 Nitto Denko Corp. (Japan) 3,600 171,450 NN, Inc. (NON) (S) 3,048 25,878 Nufarm, Ltd. (Australia) 1,026 6,436 OM Group, Inc. (NON) 1,000 18,540 PolyOne Corp. (S) 3,658 60,613 Potash Corp. of Saskatchewan, Inc. (Canada) 366 15,892 PPG Industries, Inc. 3,600 413,424 PT Astra Agro Lestari Tbk (Indonesia) 1,500 3,428 Rio Tinto PLC (United Kingdom) 3,306 154,543 Rio Tinto, Ltd. (Australia) 3,064 168,098 Sealed Air Corp. 3,995 61,763 SLC Agricola SA (Brazil) 272 2,918 Sociedad Quimica y Minera de Chile SA ADR (Chile) 212 13,068 Steel Dynamics, Inc. 6,600 74,118 Stillwater Mining Co. (NON) 2,074 24,452 Syngenta AG (Switzerland) 358 133,785 Teck Resources, Ltd. Class B (Canada) 700 20,656 Trex Co., Inc. (NON) 1,067 36,406 Tronox, Ltd. Class A (S) 1,725 39,071 Valspar Corp. 2,800 157,080 Vilmorin & Cie (France) 29 3,490 Viterra, Inc. (Canada) 597 9,783 voestalpine AG (Austria) 2,379 71,481 W.R. Grace & Co. (NON) 973 57,485 Westlake Chemical Corp. 800 58,448 Wilmar International, Ltd. (Singapore) 2,000 5,274 Xstrata PLC (United Kingdom) 932 14,463 Yara International ASA (Norway) 198 9,944 Capital goods (2.6%) ABB, Ltd. (Switzerland) 4,436 83,394 AGCO Corp. (NON) 298 14,149 Aisin Seiki Co., Ltd. (Japan) 2,500 71,050 Amada Co., Ltd. (Japan) 2,000 8,756 American Axle & Manufacturing Holdings, Inc. (NON) (S) 1,556 17,536 Applied Industrial Technologies, Inc. 1,256 52,036 AZZ, Inc. 766 29,093 Canon, Inc. (Japan) 1,600 51,204 Cascade Corp. (S) 929 50,853 Chart Industries, Inc. (NON) (S) 1,056 77,986 Chase Corp. (S) 1,228 22,558 China Communications Construction Co., Ltd. (China) 43,000 34,611 Chiyoda Corp. (Japan) 1,000 15,544 CNH Global NV (Netherlands) (NON) (S) 227 8,801 Cobham PLC (United Kingdom) 22,150 79,478 Cummins, Inc. (S) 4,600 424,166 Daelim Industrial Co., Ltd. (South Korea) 185 15,684 Deere & Co. 179 14,766 Dongfang Electric Corp., Ltd. (China) 10,800 14,646 Dover Corp. (S) 5,038 299,711 DXP Enterprises, Inc. (NON) 854 40,796 Embraer SA ADR (Brazil) 300 7,986 Emerson Electric Co. 16,305 787,042 European Aeronautic Defense and Space Co. NV (France) 3,986 126,721 Finning International, Inc. (Canada) 600 14,550 Fluor Corp. 4,902 275,885 Franklin Electric Co., Inc. (S) 879 53,171 Fuji Electric Co., Ltd. (Japan) 28,000 56,996 Gardner Denver, Inc. 571 34,494 Generac Holdings, Inc. 1,080 24,721 Global Power Equipment Group, Inc. 788 14,570 Great Lakes Dredge & Dock Corp. 9,787 75,360 Greenbrier Companies, Inc. (NON) (S) 2,891 46,661 Hyflux, Ltd. (Singapore) (S) 16,000 18,270 IHI Corp. (Japan) 16,000 35,645 JGC Corp. (Japan) 3,000 100,080 Lindsay Corp. 110 7,917 Lockheed Martin Corp. 6,418 599,313 McDermott International, Inc. (NON) (S) 13,990 170,958 Metso Corp. OYJ (Finland) 302 10,850 Mitsubishi Electric Corp. (Japan) 7,000 51,549 NACCO Industries, Inc. Class A 228 28,593 Raytheon Co. (S) 8,941 511,068 Rolls-Royce Holdings PLC (United Kingdom) 3,401 46,415 Safran SA (France) 324 11,679 Schindler Holding AG (Switzerland) 550 67,705 Schneider Electric SA (France) 648 38,488 Singapore Technologies Engineering, Ltd. (Singapore) 11,000 31,677 Smith & Wesson Holding Corp. (NON) (S) 2,167 23,859 Standard Motor Products, Inc. (S) 2,160 39,787 Standex International Corp. 654 29,070 Staples, Inc. (S) 16,500 190,080 Sturm Ruger & Co., Inc. (S) 731 36,177 Tetra Tech, Inc. (NON) (S) 559 14,679 Textron, Inc. (S) 8,400 219,828 TriMas Corp. (NON) (S) 3,674 88,580 Valmont Industries, Inc. (S) 452 59,438 Vinci SA (France) 2,755 117,743 Communication services (2.6%) Allot Communications, Ltd. (Israel) (NON) (S) 1,097 29,092 Aruba Networks, Inc. (NON) 1,081 24,306 AT&T, Inc. 17,731 668,459 BCE, Inc. (Canada) 870 38,274 BroadSoft, Inc. (NON) 516 21,166 BT Group PLC (United Kingdom) 52,105 194,349 CalAmp Corp. (NON) 2,304 18,916 Cincinnati Bell, Inc. (NON) (S) 7,531 42,927 Comcast Corp. Class A 37,500 1,341,375 Comtech Telecommunications Corp. (S) 1,229 33,970 Deutsche Telekom AG (Germany) 5,525 67,995 EchoStar Corp. Class A (NON) 5,638 161,585 France Telecom SA (France) 5,281 63,843 HSN, Inc. (S) 1,166 57,192 IAC/InterActiveCorp. 4,000 208,240 InterDigital, Inc. 319 11,892 InterXion Holding NV (Netherlands) (NON) 1,137 25,833 Kabel Deutschland Holding AG (Germany) (NON) 2,309 164,969 Loral Space & Communications, Inc. 636 45,220 NeuStar, Inc. Class A (NON) 1,299 51,999 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 3,300 156,590 NTELOS Holdings Corp. (S) 2,212 38,422 NTT DoCoMo, Inc. (Japan) 28 45,409 Premiere Global Services, Inc. (NON) 1,559 14,577 Tele2 AB Class B (Sweden) 3,232 58,757 Telecity Group PLC (United Kingdom) 2,015 29,167 Telefonica SA (Spain) 5,253 70,046 USA Mobility, Inc. 1,764 20,939 Verizon Communications, Inc. (S) 31,621 1,440,969 Vodafone Group PLC (United Kingdom) 77,005 219,161 Ziggo NV (Netherlands) 643 21,851 Conglomerates (1.3%) AMETEK, Inc. (S) 7,200 255,240 Danaher Corp. 12,600 694,890 General Electric Co. 34,045 773,162 Marubeni Corp. (Japan) 4,000 25,506 Mitsui & Co., Ltd. (Japan) 5,400 75,918 Siemens AG (Germany) 1,897 189,438 Tyco International, Ltd. 11,695 657,961 Consumer cyclicals (5.6%) Advance Auto Parts, Inc. 1,900 130,036 Aeon Co., Ltd. (Japan) 4,800 54,198 Aggreko PLC (United Kingdom) 998 37,374 Alliance Data Systems Corp. (NON) (S) 1,900 269,705 Bayerische Motoren Werke (BMW) AG (Germany) 622 45,599 Beazer Homes USA, Inc. (NON) (S) 20,003 71,011 Bed Bath & Beyond, Inc. (NON) (S) 5,300 333,900 Belo Corp. Class A (S) 10,934 85,613 Big Lots, Inc. (NON) 1,513 44,755 Bluegreen Corp. (NON) 3,103 19,487 BR Malls Participacoes SA (Brazil) 600 8,331 Brilliance China Automotive Holdings, Inc. (China) (NON) 16,000 17,553 Brunswick Corp. (S) 539 12,198 Buckle, Inc. (The) 535 24,305 Bunzl PLC (United Kingdom) 4,308 77,287 Cabela's, Inc. (NON) (S) 1,005 54,953 Cash America International, Inc. (S) 472 18,205 CBS Corp. Class B 13,600 494,088 Christian Dior SA (France) 571 76,841 Coach, Inc. 5,755 322,395 Compass Group PLC (United Kingdom) 10,821 119,680 Conn's, Inc. (NON) 2,311 50,958 Continental AG (Germany) 439 43,068 Cooper Tire & Rubber Co. (S) 4,188 80,326 Corporate Executive Board Co. (The) 402 21,559 Crocs, Inc. (NON) 1,515 24,558 Daihatsu Motor Co., Ltd. (Japan) 3,000 50,010 Daimler AG (Registered Shares) (Germany) 1,490 72,270 Deckers Outdoor Corp. (NON) 337 12,348 Deluxe Corp. (S) 2,119 64,757 Demand Media, Inc. (NON) 1,175 12,772 Destination Maternity Corp. 2,537 47,442 Dillards, Inc. Class A (S) 2,400 173,568 Dolby Laboratories, Inc. Class A (NON) (S) 2,300 75,325 Dun & Bradstreet Corp. (The) (S) 1,700 135,354 Elders, Ltd. (Australia) (NON) 6,143 1,585 Expedia, Inc. (S) 2,950 170,628 Express, Inc. (NON) 1,967 29,151 Fiat Industrial SpA (Italy) 11,340 111,238 Fiat SpA (Italy) (NON) 2,772 14,852 Finish Line, Inc. (The) Class A 2,654 60,352 Foot Locker, Inc. (S) 9,300 330,150 Foschini Group, Ltd. (The) (South Africa) 633 9,648 Francesca's Holdings Corp. (NON) 1,114 34,233 GameStop Corp. Class A (S) 1,068 22,428 Gannett Co., Inc. (S) 7,300 129,575 General Motors Co. (NON) 15,200 345,800 Genesco, Inc. (NON) 273 18,217 Global Cash Access Holdings, Inc. (NON) 3,097 24,931 Global Mediacom Tbk PT (Indonesia) 54,500 11,642 Goodyear Tire & Rubber Co. (The) (NON) 3,982 48,541 Haier Electronics Group Co., Ltd. (China) (NON) 24,000 27,812 Hakuhodo DY Holdings, Inc. (Japan) 1,320 88,931 Helen of Troy, Ltd. (NON) 701 22,313 HMS Holdings Corp. (NON) 848 28,349 Home Depot, Inc. (The) 15,800 953,846 Indofood Agri Resources, Ltd. (Singapore) 1,000 1,108 Isuzu Motors, Ltd. (Japan) 22,000 106,178 KAR Auction Services, Inc. (NON) 1,861 36,736 Kingfisher PLC (United Kingdom) 9,033 38,599 La-Z-Boy, Inc. (NON) (S) 4,079 59,676 LeapFrog Enterprises, Inc. (NON) 4,250 38,335 Lear Corp. 2,900 109,591 Localiza Rent a Car SA (Brazil) 1,000 17,561 Lowe's Cos., Inc. 11,400 344,736 LS Corp. (South Korea) 103 8,941 Lumber Liquidators Holdings, Inc. (NON) 290 14,697 LVMH Moet Hennessy Louis Vuitton SA (France) 463 69,822 M.D.C. Holdings, Inc. 643 24,762 Macy's, Inc. 9,000 338,580 Major Cineplex Group PCL (Thailand) 10,000 6,140 Marriott International, Inc. Class A (S) 6,200 242,420 McGraw-Hill Cos., Inc. (The) (S) 6,600 360,294 MGM China Holdings, Ltd. (Hong Kong) 35,600 61,349 Mitsubishi Motors Corp. (Japan) (NON) 51,000 47,029 News Corp. Class A 26,600 652,498 Next PLC (United Kingdom) 2,241 125,134 Nissan Motor Co., Ltd. (Japan) 13,100 111,533 O'Reilly Automotive, Inc. (NON) 2,900 242,498 OPAP SA (Greece) 4,662 24,027 Pearson PLC (United Kingdom) 1,677 32,816 PetSmart, Inc. 3,000 206,940 Pier 1 Imports, Inc. 750 14,055 PPR SA (France) 154 23,702 Priceline.com, Inc. (NON) 300 185,619 Publicis Group SA (France) 1,694 94,979 Randstad Holding NV (Netherlands) 595 19,830 Rent-A-Center, Inc. 792 27,783 RPX Corp. (NON) 1,276 14,304 Ryland Group, Inc. (The) (S) 2,385 71,550 Scania AB Class B (Sweden) 3,290 60,569 Scholastic Corp. (S) 904 28,729 Sinclair Broadcast Group, Inc. Class A 5,131 57,519 SJM Holdings, Ltd. (Hong Kong) 38,000 82,293 Sonic Automotive, Inc. Class A 6,496 123,294 Spectrum Brands Holdings, Inc. (NON) 461 18,445 Standard Parking Corp. (NON) (S) 2,298 51,544 Suzuki Motor Corp. (Japan) 4,300 83,416 Swire Pacific, Ltd. Class A (Hong Kong) 9,000 109,933 TNS, Inc. (NON) 2,293 34,280 Towers Watson & Co. Class A 2,000 106,100 Town Sports International Holdings, Inc. (NON) 2,751 34,030 True Religion Apparel, Inc. 1,096 23,378 Trump Entertainment Resorts, Inc. (NON) 34 136 TUI Travel PLC (United Kingdom) 9,433 35,738 URS Corp. 2,800 98,868 Valeo SA (France) 830 38,533 Vertis Holdings, Inc. (NON) (F) 115 1 Viacom, Inc. Class B 10,524 563,981 VistaPrint NV (NON) 3,600 122,940 Volkswagen AG (Preference) (Germany) 516 94,253 Volvo AB Class B (Sweden) 1,492 21,008 VOXX International Corp. (NON) 4,259 31,857 Wal-Mart de Mexico SAB de CV ADR (Mexico) (S) 800 22,440 Wal-Mart Stores, Inc. 2,797 206,419 WPP PLC (United Kingdom) 6,639 90,395 Wyndham Worldwide Corp. 4,000 209,920 Wynn Resorts, Ltd. 1,900 219,336 Consumer staples (4.7%) AFC Enterprises (NON) 4,365 107,379 Ajinomoto Co., Inc. (Japan) 2,000 31,322 Anheuser-Busch InBev NV (Belgium) 2,022 172,965 Associated British Foods PLC (United Kingdom) 3,041 63,373 Avis Budget Group, Inc. (NON) (S) 5,052 77,700 Barrett Business Services, Inc. 993 26,910 Beacon Roofing Supply, Inc. (NON) (S) 1,458 41,553 BRF - Brasil Foods SA ADR (Brazil) 343 5,934 Brinker International, Inc. (S) 3,744 132,163 British American Tobacco (BAT) PLC (United Kingdom) 3,504 180,171 Buffalo Wild Wings, Inc. (NON) (S) 409 35,068 Bunge, Ltd. 139 9,320 Campbell Soup Co. 6,500 226,330 Casino Guichard-Perrachon SA (France) 987 87,515 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 10,000 645 Cheesecake Factory, Inc. (The) 556 19,877 Chiquita Brands International, Inc. (NON) 120 917 Church & Dwight Co., Inc. (S) 1,400 75,586 Coca-Cola Co. (The) 9,200 348,956 Cola-Cola Amatil, Ltd. (Australia) 1,685 23,619 ConAgra Foods, Inc. 12,600 347,634 Core-Mark Holding Co., Inc. 689 33,148 Costco Wholesale Corp. 9,000 901,125 CVS Caremark Corp. (S) 18,300 886,086 Danone (France) 826 50,935 Diageo PLC (United Kingdom) 2,287 64,394 Distribuidora Internacional de Alimentacion SA (Spain) 8,656 47,863 Domino's Pizza, Inc. 532 20,056 Dr. Pepper Snapple Group, Inc. (S) 4,300 191,479 Fomento Economico Mexicano SAB de CV ADR (Mexico) 300 27,594 Geo Group, Inc. (The) (S) 2,480 68,622 Glanbia PLC (Ireland) 430 3,813 Heineken Holding NV (Netherlands) 1,599 77,803 Imperial Tobacco Group PLC (United Kingdom) 255 9,452 Ingredion, Inc. 143 7,888 IOI Corp. Bhd (Malaysia) 3,700 6,027 Itron, Inc. (NON) (S) 1,337 57,692 Japan Tobacco, Inc. (Japan) 8,200 245,759 Kao Corp. (Japan) 3,000 88,412 Kerry Group PLC Class A (Ireland) 1,813 92,730 Koninklijke Ahold NV (Netherlands) 5,065 63,494 Kroger Co. (The) (S) 16,100 378,994 Kuala Lumpur Kepong Bhd (Malaysia) 900 6,498 Lawson, Inc. (Japan) 500 38,421 Lorillard, Inc. 3,500 407,575 Maple Leaf Foods, Inc. (Canada) 278 3,133 McDonald's Corp. (S) 1,614 148,085 Minor International PCL (Thailand) 31,100 15,560 Molson Coors Brewing Co. Class B 5,400 243,270 Nestle SA (Switzerland) 5,429 342,468 Olam International, Ltd. (Singapore) 2,000 3,321 On Assignment, Inc. (NON) 1,597 31,812 OpenTable, Inc. (NON) 570 23,712 PepsiCo, Inc. 2,380 168,433 Pernod-Ricard SA (France) 667 74,955 Philip Morris International, Inc. 18,161 1,633,400 Prestige Brands Holdings, Inc. (NON) 1,689 28,645 Procter & Gamble Co. (The) 8,524 591,225 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 13,500 3,446 Rakuten, Inc. (Japan) 4,000 40,700 Robert Half International, Inc. 5,000 133,150 SABMiller PLC (United Kingdom) 1,193 52,484 Smithfield Foods, Inc. (NON) 156 3,065 Spartan Stores, Inc. (S) 1,240 18,984 Tate & Lyle PLC (United Kingdom) 488 5,249 Tesco PLC (United Kingdom) 5,227 28,046 Toyota Tsusho Corp. (Japan) 4,600 98,303 Tyson Foods, Inc. Class A 274 4,389 Unilever PLC (United Kingdom) 1,630 59,368 USANA Health Sciences, Inc. (NON) 309 14,359 Walgreen Co. 10,200 371,688 WM Morrison Supermarkets PLC (United Kingdom) 4,141 19,097 Woolworths, Ltd. (Australia) 3,211 95,588 Yamazaki Baking Co., Inc. (Japan) 4,000 53,478 Energy (4.7%) Basic Energy Services, Inc. (NON) (S) 2,917 32,729 BG Group PLC (United Kingdom) 6,992 141,582 BP PLC (United Kingdom) 12,133 85,637 Canadian Natural Resources, Ltd. (Canada) 2,600 80,214 Chevron Corp. 11,901 1,387,181 Clayton Williams Energy, Inc. (NON) (S) 461 23,921 ConocoPhillips 3,648 208,593 CVR Energy, Inc. (Escrow) (F) 1,984 — Deepocean Group (Shell) (acquired 06/09/11, cost $19,306) (Norway) (RES) 1,329 19,935 Delek US Holdings, Inc. 3,030 77,235 Diamond Offshore Drilling, Inc. (S) 2,000 131,620 ENI SpA (Italy) (S) 8,064 176,933 EPL Oil & Gas, Inc. (NON) (S) 2,102 42,650 Exxon Mobil Corp. 20,204 1,847,656 Ezion Holdings, Ltd. (Singapore) 14,000 15,255 Halliburton Co. 1,000 33,690 Helix Energy Solutions Group, Inc. (NON) (S) 4,084 74,615 Helmerich & Payne, Inc. (S) 2,500 119,025 HollyFrontier Corp. 4,800 198,096 Inpex Corp. (Japan) 13 77,008 Key Energy Services, Inc. (NON) 4,069 28,483 Kodiak Oil & Gas Corp. (NON) 3,516 32,910 Marathon Oil Corp. 11,800 348,926 Marathon Petroleum Corp. 6,650 363,024 Mitcham Industries, Inc. (NON) 1,016 16,185 Murphy Oil Corp. 3,900 209,391 National Oilwell Varco, Inc. (S) 6,500 520,715 Occidental Petroleum Corp. 6,595 567,566 Oceaneering International, Inc. (S) 5,300 292,825 Peabody Energy Corp. 5,900 131,511 Petrofac, Ltd. (Jersey) 5,320 137,435 Petroleo Brasileiro SA ADR (Brazil) 535 12,273 Phillips 66 1,824 84,579 Repsol YPF SA (Spain) 2,465 47,978 Rosetta Resources, Inc. (NON) (S) 490 23,471 Royal Dutch Shell PLC Class A (United Kingdom) 5,566 192,768 Royal Dutch Shell PLC Class A (United Kingdom) 4,168 144,367 Royal Dutch Shell PLC Class B (United Kingdom) 4,007 142,522 Schlumberger, Ltd. 2,300 166,359 Stallion Oilfield Holdings, Ltd. 143 4,719 Statoil ASA (Norway) 5,019 129,829 Stone Energy Corp. (NON) (S) 1,422 35,721 Suncor Energy, Inc. (Canada) 900 29,606 Superior Energy Services (NON) 4,400 90,288 Swift Energy Co. (NON) (S) 1,824 38,085 Technip SA (France) 678 75,651 Tesoro Corp. 6,201 259,822 Total SA (France) 2,359 117,334 Tullow Oil PLC (United Kingdom) 1,885 41,812 Unit Corp. (NON) 688 28,552 Vaalco Energy, Inc. (NON) (S) 7,642 65,339 Valero Energy Corp. 16,500 522,720 W&T Offshore, Inc. 1,379 25,898 Walter Energy, Inc. 1,994 64,725 Western Refining, Inc. 2,139 55,999 Williams Cos., Inc. (The) 6,700 234,299 Financials (8.2%) 3i Group PLC (United Kingdom) 10,878 39,236 ACE, Ltd. 718 54,281 AG Mortgage Investment Trust, Inc. (R) 711 17,156 Agree Realty Corp. (R) 1,196 30,486 AIA Group, Ltd. (Hong Kong) 40,400 149,979 Allianz SE (Germany) 1,274 151,697 Allied World Assurance Co. Holdings AG 2,377 183,623 American Equity Investment Life Holding Co. (S) 3,800 44,194 American Financial Group, Inc. 3,344 126,738 Amtrust Financial Services, Inc. (S) 746 19,113 Aon PLC (S) 9,500 496,755 Apollo Commercial Real Estate Finance, Inc. (R) 1,445 25,056 Apollo Residential Mortgage, Inc. 1,909 42,074 Arch Capital Group, Ltd. (NON) (S) 4,904 204,399 Arlington Asset Investment Corp. Class A (S) 817 19,494 ARMOUR Residential REIT, Inc. (R) 3,812 29,200 Ashford Hospitality Trust, Inc. (R) 4,485 37,674 Ashmore Group PLC (United Kingdom) 6,001 33,095 Assurant, Inc. 3,800 141,740 Australia & New Zealand Banking Group, Ltd. (Australia) 9,636 246,479 AvalonBay Communities, Inc. (R) 2,100 285,579 AXA SA (France) 7,847 117,257 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 4,390 34,710 Banco Latinoamericano de Exportaciones SA Class E (Panama) 2,681 59,223 Banco Santander Central Hispano SA (Spain) (NON) 8,462 63,394 Bank of America Corp. 6,904 60,962 Barclays PLC (United Kingdom) 64,398 224,164 Berkshire Hathaway, Inc. Class B (NON) 4,200 370,440 BM&F Bovespa SA (Brazil) 3,500 21,149 BNP Paribas SA (France) 2,455 117,338 BofI Holding, Inc. (NON) 2,086 54,340 British Land Company PLC (United Kingdom) (R) 4,648 39,262 Cardinal Financial Corp. 2,336 33,405 Cardtronics, Inc. (NON) 1,075 32,014 CBL & Associates Properties, Inc. (R) 4,596 98,079 CBOE Holdings, Inc. 6,100 179,462 Chimera Investment Corp. (R) 38,887 105,384 China Construction Bank Corp. (China) 57,000 39,388 CIT Group, Inc. (NON) 2,800 110,292 Citigroup, Inc. 4,479 146,553 Citizens & Northern Corp. 1,505 29,513 Citizens Republic Bancorp, Inc. (NON) 1,336 25,852 City National Corp. (S) 800 41,208 CNO Financial Group, Inc. 5,239 50,556 Commonwealth Bank of Australia (Australia) 2,855 164,606 Credit Acceptance Corp. (NON) 158 13,511 Credit Suisse Group (Switzerland) 1,595 33,922 DBS Group Holdings, Ltd. (Singapore) 5,000 58,400 Deutsche Bank AG (Germany) 3,183 125,969 Dexus Property Group (Australia) 92,509 91,133 Dynex Capital, Inc. (R) 3,328 35,776 East West Bancorp, Inc. (S) 1,910 40,339 Eaton Vance Corp. (S) 7,800 225,888 Education Realty Trust, Inc. (R) 3,950 43,055 Entertainment Properties Trust (R) 475 21,104 Equity Residential Trust (R) 6,100 350,933 Everest Re Group, Ltd. 1,700 181,832 Fidelity National Financial, Inc. Class A (S) 8,700 186,093 Financial Institutions, Inc. (S) 1,558 29,041 First Community Bancshares Inc. 1,476 22,524 First Industrial Realty Trust (NON) (R) 2,114 27,778 Flushing Financial Corp. 2,725 43,055 Genworth Financial, Inc. Class A (NON) 10,877 56,887 Glimcher Realty Trust (R) 2,800 29,596 Goldman Sachs Group, Inc. (The) 2,800 318,304 Hachijuni Bank, Ltd. (The) (Japan) 11,000 60,638 Hang Lung Group, Ltd. (Hong Kong) 11,000 69,482 Hanmi Financial Corp. (NON) 3,082 39,480 Hartford Financial Services Group, Inc. (The) (S) 14,300 277,992 Heartland Financial USA, Inc. (S) 1,046 28,524 HFF, Inc. Class A (NON) (S) 4,937 73,561 Home Bancshares, Inc. 682 23,249 Hongkong Land Holdings, Ltd. (Hong Kong) 3,000 17,990 Housing Development Finance Corp., Ltd. (HDFC) (India) (NON) 2,198 32,224 HSBC Holdings, PLC (United Kingdom) 30,188 280,118 Hysan Development Co., Ltd. (Hong Kong) 4,000 18,160 ING Groep NV GDR (Netherlands) (NON) 12,884 102,421 Insurance Australia Group, Ltd. (Australia) 23,630 106,739 Invesco Mortgage Capital, Inc. (R) 1,148 23,109 Investment AB Kinnevik Class B (Sweden) 4,059 84,419 Investors Real Estate Trust (R) 3,247 26,853 Jefferies Group, Inc. 11,900 162,911 Jones Lang LaSalle, Inc. 656 50,086 JPMorgan Chase & Co. 27,543 1,114,941 Kasikornbank PCL NVDR (Thailand) 1,700 10,042 Lexington Realty Trust (R) 8,846 85,452 LTC Properties, Inc. (R) 1,681 53,540 M&T Bank Corp. (S) 2,400 228,384 Macquarie Group, Ltd. (Australia) 638 18,732 Maiden Holdings, Ltd. (Bermuda) 2,577 22,910 MainSource Financial Group, Inc. 2,315 29,725 MFA Financial, Inc. (R) 3,826 32,521 Mission West Properties (R) 2,225 19,358 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 36,900 171,927 Mitsui Fudosan Co., Ltd. (Japan) 4,000 80,046 Morgan Stanley 26,000 435,240 Nasdaq OMX Group, Inc. (The) 8,100 188,690 National Australia Bank, Ltd. (Australia) 2,625 69,162 National Bank of Canada (Canada) 570 43,137 National Financial Partners Corp. (NON) 1,262 21,328 National Health Investors, Inc. (R) 1,497 77,006 Nationstar Mortgage Holdings, Inc. (NON) (S) 1,238 41,077 Nelnet, Inc. Class A 1,391 33,022 Northern Trust Corp. 8,100 375,962 Ocwen Financial Corp. (NON) 3,212 88,041 One Liberty Properties, Inc. (R) 1,569 29,262 ORIX Corp. (Japan) 1,580 158,432 PartnerRe, Ltd. 1,244 92,404 Peoples Bancorp, Inc. 1,437 32,893 Persimmon PLC (United Kingdom) 2,418 29,704 PNC Financial Services Group, Inc. 5,900 372,290 Popular, Inc. (Puerto Rico) (NON) 1,212 21,125 Portfolio Recovery Associates, Inc. (NON) (S) 308 32,164 ProAssurance Corp. 937 84,742 Protective Life Corp. 1,204 31,557 Prudential Financial, Inc. 1,986 108,257 Prudential PLC (United Kingdom) 16,459 213,569 PS Business Parks, Inc. (R) 1,051 70,228 Public Storage (R) 2,800 389,676 Rayonier, Inc. (R) 3,100 151,931 Regus PLC (United Kingdom) 14,385 23,688 Reinsurance Group of America, Inc. Class A 1,384 80,092 RenaissanceRe Holdings, Ltd. (S) 1,981 152,616 Republic Bancorp, Inc. Class A (S) 934 20,501 Resona Holdings, Inc. (Japan) 11,300 46,305 Royal Bank of Scotland Group PLC (United Kingdom) (NON) 4,921 20,439 Sberbank of Russia ADR (Russia) 6,887 81,071 SCOR SE (France) 868 22,363 Simon Property Group, Inc. (R) 5,100 774,231 Societe Generale SA (France) (NON) 671 19,139 Southside Bancshares, Inc. (S) 1,148 25,038 Sovran Self Storage, Inc. (R) 1,069 61,842 St. Joe Co. (The) (NON) (S) 5,600 109,200 Standard Chartered PLC (United Kingdom) 4,331 98,105 Starwood Property Trust, Inc. (R) 893 20,780 Stockland (Units) (Australia) (R) 20,399 70,477 Sun Hung Kai Properties, Ltd. (Hong Kong) 3,000 43,922 Suncorp Group, Ltd. (Australia) 8,101 77,607 Svenska Handelsbanken AB Class A (Sweden) 2,465 92,599 Swedbank AB Class A (Sweden) 4,945 93,018 Swiss Life Holding AG (Switzerland) 820 97,896 SWS Group, Inc. (NON) 4,028 24,611 Symetra Financial Corp. 2,551 31,377 TD Ameritrade Holding Corp. 12,900 198,273 Toronto-Dominion Bank (The) (Canada) (S) 2,600 216,684 UBS AG (Switzerland) 4,273 52,150 UniCredit SpA (Italy) (NON) 4,697 19,634 United Overseas Bank, Ltd. (Singapore) 1,000 15,967 Universal Health Realty Income Trust (R) 392 18,024 Urstadt Biddle Properties, Inc. Class A (R) 1,253 25,348 Validus Holdings, Ltd. 3,305 112,073 Virginia Commerce Bancorp, Inc. (NON) 3,751 32,821 Visa, Inc. Class A 200 26,856 W.R. Berkley Corp. 4,400 164,956 Walker & Dunlop, Inc. (NON) (S) 2,351 36,135 Walter Investment Management Corp. 1,543 57,106 Washington Banking Co. (S) 1,805 25,577 Wells Fargo & Co. 33,485 1,156,237 Westpac Banking Corp. (Australia) 3,076 79,006 Wheelock and Co., Ltd. (Hong Kong) 12,000 51,508 World Acceptance Corp. (NON) 341 23,000 Health care (5.5%) Abbott Laboratories 1,500 102,840 ABIOMED, Inc. (NON) (S) 1,212 25,440 Aetna, Inc. (S) 7,822 309,751 Affymax, Inc. (NON) (S) 1,767 37,213 Alfresa Holdings Corp. (Japan) 900 44,359 Amedisys, Inc. (NON) (S) 374 5,165 AmerisourceBergen Corp. (S) 6,000 232,260 Amgen, Inc. 2,100 177,072 AmSurg Corp. (NON) 1,064 30,196 Astellas Pharma, Inc. (Japan) 2,300 116,819 AstraZeneca PLC (United Kingdom) 2,584 123,445 athenahealth, Inc. (NON) 190 17,436 Bayer AG (Germany) 2,388 205,468 Bio-Reference Labs, Inc. (NON) 696 19,892 Biosensors International Group, Ltd. (Singapore) (NON) 12,000 11,886 C.R. Bard, Inc. 2,000 209,300 Celgene Corp. (NON) 2,200 168,080 Centene Corp. (NON) 317 11,859 Coloplast A/S Class B (Denmark) 383 79,787 Community Health Systems, Inc. (NON) 2,144 62,476 Computer Programs & Systems, Inc. 271 15,054 Conmed Corp. (S) 2,141 61,019 Covidien PLC (S) 931 55,320 Cubist Pharmaceuticals, Inc. (NON) (S) 1,075 51,256 Cyberonics, Inc. (NON) 422 22,121 Eli Lilly & Co. 18,363 870,590 Endo Health Solutions, Inc. (NON) 6,613 209,764 Forest Laboratories, Inc. (NON) 15,025 535,040 Fresenius SE & Co. KGgA (Germany) 742 86,216 Gilead Sciences, Inc. (NON) (S) 7,800 517,374 GlaxoSmithKline PLC (United Kingdom) 9,398 216,791 Greatbatch, Inc. (NON) 2,633 64,061 Grifols SA ADR (Spain) (NON) (S) 2,168 49,495 Haemonetics Corp. (NON) 424 34,005 HCA Holdings, Inc. 3,300 109,725 Health Management Associates, Inc. Class A (NON) (S) 8,600 72,154 Health Net, Inc. (NON) 916 20,619 HealthSouth Corp. (NON) (S) 1,962 47,206 Hi-Tech Pharmacal Co., Inc. (NON) 481 15,926 Humana, Inc. 3,500 245,525 Impax Laboratories, Inc. (NON) 2,146 55,710 Jazz Pharmaceuticals PLC (NON) (S) 2,332 132,947 Johnson & Johnson (S) 8,210 565,751 Kindred Healthcare, Inc. (NON) (S) 3,067 34,902 Magellan Health Services, Inc. (NON) 419 21,625 McKesson Corp. 5,000 430,150 MedAssets, Inc. (NON) 4,931 87,772 Medicines Co. (The) (NON) 2,773 71,571 Merck & Co., Inc. 6,118 275,922 Merck KGaA (Germany) 287 35,422 Metropolitan Health Networks, Inc. (NON) (S) 5,456 50,959 Mitsubishi Tanabe Pharma Corp. (Japan) 1,300 19,770 Molina Healthcare, Inc. (NON) 550 13,833 Novartis AG (Switzerland) 1,881 115,129 Novo Nordisk A/S Class B (Denmark) 701 110,642 Obagi Medical Products, Inc. (NON) (S) 5,651 70,129 Omega Healthcare Investors, Inc. (R) 2,610 59,325 Omnicare, Inc. 4,981 169,205 Oncothyreon, Inc. (NON) 731 3,785 OraSure Technologies, Inc. (NON) 4,402 48,950 Orion OYJ Class B (Finland) 2,238 47,951 Otsuka Holdings Company, Ltd. (Japan) 3,700 114,722 PDL BioPharma, Inc. (S) 5,798 44,587 Pfizer, Inc. 64,123 1,593,457 Pharmacyclics, Inc. (NON) 185 11,933 PharMerica Corp. (NON) (S) 1,894 23,978 PSS World Medical, Inc. (NON) (S) 582 13,258 Quality Systems, Inc. 375 6,956 Roche Holding AG-Genusschein (Switzerland) 1,118 208,848 RTI Biologics, Inc. (NON) 4,838 20,174 Salix Pharmaceuticals, Ltd. (NON) 334 14,142 Sanofi (France) 3,543 302,676 Shire PLC (United Kingdom) 1,468 43,452 Sinopharm Group Co. (China) 5,600 17,935 Spectrum Pharmaceuticals, Inc. (NON) (S) 4,825 56,453 STAAR Surgical Co. (NON) 6,349 47,998 Steris Corp. 718 25,467 Suzuken Co., Ltd. (Japan) 1,000 33,175 Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) 963 39,878 Triple-S Management Corp. Class B (Puerto Rico) (NON) 793 16,574 United Therapeutics Corp. (NON) (S) 3,405 190,271 UnitedHealth Group, Inc. (S) 17,621 976,380 ViroPharma, Inc. (NON) (S) 1,734 52,401 Warner Chilcott PLC Class A 12,374 167,049 WellCare Health Plans, Inc. (NON) 1,226 69,330 Technology (9.4%) Acacia Research Corp. (NON) 444 12,170 Actuate Corp. (NON) 12,398 87,158 Acxiom Corp. (NON) 3,919 71,600 Agilent Technologies, Inc. 8,400 322,980 Amadeus IT Holding SA Class A (Spain) 1,680 39,223 Anixter International, Inc. (S) 438 25,167 AOL, Inc. (NON) (S) 8,100 285,363 Apple, Inc. 10,714 7,149,024 Applied Materials, Inc. 20,600 229,999 ASML Holding NV (Netherlands) 1,342 71,940 Aspen Technology, Inc. (NON) 1,061 27,427 Asustek Computer, Inc. (Taiwan) 660 7,132 Baidu, Inc. ADR (China) (NON) 145 16,939 BMC Software, Inc. (NON) 6,200 257,238 Bottomline Technologies, Inc. (NON) 1,299 32,072 Broadcom Corp. Class A (NON) 8,100 280,098 Brocade Communications Systems, Inc. (NON) 20,515 121,346 CA, Inc. 10,892 280,632 Cadence Design Systems, Inc. (NON) (S) 14,700 189,116 Cirrus Logic, Inc. (NON) 412 15,817 Cisco Systems, Inc. 41,200 786,508 Coinstar, Inc. (NON) 185 8,321 Commvault Systems, Inc. (NON) 548 32,168 Computer Sciences Corp. 4,000 128,840 Computershare, Ltd. (Australia) 2,984 25,597 Cornerstone OnDemand, Inc. (NON) 644 19,745 CSG Systems International, Inc. (NON) 1,375 30,924 Dell, Inc. (NON) 21,927 216,200 EMC Corp. (NON) 900 24,543 EnerSys (NON) 1,721 60,734 Entegris, Inc. (NON) 7,746 62,975 Entropic Communications, Inc. (NON) 4,169 24,264 Fair Isaac Corp. 2,289 101,311 FEI Co. (S) 847 45,315 First Solar, Inc. (NON) (S) 1,309 28,988 Fujitsu, Ltd. (Japan) 28,000 105,039 Gemalto NV (Netherlands) 152 13,389 Google, Inc. Class A (NON) 1,782 1,344,519 GSI Group, Inc. (NON) 1,286 11,458 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 2,200 21,472 Hon Hai Precision Industry Co., Ltd. (Taiwan) 7,760 24,033 IBM Corp. 4,172 865,481 Infineon Technologies AG (Germany) 12,505 79,349 Infoblox, Inc. (NON) (S) 1,112 25,854 InnerWorkings, Inc. (NON) 1,958 25,493 Integrated Silicon Solutions, Inc. (NON) 4,607 42,661 Intel Corp. 13,253 300,578 IntraLinks Holdings, Inc. (NON) 3,963 25,918 Ixia (NON) 997 16,022 JDA Software Group, Inc. (NON) 1,138 36,166 KLA-Tencor Corp. (S) 3,500 166,968 Konami Corp. (Japan) 700 15,909 Konica Minolta Holdings, Inc. (Japan) 7,500 57,605 L-3 Communications Holdings, Inc. 3,100 222,301 Lam Research Corp. (NON) 3,200 101,712 LivePerson, Inc. (NON) 1,508 27,310 Manhattan Associates, Inc. (NON) 621 35,565 Mentor Graphics Corp. (NON) (S) 3,675 56,889 Microsemi Corp. (NON) 1,310 26,292 Microsoft Corp. 61,811 1,840,732 MTS Systems Corp. 712 38,128 Murata Manufacturing Co., Ltd. (Japan) 800 42,558 NEC Corp. (Japan) (NON) 40,000 63,208 Netscout Systems, Inc. (NON) 1,278 32,602 NTT Data Corp. (Japan) 11 34,332 NVIDIA Corp. (NON) 11,800 157,412 Omnivision Technologies, Inc. (NON) (S) 2,153 30,045 Oracle Corp. 25,382 799,279 Parametric Technology Corp. (NON) 1,222 26,640 Perficient, Inc. (NON) 1,912 23,078 Pericom Semiconductor Corp. (NON) 2,995 26,012 Photronics, Inc. (NON) (S) 3,817 20,497 Plantronics, Inc. 643 22,717 Polycom, Inc. (NON) 5,300 52,311 Procera Networks, Inc. (NON) 1,662 39,057 QLIK Technologies, Inc. (NON) 461 10,331 QLogic Corp. (NON) 16,020 182,948 Qualcomm, Inc. 2,839 177,409 RealPage, Inc. (NON) 1,083 24,476 RF Micro Devices, Inc. (NON) 3,562 14,070 Rovi Corp. (NON) 4,046 58,707 Rudolph Technologies, Inc. (NON) (S) 3,072 32,256 Samsung Electronics Co., Ltd. (South Korea) 46 55,381 SAP AG (Germany) 762 54,034 Semtech Corp. (NON) 1,374 34,556 Silicon Graphics International Corp. (NON) 1,073 9,764 Silicon Image, Inc. (NON) 3,710 17,029 SK Hynix, Inc. (South Korea) (NON) 840 17,059 Skyworks Solutions, Inc. (NON) 959 22,599 Softbank Corp. (Japan) 1,900 76,903 Sourcefire, Inc. (NON) 485 23,780 Spreadtrum Communications, Inc. ADR (China) 900 18,504 SS&C Technologies Holdings, Inc. (NON) (S) 1,653 41,672 Symantec Corp. (NON) 19,200 345,600 Synchronoss Technologies, Inc. (NON) (S) 578 13,236 Tangoe, Inc. (NON) (S) 1,004 13,183 Tech Data Corp. (NON) (S) 1,700 77,010 Telefonaktiebolaget LM Ericsson Class B (Sweden) 4,774 43,543 Tencent Holdings, Ltd. (China) 800 27,106 Teradyne, Inc. (NON) (S) 8,340 118,595 TIBCO Software, Inc. (NON) 1,974 59,674 Travelzoo, Inc. (NON) 1,097 25,856 Tyler Technologies, Inc. (NON) 550 24,211 Ultimate Software Group, Inc. (NON) 390 39,819 Ultra Clean Holdings, Inc. (NON) 3,306 18,877 Unisys Corp. (NON) 490 10,202 VASCO Data Security International, Inc. (NON) (S) 5,871 55,070 Vishay Intertechnology, Inc. (NON) (S) 7,300 71,759 Western Digital Corp. (NON) 4,600 178,158 Transportation (0.6%) Central Japan Railway Co. (Japan) 2,100 184,209 ComfortDelgro Corp., Ltd. (Singapore) 35,000 48,837 Delta Air Lines, Inc. (NON) (S) 25,200 230,832 Deutsche Lufthansa AG (Germany) 1,690 22,955 Deutsche Post AG (Germany) 1,928 37,693 Hankyu Hanshin Holdings, Inc. (Japan) 14,000 75,561 International Consolidated Airlines Group SA (Spain) (NON) 14,335 34,551 Japan Airlines Co., Ltd. (Japan) (NON) 200 9,354 Neptune Orient Lines, Ltd. (Singapore) (NON) 59,000 54,089 Swift Transportation Co. (NON) (S) 4,716 40,652 United Continental Holdings, Inc. (NON) 7,600 148,200 United Parcel Service, Inc. Class B 2,700 193,239 US Airways Group, Inc. (NON) 1,694 17,719 Wabtec Corp. 1,700 136,493 Utilities and power (1.4%) AES Corp. (The) (NON) 19,761 216,778 Ameren Corp. 7,700 251,559 CenterPoint Energy, Inc. 13,100 279,030 Centrica PLC (United Kingdom) 15,270 80,936 Chubu Electric Power, Inc. (Japan) 1,500 19,542 CMS Energy Corp. 8,500 200,175 DTE Energy Co. (S) 5,100 305,694 Electric Power Development Co. (Japan) 1,400 36,686 Enel SpA (Italy) 18,889 66,963 Energias de Portugal (EDP) SA (Portugal) 7,986 22,026 Entergy Corp. 5,100 353,430 GDF Suez (France) 3,408 76,374 National Grid PLC (United Kingdom) 11,480 126,728 Origin Energy, Ltd. (Australia) 3,818 44,810 PG&E Corp. (S) 10,700 456,569 Red Electrica Corporacion SA (Spain) 1,841 87,438 TECO Energy, Inc. (S) 7,700 136,598 Toho Gas Co., Ltd. (Japan) 8,000 53,112 Tokyo Gas Co., Ltd. (Japan) 13,000 71,617 Westar Energy, Inc. 4,202 124,631 Total common stocks (cost $91,621,990) CORPORATE BONDS AND NOTES (18.1%) (a) Principal amount Value Basic materials (1.3%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $5,000 $5,024 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 100,000 106,505 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 20,000 25,840 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 15,000 16,558 ArcelorMittal sr. unsec. unsub. 10.1s, 2019 (France) 100,000 115,474 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 15,000 15,338 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 70,000 68,075 Cabot Corp. sr. unsec. unsub. notes 2.55s, 2018 65,000 66,645 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 20,000 21,900 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 50,000 56,000 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 65,000 81,575 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 50,000 60,813 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 45,000 48,600 Domtar Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2042 (Canada) 55,000 56,153 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 50,000 67,048 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 105,677 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 145,000 157,104 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 100,000 105,340 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 35,000 36,554 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 60,000 57,900 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 25,000 24,313 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 30,000 29,100 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 51,700 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 25,000 22,938 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 35,000 35,963 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 15,000 15,263 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 15,000 14,288 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 28,625 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 45,000 50,850 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 55,000 53,900 International Paper Co. sr. unsec. notes 7.95s, 2018 175,000 225,236 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 45,000 50,513 Louisiana-Pacific Corp. company guaranty sr. unsec unsub. notes 7 1/2s, 2020 20,000 22,275 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 70,673 LyondellBasell Industries NV sr. unsec. unsub notes 5s, 2019 (Netherlands) 200,000 212,500 Momentive Performance Materials, Inc. notes 9s, 2021 30,000 21,750 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 25,000 26,500 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 35,000 38,763 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 45,000 45,225 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 15,000 15,000 PH Glatfelter Co. 144A sr. notes 5 3/8s, 2020 5,000 5,100 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 62,000 84,779 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 37,000 40,081 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 38,000 40,083 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 10,000 10,138 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 30,000 32,700 Ryerson, Inc. / Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 30,000 30,750 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 40,000 40,448 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 5,000 5,088 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 5,000 5,163 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 10,000 10,400 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 45,000 48,600 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 40,000 43,200 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 45,000 45,450 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 10,000 4,800 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 5,000 3,850 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 35,000 39,544 Capital goods (0.8%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 5,000 5,100 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 53,000 56,776 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 65,000 71,338 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 10,000 11,100 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 30,000 31,050 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 5,000 5,238 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 25,000 27,438 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 40,000 45,600 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 20,000 20,750 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 40,000 47,615 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 20,000 22,900 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 10,000 10,250 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 40,000 43,600 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 20,000 21,450 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 85,000 87,245 Exide Technologies sr. notes 8 5/8s, 2018 25,000 21,656 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 65,000 65,009 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 65,000 70,200 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 159,000 203,251 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 10,000 10,500 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 65,000 60,450 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 45,000 48,488 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 20,000 23,676 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 106,000 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 20,000 20,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 30,000 21,225 Ryerson, Inc. company guaranty sr. notes 12s, 2015 84,000 86,730 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 70,000 77,444 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 20,000 21,750 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 35,000 38,325 Terex Corp. sr. unsec. sub. notes 8s, 2017 45,000 46,575 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 65,000 69,225 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 29,000 32,299 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 45,000 49,725 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 130,002 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 30,000 33,624 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 15,000 15,984 Communication services (2.1%) Adelphia Communications Corp. escrow bonds zero %, 2012 55,000 418 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 75,000 89,257 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 63,000 82,701 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 50,000 52,860 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 112,000 150,400 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 25,000 26,938 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 80,000 93,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 16,725 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 20,000 22,150 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 20,000 21,650 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 30,000 32,175 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 15,000 15,038 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 25,000 27,813 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 25,000 27,313 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 40,000 43,450 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 85,000 90,738 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 35,000 35,613 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 15,000 16,013 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 60,000 59,400 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 131,000 178,338 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 48,577 Cox Communications, Inc. 144A notes 5 7/8s, 2016 27,000 31,570 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 50,000 48,750 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 110,000 115,775 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 15,000 16,275 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 16,879 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 25,000 27,563 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 73,000 109,800 DISH DBS Corp. company guaranty 6 5/8s, 2014 5,000 5,425 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 98,813 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 40,000 43,600 Equinix, Inc. sr. unsec. notes 7s, 2021 25,000 28,000 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 50,882 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 15,000 17,363 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 55,000 62,150 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 30,000 34,050 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 45,000 48,150 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 50,000 55,375 Intelsat Investments SA company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 32,000 33,400 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 35,000 37,888 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 25,000 26,875 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 15,000 14,925 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 111,562 118,256 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 205,000 216,788 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 30,000 40,125 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 30,000 33,300 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 35,000 37,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 10,000 10,625 Level 3 Financing, Inc. 144A company guaranty sr. unsec unsub. notes 7s, 2020 35,000 35,350 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 35,000 38,675 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 20,000 21,450 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 70,000 75,950 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 3,000 3,011 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 75,000 73,875 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 10,000 8,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 40,000 32,000 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 45,000 48,825 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 40,000 45,800 Qwest Corp. notes 6 3/4s, 2021 131,000 156,320 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 30,619 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 3,000 3,353 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 10,000 10,500 SBA Tower Trust 144A notes 2.933s, 2017 125,000 128,432 Sprint Capital Corp. company guaranty 6 7/8s, 2028 190,000 174,800 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 40,000 44,500 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 55,000 56,650 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 35,000 39,638 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 25,000 26,000 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 80,000 95,800 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 120,000 132,115 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 32,582 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2042 90,000 89,755 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 10,000 10,188 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 90,000 125,674 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 60,434 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 50,000 66,488 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 40,000 41,800 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 100,000 94,250 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 16,200 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,250 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 72,638 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 32,325 Consumer cyclicals (3.1%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 5,525 ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 62,000 66,930 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 88,000 90,670 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 155,000 179,294 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 40,000 27,200 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 40,875 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 45,000 37,350 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 60,000 67,575 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 50,000 52,000 American Media, Inc. 144A notes 13 1/2s, 2018 3,167 2,929 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 15,000 15,375 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 15,000 15,750 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 16,856 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 15,000 16,031 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 30,000 30,150 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 5,000 5,050 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 15,000 15,075 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 20,000 20,900 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 20,000 21,375 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 65,000 58,663 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 43,700 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 16,275 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 20,000 21,450 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 15,000 16,425 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 35,000 38,719 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 25,000 16,375 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 185,000 198,875 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 15,000 16,125 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 79,496 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 30,000 30,225 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 5,000 5,681 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 35,000 33,163 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 15,000 16,350 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 55,000 59,400 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 15,000 16,650 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 16,688 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 70,827 75,608 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 45,000 40,050 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 40,000 36,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec notes 7 5/8s, 2020 60,000 58,650 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 60,000 64,650 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 30,000 31,125 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 55,000 53,488 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 10,000 11,645 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 40,000 47,050 DR Horton, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 15,000 14,906 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 40,000 43,600 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 90,000 99,268 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 61,000 69,998 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 60,000 64,350 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 45,000 50,963 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 40,000 48,000 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 100,000 125,565 Ford Motor Credit Co., LLC sr. unsec. notes 4 1/4s, 2022 200,000 204,952 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 50,000 54,188 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 25,000 24,875 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 55,000 57,717 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $35,000 37,975 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 40,000 43,600 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 65,000 75,203 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 (R) 10,000 10,400 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 85,000 95,200 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 35,000 37,625 Isle of Capri Casinos, Inc. 144A company guaranty sr. sub. notes 8 7/8s, 2020 25,000 26,375 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 60,000 68,250 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 10,000 11,920 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 10,000 10,050 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 25,000 25,500 KB Home company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 5,000 5,325 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 10,000 11,050 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 20,000 21,300 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 163,000 170,335 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 40,000 40,000 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 10,000 10,325 Liberty Interactive, LLC debs. 8 1/4s, 2030 50,000 52,750 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 40,000 45,500 Limited Brands, Inc. sr. notes 5 5/8s, 2022 15,000 16,106 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 70,000 75,688 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 45,000 52,543 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 45,000 49,058 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 20,000 21,514 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 135,000 138,192 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 40,000 3,600 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 45,000 47,475 MGM Resorts International company guaranty sr. notes 9s, 2020 5,000 5,581 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 15,000 15,675 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 20,000 21,400 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 20,000 20,850 MGM Resorts International sr. notes 10 3/8s, 2014 5,000 5,625 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 20,000 21,800 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 25,000 25,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 30,000 31,428 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 106,052 111,620 Navistar International Corp. sr. notes 8 1/4s, 2021 84,000 79,800 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 35,000 35,700 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 50,000 64,382 News America Holdings, Inc. debs. 7 3/4s, 2045 85,000 113,913 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 15,000 16,913 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 15,000 14,888 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 50,000 55,250 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 15,000 15,975 Owens Corning company guaranty sr. unsec. notes 9s, 2019 110,000 138,325 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 25,000 28,000 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 30,000 30,750 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 25,000 27,500 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 5,000 5,463 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 50,000 57,500 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 30,000 31,200 QVC Inc. 144A sr. notes 7 3/8s, 2020 25,000 27,794 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 15,000 15,600 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 20,000 20,600 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 60,000 64,350 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 10,000 10,850 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 15,000 15,750 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 10,000 11,025 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 50,000 55,875 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 35,000 37,363 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 50,000 58,000 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 50,000 49,625 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 15,000 14,888 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 55,825 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 35,000 36,138 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 40,000 43,100 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 18,000 19,665 Sears Holdings Corp. company guaranty 6 5/8s, 2018 20,000 18,650 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 15,000 15,038 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 10,000 9,925 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 25,000 28,188 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 20,000 22,550 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 35,000 36,138 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 5,000 5,363 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 10,000 10,650 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 55,000 58,575 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 7,044 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 65,000 74,605 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 10,000 10,672 Time Warner, Inc. debs. 9.15s, 2023 40,000 57,298 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 115,000 123,786 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 10,000 10,175 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 90,000 98,100 Toys R Us, Inc. 144A sr. unsec. notes 10 3/8s, 2017 10,000 10,188 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 10,000 3,775 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 15,000 12,000 Travelport, LLC 144A sr. notes 6.362s, 2016 (PIK) 4,000 3,040 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 21,000 15,015 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 40,000 40,600 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 203,436 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 12,126 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 30,000 31,478 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 10,000 11,495 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 10,000 11,125 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 50,000 55,250 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (no set date to PIK expiration) (PIK) 30,000 31,050 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 82,000 88,560 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 17,000 24,349 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,840 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 95,000 94,296 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 74,500 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 17,138 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 10,000 11,100 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 10,000 10,888 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 26,000 26,748 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 4,000 5,068 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 41,000 43,773 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 34,800 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 10,000 10,900 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 29,468 32,120 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 30,000 27,600 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 33,413 30,322 Claire's Stores, Inc. 144A sr. notes 9s, 2019 65,000 67,275 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 68,700 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 20,000 22,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 10,000 10,150 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 95,000 101,650 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 70,000 85,963 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 56,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 10,000 11,400 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 50,000 54,000 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 15,000 15,375 Delhaize Group company guaranty sr. unsec notes 5.7s, 2040 (Belgium) 30,000 26,692 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 25,000 24,150 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 50,000 52,531 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 55,000 67,143 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 40,000 57,363 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 45,000 50,738 Dole Food Co. sr. notes 13 7/8s, 2014 13,000 14,625 Dole Food Co. 144A sr. notes 8s, 2016 35,000 36,619 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 40,000 44,800 General Mills, Inc. sr. unsec. notes 5.65s, 2019 25,000 30,434 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 78,890 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 16,200 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 50,000 69,271 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $55,000 61,738 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 15,000 14,963 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 5,000 4,650 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 70,000 95,417 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 10,000 11,156 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 4,000 4,918 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 27,000 32,675 Landry's Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 25,000 26,250 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 20,000 21,500 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 51,000 72,383 McDonald's Corp. sr. unsec. notes 5.7s, 2039 59,000 79,396 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 20,000 22,300 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 65,000 72,620 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 78,632 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 15,000 15,938 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 50,000 55,000 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 90,000 95,175 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 40,000 41,100 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 123,000 126,536 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 35,000 35,875 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 17,025 Service Corporation International sr. notes 7s, 2019 20,000 22,100 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 117,338 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 30,000 31,125 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 35,000 37,625 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 80,000 91,800 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 10,000 10,563 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 15,000 16,425 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 65,000 73,288 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 15,000 15,750 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 25,000 25,750 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 10,000 10,750 Energy (2.2%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 15,713 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 15,000 15,863 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 10,000 8,300 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 30,000 25,350 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 30,000 32,250 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 120,000 160,674 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 35,000 40,690 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 30,000 37,583 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 60,000 64,497 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 5,000 4,200 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 35,000 29,400 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 15,000 15,263 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 (In default) (NON) 20,000 3,800 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 20,000 21,400 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 35,000 37,450 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 155,559 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 105,000 124,794 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 75,000 80,438 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 10,000 10,225 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 125,000 129,833 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 35,000 39,550 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 37,800 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 10,000 10,025 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 40,000 38,400 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 45,000 49,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 10,000 10,450 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 20,000 20,850 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 15,000 12,900 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 94,275 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 50,000 52,250 Continental Resources, Inc. company guaranty sr. unsec notes 5s, 2022 40,000 41,700 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2022 30,000 31,350 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 58,850 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 15,000 14,925 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 61,875 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 10,000 10,850 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 93,000 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 20,000 21,450 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 25,000 24,188 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 30,000 29,100 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 45,000 47,925 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 100,000 117,550 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 200,000 223,728 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 70,000 67,725 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 5,000 5,200 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 40,000 42,150 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 15,000 15,600 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 13,425 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 40,000 40,600 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 10,000 10,100 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 60,000 63,600 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 15,000 16,200 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 65,000 73,613 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 20,000 18,400 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 30,626 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 35,000 37,450 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 15,000 16,013 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 45,000 31,950 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 35,000 38,938 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 98,841 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 35,000 36,050 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 20,000 21,175 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 75,000 82,875 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 60,000 65,400 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 65,000 73,613 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,113 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 30,000 30,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 65,000 67,600 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 75,000 85,206 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 340,000 307,265 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 60,000 60,900 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 60,000 60,600 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 22,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 15,000 15,825 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 60,775 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 100,000 108,000 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 85,000 87,550 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 10,000 10,300 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 21,000 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 101,557 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 20,000 21,100 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 15,000 15,900 SM Energy Co. 144A sr. notes 6 1/2s, 2023 5,000 5,263 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 58,978 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 40,000 49,638 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 31,000 33,093 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 10,000 10,800 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 10,000 10,350 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 20,000 20,650 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 70,000 101,324 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 15,000 16,419 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 25,000 29,107 Whiting Petroleum Corp. company guaranty 7s, 2014 60,000 63,900 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,558 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 7,000 9,178 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 15,000 16,125 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 55,000 59,400 Financials (3.7%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.028s, 2014 (United Kingdom) 50,000 49,625 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 214,536 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 25,000 23,500 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 90,000 120,546 Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 97,185 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 35,000 35,788 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 35,000 37,855 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 27,688 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 29,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 22,950 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 15,000 15,638 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.618s, 2014 24,000 23,700 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 33,750 American Express Co. sr. unsec. notes 8 1/8s, 2019 145,000 196,161 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 76,000 93,005 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 149,000 172,935 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 105,000 110,899 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 135,000 162,326 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 85,000 77,988 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 90,000 103,550 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 55,000 63,931 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 50,000 57,826 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 65,000 65,869 Bank of New York Mellon Corp. (The) sr. unsec. unsub notes 1.969s, 2017 105,000 108,353 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 35,000 32,375 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 175,000 188,312 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 27,453 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 40,000 43,803 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 40,000 40,030 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 75,000 69,000 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 65,000 74,624 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 105,000 105,525 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 33,000 33,990 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 16,388 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 45,000 50,400 CIT Group, Inc. sr. unsec. notes 5s, 2022 35,000 36,414 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 30,000 32,475 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 35,000 37,538 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 20,000 21,350 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 50,000 56,750 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 35,000 37,888 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 3,000 3,551 Citigroup, Inc. sub. notes 5s, 2014 71,000 74,885 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 44,000 50,390 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 70,000 76,010 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 40,000 46,700 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 40,000 39,000 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,024 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 57,000 66,187 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 30,000 31,575 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 20,000 22,725 GATX Financial Corp. notes 5.8s, 2016 25,000 26,776 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 135,000 142,594 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.638s, 2016 65,000 63,154 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 150,000 192,154 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 170,000 210,392 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 24,000 25,784 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub notes 5 1/8s, 2022 35,000 39,134 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 70,000 67,992 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 (R) 80,000 85,290 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 60,000 65,861 HSBC Finance Capital Trust IX FRN 5.911s, 2035 100,000 98,375 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 146,000 169,319 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 15,000 15,300 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 95,000 101,888 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 10,000 10,775 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 40,000 41,300 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 73,000 75,555 iStar Financial, Inc. sr. unsec. unsub. notes 9s, 2017 (R) 30,000 32,175 JPMorgan Chase & Co. sr. notes 6s, 2018 250,000 298,066 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 10,000 10,850 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 35,000 35,512 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 30,000 34,901 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 223,000 267,179 MetLife, Inc. sr. unsec. 6 3/4s, 2016 55,000 65,830 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 20,000 21,800 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 25,000 26,875 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 25,000 27,938 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 10,000 10,925 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 26,457 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 54,303 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 25,000 26,750 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 15,000 15,900 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 10,000 9,950 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 24,813 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 93,892 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 35,000 40,163 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 25,000 26,781 Primerica, Inc. sr. unsec. unsub notes 4 3/4s, 2022 63,000 67,439 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 65,000 70,200 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 25,000 26,875 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 25,000 25,750 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 100,000 103,892 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 30,000 36,300 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 30,000 31,051 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 50,000 50,125 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 80,000 84,816 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 21,000 22,000 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 98,500 Simon Property Group LP sr. unsec. unsub notes 3 3/8s, 2022 (R) 10,000 10,499 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 22,000 25,204 SLM Corp. sr. notes Ser. MTN, 8s, 2020 40,000 46,200 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 25,000 29,280 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.389s, 2037 75,000 55,290 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 300,000 352,527 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 70,000 73,975 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 106,290 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 421,910 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 23,972 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 15,000 15,890 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 91,283 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 60,000 59,657 Willis Group North America, Inc. company guaranty 6.2s, 2017 10,000 11,396 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 55,000 56,925 Health care (0.9%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 50,000 58,906 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 50,346 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 131,913 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 97,140 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 35,000 37,100 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 45,000 46,631 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 50,000 53,313 CDRT Holding Corp. 144A sr. notes 9 1/4s, 2017 (PIK) 40,000 38,600 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 30,000 31,125 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 45,000 49,388 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 20,000 21,300 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 80,000 88,853 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 35,000 37,100 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 25,000 26,938 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 35,000 37,275 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 65,000 71,825 HCA, Inc. sr. notes 6 1/2s, 2020 135,000 149,850 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 10,000 11,300 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 65,000 67,925 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 10,000 10,600 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 95,000 90,725 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 45,000 50,513 Kinetics Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 75,000 79,313 Kinetics Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 40,000 37,600 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 38,675 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 25,000 27,625 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 15,000 19,624 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 10,000 10,050 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 15,450 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 16,477 16,559 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 35,000 37,625 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 6,000 6,930 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 50,000 55,000 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 30,000 33,900 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 50,000 53,133 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 121,849 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 10,000 10,792 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 30,000 32,550 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 5,263 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 21,050 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 5,325 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 2,000 1,400 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 5,000 5,100 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 35,000 35,931 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 30,000 30,366 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 5,000 5,054 WellPoint, Inc. notes 7s, 2019 35,000 43,708 Technology (0.9%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 50,000 50,750 Advanced Micro Devices, Inc. 144A sr. unsec. notes 7 1/2s, 2022 5,000 4,825 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 30,000 19,650 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 30,000 26,625 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 50,000 46,500 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 70,000 69,650 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 30,000 29,550 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 135,000 148,014 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 70,000 82,843 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 40,000 42,200 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 25,000 27,938 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 15,000 16,425 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 50,000 51,813 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 165,217 169,141 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 90,000 89,775 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 30,000 30,938 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 24,000 25,980 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 13,000 14,300 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 54,375 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 37,312 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,788 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 72,002 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 47,047 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 140,000 136,276 Infor (US), Inc. 144A sr. notes 11 1/2s, 2018 20,000 22,800 Infor (US), Inc. 144A sr. notes 9 3/8s, 2019 20,000 22,200 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 15,000 16,875 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 100,938 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 24,000 18,000 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 33,084 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 99,454 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 35,000 44,648 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 50,000 51,620 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 35,000 38,675 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 7,000 7,175 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 35,000 37,975 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 45,000 48,375 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 55,000 68,779 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 23,936 Transportation (0.3%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 45,000 49,388 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 35,000 42,203 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 35,000 43,722 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 115,000 124,979 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 61,597 70,374 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 15,000 14,958 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 75,188 77,557 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 80,000 81,099 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 60,000 64,950 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 15,162 15,844 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 25,000 16,750 Utilities and power (1.4%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 64,000 65,305 AES Corp. (The) sr. unsec. unsub notes 7 3/8s, 2021 55,000 62,700 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 98,175 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 30,376 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 15,000 16,338 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,693 Beaver Valley Funding Corp. sr. bonds 9s, 2017 11,000 11,301 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 66,000 74,498 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 35,150 37,435 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 40,000 44,000 Calpine Corp. 144A sr. notes 7 1/4s, 2017 95,000 101,413 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 10,000 11,711 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 28,000 36,729 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 45,000 49,478 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 55,000 60,363 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.662s, 2066 165,000 150,046 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 95,000 98,386 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 70,000 39,550 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 15,000 7,800 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 10,000 5,500 Edison Mission Energy sr. unsec. notes 7.2s, 2019 60,000 30,900 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 137,701 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 40,762 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 20,000 26,546 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 60,000 73,397 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 15,000 16,538 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 66,000 70,620 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 24,000 27,000 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 50,000 56,750 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 30,000 34,713 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 25,000 27,836 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 80,000 82,355 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 15,000 16,050 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 70,000 76,300 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 10,000 10,200 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 65,000 72,150 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 10,000 11,350 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 35,000 38,938 ITC Holdings Corp. 144A notes 5 7/8s, 2016 50,000 57,476 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 41,518 Kansas Gas and Electric Co. bonds 5.647s, 2021 15,520 16,980 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 70,000 87,917 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 39,000 49,896 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 50,000 66,647 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 40,000 52,242 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 15,000 17,100 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 25,000 30,702 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 120,000 130,500 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 25,000 28,889 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 40,000 52,572 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 76,000 86,152 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 105,000 111,201 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 42,077 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 32,796 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 98,000 104,860 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 25,000 25,188 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,653 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 30,000 11,100 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 85,454 20,082 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 25,000 19,563 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 30,000 32,080 Union Electric Co. sr. notes 6.4s, 2017 50,000 61,429 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 29,583 Total corporate bonds and notes (cost $35,613,845) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.9%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $1,646,669 $1,865,490 3s, TBA, October 1, 2042 2,000,000 2,142,500 U.S. Government Agency Mortgage Obligations (9.6%) Federal National Mortgage Association Pass-Through Certificates 5s, TBA, October 1, 2042 8,000,000 8,727,500 4 1/2s, TBA, October 1, 2042 1,000,000 1,082,656 4s, TBA, October 1, 2042 6,000,000 6,465,469 3 1/2s, TBA, October 1, 2027 4,000,000 4,256,250 Total U.S. government and agency mortgage obligations (cost $24,337,706) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 $20,000 $20,906 Total U.S. treasury Obligations (cost $20,017) MORTGAGE-BACKED SECURITIES (3.8%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.37s, 2036 $231,000 $178,882 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.893s, 2049 119,000 121,078 Ser. 07-2, Class A2, 5.634s, 2049 30,138 31,418 Ser. 07-1, Class XW, IO, 0.481s, 2049 1,383,541 13,115 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.038s, 2042 969,802 10,541 Ser. 04-5, Class XC, IO, 0.877s, 2041 1,318,163 17,193 Ser. 02-PB2, Class XC, IO, 0.679s, 2035 280,167 70 Ser. 07-5, Class XW, IO, 0.555s, 2051 2,599,161 33,872 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A1, 2.942s, 2036 166,584 111,612 Barclays Capital, LLC Trust FRB Ser. 07-AA1, Class 2A1, 0.397s, 2037 266,162 180,990 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.769s, 2046 1,014,592 43,120 Ser. 09-RR7, Class 2A7, IO, 1.589s, 2047 2,399,360 99,813 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 2,265,398 57,768 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 2,264,530 57,746 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-10, Class A3, 2.648s, 2035 148,117 137,008 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.163s, 2042 100,000 99,108 FRB Ser. 07-PW17, Class AJ, 6.089s, 2050 164,000 131,200 Ser. 04-PR3I, Class X1, IO, 1.155s, 2041 469,292 5,960 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.215s, 2038 1,448,159 25,343 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 400,683 10,498 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 530,981 10,089 Chase Mortgage Finance Corp. FRB Ser. 05-A2, Class 1A5, 2.782s, 2036 126,378 105,842 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 60,000 63,263 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.157s, 2049 5,929,173 82,712 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.584s, 2036 119,513 108,757 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.568s, 2049 1,396,141 18,597 Ser. 07-CD4, Class XC, IO, 0.192s, 2049 7,592,636 69,852 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 11,413 11,497 Commercial Mortgage Pass-Through Certificates FRB Ser. 05-LP5, Class D, 5.273s, 2043 57,000 58,402 Ser. 05-C6, Class AJ, 5.209s, 2044 149,000 151,685 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.471s, 2043 4,794,564 42,763 Ser. 06-C8, Class XS, IO, 0.213s, 2046 6,661,204 79,349 Countrywide Home Loans Ser. 06-9, Class A2, 6s, 2036 120,178 103,954 Ser. 06-6, Class 06-6, 6s, 2036 109,996 98,144 Ser. 07-3, Class A30, 5 3/4s, 2037 121,550 105,706 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 64,230 64,406 Ser. 06-C5, Class AX, IO, 0.21s, 2039 2,936,467 40,230 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.238s, 2049 6,739,376 25,010 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 27,000 28,395 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 (F) 64,822 70,168 FRB Ser. 03-CK2, Class G, 5.744s, 2036 84,000 84,187 Ser. 02-CP3, Class AX, IO, 1.333s, 2035 192,700 589 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.905s, 2037 39,689 64,031 IFB Ser. 3072, Class SM, 22.987s, 2035 45,943 73,326 IFB Ser. 3072, Class SB, 22.841s, 2035 42,571 67,681 IFB Ser. 3249, Class PS, 21.547s, 2036 47,881 73,445 IFB Ser. 3065, Class DC, 19.198s, 2035 64,544 100,532 IFB Ser. 2990, Class LB, 16.381s, 2034 63,953 89,738 IFB Ser. 4098, Class MS, IO, 6.479s, 2041 814,230 177,535 IFB Ser. 3708, Class SQ, IO, 6.329s, 2040 250,901 33,360 IFB Ser. 3708, Class SA, IO, 6.229s, 2040 431,961 56,315 Ser. 3124, Class DO, PO, zero %, 2036 3,617 3,571 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.773s, 2036 58,357 98,986 IFB Ser. 05-45, Class DA, 23.626s, 2035 77,018 128,872 IFB Ser. 07-53, Class SP, 23.406s, 2037 58,332 94,624 IFB Ser. 05-75, Class GS, 19.601s, 2035 36,394 53,794 IFB Ser. 404, Class S13, IO, 6.184s, 2040 310,878 45,887 IFB Ser. 12-113, Class CS, IO, 5.9s, 2041 161,000 32,190 Ser. 06-46, Class OC, PO, zero %, 2036 36,507 34,003 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.832s, 2033 67,857 9 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.275s, 2045 27,452,298 112,477 Ser. 07-C1, Class XC, IO, 0.145s, 2049 9,043,897 68,309 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 75,000 74,657 Ser. 97-C1, Class X, IO, 1.345s, 2029 49,342 1,991 Ser. 05-C1, Class X1, IO, 0.763s, 2043 2,471,979 33,243 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 283,986 10,735 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 111,000 114,326 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 35,351 35,351 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 31,620 32,576 Ser. 06-GG6, Class XC, IO, 0.148s, 2038 1,885,941 3,434 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.852s, 2041 61,000 62,274 FRB Ser. 05-LDP3, Class AJ, 5.171s, 2042 55,000 55,241 Ser. 06-LDP8, Class X, IO, 0.73s, 2045 1,906,034 32,502 Ser. 07-LDPX, Class X, IO, 0.49s, 2049 5,381,948 62,592 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.486s, 2037 2,231,904 19,672 JPMorgan Mortgage Trust FRB Ser. 06-A2, Class 1A3, 2.889s, 2036 136,017 108,729 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 35,110 35,812 Ser. 99-C1, Class G, 6.41s, 2031 37,135 37,135 Ser. 98-C4, Class H, 5.6s, 2035 50,000 54,483 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 75,000 84,149 Ser. 06-C7, Class A2, 5.3s, 2038 82,427 82,427 Ser. 05-C3, Class AJ, 4.843s, 2040 45,000 46,557 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.841s, 2038 1,244,683 27,363 Ser. 05-C5, Class XCL, IO, 0.645s, 2040 4,302,438 61,486 Ser. 05-C2, Class XCL, IO, 0.502s, 2040 2,379,538 17,530 Ser. 06-C7, Class XCL, IO, 0.331s, 2038 2,196,148 30,862 Ser. 06-C6, Class XCL, IO, 0.24s, 2039 7,186,470 125,828 Ser. 05-C7, Class XCL, IO, 0.153s, 2040 2,868,193 17,318 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.042s, 2050 128,000 137,571 Ser. 06-C2, Class AJ, 5.802s, 2043 85,000 73,525 Ser. 05-CKI1, Class AJ, 5.39s, 2037 52,000 52,728 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.034s, 2039 743,633 9,102 Ser. 05-MCP1, Class XC, IO, 0.252s, 2043 2,366,007 27,765 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.391s, 2045 436,954 33,077 Ser. 05-C3, Class X, IO, 6.146s, 2044 107,473 7,824 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.918s, 2041 81,150 81,552 FRB Ser. 07-HQ12, Class A2, 5.759s, 2049 105,732 108,110 Ser. 07-IQ14, Class A2, 5.61s, 2049 35,759 37,104 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 79,143 81,517 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 550,171 20,301 Ser. 06-AR8, Class X, IO, 0.4s, 2036 837,577 11,224 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.585s, 2039 62,000 66,659 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.199s, 2045 75,000 69,825 Ser. 07-C30, Class A3, 5.246s, 2043 33,036 33,421 Ser. 07-C34, IO, 0.53s, 2046 1,473,314 17,827 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.506s, 2042 2,911,157 20,294 Ser. 06-C26, Class XC, IO, 0.092s, 2045 1,432,567 3,238 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 10,000 8,700 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 128,754 109,441 FRB Ser. 06-AR15, Class 1A, 0.988s, 2046 147,743 112,285 FRB Ser. 07-OA6, Class 1A, 0.958s, 2047 619,465 464,598 FRB Ser. 05-AR9, Class A1C3, 0.697s, 2045 141,343 115,901 FRB Ser. 05-AR13, Class A1B3, 0.577s, 2045 69,125 54,954 FRB Ser. 05-AR15, Class A1A2, 0.497s, 2045 292,878 241,624 Wells Fargo Mortgage Backed Securities Trust Ser. 07-8, Class 2A8, 6s, 2037 108,207 107,666 Ser. 05-9, Class 2A9, 5 1/4s, 2035 100,000 103,609 FRB Ser. 06-AR2, Class 2A1, 2.617s, 2036 122,808 117,435 FRB Ser. 06-AR13, Class A4, 2.613s, 2036 454,482 377,220 Total mortgage-backed securities (cost $7,262,061) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (3.5%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $40,000 $34,000 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 150,000 149,250 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 840,000 766,500 Canada (Government of) bonds 3 1/2s, 2020 CAD 2,300,000 2,667,214 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 200,000 304,817 Canada (Government of) notes 4s, 2017 CAD 1,500,000 1,712,237 Indonesia (Republic of) 144A notes 5 1/4s, 2042 $250,000 284,688 Poland (Government of) sr. unsec. bonds 5s, 2022 115,000 133,400 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 135,000 151,538 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 400,000 402,600 United Kingdom (Government of) bonds 4s, 2060 GBP 20,000 39,046 United Kingdom (Government of) bonds 2 3/4s, 2015 GBP 500,000 854,310 Total foreign government and agency bonds and notes (cost $7,156,808) COMMODITY LINKED NOTES (0.9%) (a) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $669,000 $908,502 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 669,000 908,802 Total commodity Linked Notes (cost $1,338,000) INVESTMENT COMPANIES (0.8%) (a) Shares Value SPDR S&P rust 11,179 $1,608,993 Total investment Companies (cost $1,384,179) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.467s, 2018 $83,714 $75,941 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 35,000 35,088 First Data Corp. bank term loan FRN 5.217s, 2017 10,568 10,357 First Data Corp. bank term loan FRN 4.217s, 2018 99,303 94,711 Goodman Global, Inc. bank term loan FRN 9s, 2017 22,273 22,440 Intelsat SA bank term loan FRN 3.221s, 2014 (Luxembourg) 85,000 84,214 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 49,875 50,498 National Bedding Company, LLC bank term loan FRN Ser. B, 4s, 2013 6,275 6,263 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.757s, 2017 130,971 89,899 Thomson Learning bank term loan FRN Ser. B, 2.49s, 2014 14,504 13,750 Univision Communications, Inc. bank term loan FRN 4.482s, 2017 10,073 9,964 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 8,741 8,796 Total senior loans (cost $517,460) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 83 $77,644 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 2,540 63,779 M/I Homes, Inc. $2.438 pfd. (NON) 900 18,369 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 83 58,590 Total preferred stocks (cost $183,852) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $29,000 $28,565 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 35,000 32,200 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 6,000 8,310 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 55,000 49,191 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 20,000 17,738 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 12,000 12,548 Total convertible bonds and notes (cost $140,502) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. (R) 1,280 $26,029 General Motors Co. Ser. B, $2.375 cv. pfd. 943 35,392 Lucent Technologies Capital Trust I 7.75% cv. pfd. 35 20,213 United Technologies Corp. $3.75 cv. pfd. (NON) 400 22,440 Total convertible preferred stocks (cost $124,889) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $21,207 4.071s, 1/1/14 50,000 51,767 Total municipal bonds and notes (cost $70,000) ASSET-BACKED SECURITIES (—%) (a) Principal amount Value GE Business Loan Trust 144A Ser. 04-2, Class D, 2.971s, 2032 $38,408 $22,277 Total asset-backed securities (cost $38,979) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration date/ Contract strike price amount Value SPDR S&P rust (Put) Nov-12/$138.00 2,654 $3,534 Total purchased options outstanding (cost $3,238) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.67 720 $271 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $25.50 7,932 1,586 Total warrants (cost $1,586) SHORT-TERM INVESTMENTS (29.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 16,361,403 $16,361,403 Putnam Money Market Liquidity Fund 0.14% (AFF) 34,090,701 34,090,701 SSgA Prime Money Market Fund 0.14% (P) 1,229,398 1,229,398 Straight-A Funding, LLC commerical paper with effective yields ranging from 0.178% to 0.178%, December 18, 2012 $4,847,000 4,845,110 U.S. Treasury Bills with effective yields ranging from 0.167% to 0.168%, May 30, 2013 (SEGSF) 267,000 266,732 U.S. Treasury Bills with effective yields ranging from 0.174% to 0.176%, May 2, 2013 (SEGSF) 130,000 129,885 U.S. Treasury Bills with effective yields ranging from 0.169% to 0.173%, April 4, 2013 (SEG) 461,000 460,675 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.107%, December 13, 2012 (SEG) (SEGSF) 411,000 410,931 U.S. Treasury Bills with effective yields ranging from 0.090% to 0.106%, November 15, 2012 (SEG) (SEGSF) 3,350,000 3,349,561 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.102%, October 18, 2012 (SEG) 1,791,000 1,790,920 Total short-term investments (cost $62,935,155) TOTAL INVESTMENTS Total investments (cost $232,750,267) (b) FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $77,952,377) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/17/12 $39,679 $39,100 $579 Canadian Dollar Sell 10/17/12 272,210 271,035 (1,175) Euro Sell 10/17/12 2,883,561 2,824,223 (59,338) Swedish Krona Sell 10/17/12 309,966 302,683 (7,283) Barclays Bank PLC Australian Dollar Buy 10/17/12 1,270,778 1,251,031 19,747 Brazilian Real Buy 10/17/12 129,382 128,492 890 Brazilian Real Sell 10/17/12 129,382 129,077 (305) British Pound Sell 10/17/12 212,660 210,379 (2,281) Canadian Dollar Sell 10/17/12 258,381 260,926 2,545 Chilean Peso Sell 10/17/12 29,116 31,155 2,039 Czech Koruna Buy 10/17/12 221,971 225,827 (3,856) Czech Koruna Sell 10/17/12 221,971 220,516 (1,455) Euro Buy 10/17/12 183,275 178,770 4,505 Hong Kong Dollar Buy 10/17/12 539,191 539,008 183 Hungarian Forint Buy 10/17/12 465 471 (6) Hungarian Forint Sell 10/17/12 465 453 (12) Indian Rupee Buy 10/17/12 38,453 38,017 436 Indian Rupee Sell 10/17/12 38,453 36,133 (2,320) Japanese Yen Buy 10/17/12 895,835 891,635 4,200 Malaysian Ringgit Buy 10/17/12 32,386 32,217 169 Malaysian Ringgit Sell 10/17/12 32,386 31,760 (626) Mexican Peso Buy 10/17/12 47,607 50,466 (2,859) New Zealand Dollar Sell 10/17/12 57,545 55,180 (2,365) Norwegian Krone Buy 10/17/12 305,702 304,429 1,273 Polish Zloty Buy 10/17/12 60,382 70,124 (9,742) Singapore Dollar Buy 10/17/12 67,469 67,620 (151) Singapore Dollar Sell 10/17/12 67,469 66,396 (1,073) South African Rand Sell 10/17/12 1,223 1,004 (219) South Korean Won Buy 10/17/12 1,921 522 1,399 Swedish Krona Buy 10/17/12 216,474 214,695 1,779 Swedish Krona Sell 10/17/12 216,474 210,785 (5,689) Taiwan Dollar Buy 10/17/12 194,658 194,578 80 Taiwan Dollar Sell 10/17/12 194,658 191,391 (3,267) Turkish Lira Buy 10/17/12 320,233 317,674 2,559 Citibank, N.A. Australian Dollar Buy 10/17/12 627,723 621,124 6,599 Brazilian Real Sell 10/17/12 465,193 461,964 (3,229) British Pound Buy 10/17/12 3,035,848 2,983,573 52,275 Canadian Dollar Sell 10/17/12 682,306 680,315 (1,991) Czech Koruna Buy 10/17/12 187,717 190,983 (3,266) Czech Koruna Sell 10/17/12 187,717 188,682 965 Danish Krone Buy 10/17/12 149,539 146,786 2,753 Euro Sell 10/17/12 422,715 423,397 682 Japanese Yen Buy 10/17/12 1,080,736 1,076,259 4,477 Mexican Peso Buy 10/17/12 147 815 (668) Singapore Dollar Buy 10/17/12 129,072 129,303 (231) Singapore Dollar Sell 10/17/12 129,072 127,421 (1,651) South Korean Won Buy 10/17/12 129,842 128,012 1,830 South Korean Won Sell 10/17/12 129,842 128,904 (938) Taiwan Dollar Sell 10/17/12 144,424 141,802 (2,622) Turkish Lira Buy 10/17/12 242,895 240,825 2,070 Credit Suisse AG Brazilian Real Buy 10/17/12 130,169 129,036 1,133 Brazilian Real Sell 10/17/12 130,169 129,959 (210) British Pound Buy 10/17/12 261,424 254,449 6,975 Canadian Dollar Sell 10/17/12 882,320 876,271 (6,049) Chilean Peso Sell 10/17/12 16,287 17,102 815 Czech Koruna Buy 10/17/12 214,958 217,867 (2,909) Czech Koruna Sell 10/17/12 214,958 215,984 1,026 Euro Sell 10/17/12 80,070 78,307 (1,763) Hungarian Forint Buy 10/17/12 64,629 63,791 838 Hungarian Forint Sell 10/17/12 64,629 63,046 (1,583) Japanese Yen Sell 10/17/12 351,122 349,743 (1,379) Malaysian Ringgit Buy 10/17/12 48,498 47,529 969 Malaysian Ringgit Sell 10/17/12 48,498 48,174 (324) Mexican Peso Buy 10/17/12 136,856 138,005 (1,149) New Zealand Dollar Sell 10/17/12 38,667 37,079 (1,588) Norwegian Krone Sell 10/17/12 124,388 127,059 2,671 Philippines Peso Buy 10/17/12 113,322 112,570 752 Polish Zloty Buy 10/17/12 125,592 129,935 (4,343) Singapore Dollar Sell 10/17/12 34,794 31,963 (2,831) South African Rand Sell 10/17/12 86,221 86,886 665 South Korean Won Buy 10/17/12 66,168 63,212 2,956 Swedish Krona Buy 10/17/12 490,818 493,706 (2,888) Swedish Krona Sell 10/17/12 490,818 487,292 (3,526) Swiss Franc Buy 10/17/12 865,308 851,713 13,595 Taiwan Dollar Sell 10/17/12 85,406 83,926 (1,480) Turkish Lira Buy 10/17/12 113,092 111,602 1,490 Deutsche Bank AG Australian Dollar Buy 10/17/12 406,326 392,902 13,424 Brazilian Real Buy 10/17/12 129,382 128,107 1,275 Brazilian Real Sell 10/17/12 129,382 129,045 (337) British Pound Sell 10/17/12 224,125 222,081 (2,044) Czech Koruna Buy 10/17/12 90,311 92,594 (2,283) Czech Koruna Sell 10/17/12 90,311 89,877 (434) Euro Sell 10/17/12 1,398,339 1,371,083 (27,256) Japanese Yen Buy 10/17/12 216,340 216,873 (533) Japanese Yen Sell 10/17/12 216,340 215,716 (624) Mexican Peso Buy 10/17/12 14,080 14,038 42 Norwegian Krone Buy 10/17/12 40,998 39,454 1,544 Polish Zloty Buy 10/17/12 127,493 134,727 (7,234) Singapore Dollar Sell 10/17/12 69,344 67,267 (2,077) South Korean Won Buy 10/17/12 64,921 63,421 1,500 South Korean Won Sell 10/17/12 64,921 64,438 (483) Swedish Krona Buy 10/17/12 212,701 210,974 1,727 Swedish Krona Sell 10/17/12 212,701 208,079 (4,622) Turkish Lira Buy 10/17/12 126,916 124,997 1,919 Goldman Sachs International Australian Dollar Buy 10/17/12 46,413 41,248 5,165 Czech Koruna Buy 10/17/12 1,978 2,008 (30) Czech Koruna Sell 10/17/12 1,978 1,969 (9) Euro Sell 10/17/12 1,053,510 976,485 (77,025) Japanese Yen Sell 10/17/12 1,632,396 1,624,115 (8,281) Singapore Dollar Buy 10/17/12 129,072 129,296 (224) Singapore Dollar Sell 10/17/12 129,072 127,770 (1,302) South Korean Won Buy 10/17/12 335 326 9 South Korean Won Sell 10/17/12 335 332 (3) Swedish Krona Buy 10/17/12 8,506 8,310 196 Swedish Krona Sell 10/17/12 8,506 8,502 (4) Turkish Lira Buy 10/17/12 3,997 3,942 55 HSBC Bank USA, National Association Australian Dollar Sell 10/17/12 827,073 811,279 (15,794) British Pound Sell 10/17/12 3,837,236 3,774,741 (62,495) Canadian Dollar Buy 10/17/12 2,034 1,560 474 Czech Koruna Buy 10/17/12 225,161 228,990 (3,829) Czech Koruna Sell 10/17/12 225,161 224,149 (1,012) Euro Sell 10/17/12 884,501 866,998 (17,503) Indian Rupee Buy 10/17/12 101,022 99,154 1,868 Indian Rupee Sell 10/17/12 101,022 95,824 (5,198) Japanese Yen Buy 10/17/12 30,022 29,608 414 Norwegian Krone Buy 10/17/12 215,036 212,334 2,702 Norwegian Krone Sell 10/17/12 215,036 213,223 (1,813) Russian Ruble Buy 10/17/12 129,471 132,278 (2,807) Singapore Dollar Buy 10/17/12 657,337 648,842 8,495 South Korean Won Buy 10/17/12 64,457 62,595 1,862 Turkish Lira Buy 10/17/12 143,350 141,130 2,220 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/17/12 1,157,852 1,134,919 22,933 Brazilian Real Buy 10/17/12 129,431 128,142 1,289 Brazilian Real Sell 10/17/12 129,431 129,189 (242) British Pound Buy 10/17/12 503,794 495,171 8,623 Canadian Dollar Sell 10/17/12 1,376,508 1,375,167 (1,341) Chilean Peso Buy 10/17/12 34,362 33,016 1,346 Czech Koruna Buy 10/17/12 189,496 192,859 (3,363) Czech Koruna Sell 10/17/12 189,496 189,425 (71) Euro Buy 10/17/12 192,914 188,887 4,027 Hong Kong Dollar Sell 10/17/12 625,765 625,550 (215) Hungarian Forint Buy 10/17/12 64,628 63,207 1,421 Hungarian Forint Sell 10/17/12 64,628 63,052 (1,576) Japanese Yen Buy 10/17/12 974,124 969,615 4,509 Mexican Peso Buy 10/17/12 85,735 84,119 1,616 New Zealand Dollar Sell 10/17/12 129,581 129,386 (195) Norwegian Krone Buy 10/17/12 213,326 210,826 2,500 Norwegian Krone Sell 10/17/12 213,326 212,177 (1,149) Polish Zloty Buy 10/17/12 57,546 61,279 (3,733) Russian Ruble Buy 10/17/12 129,474 132,372 (2,898) Singapore Dollar Sell 10/17/12 706,880 694,199 (12,681) South African Rand Sell 10/17/12 50,970 50,229 (741) South Korean Won Buy 10/17/12 82,800 80,884 1,916 South Korean Won Sell 10/17/12 82,800 82,231 (569) Swedish Krona Buy 10/17/12 761,738 739,921 21,817 Swiss Franc Buy 10/17/12 2,978 2,991 (13) Swiss Franc Sell 10/17/12 2,978 2,931 (47) Taiwan Dollar Sell 10/17/12 144,322 141,276 (3,046) Turkish Lira Buy 10/17/12 105,986 104,580 1,406 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/17/12 58,017 56,569 1,448 Brazilian Real Buy 10/17/12 51,694 51,235 459 Brazilian Real Sell 10/17/12 51,694 51,671 (23) British Pound Sell 10/17/12 5,983,047 5,879,880 (103,167) Euro Buy 10/17/12 2,073,861 2,029,804 44,057 Japanese Yen Buy 10/17/12 518,644 516,173 2,471 Singapore Dollar Buy 10/17/12 128,990 129,217 (227) Singapore Dollar Sell 10/17/12 128,990 127,804 (1,186) South Korean Won Buy 10/17/12 1,575 1,537 38 South Korean Won Sell 10/17/12 1,575 1,567 (8) Taiwan Dollar Sell 10/17/12 3,163 2,853 (310) Turkish Lira Buy 10/17/12 4,441 4,382 59 State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 1,146,974 1,130,183 16,791 Brazilian Real Buy 10/17/12 152,767 151,514 1,253 Brazilian Real Sell 10/17/12 152,767 152,497 (270) British Pound Sell 10/17/12 593,897 588,483 (5,414) Canadian Dollar Sell 10/17/12 1,112,941 1,109,533 (3,408) Chilean Peso Buy 10/17/12 19,169 18,893 276 Czech Koruna Buy 10/17/12 125,306 128,969 (3,663) Czech Koruna Sell 10/17/12 125,306 124,878 (428) Euro Sell 10/17/12 69,788 68,338 (1,450) Hungarian Forint Buy 10/17/12 71,892 70,123 1,769 Hungarian Forint Sell 10/17/12 71,892 70,400 (1,492) Japanese Yen Buy 10/17/12 203,801 202,562 1,239 Mexican Peso Buy 10/17/12 20,705 20,555 150 New Zealand Dollar Sell 10/17/12 65,328 62,651 (2,677) Norwegian Krone Buy 10/17/12 54,431 54,624 (193) Norwegian Krone Sell 10/17/12 54,431 53,698 (733) Polish Zloty Buy 10/17/12 133,756 134,555 (799) Polish Zloty Sell 10/17/12 133,756 128,712 (5,044) Singapore Dollar Sell 10/17/12 134,287 132,159 (2,128) South African Rand Buy 10/17/12 71,905 71,136 769 South African Rand Sell 10/17/12 71,905 72,599 694 South Korean Won Buy 10/17/12 52,614 49,770 2,844 Swedish Krona Buy 10/17/12 220,766 218,118 2,648 Swiss Franc Buy 10/17/12 2,553 2,564 (11) Swiss Franc Sell 10/17/12 2,553 2,512 (41) Taiwan Dollar Sell 10/17/12 177,089 173,688 (3,401) Thai Baht Buy 10/17/12 113,417 111,700 1,717 Turkish Lira Buy 10/17/12 31,258 28,958 2,300 UBS AG Australian Dollar Buy 10/17/12 402,907 396,702 6,205 British Pound Buy 10/17/12 5,977,073 5,874,959 102,114 Canadian Dollar Sell 10/17/12 1,084,571 1,079,454 (5,117) Czech Koruna Buy 10/17/12 187,732 191,003 (3,271) Czech Koruna Sell 10/17/12 187,732 188,515 783 Euro Buy 10/17/12 2,357,384 2,309,294 48,090 Hungarian Forint Buy 10/17/12 62,760 61,308 1,452 Hungarian Forint Sell 10/17/12 62,760 63,941 1,181 Indian Rupee Buy 10/17/12 101,020 99,111 1,909 Indian Rupee Sell 10/17/12 101,020 96,070 (4,950) Japanese Yen Sell 10/17/12 1,011,561 1,007,521 (4,040) Mexican Peso Buy 10/17/12 613 5,146 (4,533) New Zealand Dollar Sell 10/17/12 129,581 129,386 (195) Norwegian Krone Buy 10/17/12 1,520,221 1,501,360 18,861 Philippines Peso Buy 10/17/12 80,817 80,308 509 Russian Ruble Buy 10/17/12 129,471 132,282 (2,811) Singapore Dollar Sell 10/17/12 168,103 165,395 (2,708) South African Rand Sell 10/17/12 1,882 3,306 1,424 Swedish Krona Sell 10/17/12 81,729 77,614 (4,115) Swiss Franc Sell 10/17/12 513,271 504,910 (8,361) Taiwan Dollar Sell 10/17/12 75,765 71,049 (4,716) Thai Baht Buy 10/17/12 80,208 78,984 1,224 Turkish Lira Buy 10/17/12 131,191 129,423 1,768 WestPac Banking Corp. Australian Dollar Sell 10/17/12 1,371,686 1,349,772 (21,914) British Pound Sell 10/17/12 893,751 879,220 (14,531) Canadian Dollar Buy 10/17/12 320,714 325,453 (4,739) Canadian Dollar Sell 10/17/12 320,714 322,910 2,196 Euro Sell 10/17/12 405,043 396,755 (8,288) Japanese Yen Sell 10/17/12 906,780 903,202 (3,578) Mexican Peso Buy 10/17/12 113,041 113,566 (525) Norwegian Krone Buy 10/17/12 274,125 271,821 2,304 Norwegian Krone Sell 10/17/12 274,125 270,424 (3,701) Swedish Krona Buy 10/17/12 5,448 5,322 126 Swedish Krona Sell 10/17/12 5,448 5,403 (45) Total FUTURES CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 6 $687,814 Dec-12 $(3,727) Canadian Government Bond 10 yr (Short) 29 4,049,558 Dec-12 (35,826) Euro STOXX 50 Index (Short) 113 3,564,921 Dec-12 131,779 Euro-Bobl 5 yr (Long) 1 161,518 Dec-12 (389) Euro-Bund 10 yr (Short) 2 364,363 Dec-12 1,176 Euro-Schatz 2 yr (Short) 3 426,842 Dec-12 453 Euro-Swiss Franc 3 Month (Short) 17 4,519,325 Dec-12 (65,901) FTSE 100 Index (Short) 56 5,166,195 Dec-12 104,739 Japanese Government Bond 10 yr (Short) 1 1,847,642 Dec-12 (6,541) Japanese Government Bond 10 yr Mini (Long) 10 1,848,283 Dec-12 7,509 MSCI EAFE Index Mini (Long) 10 749,100 Dec-12 (23,628) NASDAQ 100 Index E-Mini (Short) 57 3,182,880 Dec-12 12,154 OMXS 30 Index (Short) 66 1,080,106 Oct-12 27,480 Russell 2000 Index Mini (Short) 34 2,836,960 Dec-12 23,519 S&P 500 Index (Long) 3 1,075,650 Dec-12 1,189 S&P 500 Index E-Mini (Long) 353 25,313,630 Dec-12 27,534 S&P 500 Index E-Mini (Short) 155 11,115,050 Dec-12 (12,710) S&P Mid Cap 400 Index E-Mini (Long) 89 8,779,850 Dec-12 (148,123) SGX MSCI Singapore Index (Short) 9 516,297 Oct-12 1,716 SPI 200 Index (Long) 9 1,023,193 Dec-12 (3,310) SPI 200 Index (Short) 10 1,136,881 Dec-12 4,881 Tokyo Price Index (Short) 33 3,108,022 Dec-12 (42,476) U.K. Gilt 10 yr (Short) 3 584,331 Dec-12 767 U.S. Treasury Bond 30 yr (Long) 38 5,676,250 Dec-12 (25,603) U.S. Treasury Bond 30 yr (Short) 36 5,377,500 Dec-12 23,947 U.S. Treasury Bond Ultra 30 yr (Long) 14 2,313,063 Dec-12 (26,480) U.S. Treasury Note 2 yr (Long) 136 29,992,250 Dec-12 14,710 U.S. Treasury Note 2 yr (Short) 26 5,733,813 Dec-12 (2,893) U.S. Treasury Note 5 yr (Long) 71 8,848,930 Dec-12 33,162 U.S. Treasury Note 10 yr (Long) 26 3,470,594 Dec-12 16,341 U.S. Treasury Note 10 yr (Short) 18 2,402,719 Dec-12 (9,003) Total WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $1,911) (Unaudited) Contract Expiration date/ amount strike price Value SPDR S&P rust (Put) 2,654 Nov-12/$134.00 $2,042 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC $1,329,000 (E) $1,049 12/19/14 0.45% 3 month USD-LIBOR-BBA $(758) 1,074,000 (E) 11,811 12/19/22 3 month USD-LIBOR-BBA 1.75% 10,060 1,178,000 (E) (244) 12/19/17 3 month USD-LIBOR-BBA 0.90% 3,467 3,000,000 — 9/13/14 3 month USD-LIBOR-BBA 0.389% 1,095 4,400,000 — 9/13/17 3 month USD-LIBOR-BBA 0.8075% 10,799 500,000 — 9/13/22 3 month USD-LIBOR-BBA 1.7823% 4,326 900,000 — 9/13/42 3 month USD-LIBOR-BBA 2.633% 5,856 Citibank, N.A. 8,634,000 (E) 2,051 12/19/14 0.45% 3 month USD-LIBOR-BBA (9,691) 1,047,000 (E) 1,206 12/19/17 3 month USD-LIBOR-BBA 0.90% 4,504 Credit Suisse International 218,000 (E) 257 12/19/14 0.45% 3 month USD-LIBOR-BBA (39) 309,000 (E) (3,824) 12/19/22 1.75% 3 month USD-LIBOR-BBA (3,321) MXN 5,250,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 33,265 Deutsche Bank AG $19,430,000 (6,027) 12/19/17 3 month USD-LIBOR-BBA 0.90% 55,177 16,203,000 152,440 12/19/22 3 month USD-LIBOR-BBA 1.75% 126,029 350,000 (19,306) 12/19/42 2.40% 3 month USD-LIBOR-BBA (1,796) MXN 5,250,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 34,802 Goldman Sachs International $44,131,000 (E) (84,370) 12/19/17 0.90% 3 month USD-LIBOR-BBA (223,383) 6,682,000 (E) (105,162) 12/19/22 1.75% 3 month USD-LIBOR-BBA (94,271) 130,000 (9,250) 12/19/42 2.40% 3 month USD-LIBOR-BBA (2,746) JPMorgan Chase Bank NA 794,000 (E) (1,448) 12/19/17 0.90% 3 month USD-LIBOR-BBA (3,949) 1,695,000 (E) (38,333) 12/19/22 1.75% 3 month USD-LIBOR-BBA (35,570) MXN 750,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 5,126 MXN 8,485,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (32,461) MXN 1,330,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 7,526 Total (E) See interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $20,543 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools $74 178,780 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (297) 364,300 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,311 178,674 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 643 34,238 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 123 111,142 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 400 80,591 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 265 Citibank, N.A. 70,218 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 253 baskets 55 — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 175,661 baskets 24 — 2/13/13 3 month USD-LIBOR-BBA plus 0.10% A basket (CGPUTQL2) of common stocks 76,533 units 1,214 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (140,549) units 683 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (79,070) Credit Suisse International $582,568 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 2,399 Goldman Sachs International 604,277 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,486) 667,961 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (18,224) JPMorgan Chase Bank NA shares 122,265 — 10/22/12 (3 month USD-LIBOR-BBA plus 0.04%) iShares MSCI Emerging Markets Index 456,262 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Barclay’s Bank, PLC DJ CDX NA HY Series 18 Index B+/P $4,725 $178,200 6/20/17 500 bp $5,943 DJ CDX NA IG Series 18 Index BBB+/P 4,395 1,080,000 6/20/17 100 bp 9,488 Citibank, N.A. DJ CDX NA IG Series 18 Index BBB+/P 10,040 960,000 6/20/17 100 bp 14,567 DJ CDX NA IG Series 18 Index BBB+/P (2,233) 565,000 6/20/17 100 bp 431 Credit Suisse International DJ CDX NA HY Series 18 Index B+/P 154,350 4,365,900 6/20/17 500 bp 184,203 DJ CDX NA IG Series 18 Index BBB+/P 10,752 1,260,000 6/20/17 100 bp 16,694 DJ CDX NA IG Series 18 Index BBB+/P 136 130,000 6/20/17 100 bp 749 Deutsche Bank AG DJ CDX NA HY Series 18 Index B+/P 194,066 7,319,070 6/20/17 500 bp 244,112 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 90,000 9/20/13 715 bp 7,935 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 125,000 9/20/13 477 bp 6,989 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 125,000 9/20/13 535 bp 7,935 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $65,000 9/20/13 495 bp 2,762 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 46,909 1,769,130 6/20/17 500 bp 59,006 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2012. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound MXN Mexican Peso MYR Malaysian Ringgit Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $212,906,418. (b) The aggregate identified cost on a tax basis is $234,418,426, resulting in gross unrealized appreciation and depreciation of $22,042,596 and $4,833,150, respectively, or net unrealized appreciation of $17,209,446. (NON) Non-income-producing security. (STP) The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $19,935, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* $34,125,454 $41,117,482 $41,152,235 $30,327 $34,090,701 Totals Market values are shown for those securities affiliated at period end. * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $15,895,407. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $16,361,403, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $88,043,304 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. The fund had an average contract amount of approximately 1,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $1,600,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $188,100,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $18,400,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $163,600,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $304,136 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $502,244 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $513,635. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,240,423 $1,888,733 $— Capital goods 4,406,238 1,088,185 — Communication services 4,295,353 1,092,137 — Conglomerates 2,381,253 290,862 — Consumer cyclicals 9,768,318 2,240,909 1 Consumer staples 7,868,496 2,231,069 645 Energy 8,506,497 1,550,765 — Financials 13,207,716 4,258,728 — Health care 9,868,056 1,934,493 — Technology 19,155,502 853,340 — Transportation 776,489 457,895 — Utilities and power 2,324,464 686,232 — Total common stocks Asset-backed securities — 22,277 — Commodity linked notes — 1,817,304 — Convertible bonds and notes — 148,552 — Convertible preferred stocks 22,440 81,634 — Corporate bonds and notes — 38,586,531 — Foreign government and agency bonds and notes — 7,499,600 — Investment Companies 1,608,993 — — Mortgage-backed securities — 8,172,987 — Municipal bonds and notes — 72,974 — Preferred stocks 18,369 200,013 — Purchased options outstanding — 3,534 — Senior loans — 501,921 — U.S. Government and Agency Mortgage Obligations — 24,539,865 — U.S. Treasury Obligations — 20,906 — Warrants 271 — 1,586 Short-term investments 35,320,099 27,615,217 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(128,646) $— Futures contracts 26,446 — — Written options — (2,042) — Interest rate swap contracts — (6,803) — Total return swap contracts — 459,298 — Credit default contracts — 137,674 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $137,674 $— Foreign exchange contracts 537,341 665,987 Equity contracts 1,048,838 451,908 Interest rate contracts 312,712 427,352 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Global Equity Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (96.5%) (a) Shares Value Aerospace and defense (1.1%) Honeywell International, Inc. 20,200 $1,206,950 Precision Castparts Corp. 6,000 980,040 Air freight and logistics (0.5%) FedEx Corp. (S) 11,600 981,592 Airlines (1.6%) Japan Airlines Co., Ltd. (Japan) (NON) 67,500 3,157,035 Auto components (0.4%) Johnson Controls, Inc. (S) 31,200 854,880 Automobiles (1.4%) Nissan Motor Co., Ltd. (Japan) 336,800 2,867,499 Beverages (1.6%) Anheuser-Busch InBev NV (Belgium) 19,792 1,693,041 Pernod-Ricard SA (France) 12,438 1,397,731 Building products (1.3%) Fortune Brands Home & Security, Inc. (NON) 43,000 1,161,430 Owens Corning, Inc. (NON) (S) 40,400 1,351,784 Capital markets (2.3%) Blackstone Group LP (The) 83,700 1,195,236 Charles Schwab Corp. (The) (S) 112,800 1,442,712 Morgan Stanley 49,500 828,630 State Street Corp. (S) 25,200 1,057,392 Chemicals (5.0%) CF Industries Holdings, Inc. 10,700 2,377,968 Georgia Gulf Corp. 26,500 959,830 Lanxess AG (Germany) 13,173 1,093,584 Monsanto Co. 46,400 4,223,328 Tronox, Ltd. Class A (S) 58,300 1,320,495 Commercial banks (6.4%) Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 133,115 1,052,484 Erste Group Bank AG (Austria) (NON) 47,444 1,063,419 Kasikornbank PCL NVDR (Thailand) 196,100 1,158,428 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 217,400 1,012,925 Regions Financial Corp. 182,200 1,313,662 Sberbank of Russia ADR (Russia) 172,746 2,033,488 Siam Commercial Bank PCL (Thailand) 218,100 1,208,124 Societe Generale SA (France) (NON) 53,805 1,534,648 Wells Fargo & Co. 66,102 2,282,502 Commercial services and supplies (1.4%) Aggreko PLC (United Kingdom) 30,682 1,149,003 Tyco International, Ltd. 28,400 1,597,784 Communications equipment (0.8%) Qualcomm, Inc. 25,500 1,593,495 Computers and peripherals (2.6%) Apple, Inc. 6,100 4,070,286 Gemalto NV (Netherlands) 12,564 1,106,727 Construction and engineering (0.5%) KBR, Inc. 31,600 942,312 Construction materials (0.5%) PT Indocement Tunggal Prakarsa Tbk (Indonesia) 456,000 968,405 Consumer finance (1.3%) Capital One Financial Corp. 26,400 1,505,064 Discover Financial Services 26,100 1,036,953 Diversified financial services (3.4%) Bank of America Corp. 208,800 1,843,704 JPMorgan Chase & Co. 85,800 3,473,184 ORIX Corp. (Japan) 13,270 1,330,626 Diversified telecommunication services (2.5%) CenturyLink, Inc. (S) 29,300 1,183,720 Verizon Communications, Inc. (S) 64,300 2,930,151 Ziggo NV (Netherlands) 25,209 856,687 Electronic equipment, instruments, and components (0.5%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 310,200 960,705 Energy equipment and services (1.7%) Halliburton Co. 27,800 936,582 Oceaneering International, Inc. (S) 20,440 1,129,310 Oil States International, Inc. (NON) 15,300 1,215,738 Food and staples retail (1.0%) Lawson, Inc. (Japan) 25,600 1,967,131 Food products (0.6%) Kerry Group PLC Class A (Ireland) 21,828 1,116,440 Gas utilities (0.8%) Tokyo Gas Co., Ltd. (Japan) 282,000 1,553,531 Health-care equipment and supplies (0.8%) Covidien PLC (S) 25,600 1,521,152 Health-care providers and services (4.9%) Aetna, Inc. (S) 35,800 1,417,680 Brookdale Senior Living, Inc. (NON) (S) 55,100 1,279,422 Capital Senior Living Corp. (NON) 76,100 1,101,167 Catamaran Corp. (Canada) (NON) (S) 15,300 1,498,941 Emeritus Corp. (NON) 46,500 973,710 Express Scripts Holding Co. (NON) 34,800 2,180,916 UnitedHealth Group, Inc. (S) 23,400 1,296,594 Hotels, restaurants, and leisure (1.7%) Compass Group PLC (United Kingdom) 198,874 2,199,533 TUI Travel PLC (United Kingdom) 328,505 1,244,573 Household durables (4.7%) Beazer Homes USA, Inc. (NON) (S) 429,800 1,525,790 Lennar Corp. Class A 38,000 1,321,260 Persimmon PLC (United Kingdom) 80,435 988,092 PulteGroup, Inc. (NON) (S) 104,100 1,613,550 Standard Pacific Corp. (NON) (S) 239,442 1,618,628 Techtronic Industries Co. (Hong Kong) 599,000 1,076,409 Toll Brothers, Inc. (NON) (S) 36,300 1,206,249 Independent power producers and energy traders (0.6%) Electric Power Development Co., Ltd. (Japan) 45,600 1,194,930 Insurance (4.6%) Aflac, Inc. 34,700 1,661,436 Aon PLC (S) 33,800 1,767,402 Assured Guaranty, Ltd. 90,700 1,235,334 Marsh & McLennan Cos., Inc. (S) 50,400 1,710,072 Porto Seguro SA (Brazil) 101,200 1,017,866 Prudential PLC (United Kingdom) 130,966 1,699,394 Internet and catalog retail (2.0%) Amazon.com, Inc. (NON) 6,100 1,551,352 HomeAway, Inc. (NON) (S) 61,100 1,432,795 Priceline.com, Inc. (NON) 1,500 928,095 Internet software and services (1.1%) Telecity Group PLC (United Kingdom) 151,153 2,187,923 IT Services (1.3%) Computer Sciences Corp. 30,600 985,626 Visa, Inc. Class A 12,400 1,665,072 Media (0.6%) Major Cineplex Group PCL (Thailand) 1,810,600 1,111,772 Metals and mining (0.6%) Iluka Resources, Ltd. (Australia) 109,853 1,109,197 Multiline retail (0.5%) Mitra Adiperkasa Tbk PT (Indonesia) 1,365,500 911,564 Oil, gas, and consumable fuels (9.3%) BG Group PLC (United Kingdom) 254,130 5,145,900 Cabot Oil & Gas Corp. (S) 33,800 1,517,620 EXCO Resources, Inc. (S) 140,200 1,123,002 Marathon Oil Corp. 61,400 1,815,598 Noble Energy, Inc. (S) 14,200 1,316,482 Origin Energy, Ltd. (Australia) 91,815 1,077,584 Royal Dutch Shell PLC Class A (United Kingdom) 106,578 3,691,547 Southwestern Energy Co. (NON) (S) 42,318 1,471,820 Tullow Oil PLC (United Kingdom) 64,413 1,428,766 Paper and forest products (0.6%) MeadWestvaco Corp. 40,900 1,251,540 Pharmaceuticals (5.1%) Astellas Pharma, Inc. (Japan) 27,400 1,391,667 Pfizer, Inc. 153,303 3,809,580 Sanofi (France) 34,580 2,954,143 Shire PLC (United Kingdom) 65,290 1,932,544 Professional services (0.6%) Verisk Analytics, Inc. Class A (NON) 22,900 1,090,269 Real estate management and development (3.1%) BR Malls Participacoes SA (Brazil) 65,200 905,355 BR Properties SA (Brazil) 64,600 842,851 CBRE Group, Inc. Class A (NON) 43,900 808,199 Forestar Group, Inc. (NON) (S) 70,700 1,177,862 Mitsui Fudosan Co., Ltd. (Japan) 59,000 1,180,672 Sun Hung Kai Properties, Ltd. (Hong Kong) 86,000 1,259,093 Road and rail (0.5%) Localiza Rent a Car SA (Brazil) 61,300 1,076,473 Semiconductors and semiconductor equipment (3.7%) MediaTek, Inc. (Taiwan) 82,000 861,828 Samsung Electronics Co., Ltd. (South Korea) 1,958 2,357,299 SK Hynix, Inc. (South Korea) (NON) 47,610 966,897 Spreadtrum Communications, Inc. ADR (China) (S) 47,700 980,712 Texas Instruments, Inc. (S) 79,400 2,187,470 Software (1.3%) Nuance Communications, Inc. (NON) (S) 39,100 973,199 Salesforce.com, Inc. (NON) (S) 10,800 1,649,052 Specialty retail (3.3%) AutoZone, Inc. (NON) 2,600 961,142 Best Buy Co., Inc. (S) 32,700 562,113 Industria de Diseno Textil (Inditex) SA (Spain) 9,165 1,137,796 Kingfisher PLC (United Kingdom) 289,997 1,239,180 Lowe's Cos., Inc. 84,600 2,558,304 Textiles, apparel, and luxury goods (0.5%) Hanesbrands, Inc. (NON) (S) 30,600 975,528 Tobacco (4.5%) Japan Tobacco, Inc. (Japan) 149,300 4,474,607 Lorillard, Inc. 9,400 1,094,630 Philip Morris International, Inc. 38,100 3,426,714 Trading companies and distributors (0.9%) W.W. Grainger, Inc. (S) 9,000 1,875,330 Water utilities (0.5%) United Utilities Group PLC (United Kingdom) 87,949 1,018,417 Total common stocks (cost $167,305,193) WARRANTS (0.3%) (a) (NON) Expiration date Strike Price Warrants Value LIC Housing Finance, Ltd. 144A (India) 6/3/14 $0.000001 110,558 $590,677 Total warrants (cost $503,092) SHORT-TERM INVESTMENTS (19.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 33,852,750 $33,852,750 Putnam Money Market Liquidity Fund 0.14% (AFF) 3,485,393 3,485,393 SSgA Prime Money Market Fund 0.14% (P) 604,507 604,507 U.S. Treasury Bills with an effective yield of 0.176%, May 2, 2013 $110,000 109,903 U.S. Treasury Bills with an effective yield of 0.172%, May 30, 2013 (SEGSF) 280,000 279,719 Total short-term investments (cost $38,332,211) TOTAL INVESTMENTS Total investments (cost $206,140,496) (b) FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $123,575,606) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 10/17/12 $3,909,306 $3,852,264 $(57,042) Canadian Dollar Buy 10/17/12 396,266 402,862 (6,596) Euro Buy 10/17/12 74,158 72,638 1,520 Swiss Franc Buy 10/17/12 1,266,055 1,244,785 21,270 Barclays Bank PLC British Pound Sell 10/17/12 1,006,944 990,097 (16,847) Canadian Dollar Sell 10/17/12 361,490 359,997 (1,493) Euro Buy 10/17/12 2,880,348 2,822,029 58,319 Hong Kong Dollar Buy 10/17/12 599,766 599,563 203 Japanese Yen Buy 10/17/12 1,239,673 1,234,297 5,376 Norwegian Krone Sell 10/17/12 1,457,940 1,437,934 (20,006) Swedish Krona Buy 10/17/12 754,267 736,645 17,622 Swiss Franc Buy 10/17/12 217,178 213,671 3,507 Citibank, N.A. Australian Dollar Buy 10/17/12 2,363,673 2,327,415 36,258 British Pound Sell 10/17/12 376,231 369,864 (6,367) Canadian Dollar Buy 10/17/12 1,133,278 1,129,008 4,270 Danish Krone Buy 10/17/12 761,090 747,081 14,009 Euro Buy 10/17/12 4,928,504 4,826,814 101,690 Singapore Dollar Sell 10/17/12 497,220 489,162 (8,058) Swiss Franc Buy 10/17/12 5,140,902 5,059,876 81,026 Credit Suisse AG Australian Dollar Buy 10/17/12 1,185,721 1,167,997 17,724 British Pound Sell 10/17/12 723,075 710,569 (12,506) Canadian Dollar Buy 10/17/12 926,654 923,471 3,183 Euro Buy 10/17/12 1,808,459 1,768,626 39,833 Japanese Yen Sell 10/17/12 612,136 611,851 (285) Norwegian Krone Buy 10/17/12 2,679,403 2,643,596 35,807 Swiss Franc Buy 10/17/12 984,107 968,586 15,521 Deutsche Bank AG Australian Dollar Sell 10/17/12 3,294,637 3,239,663 (54,974) British Pound Sell 10/17/12 769,417 756,587 (12,830) Canadian Dollar Buy 10/17/12 1,295,160 1,289,640 5,520 Euro Buy 10/17/12 2,880,348 2,822,665 57,683 Goldman Sachs International Australian Dollar Buy 10/17/12 1,416,442 1,394,517 21,925 Euro Buy 10/17/12 561,649 549,827 11,822 Japanese Yen Buy 10/17/12 136,608 136,898 (290) Norwegian Krone Buy 10/17/12 3,955,210 3,958,151 (2,941) Norwegian Krone Sell 10/17/12 3,955,210 3,901,480 (53,730) Swedish Krona Sell 10/17/12 145,123 141,770 (3,353) HSBC Bank USA, National Association Australian Dollar Sell 10/17/12 3,852,636 3,793,409 (59,227) British Pound Buy 10/17/12 2,695,302 2,650,573 44,729 Euro Sell 10/17/12 3,201,914 3,125,350 (76,564) Hong Kong Dollar Sell 10/17/12 333,336 333,237 (99) Norwegian Krone Buy 10/17/12 2,152,717 2,125,668 27,049 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/17/12 5,749,790 5,661,925 87,865 British Pound Sell 10/17/12 777,491 764,478 (13,013) Canadian Dollar Buy 10/17/12 456,362 469,268 (12,906) Euro Sell 10/17/12 3,614,219 3,538,775 (75,444) Hong Kong Dollar Buy 10/17/12 90,469 90,438 31 Japanese Yen Sell 10/17/12 2,784,579 2,786,911 2,332 Norwegian Krone Sell 10/17/12 3,773,408 3,778,577 5,169 Singapore Dollar Buy 10/17/12 1,998,249 1,965,693 32,556 Swedish Krona Buy 10/17/12 278,605 272,273 6,332 Swiss Franc Sell 10/17/12 2,058,935 2,026,505 (32,430) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/17/12 4,407,838 4,321,863 85,975 British Pound Buy 10/17/12 215,889 226,801 (10,912) Canadian Dollar Buy 10/17/12 496,731 494,769 1,962 Euro Buy 10/17/12 206,923 172,967 33,956 Japanese Yen Sell 10/17/12 17,626 16,672 (954) Swiss Franc Sell 10/17/12 140,070 137,747 (2,323) State Street Bank and Trust Co. Australian Dollar Sell 10/17/12 362,192 356,575 (5,617) Canadian Dollar Buy 10/17/12 1,729,151 1,722,461 6,690 Euro Buy 10/17/12 3,221,836 3,154,858 66,978 Israeli Shekel Buy 10/17/12 540,625 525,383 15,242 Norwegian Krone Sell 10/17/12 872,810 861,057 (11,753) Swedish Krona Buy 10/17/12 1,665,328 1,627,191 38,137 UBS AG Australian Dollar Sell 10/17/12 235,694 232,064 (3,630) British Pound Buy 10/17/12 1,005,329 988,561 16,768 Canadian Dollar Buy 10/17/12 2,327,872 2,319,053 8,819 Euro Sell 10/17/12 1,888,401 1,849,878 (38,523) Norwegian Krone Buy 10/17/12 2,246,086 2,215,951 30,135 Swiss Franc Buy 10/17/12 1,636,278 1,609,663 26,615 WestPac Banking Corp. Australian Dollar Buy 10/17/12 1,484,923 1,461,199 23,724 British Pound Sell 10/17/12 5,095,432 5,009,673 (85,759) Canadian Dollar Buy 10/17/12 1,474,838 1,469,578 5,260 Euro Sell 10/17/12 1,719,520 1,684,336 (35,184) Japanese Yen Sell 10/17/12 1,839,600 1,832,330 (7,270) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $197,927,606. (b) The aggregate identified cost on a tax basis is $206,317,077, resulting in gross unrealized appreciation and depreciation of $28,583,655 and $4,897,127, respectively, or net unrealized appreciation of $23,686,528. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $753,276 $54,858,019 $52,125,902 $1,119 $3,485,393 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $32,786,488. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $33,852,750, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $502,765 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 57.5% United Kingdom 12.2 Japan 10.3 France 3.0 Brazil 2.0 Thailand 1.8 South Korea 1.7 Hong Kong 1.2 Spain 1.1 Australia 1.1 Russia 1.0 Netherlands 1.0 Indonesia 1.0 Taiwan 0.9 Belgium 0.9 Canada 0.8 Ireland 0.6 Germany 0.6 Austria 0.5 China 0.5 India 0.3 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $192,200,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $164,861 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $235,357 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $38,965. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $18,221,458 $11,664,646 $— Consumer staples 4,521,344 10,648,950 — Energy 10,526,152 11,343,797 — Financials 28,313,540 13,325,177 — Health care 15,079,162 6,278,354 — Industrials 15,420,999 1,149,003 — Information technology 14,104,912 8,441,379 — Materials 10,133,161 3,171,186 — Telecommunication services 4,113,871 856,687 — Utilities — 3,766,878 — Total common stocks — Warrants — 590,677 — Short-term investments 4,089,900 34,242,372 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $391,486 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,120,412 $728,926 Equity contracts 590,677 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Global Health Care Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Biotechnology (12.8%) Achillion Pharmaceuticals, Inc. (NON) (S) 15,000 $156,150 Acorda Therapeutics, Inc. (NON) 15,900 407,199 Actelion, Ltd. (Switzerland) 13,336 669,022 Affymax, Inc. (NON) (S) 77,400 1,630,044 Amarin Corp. PLC ADR (Ireland) (NON) (S) 6,700 84,420 Amgen, Inc. 12,755 1,075,502 Amicus Therapeutics, Inc. (NON) (S) 42,958 223,382 Anthera Pharmaceuticals, Inc. (NON) 14,457 14,370 Arqule, Inc. (NON) (S) 62,995 321,904 BioMarin Pharmaceuticals, Inc. (NON) (S) 9,300 374,511 Celgene Corp. (NON) 11,900 909,160 Celldex Therapeutics, Inc. (NON) (S) 17,400 109,620 ChemoCentryx, Inc. (NON) 19,112 222,273 Clovis Oncology, Inc. (NON) (S) 11,930 243,969 Codexis, Inc. (NON) 29,178 88,409 Dendreon Corp. (NON) (S) 125,600 606,648 Dyax Corp. (NON) 107,156 278,606 Gilead Sciences, Inc. (NON) (S) 6,700 444,411 Idenix Pharmaceuticals, Inc. (NON) (S) 18,900 86,373 Merrimack Pharmaceuticals, Inc. (NON) (S) 28,666 268,887 Neurocrine Biosciences, Inc. (NON) (S) 26,340 210,193 OncoGenex Pharmaceutical, Inc. (NON) 4,800 68,016 Pharmacyclics, Inc. (NON) 8,400 541,800 Spectrum Pharmaceuticals, Inc. (NON) (S) 12,000 140,400 Synta Pharmaceuticals Corp. (NON) (S) 88,300 672,846 TESARO, Inc. (NON) 11,754 167,259 United Therapeutics Corp. (NON) (S) 54,500 3,045,460 Verastem, Inc. (NON) 38,014 356,951 Vertex Pharmaceuticals, Inc. (NON) 13,200 738,540 Food and staples retail (2.4%) CVS Caremark Corp. (S) 44,500 2,154,690 Walgreen Co. 13,900 506,516 Health-care equipment and supplies (13.6%) Baxter International, Inc. 73,800 4,447,188 CareFusion Corp. (NON) 8,300 235,637 China Kanghui Holdings, Inc. ADR (China) (NON) (S) 10,210 309,874 China Medical Technologies, Inc. ADR (China) (NON) 4,996 10,991 Covidien PLC 65,400 3,886,068 Globus Medical, Inc. Class A (NON) (S) 3,870 69,776 ICU Medical, Inc. (NON) (S) 2,200 133,056 Medtronic, Inc. 34,400 1,483,328 Microport Scientific Corp. (China) 72,000 35,708 Smith & Nephew PLC (United Kingdom) 32,686 361,015 St. Jude Medical, Inc. (S) 26,100 1,099,593 Stryker Corp. 13,100 729,146 Unilife Corp. (NON) 57,861 180,526 West Pharmaceutical Services, Inc. 18,200 965,874 Zimmer Holdings, Inc. (S) 14,800 1,000,776 Health-care providers and services (14.0%) Aetna, Inc. (S) 113,500 4,494,600 AmerisourceBergen Corp. (S) 53,200 2,059,372 Cardinal Health, Inc. 12,200 475,434 CIGNA Corp. (S) 63,300 2,985,861 Express Scripts Holding Co. (NON) 37,710 2,363,286 Fresenius Medical Care AG & Co., KGaA (Germany) 8,177 600,158 Fresenius Medical Care AG & Co., KGaA ADR (Germany) (S) 2,313 169,774 McKesson Corp. 4,259 366,402 Sinopharm Group Co. (China) 34,800 111,456 UnitedHealth Group, Inc. 9,500 526,395 WellPoint, Inc. 22,700 1,316,827 Health-care technology (0.3%) MedAssets, Inc. (NON) 17,700 315,060 Life sciences tools and services (4.9%) Agilent Technologies, Inc. 8,800 338,360 Illumina, Inc. (NON) (S) 5,200 250,640 Life Technologies Corp. (NON) 39,800 1,945,424 Sequenom, Inc. (NON) (S) 29,600 104,488 ShangPharma Corp. ADR (China) (NON) 55,112 419,953 Thermo Fisher Scientific, Inc. 32,400 1,906,092 WuXi PharmaTech (Cayman), Inc. ADR (China) (NON) 30,858 460,710 Personal products (0.2%) Synutra International, Inc. (NON) (S) 37,276 172,215 Pharmaceuticals (50.3%) Abbott Laboratories (S) 54,300 3,722,808 Astellas Pharma, Inc. (Japan) 34,500 1,752,281 Auxilium Pharmaceuticals, Inc. (NON) 125,500 3,069,730 Bayer AG (Germany) 36,981 3,181,917 Cempra, Inc. (NON) 28,743 214,135 Daiichi Sankyo Co., Ltd. (Japan) 27,900 461,025 Eli Lilly & Co. 107,300 5,087,093 GlaxoSmithKline PLC (United Kingdom) 147,178 3,395,071 Hi-Tech Pharmacal Co., Inc. (NON) (S) 1,800 59,598 Hospira, Inc. (NON) 8,900 292,098 Johnson & Johnson (S) 109,400 7,538,753 Merck & Co., Inc. 114,000 5,141,400 Merck KGaA (Germany) 17,064 2,106,086 Mitsubishi Tanabe Pharma Corp. (Japan) 22,200 337,608 Novartis AG (Switzerland) 34,536 2,113,824 Par Pharmaceutical Cos., Inc. (NON) 4,300 214,914 Pfizer, Inc. 300,215 7,460,343 Sanofi (France) 46,315 3,956,655 Sanofi CVR (France) (NON) 242,400 407,232 Shire PLC (United Kingdom) 9,611 284,480 Sihuan Pharmaceutical Holdings Group, Ltd. (China) 204,000 74,281 Somaxon Pharmaceuticals, Inc. (NON) (S) 211,300 61,150 Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) 38,606 1,598,674 Warner Chilcott PLC Class A 14,600 197,100 Watson Pharmaceuticals, Inc. (NON) 31,900 2,716,604 Total common stocks (cost $87,161,002) SHORT-TERM INVESTMENTS (22.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 21,302,508 $21,302,508 Putnam Money Market Liquidity Fund 0.14% (AFF) 3,490,635 3,490,635 SSgA Prime Money Market Fund 0.14% (P) 240,000 240,000 U.S. Treasury Bills with an effective yield of 0.100%, January 10, 2013 $ 70,000 69,984 U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 175,000 174,980 Total short-term investments (cost $25,278,103) TOTAL INVESTMENTS Total investments (cost $112,439,105) (b) FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $13,637,857) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Buy 10/17/12 $3,467,702 $3,396,625 $71,077 Citibank, N.A. British Pound Buy 10/17/12 3,250,446 3,195,436 55,010 Danish Krone Buy 10/17/12 1,616,510 1,586,755 29,755 Credit Suisse AG Japanese Yen Buy 10/17/12 2,206,363 2,197,700 8,663 HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 1,866,488 1,837,794 28,694 JPMorgan Chase Bank, N.A. Swiss Franc Buy 10/17/12 1,446,327 1,423,547 22,780 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $110,242,901. (b) The aggregate identified cost on a tax basis is $113,109,629, resulting in gross unrealized appreciation and depreciation of $26,969,369 and $6,207,437, respectively, or net unrealized appreciation of $20,761,932. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* $3,037,224 $17,365,179 $16,911,768 $1,815 $3,490,635 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $20,648,777. The fund received cash collateral of $21,302,508, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 76.0 Germany 5.4 France 3.9 Ireland 3.8 United Kingdom 3.3 Switzerland 2.5 Japan 2.3 Israel 1.5 China 1.3 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $18,900.00 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. The fund did not have a net liability position on derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $2,833,421 $— $— Health care 86,319,446 19,440,587 — Total common stocks — Short-term investments 3,730,635 21,547,472 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — $215,979 — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $215,979 $— Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Global Utilities Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (95.6%) (a) Shares Value Air freight and logistics (1.6%) Deutsche Post AG (Germany) 88,565 $1,731,494 Electric utilities (34.0%) American Electric Power Co., Inc. 113,294 4,978,138 Edison International (S) 150,294 6,866,933 Electricite de France SA (EDF) (France) 73,255 1,538,194 Energias de Portugal (EDP) SA (Portugal) 545,290 1,503,981 Entergy Corp. (S) 14,414 998,890 Exelon Corp. 13,400 476,772 Iberdrola SA (Spain) 511,866 2,328,695 ITC Holdings Corp. (S) 16,500 1,247,070 NextEra Energy, Inc. (S) 97,600 6,864,208 Northeast Utilities 13,804 527,727 NV Energy, Inc. 206,562 3,720,182 OGE Energy Corp. 12,100 671,066 Pinnacle West Capital Corp. 5,297 279,682 PPL Corp. (S) 63,197 1,835,873 SSE PLC (United Kingdom) 185,843 4,180,463 Gas utilities (7.9%) China Resources Gas Group, Ltd. (China) 320,000 653,438 Questar Corp. 30,000 609,900 Snam SpA (Italy) 296,196 1,314,731 Tokyo Gas Co., Ltd. (Japan) 995,000 5,481,431 UGI Corp. (S) 24,400 774,700 Independent power producers and energy traders (11.8%) AES Corp. (The) (NON) 253,335 2,779,085 Calpine Corp. (NON) 317,056 5,485,069 Electric Power Development Co. (Japan) 57,900 1,517,247 NRG Energy, Inc. 161,700 3,458,763 Multi-utilities (31.7%) Alliant Energy Corp. 23,958 1,039,538 Ameren Corp. 34,771 1,135,969 Centrica PLC (United Kingdom) 965,847 5,119,334 Dominion Resources, Inc. 35,800 1,895,252 E.ON AG (Germany) 247,928 5,892,017 GDF Suez (France) 126,987 2,845,821 National Grid PLC (United Kingdom) 445,931 4,922,659 National Grid PLC ADR (United Kingdom) (S) 75,800 4,196,288 PG&E Corp. (S) 115,799 4,941,143 Sempra Energy (S) 44,837 2,891,538 Wisconsin Energy Corp. (S) 14,608 550,283 Oil, gas, and consumable fuels (3.1%) EQT Corp. (S) 25,500 1,504,500 Origin Energy, Ltd. (Australia) 170,860 2,005,294 Water utilities (5.5%) American Water Works Co., Inc. 67,612 2,505,701 Severn Trent PLC (United Kingdom) 50,331 1,365,083 United Utilities Group PLC (United Kingdom) 201,919 2,338,146 Total common stocks (cost $90,456,959) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 1.875%, August 31, 2017 (i) $115,000 $122,238 Total U.S. treasury Obligations (cost $122,238) SHORT-TERM INVESTMENTS (22.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 20,234,250 $20,234,250 Putnam Money Market Liquidity Fund 0.14% (AFF) 3,692,856 3,692,856 U.S. Treasury Bills with effective yields ranging from 0.170% to 0.172%, May 30, 2013 (SEGSF) $501,000 500,498 U.S. Treasury Bills with effective yields ranging from 0.170% to 0.175%, May 2, 2013 402,000 401,643 U.S. Treasury Bills with an effective yield of 0.094%, December 13, 2012 10,000 9,998 U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 60,000 59,993 Total short-term investments (cost $24,899,108) TOTAL INVESTMENTS Total investments (cost $115,478,305) (b) FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $50,417,077) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 10/17/12 $479,779 $472,779 $(7,000) British Pound Sell 10/17/12 892,298 876,893 (15,405) Euro Buy 10/17/12 1,059,808 1,038,085 21,723 Barclays Bank PLC British Pound Sell 10/17/12 43,113 42,392 (721) Euro Buy 10/17/12 3,048,843 2,987,112 61,731 Hong Kong Dollar Buy 10/17/12 1,675,103 1,674,537 566 Japanese Yen Sell 10/17/12 1,798,799 1,790,997 (7,802) Citibank, N.A. Australian Dollar Buy 10/17/12 365,610 360,002 5,608 British Pound Sell 10/17/12 1,720,653 1,691,533 (29,120) Euro Sell 10/17/12 1,120,085 1,096,974 (23,111) Credit Suisse AG British Pound Buy 10/17/12 1,198,450 1,165,612 32,838 Euro Buy 10/17/12 3,424,389 3,348,964 75,425 Japanese Yen Buy 10/17/12 2,380,424 2,371,077 9,347 New Zealand Dollar Buy 10/17/12 201,119 192,863 8,256 Deutsche Bank AG Euro Sell 10/17/12 966,628 947,270 (19,358) Goldman Sachs International Australian Dollar Sell 10/17/12 499,360 491,630 (7,730) Euro Buy 10/17/12 1,382,402 1,339,920 42,482 Japanese Yen Buy 10/17/12 4,025 3,434 591 HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 438,132 431,396 6,736 British Pound Buy 10/17/12 992,895 976,418 16,477 Euro Buy 10/17/12 342,516 335,738 6,778 Hong Kong Dollar Buy 10/17/12 1,657,177 1,656,683 494 JPMorgan Chase Bank, N.A. British Pound Sell 10/17/12 1,920,233 1,888,093 (32,140) Canadian Dollar Buy 10/17/12 2,121,655 2,113,875 7,780 Euro Sell 10/17/12 812,913 795,944 (16,969) Hong Kong Dollar Buy 10/17/12 1,193,483 1,193,072 411 Japanese Yen Buy 10/17/12 157,453 156,773 680 Royal Bank of Scotland PLC (The) British Pound Sell 10/17/12 5,470,371 5,376,100 (94,271) Euro Sell 10/17/12 2,384,760 2,324,612 (60,148) Japanese Yen Sell 10/17/12 480,663 478,372 (2,291) State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 564,629 555,873 8,756 Euro Sell 10/17/12 1,304,646 1,277,524 (27,122) UBS AG Australian Dollar Sell 10/17/12 500,914 493,199 (7,715) British Pound Sell 10/17/12 2,029,066 1,995,223 (33,843) Euro Buy 10/17/12 4,460,934 4,369,933 91,001 WestPac Banking Corp. Australian Dollar Sell 10/17/12 232,068 228,360 (3,708) British Pound Buy 10/17/12 829,162 815,207 13,955 Canadian Dollar Sell 10/17/12 301,292 300,218 (1,074) Euro Buy 10/17/12 531,960 521,075 10,885 Japanese Yen Buy 10/17/12 242,275 241,315 960 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $111,882,336. (b) The aggregate identified cost on a tax basis is $116,105,017, resulting in gross unrealized appreciation and depreciation of $23,026,900 and $7,138,143, respectively, or net unrealized appreciation of $15,888,757. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Markey Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* Totals $3,692,856 Market values are shown for those securities affiliated at period end. * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $19,876,663. The fund received cash collateral of $20,234,250, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $315,215 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 56.2% United Kingdom 19.8 Germany 6.8 Japan 6.3 France 3.9 Spain 2.1 Australia 1.8 Portugal 1.3 Italy 1.2 China 0.6 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $81,600,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $469,809 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $281,977 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $279,748. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $1,504,500 $2,005,294 $— Industrials — 1,731,494 — Utilities 60,729,770 41,001,240 — Total common stocks — U.S. Treasury Obligations — 122,238 — Short-term investments 3,692,856 21,206,382 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $33,952 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $423,480 $389,528 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Growth and Income Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Aerospace and defense (4.7%) Embraer SA ADR (Brazil) 177,000 $4,711,740 General Dynamics Corp. 33,900 2,241,468 Honeywell International, Inc. 300,200 17,936,950 L-3 Communications Holdings, Inc. 112,800 8,088,888 Northrop Grumman Corp. 140,600 9,340,058 United Technologies Corp. 158,300 12,393,307 Air freight and logistics (0.2%) FedEx Corp. 27,400 2,318,588 Airlines (0.2%) Delta Air Lines, Inc. (NON) 286,300 2,622,508 Auto components (0.9%) American Axle & Manufacturing Holdings, Inc. (NON) 237,100 2,672,117 Johnson Controls, Inc. 208,900 5,723,860 Valeo SA (France) 52,565 2,440,345 Automobiles (0.3%) Ford Motor Co. 390,400 3,849,344 Beverages (0.7%) Coca-Cola Enterprises, Inc. 280,700 8,777,489 Biotechnology (0.3%) Amgen, Inc. 23,300 1,964,656 Cubist Pharmaceuticals, Inc. (NON) 17,400 829,632 Dendreon Corp. (NON) (S) 100,400 484,932 Building products (0.2%) Owens Corning, Inc. (NON) 68,900 2,305,394 Capital markets (4.6%) Apollo Global Management, LLC. Class A 129,600 1,899,936 Bank of New York Mellon Corp. (The) (S) 234,400 5,302,128 Blackstone Group LP (The) 255,800 3,652,824 Charles Schwab Corp. (The) (S) 268,500 3,434,115 Goldman Sachs Group, Inc. (The) 89,369 10,159,468 KKR & Co. LP 288,298 4,356,183 Legg Mason, Inc. (S) 86,100 2,124,948 Morgan Stanley 567,664 9,502,695 State Street Corp. 330,000 13,846,800 Chemicals (1.9%) Celanese Corp. Ser. A 53,700 2,035,767 Dow Chemical Co. (The) 256,300 7,422,448 E.I. du Pont de Nemours & Co. (S) 58,400 2,935,768 LyondellBasell Industries NV Class A (Netherlands) 138,800 7,170,408 Tronox, Ltd. Class A 124,120 2,811,318 Commercial banks (4.3%) Barclays PLC (United Kingdom) 603,819 2,101,844 Fifth Third Bancorp 298,100 4,623,531 First Horizon National Corp. (S) 333,600 3,212,568 KeyCorp 159,200 1,391,408 U.S. Bancorp 229,500 7,871,850 Wells Fargo & Co. 912,620 31,512,769 Commercial services and supplies (1.3%) Tyco International, Ltd. 274,175 15,425,086 Communications equipment (2.0%) Cisco Systems, Inc. 801,900 15,308,271 Juniper Networks, Inc. (NON) 96,400 1,649,404 Polycom, Inc. (NON) 338,500 3,340,995 Qualcomm, Inc. 57,700 3,605,673 Computers and peripherals (2.0%) Apple, Inc. 8,700 5,805,162 Hewlett-Packard Co. 529,710 9,036,853 NetApp, Inc. (NON) (S) 83,200 2,735,616 SanDisk Corp. (NON) 119,800 5,202,914 Construction and engineering (0.7%) Fluor Corp. 83,100 4,676,868 KBR, Inc. 104,700 3,122,154 Consumer finance (0.5%) Capital One Financial Corp. 111,772 6,372,122 Diversified financial services (7.3%) Bank of America Corp. 2,048,745 18,090,418 Citigroup, Inc. 860,950 28,170,284 JPMorgan Chase & Co. 972,158 39,352,956 Diversified telecommunication services (2.3%) AT&T, Inc. 202,100 7,619,170 CenturyLink, Inc. 54,700 2,209,880 Verizon Communications, Inc. (S) 361,300 16,464,441 Electric utilities (1.3%) Edison International (S) 118,100 5,395,989 Entergy Corp. (S) 56,022 3,882,325 Great Plains Energy, Inc. 150,800 3,356,808 PPL Corp. (S) 81,400 2,364,670 Electronic equipment, instruments, and components (0.5%) Corning, Inc. 277,500 3,649,125 TE Connectivity, Ltd. 51,500 1,751,515 Energy equipment and services (3.0%) Cameron International Corp. (NON) 107,000 5,999,490 Halliburton Co. 348,300 11,734,227 Nabors Industries, Ltd. (NON) 232,200 3,257,766 Oil States International, Inc. (NON) 24,800 1,970,608 Schlumberger, Ltd. 113,189 8,186,960 Transocean, Ltd. (Switzerland) 77,500 3,478,975 Food and staples retail (1.6%) CVS Caremark Corp. (S) 171,400 8,299,188 Kroger Co. (The) (S) 149,100 3,509,814 Walgreen Co. 199,800 7,280,712 Food products (0.1%) Hillshire Brands Co. 49,520 1,326,146 Health-care equipment and supplies (2.4%) Baxter International, Inc. 218,300 13,154,758 Boston Scientific Corp. (NON) (S) 360,730 2,070,590 Covidien PLC 167,354 9,944,175 St. Jude Medical, Inc. 67,400 2,839,562 Health-care providers and services (2.5%) Aetna, Inc. 235,600 9,329,760 CIGNA Corp. 158,200 7,462,294 Express Scripts Holding Co. (NON) 39,300 2,462,931 Humana, Inc. 26,100 1,830,915 UnitedHealth Group, Inc. 145,500 8,062,155 Hotels, restaurants, and leisure (0.3%) McDonald's Corp. 38,800 3,559,900 Household durables (0.8%) D.R. Horton, Inc. (S) 217,100 4,480,944 Newell Rubbermaid, Inc. 273,900 5,228,751 Household products (0.7%) Procter & Gamble Co. (The) 116,000 8,045,760 Independent power producers and energy traders (0.8%) AES Corp. (The) (NON) 454,100 4,981,477 Calpine Corp. (NON) 284,600 4,923,580 Industrial conglomerates (2.5%) General Electric Co. 1,299,070 29,501,880 Insurance (7.5%) ACE, Ltd. 94,500 7,144,200 Aflac, Inc. 256,500 12,281,220 Allstate Corp. (The) (S) 372,800 14,766,608 American International Group, Inc. (NON) 69,300 2,272,347 Assured Guaranty, Ltd. 272,067 3,705,553 Chubb Corp. (The) (S) 47,917 3,655,109 Everest Re Group, Ltd. 43,500 4,652,760 Fidelity National Financial, Inc. Class A 91,200 1,950,768 Hartford Financial Services Group, Inc. (The) (S) 348,100 6,767,064 Marsh & McLennan Cos., Inc. 67,200 2,280,096 MetLife, Inc. 401,813 13,846,476 Prudential Financial, Inc. 96,800 5,276,568 Prudential PLC (United Kingdom) 225,415 2,924,949 XL Group PLC 246,300 5,918,589 IT Services (0.9%) Computer Sciences Corp. 89,500 2,882,795 IBM Corp. 14,700 3,049,515 Total Systems Services, Inc. 69,700 1,651,890 Unisys Corp. (NON) 112,688 2,346,164 Leisure equipment and products (0.3%) Hasbro, Inc. (S) 102,700 3,920,059 Machinery (1.5%) Cummins, Inc. 25,300 2,332,913 Eaton Corp. (S) 90,600 4,281,756 Ingersoll-Rand PLC 46,100 2,066,202 Joy Global, Inc. (S) 99,500 5,577,970 Stanley Black & Decker, Inc. 49,800 3,797,250 Marine (0.2%) Kirby Corp. (NON) 31,900 1,763,432 Media (4.5%) Comcast Corp. Class A 507,400 18,149,698 DISH Network Corp. Class A 187,500 5,739,375 News Corp. Class A 121,000 2,968,130 Time Warner Cable, Inc. 48,248 4,586,455 Time Warner, Inc. 382,900 17,356,857 Walt Disney Co. (The) (S) 67,500 3,528,900 Metals and mining (1.8%) Alcoa, Inc. (S) 178,800 1,582,380 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 154,452 6,113,210 Newmont Mining Corp. 74,300 4,161,543 Nucor Corp. (S) 84,000 3,213,840 Rio Tinto PLC (United Kingdom) 98,121 4,586,797 Steel Dynamics, Inc. 100,400 1,127,492 Multiline retail (0.9%) JC Penney Co., Inc. (S) 42,100 1,022,609 Macy's, Inc. 96,300 3,622,806 Target Corp. 100,300 6,366,041 Multi-utilities (1.3%) Ameren Corp. 175,600 5,736,852 CMS Energy Corp. 72,600 1,709,730 National Grid PLC (United Kingdom) 235,117 2,595,471 PG&E Corp. (S) 124,600 5,316,682 Oil, gas, and consumable fuels (10.9%) Anadarko Petroleum Corp. 52,700 3,684,784 Apache Corp. 53,803 4,652,345 BP PLC ADR (United Kingdom) 40,950 1,734,642 Cabot Oil & Gas Corp. 155,700 6,990,930 Chevron Corp. (S) 134,800 15,712,288 ConocoPhillips 73,400 4,197,012 CONSOL Energy, Inc. (S) 56,000 1,682,800 Energen Corp. 35,200 1,844,832 Exxon Mobil Corp. 246,518 22,544,071 Hess Corp. 162,100 8,708,012 Marathon Oil Corp. 494,700 14,628,279 Noble Energy, Inc. 105,800 9,808,718 Nordic American Tankers, Ltd. (Norway) (S) 87,100 877,968 Occidental Petroleum Corp. 20,586 1,771,631 Royal Dutch Shell PLC ADR (United Kingdom) 233,621 16,215,634 Southwestern Energy Co. (NON) (S) 236,700 8,232,426 Total SA ADR (France) (S) 98,400 4,929,840 Paper and forest products (0.6%) International Paper Co. 129,300 4,696,176 MeadWestvaco Corp. 59,500 1,820,700 Personal products (0.4%) Avon Products, Inc. 288,100 4,595,195 Pharmaceuticals (8.3%) Abbott Laboratories 17,500 1,199,800 Eli Lilly & Co. 162,700 7,713,607 Johnson & Johnson (S) 357,900 24,662,889 Merck & Co., Inc. 573,125 25,847,938 Pfizer, Inc. 1,249,516 31,050,473 Shire PLC ADR (Ireland) (S) 31,500 2,794,050 Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) 63,600 2,633,676 Watson Pharmaceuticals, Inc. (NON) 22,000 1,873,520 Real estate investment trusts (REITs) (0.2%) MFA Financial, Inc. 327,500 2,783,750 Semiconductors and semiconductor equipment (1.7%) Advanced Micro Devices, Inc. (NON) (S) 489,077 1,648,189 First Solar, Inc. (NON) (S) 159,300 3,527,699 Intel Corp. (S) 259,700 5,889,996 Lam Research Corp. (NON) 97,863 3,110,575 Texas Instruments, Inc. 190,300 5,242,765 Software (2.1%) Microsoft Corp. 716,600 21,340,348 Oracle Corp. 110,300 3,473,347 Specialty retail (2.2%) American Eagle Outfitters, Inc. (S) 151,600 3,195,728 AutoZone, Inc. (NON) 4,500 1,663,515 Bed Bath & Beyond, Inc. (NON) 78,600 4,951,800 Best Buy Co., Inc. (S) 297,200 5,108,868 Lowe's Cos., Inc. 203,500 6,153,840 Office Depot, Inc. (NON) (S) 953,500 2,440,960 Staples, Inc. (S) 153,700 1,770,624 Tobacco (1.2%) Altria Group, Inc. 61,800 2,063,502 Lorillard, Inc. 42,100 4,902,545 Philip Morris International, Inc. 81,400 7,321,116 Wireless telecommunication services (0.8%) Sprint Nextel Corp. (NON) 708,800 3,912,576 Vodafone Group PLC ADR (United Kingdom) 183,800 5,237,379 Total common stocks (cost $924,243,997) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 84,434 $3,168,909 Total convertible preferred stocks (cost $2,836,156) SHORT-TERM INVESTMENTS (12.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 135,505,425 $135,505,425 Putnam Money Market Liquidity Fund 0.14% (AFF) 10,878,185 10,878,185 Total short-term investments (cost $146,383,610) TOTAL INVESTMENTS Total investments (cost $1,073,463,763) (b) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International shares 223,806 $— 8/16/13 (1 month USD-LIBOR-BBA plus 40 bp) EMC Corp. $(70,870) shares 36,167 — 8/16/13 1 month USD-LIBOR-BBA minus 35 bp VMware, Inc. 137,288 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,172,680,372. (b) The aggregate identified cost on a tax basis is $1,103,008,909, resulting in gross unrealized appreciation and depreciation of $243,247,923 and $45,681,765, respectively, or net unrealized appreciation of $197,566,158. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Affiliate Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Market value at end of reporting period Putnam Money Market Liquidity Fund* $4,138,667 $128,622,141 $121,882,623 $6,324 $10,878,185 Market values are shown for those securities affiliated at period end. * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $125,902,170. The fund received cash collateral of $135,505,425, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to a specific stock. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,900,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $52,897 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have net liability position on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $118,061,181 $2,440,345 $— Consumer staples 56,121,467 — — Energy 162,844,238 — — Financials 282,178,111 5,026,793 — Health care 158,212,313 — — Industrials 134,504,412 — — Information technology 106,248,811 — — Materials 45,091,050 4,586,797 — Telecommunication services 35,443,446 — — Utilities 37,668,113 2,595,471 — Total common stocks — Convertible preferred stocks — 3,168,909 — Short-term investments 10,878,185 135,505,425 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $66,418 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $137,288 $70,870 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Growth Opportunities Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Aerospace and defense (4.4%) Embraer SA ADR (Brazil) 5,090 $135,496 Esterline Technologies Corp. (NON) 1,350 75,789 Honeywell International, Inc. 6,642 396,860 Precision Castparts Corp. 2,117 345,791 United Technologies Corp. 2,580 201,988 Air freight and logistics (0.9%) FedEx Corp. 2,740 231,859 Auto components (1.3%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 10,890 122,730 Johnson Controls, Inc. 5,050 138,370 Tenneco, Inc. (NON) (S) 3,360 94,080 Beverages (2.4%) Beam, Inc. 670 38,552 Coca-Cola Co. (The) 2,600 98,618 Coca-Cola Enterprises, Inc. 9,540 298,316 PepsiCo, Inc. 2,630 186,125 Biotechnology (0.5%) Celgene Corp. (NON) 1,614 123,310 Dendreon Corp. (NON) (S) 2,739 13,229 Capital markets (2.3%) Apollo Global Management, LLC Class A 1,501 22,005 Charles Schwab Corp. (The) (S) 13,800 176,502 Invesco, Ltd. 10,900 272,391 State Street Corp. (S) 3,140 131,754 Chemicals (4.2%) Albemarle Corp. 1,800 94,824 Celanese Corp. Ser. A 7,499 284,287 FMC Corp. (S) 2,510 139,004 GSE Holding, Inc. (NON) (S) 7,339 57,611 LyondellBasell Industries NV Class A (Netherlands) 1,680 86,789 Monsanto Co. 3,989 363,079 Tronox, Ltd. Class A (S) 3,070 69,536 Commercial services and supplies (1.5%) Tyco International, Ltd. 6,856 385,719 Communications equipment (3.7%) Cisco Systems, Inc. 8,201 156,557 Polycom, Inc. (NON) 9,470 93,469 Qualcomm, Inc. 11,590 724,259 Computers and peripherals (12.9%) Apple, Inc. 3,704 2,471,531 EMC Corp. (NON) 18,996 518,021 NetApp, Inc. (NON) 3,690 121,327 SanDisk Corp. (NON) 6,821 296,236 Consumer finance (0.7%) Capital One Financial Corp. 3,267 186,252 Diversified financial services (1.3%) Bank of America Corp. 12,840 113,377 Citigroup, Inc. 5,600 183,232 Moody's Corp. (S) 1,030 45,495 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) (S) 8,226 60,214 Electrical equipment (0.4%) Thermon Group Holdings, Inc. (NON) 3,772 94,262 Electronic equipment, instruments, and components (0.4%) TE Connectivity, Ltd. (S) 3,089 105,057 Energy equipment and services (5.5%) Cameron International Corp. (NON) 5,340 299,414 Halliburton Co. 3,760 126,674 National Oilwell Varco, Inc. 3,162 253,308 Oil States International, Inc. (NON) 3,750 297,975 Schlumberger, Ltd. 6,335 458,211 Food and staples retail (0.7%) Walgreen Co. 4,920 179,285 Food products (1.4%) Hershey Co. (The) 1,890 133,982 Hillshire Brands Co. 1,662 44,508 Mead Johnson Nutrition Co. 2,580 189,062 Health-care equipment and supplies (4.5%) Baxter International, Inc. 6,730 405,550 Covidien PLC (S) 6,900 409,998 GenMark Diagnostics, Inc. (NON) 8,250 75,983 St. Jude Medical, Inc. (S) 2,200 92,686 Zimmer Holdings, Inc. (S) 3,070 207,593 Health-care providers and services (2.9%) Aetna, Inc. (S) 4,732 187,387 Catamaran Corp. (Canada) (NON) (S) 870 85,234 CIGNA Corp. 4,020 189,623 Express Scripts Holding Co. (NON) 4,770 298,936 Hotels, restaurants, and leisure (3.4%) Las Vegas Sands Corp. (S) 3,970 184,089 McDonald's Corp. 2,493 228,733 Penn National Gaming, Inc. (NON) 2,980 128,438 Starbucks Corp. 7,122 361,442 Household products (1.4%) Colgate-Palmolive Co. (S) 2,350 251,967 Procter & Gamble Co. (The) 1,860 129,010 Independent power producers and energy traders (0.6%) Calpine Corp. (NON) 9,400 162,620 Insurance (1.3%) Aon PLC (S) 3,820 199,748 Fidelity National Financial, Inc. Class A (S) 6,210 132,832 Internet and catalog retail (3.6%) Amazon.com, Inc. (NON) 1,619 411,744 HomeAway, Inc. (NON) (S) 2,620 61,439 Priceline.com, Inc. (NON) 765 473,328 Internet software and services (3.7%) eBay, Inc. (NON) 6,030 291,912 Google, Inc. Class A (NON) 917 691,877 IT Services (2.3%) Computer Sciences Corp. 1,670 53,791 Total Systems Services, Inc. 6,310 149,547 Visa, Inc. Class A (S) 3,000 402,840 Life sciences tools and services (1.2%) Agilent Technologies, Inc. 3,130 120,349 Thermo Fisher Scientific, Inc. 3,290 193,551 Machinery (2.3%) Cummins, Inc. (S) 2,040 188,108 Eaton Corp. (S) 6,025 284,742 Timken Co. 3,770 140,093 Marine (0.1%) Kirby Corp. (NON) 529 29,243 Media (3.2%) Comcast Corp. Class A 5,960 213,189 Interpublic Group of Companies, Inc. (The) 15,480 172,138 Time Warner, Inc. (S) 7,630 345,868 Walt Disney Co. (The) (S) 2,364 123,590 Metals and mining (1.1%) Barrick Gold Corp. (Canada) 2,880 120,269 Carpenter Technology Corp. 1,400 73,248 Rio Tinto PLC (United Kingdom) 1,595 74,560 Walter Energy, Inc. 1,020 33,109 Multiline retail (2.0%) Dollar General Corp. (NON) 5,996 309,034 Nordstrom, Inc. (S) 3,770 208,029 Oil, gas, and consumable fuels (3.5%) Anadarko Petroleum Corp. 4,440 310,445 Cabot Oil & Gas Corp. (S) 3,220 144,578 Cobalt International Energy, Inc. (NON) 2,809 62,556 Noble Energy, Inc. (S) 3,331 308,817 Suncor Energy, Inc. (Canada) 2,490 81,911 Pharmaceuticals (2.1%) Auxilium Pharmaceuticals, Inc. (NON) 589 14,407 Eli Lilly & Co. 4,080 193,433 Jazz Pharmaceuticals PLC (NON) 620 35,346 Shire PLC ADR (United Kingdom) (S) 1,040 92,248 Watson Pharmaceuticals, Inc. (NON) 2,670 227,377 Professional services (1.1%) Nielsen Holdings NV (NON) 4,980 149,300 Verisk Analytics, Inc. Class A (NON) 2,830 134,736 Real estate investment trusts (REITs) (1.0%) American Campus Communities, Inc. (R) 2,050 89,954 American Tower Corp. Class A (R) 2,552 182,187 Real estate management and development (0.5%) CBRE Group, Inc. Class A (NON) 6,520 120,033 Semiconductors and semiconductor equipment (2.5%) Avago Technologies, Ltd. (Singapore) 6,210 216,512 Broadcom Corp. Class A (NON) 3,020 104,432 Texas Instruments, Inc. (S) 6,680 184,034 Xilinx, Inc. (S) 4,220 140,990 Software (5.4%) Microsoft Corp. 12,327 367,098 Oracle Corp. 14,156 445,772 Salesforce.com, Inc. (NON) (S) 1,560 238,196 SS&C Technologies Holdings, Inc. (NON) (S) 4,630 116,722 Synopsys, Inc. (NON) 4,230 139,675 VMware, Inc. Class A (NON) (S) 1,230 118,990 Specialty retail (1.7%) Bed Bath & Beyond, Inc. (NON) (S) 2,752 173,376 TJX Cos., Inc. (The) 6,310 282,625 Textiles, apparel, and luxury goods (0.7%) Coach, Inc. (S) 3,180 178,144 Tobacco (2.0%) Lorillard, Inc. 1,200 139,740 Philip Morris International, Inc. 4,330 389,437 Total common stocks (cost $19,394,916) CONVERTIBLE PREFERRED STOCKS (0.5%) (a) Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. (NON) 290 $29,000 Nielsen Holdings NV $3.125 cv. pfd. 710 39,827 United Technologies Corp. $3.75 cv. pfd. (NON) 940 52,734 Total convertible preferred stocks (cost $118,570) WARRANTS (-%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 12,850 $4,755 Total warrants (cost $12,979) SHORT-TERM INVESTMENTS (20.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 5,254,025 $5,254,025 Putnam Money Market Liquidity Fund 0.14% (AFF) 216,653 216,653 U.S. Treasury Bills with an effective yield of 0.139%, February 7, 2013 $7,000 6,997 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.106%, January 10, 2013 18,000 17,996 Total short-term investments (cost $5,495,669) TOTAL INVESTMENTS Total investments (cost $25,022,134) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $26,320,640. (b) The aggregate identified cost on a tax basis is $25,530,262, resulting in gross unrealized appreciation and depreciation of $6,662,950 and $554,365, respectively, or net unrealized appreciation of $6,108,585. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $370,048 $3,823,011 $3,976,406 $305 $216,653 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $5,122,321. The fund received cash collateral of $5,254,025, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $18,630 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,210,386 $— $— Consumer staples 2,078,602 — — Energy 2,343,889 — — Financials 1,855,762 — — Health care 2,966,240 — — Industrials 2,793,986 — — Information technology 8,148,845 — — Materials 1,321,756 74,560 — Telecommunication services 60,214 — — Utilities 162,620 — — Total common stocks — Convertible preferred stocks $52,734 $68,827 $— Warrants 4,755 — — Short-term investments 216,653 5,279,018 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $4,755 $— Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT High Yield Fund The fund's portfolio 9/30/12 (Unaudited) CORPORATE BONDS AND NOTES (86.4%) (a) Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $760,000 $621,300 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 795,000 659,850 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 115,000 127,075 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 390,000 415,350 Automotive (1.7%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 950,000 1,011,750 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,575,000 1,784,392 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 230,000 257,615 General Motors Escrow notes 8 1/4s, 2023 820,000 12,300 Motors Liquidation Co. Escrow notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s, 2021 1,556,000 1,478,200 Schaeffler Finance BV sr. sec. notes Ser. REGS, 8 3/4s, 2019 (Germany) EUR 130,000 184,751 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) $1,030,000 1,145,874 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 260,000 282,100 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 450,000 608,990 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $70,000 79,975 Basic materials (6.2%) Ardagh Glass Finance PLC sr. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 90,000 125,492 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 $265,000 270,963 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 1,205,000 1,171,862 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,145,000 1,282,400 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 485,000 500,763 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 845,000 912,600 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 330,000 352,275 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 345,000 335,513 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 370,000 358,900 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 830,000 780,200 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 420,000 385,350 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 575,000 590,813 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 35,000 35,613 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 280,000 266,700 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 645,000 738,524 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 510,000 576,300 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) USD 975,000 955,500 INEOS Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) $255,000 268,388 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 165,000 167,063 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 655,000 782,780 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $840,000 942,900 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 360,000 400,950 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 1,075,000 1,225,500 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 (Netherlands) 1,585,000 1,684,062 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 (Netherlands) 880,000 1,001,000 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 220,000 203,176 Momentive Performance Materials, Inc. notes 9s, 2021 $270,000 195,750 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 115,000 115,863 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 420,000 445,200 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 425,000 470,688 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 830,000 834,150 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) USD 285,000 285,000 PH Glatfelter Co. 144A sr. notes 5 3/8s, 2020 $115,000 117,300 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 155,000 157,131 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 480,000 523,200 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 515,000 527,875 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 50,000 68,495 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) USD 265,000 266,656 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $560,000 566,272 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 265,000 269,638 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 225,000 228,375 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 185,000 200,725 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 115,000 118,738 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 155,000 161,200 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 865,000 934,200 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 735,000 793,800 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 770,000 777,700 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 185,000 88,800 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 65,000 50,050 Broadcasting (1.9%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 440,000 391,600 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 385,000 346,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 640,000 625,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 330,000 355,575 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 995,000 967,638 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 735,000 801,150 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 740,000 801,975 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 480,000 477,600 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 735,000 799,312 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 270,000 270,675 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 175,000 173,688 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 275,000 279,125 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 440,000 470,800 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 755,000 834,274 Building materials (1.5%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 150,000 163,875 Building Materials Corp. 144A sr. notes 7s, 2020 700,000 759,500 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 330,000 353,925 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 290,000 317,550 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 965,000 1,097,687 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 825,000 870,375 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 930,000 1,027,650 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,070,000 1,345,524 Cable television (2.7%) Adelphia Communications Corp. escrow bonds zero %, 2012 80,000 608 Adelphia Communications Corp. escrow bonds zero %, 2012 130,000 988 Adelphia Communications Corp. escrow bonds zero %, 2012 290,000 2,204 Adelphia Communications Corp. escrow bonds zero %, 2012 755,000 5,738 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 475,000 511,813 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 825,000 959,063 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 250,000 278,750 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 260,263 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 710,000 768,575 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 635,000 681,038 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 500,000 501,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 430,000 478,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 235,000 256,738 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 450,000 488,813 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 810,000 864,675 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 350,000 385,875 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 625,000 726,562 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 1,075,000 1,171,750 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 226,525 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 375,000 402,188 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 395,000 434,318 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 790,000 825,550 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 114,000 126,255 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 280,000 294,209 Capital goods (5.7%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 115,000 117,300 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,640,000 1,799,900 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) (PIK) EUR 105,562 135,709 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) $257,273 255,987 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 585,000 798,062 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 250,000 341,052 Ardagh Packaging Finance PLC 144A company guaranty sr. unsec. unsub. notes 9 1/8s, 2020 (Ireland) $200,000 212,000 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) 200,000 216,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 235,000 243,225 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 140,000 146,650 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 575,000 631,063 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 USD 300,000 342,000 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 $300,000 311,250 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 360,000 412,200 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 925,000 1,008,250 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 405,000 434,363 Continental Rubber of America Corp. 144A notes 4 1/2s, 2019 315,000 322,443 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 200,000 280,274 Exide Technologies sr. notes 8 5/8s, 2018 $425,000 368,156 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 860,000 928,800 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,605,000 2,051,681 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 94,000 106,220 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,055,000 981,150 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 805,000 867,388 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 845,000 876,871 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 250,000 269,375 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 445,000 463,913 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 395,000 416,725 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 845,000 895,700 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 240,000 238,200 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 385,000 385,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 560,000 396,200 Ryerson, Inc. company guaranty sr. notes 12s, 2015 1,200,000 1,239,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 330,000 358,875 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 500,000 547,500 Terex Corp. sr. unsec. sub. notes 8s, 2017 470,000 486,450 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 1,200,000 1,278,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 469,000 522,348 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 840,000 928,200 Coal (1.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 230,000 190,900 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 525,000 443,625 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 275,000 231,000 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 570,000 478,800 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,560,000 1,634,100 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 920,000 961,400 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 200,000 226,500 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 80,000 81,800 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 380,000 380,000 Commercial and consumer services (1.8%) ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 335,000 343,378 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 200,000 210,000 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 430,000 446,125 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,256,000 1,406,720 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 755,000 755,000 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 925,000 918,063 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 270,000 267,975 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,245,000 1,263,674 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 660,000 681,450 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 495,000 186,863 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 25,000 20,000 Travelport, LLC 144A sr. notes 6.362s, 2016 (PIK) 669,749 509,009 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 324,000 231,660 Consumer (0.7%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 360,000 384,300 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 135,000 186,155 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 $650,000 700,375 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 485,000 546,838 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 325,000 366,438 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 615,000 634,988 Consumer staples (6.4%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 225,000 257,063 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 330,000 366,300 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 195,000 212,306 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 672,000 691,327 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 632,200 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 200,000 218,000 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 (PIK) 524,551 571,761 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 270,000 248,400 Claire's Stores, Inc. 144A sr. notes 9s, 2019 1,135,000 1,174,724 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,065,000 1,219,424 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 381,063 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 155,000 157,325 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 675,000 722,250 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 900,000 1,017,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 450,000 513,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 660,000 712,800 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 400,000 410,000 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,295,000 1,460,112 Dole Food Co. sr. notes 13 7/8s, 2014 226,000 254,250 Dole Food Co. 144A sr. notes 8s, 2016 195,000 204,019 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 760,000 851,200 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 318,600 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 760,000 1,052,912 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $340,000 381,650 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 250,000 249,375 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 890,000 827,700 Landry's Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 430,000 451,500 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 425,000 456,875 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 375,000 418,125 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 270,000 286,875 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 985,000 1,083,500 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 570,000 602,775 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 334,825 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 410,000 421,275 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,240,000 1,275,650 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 635,000 650,875 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 266,725 Service Corporation International sr. notes 7s, 2019 345,000 381,225 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 540,000 560,250 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 620,000 666,500 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 320,000 350,400 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 1,205,000 1,358,637 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 335,000 351,750 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 450,000 463,500 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 190,000 204,250 Distributors (0.2%) HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 720,000 784,800 Energy (oil field) (0.9%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 800,000 852,000 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 305,000 317,200 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 665,000 674,975 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 170,000 171,700 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 1,405,000 1,552,524 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 155,000 167,400 Entertainment (0.7%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 955,000 1,075,568 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 215,000 231,125 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 153,394 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 140,000 155,400 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 395,000 439,438 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 825,000 921,938 Financials (8.4%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, perpetual maturity 1,385,000 1,281,124 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 415,000 390,100 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 370,000 378,325 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 635,000 686,806 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 497,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 430,000 493,425 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 265,000 276,263 Ally Financial, Inc. unsec. sub. notes 8s, 2018 475,000 534,375 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 195,000 238,631 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 725,000 728,625 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 410,000 447,925 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 475,000 532,000 CIT Group, Inc. sr. unsec. notes 5s, 2022 620,000 645,051 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 515,000 557,488 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 695,000 745,388 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 220,000 234,850 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 690,000 783,150 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 635,000 687,388 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 245,000 287,648 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $310,000 318,525 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 425,000 496,188 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 400,000 409,000 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 785,000 765,375 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,245,000 1,122,055 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 465,000 489,413 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 296,000 336,330 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 745,000 575,513 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 895,000 908,425 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 254,595 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 245,000 249,900 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,430,000 1,533,674 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 205,000 220,888 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 725,000 748,563 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 290,000 300,150 iStar Financial, Inc. sr. unsec. unsub. notes 9s, 2017 (R) 565,000 605,963 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 510,000 553,350 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 120,000 114,000 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 425,000 456,875 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 375,000 419,063 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 180,000 196,650 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2020 395,000 401,913 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 120,000 130,500 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 480,000 513,600 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 310,000 328,600 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 165,000 164,175 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 375,000 372,188 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 645,000 740,138 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 480,000 514,200 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 835,000 897,625 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 442,900 Regions Bank unsec. sub. notes 7 1/2s, 2018 USD 750,000 885,000 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 $485,000 472,875 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) USD 1,915,000 1,847,974 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) $195,000 218,010 SLM Corp. sr. notes Ser. MTN, 8s, 2020 185,000 213,675 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 1,820,000 2,131,614 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 1,870,000 1,589,500 Gaming and lottery (2.7%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 901,000 937,040 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 587,000 384,485 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 790,000 849,250 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 533,975 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 960,000 1,007,418 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $635,000 682,625 Isle of Capri Casinos, Inc. 144A company guaranty sr. sub. notes 8 7/8s, 2020 480,000 506,400 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 1,445,000 130,050 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 1,693,299 1,782,196 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 225,000 252,000 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 240,000 262,200 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 550,000 587,125 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 880,000 1,020,800 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 160,000 178,000 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,575,000 1,701,000 Health care (6.7%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 694,300 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 825,000 854,906 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 880,000 938,300 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 895,000 1,290,871 CDRT Holding Corp. 144A sr. notes 9 1/4s, 2017 (PIK) $770,000 743,050 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 580,000 601,750 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 810,000 888,975 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 400,000 426,000 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 320,000 443,624 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,705,000 1,849,924 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 555,000 588,300 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 480,000 517,200 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 615,000 654,975 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 840,000 928,200 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 208,000 223,600 HCA, Inc. sr. notes 6 1/2s, 2020 2,385,000 2,647,350 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 210,000 237,300 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 830,000 867,350 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 175,000 185,500 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,770,000 1,690,350 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 780,000 875,550 Kinetics Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 1,095,000 1,157,962 Kinetics Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 745,000 700,300 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 701,675 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 455,000 502,775 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 190,000 190,950 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,275,000 1,313,250 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 174,488 175,360 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 107,500 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 250,000 288,750 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 905,000 995,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 655,000 740,150 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 205,000 222,425 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 136,825 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 336,800 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 905,000 963,825 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 32,000 22,400 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) USD 115,000 117,300 Homebuilding (2.3%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 $685,000 688,425 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 275,000 276,375 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 USD 510,000 532,950 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 $200,000 213,750 DR Horton, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 290,000 288,188 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 190,000 190,950 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 420,000 428,400 KB Home company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 80,000 85,200 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 200,000 206,500 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,305,000 1,411,031 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 885,000 1,017,750 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 410,000 426,400 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 255,000 265,200 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 380,000 391,400 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 1,030,000 1,104,674 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 165,000 179,025 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 170,000 187,425 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 190,000 202,350 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 1,000,000 1,065,000 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 253,000 276,403 Lodging/Tourism (1.7%) Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 280,000 305,200 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 1,327,608 1,417,221 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 547,000 627,683 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 1,155,000 1,238,737 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 (R) 195,000 202,800 MGM Resorts International company guaranty sr. notes 9s, 2020 75,000 83,719 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 295,000 308,275 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 835,000 893,450 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 425,000 443,062 MGM Resorts International sr. notes 10 3/8s, 2014 155,000 174,375 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 440,000 479,600 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 460,000 460,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 135,000 144,788 Media (0.2%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 210,000 142,800 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 235,000 264,963 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 335,000 332,488 Oil and gas (10.7%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 335,200 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 235,000 248,513 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 535,000 575,125 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 230,000 234,025 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 (In default) (NON) 365,000 69,350 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 370,000 395,900 Aurora USA Oil & Gas Inc. 144A sr. notes 9 7/8s, 2017 590,000 631,300 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,515,000 1,624,837 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 195,000 199,388 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 605,000 683,650 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 750,600 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 220,000 288,911 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $550,000 605,688 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 739,200 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 640,000 664,000 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 940,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 195,000 203,775 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 335,000 349,238 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 600,000 516,000 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 720,000 750,600 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2022 580,000 606,100 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 1,625,000 1,738,750 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 250,000 248,750 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 155,000 166,625 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 767,250 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 434,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,755,000 1,632,150 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 220,000 235,950 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 740,000 715,950 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 570,000 552,900 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,315,000 1,272,262 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 65,000 67,600 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 850,000 895,687 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 1,135,000 1,203,100 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 245,000 264,600 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 1,205,000 1,364,662 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 305,000 280,600 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 630,000 674,100 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 240,000 256,200 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 865,000 614,150 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 615,000 684,188 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 280,900 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 625,000 643,750 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 400,000 423,500 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 1,030,000 1,122,700 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,235,000 1,284,400 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,170,000 1,187,550 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 200,000 201,500 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 338,138 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 515,000 520,150 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 374,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 300,000 316,500 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 980,000 1,082,900 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,360,000 1,468,800 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 1,540,000 1,586,200 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 485,000 528,650 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 375,000 386,250 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 274,000 287,700 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 390,000 411,450 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 339,200 SM Energy Co. 144A sr. notes 6 1/2s, 2023 120,000 126,300 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 612,000 653,310 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 230,000 238,050 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 400,000 413,000 Whiting Petroleum Corp. company guaranty 7s, 2014 685,000 729,525 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 556,412 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 272,716 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 279,500 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 965,000 1,042,200 Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 116,844 108,081 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 705,000 667,988 Regional Bells (0.8%) Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 195,000 198,413 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 670,000 715,225 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 235,000 272,013 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 610,000 689,300 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 550,000 624,250 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 750,000 843,750 Retail (2.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 100,000 110,500 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 297,794 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 215,000 229,781 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 835,000 753,588 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 640,000 708,000 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 685,000 717,538 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 700,000 796,250 Limited Brands, Inc. sr. notes 5 5/8s, 2022 315,000 338,231 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,195,000 1,251,881 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 895,000 912,900 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 580,000 594,500 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 445,000 489,500 QVC Inc. 144A sr. notes 7 1/2s, 2019 495,000 547,720 QVC Inc. 144A sr. notes 7 3/8s, 2020 405,000 450,258 Sears Holdings Corp. company guaranty 6 5/8s, 2018 360,000 335,700 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 195,000 198,413 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 805,000 867,388 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 875,000 953,750 Toys R Us, Inc. 144A sr. unsec. notes 10 3/8s, 2017 200,000 203,750 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 675,000 698,625 Technology (4.3%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 830,000 842,450 Advanced Micro Devices, Inc. 144A sr. unsec. notes 7 1/2s, 2022 110,000 106,150 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 145,000 94,975 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 480,000 426,000 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 925,000 860,250 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 645,300 642,074 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 945,000 930,825 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 390,000 423,150 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 385,000 406,175 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 425,000 474,938 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 312,075 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 765,000 792,731 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 179,502 183,765 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 655,000 635,350 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,265,000 1,261,837 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 865,000 892,031 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 522,000 565,065 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 336,000 369,600 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,235,000 1,343,062 Infor (US), Inc. 144A sr. notes 11 1/2s, 2018 345,000 393,300 Infor (US), Inc. 144A sr. notes 9 3/8s, 2019 210,000 233,100 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 295,000 331,875 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 150,000 166,125 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 648,000 486,000 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 580,000 667,000 Seagate HDD Cayman company guaranty sr. unsec. notes 7s, 2021 (Cayman Islands) 430,000 460,100 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 485,000 535,925 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 175,000 179,375 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 910,000 987,350 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 970,000 1,042,750 Telecommunications (6.6%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 330,000 301,950 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 410,000 405,900 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 400,000 394,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 310,000 336,350 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 300,000 326,250 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) USD 865,000 908,250 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) $420,000 453,600 Equinix, Inc. sr. unsec. notes 7s, 2021 495,000 554,400 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 455,000 486,850 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 980,000 1,085,350 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 395,113 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 395,000 424,625 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) USD 305,000 303,475 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) $2,684,218 2,845,271 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,360,000 1,438,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 565,000 610,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 140,000 148,750 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 360,000 363,600 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,105,000 1,198,924 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 65,000 65,244 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 330,000 325,050 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 160,000 134,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 755,000 604,000 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 305,000 330,925 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 925,000 1,059,124 Qwest Corp. notes 6 3/4s, 2021 615,000 733,869 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 679,732 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 380,000 424,650 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 200,000 210,000 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,950,000 1,794,000 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 805,000 895,563 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 815,000 839,450 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 615,000 696,488 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 445,000 462,800 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 1,185,000 1,419,037 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 410,000 484,110 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $725,000 688,750 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 315,000 296,888 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) (PIK) USD 144,011 113,769 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $260,000 280,800 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 597,863 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 280,150 Telephone (0.5%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 1,380,000 1,345,500 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 455,000 480,025 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 195,000 198,656 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 575,000 623,875 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 650,000 718,257 Transportation (1.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,520,000 1,596,000 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 1,095,000 1,201,762 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 750,000 770,625 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 985,000 1,066,262 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 480,000 321,600 Utilities and power (4.7%) AES Corp. (The) sr. unsec. notes 8s, 2020 380,000 441,750 AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 970,000 1,105,800 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 730,000 843,150 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 705,000 775,500 Calpine Corp. 144A sr. notes 7 1/4s, 2017 1,345,000 1,435,787 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 1,055,000 1,235,540 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 985,000 1,081,037 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 1,145,000 646,925 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 525,000 273,000 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 345,000 189,750 Edison Mission Energy sr. unsec. notes 7.2s, 2019 550,000 283,250 Edison Mission Energy sr. unsec. notes 7s, 2017 30,000 15,525 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 485,121 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 300,000 330,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 160,000 180,000 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 860,000 976,100 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 285,000 304,950 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,095,000 1,193,550 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 190,000 193,800 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 215,000 228,975 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 680,000 754,800 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 221,325 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 170,000 189,125 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 280,000 319,200 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 2,290,000 2,490,375 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 480,000 554,668 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 205,000 234,725 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 458,413 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 140,000 187,047 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 910,000 336,700 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 1,544,796 363,027 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 415,000 324,738 Total corporate bonds and notes (cost $327,496,292) SENIOR LOANS (6.4%) (a) (c) Principal amount Value Broadcasting (0.4%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.632s, 2014 $354,336 $332,721 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.882s, 2016 1,483,928 1,210,560 Univision Communications, Inc. bank term loan FRN 4.482s, 2017 212,813 210,508 Capital goods (0.1%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 460,000 466,900 Commercial and consumer services (0.2%) Travelport, LLC bank term loan FRN 11s, 2015 235,000 238,525 Travelport, LLC bank term loan FRN Ser. B, 4.961s, 2015 319,386 303,550 Travelport, LLC bank term loan FRN Ser. S, 4.961s, 2015 100,614 95,625 Communication services (0.5%) Asurion Corp. bank term loan FRN 11s, 2019 580,000 616,975 Asurion Corp. bank term loan FRN 9s, 2019 102,548 105,778 Wide Open West Finance, LLC bank term loan FRN 6 1/4s, 2018 1,115,000 1,122,982 Consumer cyclicals (1.4%) Aot Bedding Super Holings, LLC bank term loan FRN 5s, 2019 365,000 363,175 Octavius, LLC bank term loan FRN Ser. B, 9 1/4s, 2017 275,000 269,363 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.24s, 2014 (PIK) 406,897 387,773 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.24s, 2014 (PIK) 231,527 220,645 Goodman Global, Inc. bank term loan FRN 9s, 2017 642,727 647,548 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 477,444 477,785 Harrah's bank term loan FRN Ser. B, 9 1/2s, 2016 277,875 285,169 Motor City bank term loan FRN 6s, 2017 1,097,848 1,104,710 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 275,000 278,781 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 615,000 617,586 Thomson Learning bank term loan FRN Ser. B, 2 1/2s, 2014 550,925 522,307 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 676,625 510,468 Consumer staples (0.5%) Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 230,102 229,431 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 837,900 848,374 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 930,600 933,072 Rite Aid Corp. bank term loan FRN Ser. B, 1.98s, 2014 79,923 79,113 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 533,888 512,032 Financials (0.9%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 220,781 220,919 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2017 447,379 451,293 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (FWC) 170,000 174,108 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 700,000 702,800 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,095,000 1,101,386 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.953s, 2017 237,749 236,857 Springleaf Financial bank term loan FRN Ser. B, 5 1/2s, 2017 660,000 645,645 Gaming and lottery (0.4%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.467s, 2018 1,648,000 1,494,972 Health care (0.7%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 858,196 858,196 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 592,708 594,437 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 5s, 2019 390,000 389,025 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 521,063 525,188 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 (PIK) 230,000 231,725 Homebuilding (0.2%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 940,000 945,875 Oil and gas (0.2%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 605,000 606,513 Retail (—%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 121,018 122,293 Technology (0.1%) First Data Corp. bank term loan FRN 5.217s, 2017 280,000 274,400 Telecommunications (0.1%) Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 470,000 470,881 Utilities and power (0.6%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 267,300 279,329 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.757s, 2017 3,334,778 2,289,012 Total senior loans (cost $26,388,128) COMMON STOCKS (1.6%) (a) Shares Value Avis Budget Group, Inc. (NON) 23,540 $362,045 CIT Group, Inc. (NON) 6,665 262,534 Deepocean Group (Shell) (acquired 6/09/11, cost $73,240) (Norway) (RES) 25,695 385,425 DISH Network Corp. Class A 13,165 402,981 FelCor Lodging Trust, Inc. (NON) (R) 59,595 282,480 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 11,984 474,327 General Motors Co. (NON) 26,017 591,887 Harry & David Holdings, Inc. (NON) 925 78,625 HealthSouth Corp. (NON) 634 15,254 Huntsman Corp. 33,155 495,004 Kodiak Oil & Gas Corp. (NON) 65,515 613,220 LyondellBasell Industries NV Class A (Netherlands) 6,283 324,580 Magellan Health Services, Inc. (NON) 273 14,090 Motors Liquidation Co. GUC Trust (Units) (NON) 1,620 27,216 Newfield Exploration Co. (NON) 8,745 273,893 NII Holdings, Inc. (NON) 42,215 331,388 Quicksilver Resources, Inc. (NON) 31,575 129,142 Spectrum Brands Holdings, Inc. (NON) 8,579 343,245 Stallion Oilfield Holdings, Ltd. 5,032 166,056 Terex Corp. (NON) 15,379 347,258 Trump Entertainment Resorts, Inc. (NON) 913 3,652 Vantage Drilling Co. (NON) 306,492 563,945 Vertis Holdings, Inc. (F) (NON) 2,187 22 Total common stocks (cost $7,751,896) CONVERTIBLE PREFERRED STOCKS (1.2%) (a) Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. (R) 34,707 $705,767 General Motors Co. Ser. B, $2.375 cv. pfd. 17,091 641,446 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 18,312 1,014,119 Lucent Technologies Capital Trust I 7.75% cv. pfd. 679 392,123 MetLife, Inc. $3.75 cv. pfd. 10,405 718,361 Nielsen Holdings NV $3.125 cv. pfd. 8,730 489,699 PPL Corp. $4.375 cv. pfd. 8,560 469,602 United Technologies Corp. $3.75 cv. pfd. (NON) 7,600 426,360 Total convertible preferred stocks (cost $5,288,156) CONVERTIBLE BONDS AND NOTES (0.9%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $476,000 $468,860 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 390,000 417,729 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 596,000 548,320 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 402,000 556,770 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (Zero%, 3/1/16) 2026 (STP) 962,000 860,389 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 280,000 248,325 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 175,000 182,984 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 237,000 371,498 Total convertible bonds and notes (cost $3,150,538) PREFERRED STOCKS (0.6%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 774 $724,053 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 47,700 1,197,747 M/I Homes, Inc. $2.438 pfd. (NON) 16,445 335,642 Total preferred stocks (cost $1,780,549) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 0.01 37 $1,083 General Motors Co. 7/10/19 18.33 5,869 48,478 General Motors Co. 7/10/16 10 5,869 80,875 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 432 22,615 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 0.01 192,571 38,514 Total warrants (cost $263,659) SHORT-TERM INVESTMENTS (2.5%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% (AFF) 9,703,207 $9,703,207 U.S. Treasury Bills with an effective yield of 0.156%, July 25, 2013 (SEGSF) $120,000 119,847 Total short-term investments (cost $9,823,051) TOTAL INVESTMENTS Total investments (cost $381,942,269) (b) FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $8,901,381) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Sell 10/17/12 $980,637 $960,537 $(20,100) Barclays Bank PLC Euro Sell 10/17/12 611,002 598,631 (12,371) Citibank, N.A. Euro Sell 10/17/12 117,599 115,173 (2,426) Credit Suisse AG Euro Sell 10/17/12 939,895 919,193 (20,702) Deutsche Bank AG Euro Sell 10/17/12 1,712,838 1,678,536 (34,302) Goldman Sachs International Euro Sell 10/17/12 1,038,987 1,017,117 (21,870) JPMorgan Chase Bank, N.A. Euro Sell 10/17/12 228,773 223,997 (4,776) State Street Bank and Trust Co. Canadian Dollar Sell 10/17/12 976,175 972,398 (3,777) Euro Sell 10/17/12 877,689 859,443 (18,246) UBS AG Euro Sell 10/17/12 860,853 843,292 (17,561) WestPac Banking Corp. Euro Sell 10/17/12 727,959 713,064 (14,895) Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $398,709,065. (b) The aggregate identified cost on a tax basis is $382,206,005, resulting in gross unrealized appreciation and depreciation of $26,489,698 and $11,422,412, respectively, or net unrealized appreciation of $26,489,698. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $385,425, or 0.01% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $8,825,493 $89,126,713 $88,248,999 $11,151 $9,703,207 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $581,271 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $13,300,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $171,026 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $119,856. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,293,911 $— $— Capital goods 347,258 — — Communication services 734,369 — — Consumer cyclicals 901,583 3,652 22 Consumer staples 705,290 78,625 — Energy 1,580,200 551,481 — Financials 262,534 — — Health care 29,344 — — Total common stocks 22 Convertible bonds and notes $— $3,654,875 $— Convertible preferred stocks 426,360 4,431,117 — Corporate bonds and notes 344,394,299 — Preferred stocks 335,642 1,921,800 — Senior loans — 25,606,310 — Warrants 129,353 1,083 61,129 Short-term investments 9,703,207 119,847 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — (171,026) — Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $171,026 Equity contracts 191,565 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Income Fund The fund's portfolio 9/30/12 (Unaudited) MORTGAGE-BACKED SECURITIES (32.3%) (a) Principal amount Value ASG Resecuritization Trust 144A FRB Ser. 10-3, 0.507s, 2045 $1,693,451 $931,398 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 412,582 430,105 Ser. 06-6, Class A2, 5.309s, 2045 1,068,468 1,089,563 Ser. 07-1, Class XW, IO, 0.481s, 2049 5,300,154 50,240 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.038s, 2042 9,175,856 99,732 Ser. 04-5, Class XC, IO, 0.877s, 2041 16,467,645 214,787 Ser. 02-PB2, Class XC, IO, 0.679s, 2035 1,701,928 425 Ser. 07-5, Class XW, IO, 0.555s, 2051 12,398,007 161,571 Ser. 05-1, Class XW, IO, 0.073s, 2042 113,333,621 39,213 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.163s, 2042 419,000 415,263 Ser. 04-PWR3, Class D, 4.889s, 2041 586,000 593,389 Ser. 04-PR3I, Class X1, IO, 1.155s, 2041 2,107,507 26,765 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.215s, 2038 8,724,772 152,684 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 570,000 601,002 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.568s, 2049 20,118,087 267,973 Ser. 07-CD4, Class XC, IO, 0.192s, 2049 58,342,940 536,755 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 104,287 105,056 Commercial Mortgage Pass-Through Certificates FRB Ser. 06-C7, Class AM, 5.965s, 2046 990,000 1,059,314 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.213s, 2046 28,381,241 338,078 Countrywide Alternative Loan Trust FRB Ser. 05-16, Class A4, 0.457s, 2035 819,927 590,347 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 1,538,231 1,542,449 Ser. 06-C5, Class AX, IO, 0.21s, 2039 12,956,008 177,497 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.238s, 2049 44,091,327 163,623 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 512,000 537,600 FRB Ser. 05-C4, Class B, 5.29s, 2038 1,240,000 1,205,280 Ser. 05-C6, Class AJ, 5.23s, 2040 371,000 392,310 Ser. 05-C5, Class AJ, 5.1s, 2038 266,000 279,739 Ser. 03-CPN1, Class E, 4.891s, 2035 459,000 456,292 Ser. 04-C4, Class AJ, 4.772s, 2039 870,000 880,356 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 (F) 759,074 821,680 Ser. 02-CP3, Class AX, IO, 1.333s, 2035 1,955,880 5,977 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.444s, 2031 970,000 994,061 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.905s, 2037 563,584 909,242 IFB Ser. 2976, Class LC, 23.611s, 2035 88,408 141,452 IFB Ser. 2979, Class AS, 23.464s, 2034 90,992 122,024 IFB Ser. 3072, Class SM, 22.987s, 2035 459,787 733,840 IFB Ser. 3065, Class DC, 19.198s, 2035 575,127 895,800 IFB Ser. 2990, Class LB, 16.381s, 2034 562,532 789,339 IFB Ser. 3803, Class SP, IO, 6.379s, 2038 2,531,456 215,174 IFB Ser. 3907, Class KS, IO, 6.329s, 2040 1,970,827 275,530 IFB Ser. 3708, Class SA, IO, 6.229s, 2040 4,209,904 548,845 IFB Ser. 4105, Class LS, IO, 5.9s, 2041 1,488,000 312,182 IFB Ser. 3852, Class NT, 5.779s, 2041 1,081,041 1,195,166 IFB Ser. 3752, Class PS, IO, 5.779s, 2040 2,655,464 402,143 Ser. 3632, Class CI, IO, 5s, 2038 193,725 10,579 Ser. 3626, Class DI, IO, 5s, 2037 115,403 3,794 Ser. 4018, Class DI, IO, 4 1/2s, 2041 2,385,714 271,399 Ser. 3747, Class HI, IO, 4 1/2s, 2037 597,789 47,605 Ser. 3707, Class PI, IO, 4 1/2s, 2025 2,733,633 214,016 Ser. 4090, Class BI, IO, 4s, 2042 893,203 109,141 Ser. 4026, Class JI, IO, 4s, 2041 1,011,545 112,888 Ser. 3768, Class MI, IO, 4s, 2035 19,944,427 747,916 Ser. 3738, Class MI, IO, 4s, 2034 10,154,391 380,790 Ser. 3736, Class QI, IO, 4s, 2034 3,093,505 84,453 Ser. 3751, Class MI, IO, 4s, 2034 3,126,914 53,220 Ser. 4077, Class AI, IO, 3s, 2027 3,948,124 397,616 Ser. T-56, Class A, IO, 0.524s, 2043 5,537,836 96,696 Ser. T-56, Class 3, IO, 0.482s, 2043 2,808,951 36,867 Ser. T-56, Class 1, IO, 0.299s, 2043 6,837,763 51,283 Ser. T-56, Class 2, IO, 0.131s, 2043 15,476,151 48,363 Ser. 3835, Class FO, PO, zero %, 2041 2,774,284 2,342,189 Ser. 3369, Class BO, PO, zero %, 2037 33,206 31,046 Ser. 3391, PO, zero %, 2037 90,993 83,041 Ser. 3300, PO, zero %, 2037 323,618 302,810 Ser. 3175, Class MO, PO, zero %, 2036 50,639 47,801 Ser. 3210, PO, zero %, 2036 80,007 76,434 FRB Ser. 3117, Class AF, zero %, 2036 18,051 14,931 FRB Ser. 3326, Class WF, zero %, 2035 54,569 49,112 FRB Ser. 3036, Class AS, zero %, 2035 27,060 23,703 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.601s, 2036 656,366 1,207,230 IFB Ser. 06-8, Class HP, 23.773s, 2036 523,039 887,184 IFB Ser. 05-45, Class DA, 23.626s, 2035 988,586 1,654,173 IFB Ser. 07-53, Class SP, 23.406s, 2037 399,991 648,854 IFB Ser. 05-122, Class SE, 22.342s, 2035 841,526 1,286,744 IFB Ser. 05-75, Class GS, 19.601s, 2035 573,332 847,432 IFB Ser. 05-106, Class JC, 19.453s, 2035 362,270 578,502 IFB Ser. 05-83, Class QP, 16.831s, 2034 122,706 172,991 IFB Ser. 11-4, Class CS, 12.467s, 2040 637,965 761,924 IFB Ser. 12-75, Class SK, IO, 6.434s, 2041 4,157,570 813,138 IFB Ser. 12-4, Class SN, IO, 6.384s, 2040 1,596,399 303,060 IFB Ser. 12-75, Class KS, IO, 6.334s, 2042 2,850,840 496,046 IFB Ser. 12-3, Class CS, IO, 6.334s, 2040 2,437,586 437,449 IFB Ser. 11-67, Class BS, IO, 6.284s, 2041 4,936,257 877,963 IFB Ser. 11-27, Class AS, IO, 6.264s, 2041 4,101,651 548,104 IFB Ser. 12-30, Class HS, IO, 6.234s, 2042 7,243,787 1,352,632 IFB Ser. 12-113, Class CS, IO, 5.9s, 2041 1,351,000 270,119 IFB Ser. 12-4, Class SY, IO, 5.734s, 2042 1,341,098 240,137 Ser. 12-96, Class PI, IO, 4s, 2041 2,806,184 426,792 Ser. 03-W10, Class 1, IO, 1.408s, 2043 4,087,308 186,164 Ser. 07-64, Class LO, PO, zero %, 2037 146,192 136,881 Ser. 372, Class 1, PO, zero %, 2036 182,170 178,926 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 419,189 419,189 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.832s, 2033 623,604 79 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.483s, 2045 343,000 284,690 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.275s, 2045 121,014,490 495,818 Ser. 07-C1, Class XC, IO, 0.145s, 2049 59,726,898 451,117 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.345s, 2029 1,546,072 62,399 Ser. 05-C1, Class X1, IO, 0.763s, 2043 21,658,103 291,258 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.582s, 2041 3,965,000 6,192,894 IFB Ser. 10-158, Class SD, 14.345s, 2040 855,000 1,223,642 IFB Ser. 11-70, Class WS, 9.263s, 2040 3,648,000 4,315,912 IFB Ser. 11-56, Class MS, 6.855s, 2041 181,945 199,387 IFB Ser. 11-61, Class CS, IO, 6.462s, 2035 5,772,855 793,768 IFB Ser. 10-163, Class SI, IO, 6.409s, 2037 1,660,300 253,196 IFB Ser. 10-42, Class SP, IO, 6.332s, 2039 1,436,280 179,707 IFB Ser. 11-70, Class SM, IO, 5.669s, 2041 1,760,000 460,486 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 3,811,358 371,074 Ser. 11-70, PO, zero %, 2041 14,761,457 12,512,697 Ser. 10-151, Class KO, PO, zero %, 2037 611,842 562,417 Ser. 06-36, Class OD, PO, zero %, 2036 14,757 13,793 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 498,000 492,479 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 204,705 204,705 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 282,976 291,529 FRB Ser. 03-C1, Class J, 5.309s, 2040 777,000 783,216 Ser. 06-GG6, Class XC, IO, 0.148s, 2038 49,147,353 89,497 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 6.175s, 2051 691,000 739,042 FRB Ser. 07-LD11, Class A2, 5.988s, 2049 3,495,185 3,668,197 FRB Ser. 04-CB9, Class B, 5.852s, 2041 567,000 578,845 FRB Ser. 02-C2, Class E, 5.265s, 2034 448,000 447,870 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 275,936 Ser. 06-LDP8, Class X, IO, 0.73s, 2045 28,646,697 488,483 Ser. 07-LDPX, Class X, IO, 0.49s, 2049 28,968,378 336,902 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 01-C1, Class H, 5.626s, 2035 445,371 449,637 Ser. 05-CB12, Class X1, IO, 0.486s, 2037 14,722,511 129,764 Ser. 06-LDP6, Class X1, IO, 0.091s, 2043 40,724,839 142,252 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 314,997 321,297 Ser. 99-C1, Class G, 6.41s, 2031 554,198 554,198 Ser. 98-C4, Class G, 5.6s, 2035 232,806 238,486 Ser. 98-C4, Class H, 5.6s, 2035 441,000 480,539 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 476,000 534,065 Ser. 06-C7, Class A2, 5.3s, 2038 729,687 729,687 Ser. 07-C2, Class XW, IO, 0.693s, 2040 3,821,034 73,177 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 02-C7, Class H, 5.747s, 2036 890,000 895,639 FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 1,395,853 Ser. 06-C7, Class XW, IO, 0.841s, 2038 19,782,428 434,897 Ser. 05-C2, Class XCL, IO, 0.502s, 2040 71,107,854 523,852 Ser. 06-C7, Class XCL, IO, 0.331s, 2038 37,043,860 520,577 Ser. 07-C2, Class XCL, IO, 0.186s, 2040 82,788,256 1,173,358 Ser. 05-C7, Class XCL, IO, 0.153s, 2040 48,822,349 294,789 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.042s, 2050 166,000 178,412 Ser. 06-C2, Class AJ, 5.802s, 2043 1,018,000 880,570 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.034s, 2039 6,843,367 83,763 Ser. 05-MCP1, Class XC, IO, 0.252s, 2043 20,725,421 243,213 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.242s, 2049 67,688,548 846,107 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 9.115s, 2037 733,567 55,018 Ser. 06-C4, Class X, IO, 6.391s, 2045 2,771,185 209,779 Ser. 05-C3, Class X, IO, 6.146s, 2044 962,441 70,066 Morgan Stanley Capital I Ser. 06-HQ9, Class B, 5.832s, 2044 1,330,000 1,225,016 FRB Ser. 07-HQ12, Class A2, 5.759s, 2049 544,476 556,726 Ser. 07-IQ14, Class A2, 5.61s, 2049 438,499 454,985 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.243s, 2041 656,000 669,048 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 536,000 552,080 Mortgageit Trust Ser. 2005-2, Class 1A2, 0.547s, 2035 2,350,585 1,762,939 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 300,000 315,375 Opteum Mortgage Acceptance Corp. FRB Ser. 05-3, Class A2, 0.557s, 2035 1,153,325 911,127 Structured Asset Mortgage Investments, Inc. Ser. 07-AR4, Class X2, IO, 0 1/2s, 2047 34,354,898 735,195 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.035s, 2045 13,820,614 2,625,917 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.585s, 2039 590,000 634,339 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class D, 5.396s, 2042 1,450,000 1,386,200 Ser. 07-C30, Class A3, 5.246s, 2043 306,236 309,804 Ser. 06-C29, IO, 0.541s, 2048 31,800,270 468,736 Ser. 07-C34, IO, 0.53s, 2046 8,484,595 102,664 Wachovia Bank Commercial Mortgage Trust 144A Ser. 06-C26, Class XC, IO, 0.092s, 2045 12,263,693 27,716 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 73,000 63,510 WAMU Mortgage Pass-Through Certificates FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 4,239,127 3,582,062 FRB Ser. 05-AR11, Class A1C3, 0.727s, 2045 1,027,096 693,290 FRB Ser. 05-AR19, Class A1C3, 0.717s, 2045 2,869,471 1,836,461 FRB Ser. 05-AR11, Class A1B2, 0.667s, 2045 781,222 667,945 FRB Ser. 05-AR13, Class A1C4, 0.647s, 2045 5,685,534 3,581,887 FRB Ser. 05-AR8, Class 2AB2, 0.637s, 2045 3,394,585 2,936,316 FRB Ser. 05-AR17, Class A1B2, 0.627s, 2045 2,769,973 2,160,579 FRB Ser. 05-AR11, Class A1B3, 0.617s, 2045 2,950,071 2,522,310 FRB Ser. 05-AR8, Class 2AC3, 0.607s, 2045 613,417 503,002 FRB Ser. 05-AR2, Class 2A23, 0.597s, 2045 2,121,659 1,824,626 FRB Ser. 05-AR6, Class 2AB2, 0.587s, 2045 1,154,302 992,699 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 04-H, Class A1, 2.615s, 2034 465,283 469,936 Total mortgage-backed securities (cost $108,871,745) CORPORATE BONDS AND NOTES (31.0%) (a) Principal amount Value Basic materials (1.6%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 $135,000 $143,782 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 155,000 200,263 Cabot Corp. sr. unsec. unsub. notes 2.55s, 2018 280,000 287,085 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 308,000 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 190,000 238,450 Domtar Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2042 (Canada) 145,000 148,040 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 385,000 417,137 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 270,000 284,419 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 118,915 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 90,000 93,997 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 92,483 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 128,923 International Paper Co. sr. unsec. notes 9 3/8s, 2019 307,000 416,221 International Paper Co. sr. unsec. notes 7.95s, 2018 492,000 633,235 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 200,000 228,000 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 140,000 144,507 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 170,000 211,740 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 365,000 421,132 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 32,000 34,665 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 33,000 34,809 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 225,000 301,693 Sealed Air Corp. sr. notes 7 7/8s, 2017 80,000 85,600 Sealed Air Corp. 144A notes 5 5/8s, 2013 215,000 220,375 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 37,000 44,589 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 275,513 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 96,746 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 115,000 151,040 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 15,000 15,765 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 305,000 344,599 Capital goods (0.5%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 310,000 320,850 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 458,000 585,465 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 286,095 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 107,882 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 122,330 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 248,681 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 155,000 173,722 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 95,000 101,234 Communication services (3.0%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 505,000 600,998 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 195,000 236,552 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 510,000 669,485 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 410,000 550,571 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 450,000 483,549 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 190,000 200,949 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 279,079 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 48,577 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 245,000 374,656 Cox Communications, Inc. 144A notes 5 7/8s, 2016 125,000 146,157 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 714,562 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 95,000 103,550 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 76,000 84,066 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 310,750 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 412,505 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 255,000 302,196 Qwest Corp. notes 6 3/4s, 2021 723,000 862,744 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 371,910 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 950,000 1,047,738 SBA Tower Trust 144A notes 2.933s, 2017 175,000 179,804 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 555,000 799,261 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 75,000 78,938 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 465,000 455,700 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 140,000 146,300 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 778,373 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 40,000 50,288 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 162,912 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 230,000 344,366 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 45,000 62,837 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 53,719 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 538,551 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 255,000 259,691 Consumer cyclicals (2.7%) ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 260,000 280,675 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 365,000 376,073 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 360,000 416,425 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 235,988 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 520,000 707,296 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 415,800 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 370,000 430,856 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 475,000 558,718 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 297,804 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 65,000 73,613 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 582,000 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 350,000 370,910 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 245,000 274,417 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 237,469 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 320,000 379,779 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 682,000 712,690 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 312,813 Limited Brands, Inc. sr. notes 5 5/8s, 2022 125,000 134,219 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 76,313 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 105,000 112,949 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 160,000 163,784 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 420,000 540,808 News America Holdings, Inc. debs. 7 3/4s, 2045 230,000 308,235 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 90,000 92,332 Owens Corning company guaranty sr. unsec. notes 9s, 2019 261,000 328,208 QVC, Inc. 144A sr. notes 7 1/8s, 2017 220,000 232,146 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 175,000 246,543 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 646,000 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 40,000 45,911 Time Warner, Inc. debs. 9.15s, 2023 325,000 465,543 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 410,000 441,325 Consumer staples (2.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 48,000 68,750 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 194,000 275,463 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 510,000 506,219 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 396,000 661,583 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 527,320 Campbell Soup Co. debs. 8 7/8s, 2021 345,000 506,240 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 208,000 222,560 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 758,153 972,536 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 750,000 921,035 Delhaize Group company guaranty sr. unsec notes 5.7s, 2040 (Belgium) 140,000 124,561 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 245,000 236,672 Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 450,000 489,502 General Mills, Inc. sr. unsec. notes 5.65s, 2019 85,000 103,475 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 411,000 560,233 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 550,000 613,567 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 200,000 242,035 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 312,158 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 345,000 489,649 McDonald's Corp. sr. unsec. notes 5.7s, 2039 145,000 195,127 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 232,747 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 235,000 269,663 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 623,034 Energy (2.0%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 206,358 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 565,000 756,507 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 605,000 705,260 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 214,757 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 185,000 192,152 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 340,137 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 190,340 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 248,371 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 199,397 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 418,619 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 266,846 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 929,586 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 245,000 278,340 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 189,322 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 540,835 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 60,476 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 425,955 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 225,000 245,408 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 533,603 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 210,000 273,341 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 103,986 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 133,892 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 185,000 198,690 Financials (12.7%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 214,536 ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, perpetual maturity 580,000 536,500 Aflac, Inc. sr. unsec. notes 6.9s, 2039 460,000 596,069 Aflac, Inc. sr. unsec. notes 6.45s, 2040 320,000 394,030 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 350,000 350,713 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.528s, 2017 570,000 555,881 American Express Co. sr. unsec. notes 8 1/8s, 2019 800,000 1,082,269 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 266,000 325,518 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 615,000 713,793 Aon PLC jr. unsec. sub. notes 8.205s, 2027 1,065,000 1,332,674 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 52,000 62,526 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 559,048 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 140,000 128,450 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 673,292 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 160,000 184,089 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 100,000 116,239 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 420,000 485,734 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 525,000 682,043 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 700,000 753,248 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 545,472 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 892,215 BNP Paribas SA 144A jr. unsec. sub. notes FRN 7.195s, 2049 (France) 100,000 94,550 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 202,000 185,840 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 965,000 1,107,879 Capital One Capital III company guaranty jr. unsec. sub. notes 7.686s, 2036 475,000 482,125 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 75,000 75,375 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 293,000 301,790 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 120,000 142,058 Citigroup, Inc. sr. unsec. sub. FRN 0.678s, 2016 812,000 749,876 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 220,000 251,949 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 120,000 130,302 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 296,563 CNA Financial Corp. unsec. notes 6 1/2s, 2016 350,000 403,207 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 75,000 86,066 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 40,000 42,184 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 185,000 214,819 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 22,000 22,684 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 360,000 393,348 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 350,000 352,622 GATX Financial Corp. notes 5.8s, 2016 235,000 251,691 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 565,000 596,781 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 90,000 106,137 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.638s, 2016 100,000 97,161 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,005,000 1,025,737 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 49,504 Goldman Sachs Group, Inc. (The) sr. unsec. 6.15s, 2018 230,000 268,451 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 487,739 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 400,000 460,000 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 330,000 397,498 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 900,000 695,250 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 635,000 644,525 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 (R) 235,000 250,538 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 410,000 450,050 HSBC Finance Capital Trust IX FRN 5.911s, 2035 1,300,000 1,278,875 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 1,005,000 1,188,621 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 364,875 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 280,150 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 108,000 111,780 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 405,000 479,267 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.435s, 2047 2,137,000 1,517,888 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 220,000 209,000 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 540,000 558,892 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 845,000 890,123 Loews Corp. notes 5 1/4s, 2016 210,000 236,667 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 545,000 583,205 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 755,000 1,113,959 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 875,000 1,098,875 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 125,000 149,764 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,500,000 1,770,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 89,172 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 130,000 141,479 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 489,253 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 355,000 386,950 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 260,000 275,148 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 195,000 198,612 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 247,381 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 537,270 Primerica, Inc. sr. unsec. unsub notes 4 3/4s, 2022 42,000 44,960 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 1,440,000 1,555,200 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 135,000 140,255 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 165,000 208,659 Prudential Financial, Inc. sr. notes 6.2s, 2015 165,000 182,644 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 337,012 Rabobank Nederland 144A jr. unsec. sub. notes FRN 11s, 2049 (Replace maturity date by Perpetual maturity) (Netherland) 175,000 229,906 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 125,000 129,378 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 515,000 575,770 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 150,000 172,380 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 788,000 SL Green Realty Corp./SL Green Operating Partnership/Reckson Operating Part sr. unsec. notes 5s, 2018 (R) 185,000 198,389 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 600,000 612,000 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.389s, 2037 1,525,000 1,124,221 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 240,000 284,715 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 385,000 452,393 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 605,000 830,775 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 465,000 491,405 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 930,000 1,121,507 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,142,983 Wells Fargo Bank NA unsec. sub. notes FRN 0.647s, 2016 400,000 388,908 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 645,000 641,311 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 410,000 462,983 Willis Group North America, Inc. company guaranty 6.2s, 2017 245,000 279,200 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 218,000 225,630 Health care (0.8%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 1,000,298 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 195,000 218,464 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 420,000 489,964 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 95,850 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 296,390 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 109,603 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 178,072 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 175,000 179,654 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 140,000 141,709 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 35,000 35,378 WellPoint, Inc. notes 7s, 2019 405,000 505,769 Technology (0.2%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 155,000 167,400 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 100,000 103,750 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 65,000 76,925 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 415,364 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 185,000 196,572 Transportation (0.6%) American Airlines 2011-2 Class A Pass-Through Trust pass-through certificates Ser. 11-2, Class A, 8 5/8s, 2023 101,900 109,670 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 160,000 195,250 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 164,971 178,581 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 95,000 103,244 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 106,506 117,157 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 252,861 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 505,433 521,354 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 85,000 86,168 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 282,604 322,168 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 316,154 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 219,845 229,738 Utilities and power (4.5%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 150,000 153,059 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 309,833 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 110,000 119,811 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 447,166 Beaver Valley Funding Corp. sr. bonds 9s, 2017 197,000 202,382 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 680,000 767,556 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 878,748 935,867 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 791,815 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 251,410 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 225,398 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.662s, 2066 1,445,000 1,314,041 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 91,225 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 227,524 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 628,879 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 547,699 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 270,250 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 415,000 550,829 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 280,000 290,725 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 329,776 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 161,449 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 339,714 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 170,000 180,082 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 517,288 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 166,073 Kansas Gas and Electric Co. bonds 5.647s, 2021 197,875 216,499 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 626,895 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 247,732 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 175,000 233,265 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 211,386 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 265,000 335,348 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 280,900 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 510,110 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 1,054,005 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 610,000 652,700 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 127,434 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 415,000 565,266 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 915,000 978,433 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 467,417 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 40,000 43,362 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 815,000 867,975 Total corporate bonds and notes (cost $106,223,908) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (28.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.9%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, July 15, 2042 $3,147,317 $3,472,744 U.S. Government Agency Mortgage Obligations (27.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, October 1, 2042 9,000,000 9,487,969 Federal National Mortgage Association Pass-Through Certificates 5s, March 1, 2038 178,335 194,225 4s, with due dates from June 1, 2042 to October 1, 2042 26,839,248 29,781,032 3s, TBA, November 1, 2042 22,000,000 23,163,593 3s, TBA, October 1, 2042 42,000,000 44,332,970 Total U.S. government and agency mortgage obligations (cost $108,555,770) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 (SEGSF) $128,000 $141,320 Total U.S. treasury Obligations (cost $121,021) PURCHASED OPTIONS OUTSTANDING (3.7%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. (E) Aug-16/3.625 $11,111,000 $1,149,944 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. (E) Aug-16/3.625 11,111,000 406,885 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) Aug-16/4.28 22,209,000 3,284,711 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) Aug-16/4.28 22,209,000 537,413 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) Aug-16/4.17 4,762,000 458,223 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) Aug-16/4.17 4,762,000 458,223 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) Aug-16/4.17 4,762,000 53,158 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. (E) Aug-16/4.17 4,762,000 53,158 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.67 11,052,000 1,951,783 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.67 11,052,000 212,331 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.74 8,685,506 1,577,479 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) Jul-16/4.74 8,685,506 158,372 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/5.11 9,452,000 61,466 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.72 4,173,000 509,703 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.72 4,173,000 31,944 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.765 4,173,000 518,107 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.765 4,173,000 31,264 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.705 3,557,000 433,307 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.705 3,557,000 433,307 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.705 3,557,000 27,097 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. (E) May-16/4.705 3,557,000 27,097 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.00% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.00 21,496,000 120,593 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.50% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.50 20,010,000 65,833 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 1,760,000 33,000 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 1,760,000 31,592 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 5,433,000 74,323 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 5,433,000 65,413 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 770,000 41,465 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 770,000 1,186 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 2,196,000 126,468 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 2,196,000 107,692 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 4,619,000 174,229 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,296,000 86,456 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,296,000 16,459 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 1,760,000 29,322 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 1,760,000 26,840 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 770,000 40,949 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 770,000 347 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 2,196,000 125,216 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 2,196,000 105,891 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 4,619,000 167,162 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 1,760,000 24,147 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 2,196,000 124,074 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 2,196,000 104,969 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 770,000 40,787 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 770,000 8 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 4,575,000 206,973 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 4,619,000 162,035 Total purchased options outstanding (cost $14,591,334) (E) Extended settlement date on premium. ASSET-BACKED SECURITIES (3.4%) (a) Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.517s, 2035 $3,461,668 $3,015,113 FRB Ser. 07-11, Class 2A2, 0.337s, 2047 2,094,091 2,031,268 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 77,731 8 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.971s, 2032 141,726 82,201 GSAA Home Equity Trust FRB Ser. 05-8, Class A3, 0.647s, 2035 3,533,000 2,844,065 FRB Ser. 05-9, Class 2A3, 0.587s, 2035 1,400,000 1,190,000 FRB Ser. 05-6, Class A3, 0.587s, 2035 4,711,000 3,926,619 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 815,442 81,544 Total asset-backed securities (cost $12,053,201) MUNICIPAL BONDS AND NOTES (0.5%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $461,671 IL State G.O. Bonds 4.421s, 1/1/15 165,000 174,954 4.071s, 1/1/14 490,000 507,317 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 386,922 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 301,716 Total municipal bonds and notes (cost $1,547,403) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%) (a) Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 $400,000 $434,037 Total foreign government and agency bonds and notes (cost $398,559) SENIOR LOANS (—%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.467s, 2018 $62,450 $56,651 National Bedding Company, LLC bank term loan FRN Ser. B, 4s, 2013 43,923 43,840 SunGard Data Systems, Inc. bank term loan FRN 1.978s, 2014 2,016 2,015 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.918s, 2016 41,772 41,825 Total senior loans (cost $144,971) COMMON STOCKS (—%) (a) Shares Value HealthSouth Corp. (NON) 320 $7,699 Total common stocks (cost $6,547) SHORT-TERM INVESTMENTS (27.6%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% (AFF) 55,186,279 $55,186,279 SSgA Prime Money Market Fund 0.14% (P) 2,840,000 2,840,000 Straight-A Funding, LLC discounted commercial paper with an effective yield of 0.178%, November 6, 2012 $9,600,000 9,598,272 U.S. Treasury bills with effective yields ranging from 0.104% to 0.107%, December 13, 2012 (SEG)(SEGSF) 9,767,000 9,765,369 U.S. Treasury bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 (SEGSF) 20,172,000 20,169,504 U.S. Treasury bills with an effective yield of 0.075%, December 13, 2012 (SEGSF) 9,210,000 9,209,617 Total short-term investments (cost $106,768,578) TOTAL INVESTMENTS Total investments (cost $459,283,037) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 39 $5,825,625 Dec-12 $(26,277) U.S. Treasury Bond Ultra 30 yr (Long) 46 7,600,063 Dec-12 (87,017) U.S. Treasury Note 2 yr (Long) 2 441,063 Dec-12 215 U.S. Treasury Note 5 yr (Long) 261 32,529,164 Dec-12 125,926 U.S. Treasury Note 10 yr (Long) 496 66,208,250 Dec-12 309,109 U.S. Treasury Note 10 yr (Short) 19 2,536,203 Dec-12 (12,192) Total WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $13,146,243) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. $14,935,000 Oct-12/1.75 $112,759 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. (E) 3,766,571 Sep-16/3.49 152,772 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. (E) 3,766,571 Sep-16/3.49 356,532 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 10,186,838 Aug-16/3.625 373,042 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 10,186,838 Aug-16/3.625 1,089,319 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 2,055,246 Aug-16/4.35 313,439 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 19,380,070 Aug-16/4.28 468,959 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 19,380,070 Aug-16/4.28 2,847,573 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 3,281,372 Aug-16/4.68 62,763 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. (E) 3,281,372 Aug-16/4.68 604,970 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 2,942,494 Jul-16/4.67 56,531 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 2,942,494 Jul-16/4.67 540,371 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 1,176,998 Jul-16/4.80 20,886 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 1,176,998 Jul-16/4.80 228,452 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 4,136,091 Jul-16/4.79 73,627 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 4,136,091 Jul-16/4.79 765,934 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 2,943,143 Jul-16/4.74 53,665 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. (E) 2,943,143 Jul-16/4.74 534,540 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. (E) 3,966,685 Jun-16/5.86 38,556 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. (E) 3,966,685 Jun-16/4.86 760,195 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 9,816,169 Jun-16/5.12 64,178 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 9,659,361 Jun-16/4.89 69,972 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 9,598,032 Jun-16/4.575 80,441 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 9,659,361 Jun-16/4.39 1,071,948 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 9,598,032 Jun-16/4.575 1,108,304 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 14,935,000 Oct-12/1.75 68,850 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. (E) 9,816,169 Jun-16/4.12 947,820 Total (E) Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 9/30/12 (proceeds receivable $22,829,688) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 3s, October 1, 2042 $22,000,000 10/11/12 $23,222,032 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $4,619,000 $(94,343) 8/13/22 3 month USD-LIBOR-BBA 2.042% $68,833 4,619,000 (102,080) 9/12/22 3 month USD-LIBOR-BBA 2.064% 60,952 827,000 21,951 6/20/22 2.183% 3 month USD-LIBOR-BBA (22,607) Barclay’s Bank, PLC 10,431,000 (E) 8,212 12/19/14 0.45% 3 month USD-LIBOR-BBA (5,974) 135,000 (E) (10,760) 12/19/42 2.40% 3 month USD-LIBOR-BBA (4,005) 904,000 (E) 54,089 12/19/42 3 month USD-LIBOR-BBA 2.40% 8,862 7,902,000 (E) 75,469 12/19/22 3 month USD-LIBOR-BBA 1.75% 62,589 45,192,000 (E) (507,373) 12/19/22 1.75% 3 month USD-LIBOR-BBA (433,709) 16,008,000 (E) — 12/19/22 3 month USD-LIBOR-BBA 1.805% 56,348 9,671,000 (E) — 12/19/22 3 month USD-LIBOR-BBA 1.83% 56,769 5,336,000 (E) — 12/19/22 3 month USD-LIBOR-BBA 1.80% 16,328 4,091,000 (E) (847) 12/19/17 3 month USD-LIBOR-BBA 0.90% 12,039 Citibank, N.A. 581,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 17,941 7,108,000 (E) 1,689 12/19/14 0.45% 3 month USD-LIBOR-BBA (7,978) 974,000 (E) 1,122 12/19/17 3 month USD-LIBOR-BBA 0.90% 4,190 10,174,000 (E) (79,360) 12/19/22 1.75% 3 month USD-LIBOR-BBA (62,777) 269,000 (E) 11,408 12/19/42 3 month USD-LIBOR-BBA 2.40% (2,050) Credit Suisse International 10,219,000 (E) (11,720) 12/19/14 3 month USD-LIBOR-BBA 0.45% 2,177 5,029,000 (E) 5,621 12/19/17 3 month USD-LIBOR-BBA 0.90% 21,462 1,938,000 (E) 150,907 12/19/42 3 month USD-LIBOR-BBA 2.40% 53,949 35,193,000 (E) 30,724 12/19/14 0.45% 3 month USD-LIBOR-BBA (17,139) 39,490,000 (E) 19,559 12/19/17 0.90% 3 month USD-LIBOR-BBA (104,835) 4,966,000 (E) (329,630) 12/19/42 2.40% 3 month USD-LIBOR-BBA (81,180) 10,739,000 (E) 186,426 12/19/22 3 month USD-LIBOR-BBA 1.75% 168,921 27,156,000 (E) (295,911) 12/19/22 1.75% 3 month USD-LIBOR-BBA (251,647) Deutsche Bank AG 294,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 8,876 2,112,000 (E) 655 12/19/17 0.90% 3 month USD-LIBOR-BBA (5,998) 35,311,000 (E) (332,211) 12/19/22 1.75% 3 month USD-LIBOR-BBA (274,654) Goldman Sachs International 7,842,000 (E) (5,402) 12/19/14 3 month USD-LIBOR-BBA 0.45% 5,263 8,607,000 (E) (16,455) 12/19/17 0.90% 3 month USD-LIBOR-BBA (43,567) 29,691,000 (E) (467,283) 12/19/22 1.75% 3 month USD-LIBOR-BBA (418,885) 3,944,000 (E) 280,305 12/19/42 3 month USD-LIBOR-BBA 2.40% 82,987 JPMorgan Chase Bank NA 2,021,000 (E) (3,686) 12/19/17 0.90% 3 month USD-LIBOR-BBA (10,052) 31,301,000 (E) (351,585) 12/19/22 1.75% 3 month USD-LIBOR-BBA (300,565) 13,861,000 (E) 190,954 12/19/22 3 month USD-LIBOR-BBA 1.75% 168,361 728,000 73,510 12/19/42 3 month USD-LIBOR-BBA 2.40% 37,088 31,815,000 — 12/19/22 3 month USD-LIBOR-BBA 1.854% 258,338 The Royal Bank of Scotland PLC 2,226,000 (E) (27,973) 12/19/22 1.75% 3 month USD-LIBOR-BBA (24,345) Total (E) Extended effective date. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $620,198 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(16,921) Barclay’s Bank, PLC 635,395 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,335) 2,070,945 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,880) 1,729,236 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (2,872) 4,686,942 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,043) 3,124,092 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,246 2,550,793 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,179 1,129,672 40,068 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 7,630 2,099,410 77,416 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,901 2,061,399 (65,385) 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,919) 12,247,832 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (28,859) 5,271,916 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,971 361,233 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (74) 1,426,383 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (38,916) 648,422 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,691) 695,228 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,502 10,486,428 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (24,708) 8,396,272 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 30,214 3,005,344 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (613) 351,166 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,714) 200,698 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (947) 1,101,009 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,594) 351,788 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 552 4,866,598 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 17,512 4,426,056 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,429) 2,680,529 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (73,133) 758,422 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (20,692) 475,119 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,710 3,140,984 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (5,216) 11,519,933 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 41,454 1,703,309 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,129 325,525 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,172 1,055,059 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,798 764,826 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,753 Citibank, N.A. 2,679,410 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,642 4,690,010 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 16,877 Credit Suisse International 237,369 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,476) 3,066,899 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 36,517 619,474 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,901) Goldman Sachs International 1,503,817 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (41,028) 727,714 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,432) 2,550,146 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (12,027) 1,967,346 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (9,278) 1,097,830 40,311 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,787 2,471,083 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (11,654) 239,540 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,535) 267,763 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,305) 3,650,316 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,601) 1,371,333 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,231) 2,100,857 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (57,317) 152,464 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (719) 568,816 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (15,519) 1,968,184 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,637) 2,200,726 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (60,041) 5,000,677 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,783) 2,361,821 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,565) 337,852 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,593) 1,199,146 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (32,716) 806,568 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,804) 185,389 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (437) 494,510 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,165) 782,870 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,692) 1,565,739 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (7,384) 1,060,534 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,002) 578,224 11,564 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,721) 419,432 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,978) 1,054,409 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (28,767) 2,794,885 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (13,181) Total Key to holding's abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $387,388,655. (b) The aggregate identified cost on a tax basis is $469,259,632, resulting in gross unrealized appreciation and depreciation of $28,070,341 and $4,674,327, respectively, or net unrealized appreciation of $23,396,014. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $89,743,229 $191,211,769 $225,768,719 $19,284 $55,186,279 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $163,248,476 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts may include extended effective dates on premiums. The fund had an average contract amount of approximately $608,800,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $340,000,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,071,200,000 on interest rate swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $5,307,891 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $40,365 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $8,420,268. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Health care $7,699 $— $— Total common stocks — — Asset-backed securities — 13,170,818 — Corporate bonds and notes — 120,081,778 — Foreign government and agency bonds and notes — 434,037 — Mortgage-backed securities — 125,163,108 — Municipal bonds and notes — 1,832,580 — Purchased options outstanding — 14,478,401 — Senior loans — 144,331 — U.S. Government and Agency Mortgage Obligations — 110,432,533 — U.S. Treasury Obligations — 141,320 — Short-term investments 58,026,279 48,742,762 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $309,764 $— $— Written options — (12,866,398) — TBA sale commitments — (23,222,032) — Interest rate swap contracts — 624,324 — Total return swap contracts — (548,473) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $16,519,829 $14,522,211 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT International Equity Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (99.3%) (a) Shares Value Australia (2.9%) Macquarie Group, Ltd. 158,150 $4,643,302 Origin Energy, Ltd. 219,269 2,573,445 Telstra Corp., Ltd. 1,172,366 4,756,054 Brazil (0.7%) Localiza Rent a Car SA 163,600 2,872,936 Canada (1.8%) Agrium, Inc. 40,720 4,224,840 Suncor Energy, Inc. 98,000 3,223,802 China (1.5%) Brilliance China Automotive Holdings, Inc. (NON) 2,884,000 3,163,972 Spreadtrum Communications, Inc. ADR (S) 155,200 3,190,912 France (12.8%) Christian Dior SA 46,593 6,270,176 Danone 81,475 5,024,125 Pernod-Ricard SA 51,736 5,813,878 Sanofi 157,062 13,417,685 Societe Generale SA (NON) 158,319 4,515,638 Technip SA 35,639 3,976,583 Valeo SA 143,088 6,642,900 Vivendi 379,009 7,410,522 Germany (14.6%) Allianz SE 47,470 5,652,302 BASF SE 64,850 5,479,662 Bayer AG 70,869 6,097,705 Continental AG 31,782 3,117,935 Deutsche Bank AG 59,289 2,346,387 Deutsche Lufthansa AG 249,692 3,391,588 Deutsche Post AG 460,829 9,009,460 Kabel Deutschland Holding AG (NON) 80,038 5,718,386 Lanxess AG 57,930 4,809,178 Merck KGaA 30,628 3,780,192 MTU Aero Engines Holding AG 66,764 5,337,026 Siemens AG 57,447 5,736,764 Hong Kong (1.5%) Hongkong Land Holdings, Ltd. 587,000 3,520,038 Sands China, Ltd. 774,000 2,873,924 India (0.9%) Housing Development Finance Corp., Ltd. (HDFC) (NON) 262,906 3,854,398 Indonesia (1.0%) Bank Mandiri (Persero) Tbk PT 2,458,500 2,097,445 Indocement Tunggal Prakarsa 969,500 2,058,923 Ireland (1.2%) Kerry Group PLC Class A 99,614 5,094,974 Italy (3.6%) ENI SpA (S) 233,811 5,130,060 Fiat SpA (NON) 752,475 4,031,793 Luxottica Group SpA 67,830 2,393,853 UniCredit SpA (NON) 748,225 3,127,650 Japan (16.9%) Aisin Seiki Co., Ltd. 127,100 3,612,180 Astellas Pharma, Inc. 85,200 4,327,373 Canon, Inc. 105,000 3,360,293 Chiyoda Corp. 230,000 3,575,122 Inpex Corp. 799 4,733,024 Japan Airlines Co., Ltd. (NON) 61,100 2,857,701 Japan Tobacco, Inc. 217,300 6,512,607 Lawson, Inc. 65,500 5,033,089 Mitsubishi UFJ Financial Group (MUFG), Inc. 1,721,300 8,019,998 Nippon Telegraph & Telephone (NTT) Corp. 102,700 4,873,284 Nissan Motor Co., Ltd. 751,000 6,393,977 ORIX Corp. 88,380 8,862,149 Tokyo Gas Co., Ltd. 1,437,000 7,916,398 Netherlands (1.6%) ING Groep NV GDR (NON) 818,901 6,509,813 Russia (1.2%) Sberbank of Russia ADR (S) 432,013 5,085,461 Singapore (0.6%) Ezion Holdings, Ltd. 2,146,000 2,338,332 South Korea (1.9%) Samsung Electronics Co., Ltd. 4,146 4,991,502 SK Hynix, Inc. (NON) 131,770 2,676,077 Spain (1.8%) Amadeus IT Holding SA Class A 139,789 3,263,676 Grifols SA (NON) (S) 83,298 2,754,073 Grifols SA ADR (NON) (S) 63,673 1,453,655 Taiwan (0.6%) Hon Hai Precision Industry Co., Ltd. 811,280 2,512,576 United Kingdom (25.0%) Aggreko PLC 87,694 3,284,032 Associated British Foods PLC 240,554 5,013,028 Barclays PLC 1,562,923 5,440,407 BG Group PLC 341,356 6,912,151 BHP Billiton PLC 161,977 5,058,369 Centrica PLC 1,211,080 6,419,157 Compass Group PLC 547,469 6,054,971 Kingfisher PLC 1,116,102 4,769,192 Lloyds Banking Group PLC (NON) 5,895,673 3,714,709 Prudential PLC 605,268 7,853,860 Rio Tinto PLC 217,464 10,165,645 Royal Dutch Shell PLC Class A 312,238 10,813,781 SSE PLC 241,357 5,429,228 Telecity Group PLC 216,217 3,129,717 Vodafone Group PLC 3,177,900 9,044,498 WM Morrison Supermarkets PLC 897,277 4,137,938 WPP PLC 441,084 6,005,691 United States (7.2%) ACE, Ltd. 51,400 3,885,840 Apple, Inc. 7,498 5,003,115 Covidien PLC (S) 110,000 6,536,200 KKR & Co. LP 229,200 3,463,212 Monsanto Co. 35,161 3,200,354 Tyco International, Ltd. (WI) 94,798 5,333,335 Visa, Inc. Class A (S) 16,000 2,148,478 Total common stocks (cost $368,135,241) SHORT-TERM INVESTMENTS (4.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 14,798,025 $14,798,025 Putnam Money Market Liquidity Fund 0.14% (AFF) 1,742,166 1,742,166 SSgA Prime Money Market Fund 0.14% (P) 425,327 425,327 U.S. Treasury Bills with an effective yield of 0.115%, May 30, 2013 (SEGSF) $20,000 19,980 U.S. Treasury Bills with effective yields ranging from 0.111% to 0.117%, May 2, 2013 (SEGSF) 172,000 171,847 U.S. Treasury Bills with effective yields ranging from 0.078% to 0.086%, March 7, 2013 (SEGSF) 178,000 177,899 U.S. Treasury Bills with an effective yield of 0.060%, February 7, 2013 (SEGSF) 18,000 17,993 U.S. Treasury Bills with an effective yield of 0.013%, November 15, 2012 (SEGSF) 120,000 119,986 Total short-term investments (cost $17,473,138) TOTAL INVESTMENTS Total investments (cost $385,608,379) (b) WHEN-ISSUED SECURITIES SOLD AT 9/30/2012 COMMON STOCKS (0.2%)(a) Shares Value Switzerland (0.2%) Pentair, Ltd. 22,746 $1,011,506 Total when-issued securities sold (proceeds $1,011,506) $1,011,506 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $276,606,963) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/17/12 $72,936 $71,871 $1,065 British Pound Buy 10/17/12 189,085 185,820 3,265 Canadian Dollar Sell 10/17/12 22,371 22,274 (97) Euro Sell 10/17/12 15,321,456 15,007,413 (314,043) Swedish Krona Buy 10/17/12 7,049,690 6,884,053 165,637 Swiss Franc Buy 10/17/12 311,834 306,595 5,239 Barclays Bank PLC British Pound Sell 10/17/12 3,867,432 3,802,727 (64,705) Canadian Dollar Buy 10/17/12 159,747 159,087 660 Euro Sell 10/17/12 3,332,238 3,264,769 (67,469) Hong Kong Dollar Sell 10/17/12 11,665,793 11,667,036 1,243 Japanese Yen Sell 10/17/12 537,416 537,930 514 Norwegian Krone Buy 10/17/12 1,719,173 1,695,582 23,591 Singapore Dollar Buy 10/17/12 2,665,283 2,622,889 42,394 Swiss Franc Buy 10/17/12 2,390,444 2,351,843 38,601 Citibank, N.A. British Pound Sell 10/17/12 2,042,468 2,007,902 (34,566) Canadian Dollar Sell 10/17/12 1,361,357 1,356,228 (5,129) Danish Krone Buy 10/17/12 4,294,118 4,215,076 79,042 Euro Sell 10/17/12 3,839,521 3,760,300 (79,221) Singapore Dollar Buy 10/17/12 2,499,462 2,472,484 26,978 Swiss Franc Buy 10/17/12 209,839 206,532 3,307 Credit Suisse AG British Pound Buy 10/17/12 278,056 168,994 109,062 Canadian Dollar Buy 10/17/12 6,353,373 6,331,550 21,823 Euro Buy 10/17/12 10,469,295 10,238,700 230,595 Japanese Yen Buy 10/17/12 3,586,053 3,582,375 3,678 Norwegian Krone Sell 10/17/12 2,345,213 2,313,872 (31,341) Swedish Krona Sell 10/17/12 1,817,709 1,775,827 (41,882) Swiss Franc Buy 10/17/12 1,877,067 1,847,463 29,604 Deutsche Bank AG Australian Dollar Sell 10/17/12 6,819,581 6,705,790 (113,791) Euro Sell 10/17/12 7,830,958 7,795,030 (35,928) Swedish Krona Buy 10/17/12 2,616,515 2,554,925 61,590 Swiss Franc Buy 10/17/12 5,591,317 5,500,947 90,370 Goldman Sachs International Australian Dollar Sell 10/17/12 3,793,376 3,734,657 (58,719) Euro Sell 10/17/12 1,233,957 1,207,983 (25,974) Japanese Yen Buy 10/17/12 1,085,040 1,079,636 5,404 Norwegian Krone Buy 10/17/12 1,485,190 1,486,295 (1,105) Norwegian Krone Sell 10/17/12 1,485,190 1,465,015 (20,175) Swedish Krona Buy 10/17/12 918,061 896,850 21,211 HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 2,887,379 2,842,991 44,388 British Pound Buy 10/17/12 5,388,989 5,299,558 89,431 Euro Sell 10/17/12 4,394,230 4,343,936 (50,294) Hong Kong Dollar Buy 10/17/12 4,624,447 4,623,070 1,377 Norwegian Krone Buy 10/17/12 3,129,172 3,089,854 39,318 Swiss Franc Buy 10/17/12 1,703,495 1,675,576 27,919 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/17/12 1,294,089 1,274,313 19,776 British Pound Buy 10/17/12 2,347,167 2,307,881 39,286 Canadian Dollar Sell 10/17/12 2,238,084 2,229,877 (8,207) Euro Sell 10/17/12 1,992,505 1,950,913 (41,592) Hong Kong Dollar Buy 10/17/12 7,191,964 7,189,488 2,476 Japanese Yen Buy 10/17/12 3,385,636 3,390,995 (5,359) Norwegian Krone Buy 10/17/12 8,445,202 8,311,799 133,403 Singapore Dollar Buy 10/17/12 484,427 476,534 7,893 Swedish Krona Sell 10/17/12 1,203,665 1,176,311 (27,354) Swiss Franc Buy 10/17/12 1,417,186 1,394,864 22,322 Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/17/12 1,854,781 1,825,390 (29,391) British Pound Sell 10/17/12 557,404 547,798 (9,606) Euro Sell 10/17/12 3,388,017 3,316,042 (71,975) Japanese Yen Sell 10/17/12 280,225 278,890 (1,335) Swiss Franc Buy 10/17/12 4,241,880 4,171,530 70,350 State Street Bank and Trust Co. Canadian Dollar Sell 10/17/12 187,304 186,579 (725) Euro Sell 10/17/12 11,095,849 10,867,646 (228,203) Israeli Shekel Buy 10/17/12 2,488,662 2,426,135 62,527 Norwegian Krone Buy 10/17/12 902,677 890,522 12,155 UBS AG Australian Dollar Buy 10/17/12 5,773,826 5,684,896 88,930 British Pound Sell 10/17/12 7,915,067 7,783,054 (132,013) Canadian Dollar Buy 10/17/12 3,329,773 3,317,159 12,614 Euro Buy 10/17/12 9,866,261 9,664,993 201,268 Norwegian Krone Sell 10/17/12 7,670,716 7,567,801 (102,915) Swedish Krona Buy 10/17/12 1,818,287 1,776,471 41,816 Swiss Franc Buy 10/17/12 8,287,108 8,152,314 134,794 WestPac Banking Corp. Australian Dollar Buy 10/17/12 10,563,228 10,394,465 168,763 British Pound Sell 10/17/12 1,040,045 1,022,541 (17,504) Canadian Dollar Sell 10/17/12 2,932,084 2,921,627 (10,457) Euro Sell 10/17/12 12,794,034 12,532,244 (261,790) Japanese Yen Sell 10/17/12 8,449,980 8,416,586 (33,394) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $413,617,100. (b) The aggregate identified cost on a tax basis is $386,767,770, resulting in gross unrealized appreciation and depreciation of $59,510,805 and $17,945,671, respectively, or net unrealized appreciation of $41,565,134. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Affiliate Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Market value at end of reporting period Putnam Money Market Liquidity Fund* $ $55,629,245 $53,887,079 $1,695 $1,742,166 Market values are shown for those securities affiliated at period end. * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (WI) Tyco International, Ltd. announced a spin-off of operations to Pentair, Ltd. that was to close after the close of the reporting period. Prior to the close of the reporting period, the fund entered into a when-issued sale for a portion of its Pentair, Ltd. spin-off shares. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $14,388,787. The fund received cash collateral of $14,798,025, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,669,156 to cover certain derivatives contracts and securities sold short. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 20.0% Consumer discretionary Industrials Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $430,600,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $625,671 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $603,637 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $301,858. Short sale of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $11,972,801 $— Brazil 2,872,936 — — Canada 7,448,642 — — China 3,190,912 3,163,972 — France — 53,071,507 — Germany — 60,476,585 — Hong Kong — 6,393,962 — India — 3,854,398 — Indonesia — 4,156,368 — Ireland — 5,094,974 — Italy — 14,683,356 — Japan 2,857,701 67,219,494 — Netherlands — 6,509,813 — Russia — 5,085,461 — Singapore — 2,338,332 — South Korea — 7,667,579 — Spain 1,453,655 6,017,749 — Taiwan — 2,512,576 — United Kingdom — 103,246,374 — United States 29,570,534 — — Total common stocks — Short-term investments 2,167,493 15,305,730 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $259,420 $— When issued 1,011,506 — — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,185,679 $1,926,259 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT International Growth Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (95.9%) (a) Shares Value Aerospace and defense (1.9%) Embraer SA ADR (Brazil) 4,100 $109,142 European Aeronautic Defense and Space Co. NV (France) 10,333 328,501 Rolls-Royce Holdings PLC (United Kingdom) 42,731 583,165 Auto components (0.9%) Continental AG (Germany) 3,190 312,951 Valeo SA (France) 3,749 174,048 Automobiles (2.1%) Bayerische Motoren Werke (BMW) AG (Germany) 7,803 572,045 Brilliance China Automotive Holdings, Inc. (China) (NON) 204,000 223,804 Nissan Motor Co., Ltd. (Japan) 42,700 363,546 Beverages (3.7%) Anheuser-Busch InBev NV (Belgium) 8,286 708,798 Fomento Economico Mexicano SAB de CV ADR (Mexico) 4,000 367,920 Pernod-Ricard SA (France) 8,411 945,193 Biotechnology (1.1%) Grifols SA ADR (Spain) (NON) (S) 26,669 608,853 Capital markets (1.2%) Ashmore Group PLC (United Kingdom) 74,729 412,129 Deutsche Bank AG (Germany) 5,892 233,178 Chemicals (2.7%) BASF SE (Germany) 7,186 607,199 Lanxess AG (Germany) 3,751 311,397 Syngenta AG (Switzerland) 933 348,663 Tronox, Ltd. Class A (S) 9,200 208,380 Commercial banks (6.3%) Australia & New Zealand Banking Group, Ltd. (Australia) 12,025 307,588 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 27,671 218,783 Barclays PLC (United Kingdom) 164,144 571,372 China Construction Bank Corp. (China) 537,000 371,080 HSBC Holdings, PLC (United Kingdom) 21,876 202,990 Kasikornbank PCL NVDR (Thailand) 21,400 126,417 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 114,800 534,884 Sberbank of Russia ADR (Russia) (S) 52,929 623,056 Societe Generale SA (France) (NON) 8,398 239,531 Standard Chartered PLC (United Kingdom) 11,365 257,437 Commercial services and supplies (1.6%) Aggreko PLC (United Kingdom) 5,193 194,471 Regus PLC (United Kingdom) 179,907 296,253 Tyco International, Ltd. 7,025 395,227 Communications equipment (1.0%) Telefonaktiebolaget LM Ericsson Class B (Sweden) 59,484 542,549 Computers and peripherals (1.5%) Apple, Inc. 500 333,630 EMC Corp. (NON) 11,800 321,786 Gemalto NV (Netherlands) 1,897 167,101 Construction and engineering (1.5%) China Communications Construction Co., Ltd. (China) 539,000 433,850 Chiyoda Corp. (Japan) 13,000 202,072 Daelim Industrial Co., Ltd. (South Korea) 2,302 195,159 Construction materials (0.3%) Indocement Tunggal Prakarsa (Indonesia) 77,500 164,586 Diversified financial services (2.8%) BM&F Bovespa SA (Brazil) 43,700 264,065 Citigroup, Inc. 8,500 278,120 ING Groep NV GDR (Netherlands) (NON) 72,886 579,404 ORIX Corp. (Japan) 4,100 411,120 Diversified telecommunication services (0.6%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 6,600 313,181 Electrical equipment (1.8%) Dongfang Electric Corp., Ltd. (China) 135,200 183,340 Mitsubishi Electric Corp. (Japan) 46,000 338,753 Schneider Electric SA (France) 8,033 477,124 Electronic equipment, instruments, and components (1.6%) Hollysys Automation Technologies, Ltd. (China) (NON) (S) 20,600 201,056 Hon Hai Precision Industry Co., Ltd. (Taiwan) 92,470 286,384 Murata Manufacturing Co., Ltd. (Japan) 7,700 409,617 Energy equipment and services (2.1%) Ezion Holdings, Ltd. (Singapore) 173,000 188,505 Halliburton Co. 13,100 441,339 Technip SA (France) 4,511 503,335 Food and staples retail (0.9%) Wal-Mart de Mexico SAB de CV ADR (Mexico) 9,500 266,475 WM Morrison Supermarkets PLC (United Kingdom) 52,161 240,549 Food products (5.0%) Danone (France) 10,316 636,132 First Resources, Ltd. (Singapore) 104,000 178,937 Kerry Group PLC Class A (Ireland) 12,547 641,743 Nestle SA (Switzerland) 20,169 1,272,283 Gas utilities (1.0%) Tokyo Gas Co., Ltd. (Japan) 101,000 556,407 Health-care equipment and supplies (1.3%) Covidien PLC (S) 12,148 721,834 Health-care providers and services (0.4%) Sinopharm Group Co. (China) 67,600 216,506 Hotels, restaurants, and leisure (1.9%) Compass Group PLC (United Kingdom) 79,620 880,592 Minor International PCL (Thailand) 387,100 193,676 Household durables (1.1%) Haier Electronics Group Co., Ltd. (China) (NON) 209,000 242,198 Persimmon PLC (United Kingdom) 30,039 369,010 Industrial conglomerates (1.5%) Siemens AG (Germany) 8,021 800,992 Insurance (2.9%) AIA Group, Ltd. (Hong Kong) 193,800 719,453 Prudential PLC (United Kingdom) 68,579 889,870 Internet and catalog retail (0.9%) Rakuten, Inc. (Japan) 50,400 512,824 Internet software and services (1.7%) Baidu, Inc. ADR (China) (NON) (S) 2,200 257,004 Telecity Group PLC (United Kingdom) 25,294 366,128 Tencent Holdings, Ltd. (China) 9,600 325,268 IT Services (1.1%) Amadeus IT Holding SA Class A (Spain) 7,748 180,894 Visa, Inc. Class A (S) 3,100 416,268 Machinery (1.2%) Amada Co., Ltd. (Japan) 31,000 135,723 Fiat Industrial SpA (Italy) 25,071 245,930 Volvo AB Class B (Sweden) 18,780 264,428 Media (4.3%) Global Mediacom Tbk PT (Indonesia) 684,500 146,225 Kabel Deutschland Holding AG (Germany) (NON) 7,148 510,695 Major Cineplex Group PCL (Thailand) 125,100 76,816 News Corp. Class A 22,300 547,019 Pearson PLC (United Kingdom) 20,833 407,666 WPP PLC (United Kingdom) 48,325 657,981 Metals and mining (5.6%) Barrick Gold Corp. (Canada) 8,300 346,825 Goldcorp, Inc. (Canada) 27,886 1,280,413 Rio Tinto, Ltd. (Australia) 21,128 1,159,131 Teck Resources, Ltd. Class B (Canada) 8,800 259,677 Multi-utilities (0.8%) Centrica PLC (United Kingdom) 83,898 444,689 Office electronics (0.8%) Canon, Inc. (Japan) 14,300 457,640 Oil, gas, and consumable fuels (6.7%) BG Group PLC (United Kingdom) 60,735 1,229,829 Canadian Natural Resources, Ltd. (Canada) 19,100 589,262 Inpex Corp. (Japan) 90 533,132 Origin Energy, Ltd. (Australia) 24,947 292,790 Royal Dutch Shell PLC Class A (United Kingdom) 14,864 514,787 Tullow Oil PLC (United Kingdom) 23,427 519,642 Pharmaceuticals (8.5%) Astellas Pharma, Inc. (Japan) 18,400 934,550 Bayer AG (Germany) 11,048 950,591 GlaxoSmithKline PLC (United Kingdom) 11,637 268,440 Merck KGaA (Germany) 3,611 445,680 Mitsubishi Tanabe Pharma Corp. (Japan) 16,500 250,925 Sanofi (France) 12,628 1,078,800 Shire PLC (United Kingdom) 18,456 546,286 Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) 4,238 175,496 Real estate management and development (1.8%) BR Malls Participacoes SA (Brazil) 7,700 106,921 Mitsui Fudosan Co., Ltd. (Japan) 22,000 440,251 Sun Hung Kai Properties, Ltd. (Hong Kong) 29,000 424,578 Road and rail (0.4%) Localiza Rent a Car SA (Brazil) 13,000 228,290 Semiconductors and semiconductor equipment (1.3%) First Solar, Inc. (NON) (S) 6,000 132,870 Samsung Electronics Co., Ltd. (South Korea) 274 329,877 Spreadtrum Communications, Inc. ADR (China) (S) 11,000 226,160 Software (0.4%) SAP AG (Germany) 3,174 225,073 Specialty retail (1.1%) Foschini Group, Ltd. (The) (South Africa) 7,922 120,742 Kingfisher PLC (United Kingdom) 113,791 486,238 Textiles, apparel, and luxury goods (1.6%) LVMH Moet Hennessy Louis Vuitton SA (France) 5,763 869,078 Thrifts and mortgage finance (0.7%) Housing Development Finance Corp., Ltd. (HDFC) (India) 27,573 404,241 Tobacco (3.9%) British American Tobacco (BAT) PLC (United Kingdom) 23,800 1,223,763 Japan Tobacco, Inc. (Japan) 29,600 887,129 Trading companies and distributors (0.8%) Finning International, Inc. (Canada) 7,300 177,024 Mitsui & Co., Ltd. (Japan) 16,900 237,595 Water utilities (0.4%) Hyflux, Ltd. (Singapore) (S) 197,000 224,953 Wireless telecommunication services (1.2%) Vodafone Group PLC (United Kingdom) 233,815 665,453 Total common stocks (cost $46,969,557) PREFERRED STOCKS (1.4%) (a) Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 1,051 $741,907 Total preferred stocks (cost $723,215) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration date/ Contract strike price amount Value SPDR S&P rust (Put) Nov-12/$138.00 33,313 $44,353 Total purchased options outstanding (cost $40,642) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.67 8,920 $3,356 Total warrants (cost $—) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Bonds 4.500%, May 15, 2038 (i) $90,000 $122,330 Total U.S. treasury obligations (cost $122,330) SHORT-TERM INVESTMENTS (7.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 2,757,550 $2,757,550 Putnam Money Market Liquidity Fund 0.14% (AFF) 199,850 199,850 SSgA Prime Money Market Fund 0.14% (P) 270,472 270,472 U.S. Treasury Bills with effective yields ranging from 0.152% to 0.172%, July 25, 2013 (SEGSF) $496,000 495,367 U.S. Treasury Bills with an effective yield of 0.170%, May 30, 2013 (SEGSF) 20,000 19,980 U.S. Treasury Bills with an effective yield of 0.184%, May 2, 2013 (SEGSF) 91,000 90,919 U.S. Treasury Bills with an effective yield of 0.159%, February 7, 2013 (SEGSF) 35,000 34,987 Total short-term investments (cost $3,869,076) TOTAL INVESTMENTS Total investments (cost $51,724,820) (b) FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $73,232,856) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 10/17/12 $1,864,727 $1,837,518 $(27,209) British Pound Buy 10/17/12 11,142 10,949 193 Canadian Dollar Sell 10/17/12 14,846 14,782 (64) Euro Buy 10/17/12 3,481,068 3,390,449 90,619 Swedish Krona Buy 10/17/12 1,009,118 985,408 23,710 Swiss Franc Buy 10/17/12 473,175 465,226 7,949 Barclays Bank PLC Australian Dollar Buy 10/17/12 142,142 139,798 2,344 British Pound Sell 10/17/12 1,768,126 1,738,544 (29,582) Canadian Dollar Sell 10/17/12 211,098 210,226 (872) Euro Sell 10/17/12 171,065 167,602 (3,463) Hong Kong Dollar Sell 10/17/12 247,549 247,465 (84) Japanese Yen Buy 10/17/12 193,175 192,337 838 Norwegian Krone Sell 10/17/12 456,049 449,791 (6,258) Swedish Krona Buy 10/17/12 138,701 135,461 3,240 Swiss Franc Sell 10/17/12 374,690 368,640 (6,050) Citibank, N.A. Australian Dollar Buy 10/17/12 245,536 241,770 3,766 British Pound Buy 10/17/12 1,760,698 1,730,901 29,797 Canadian Dollar Sell 10/17/12 819,885 816,796 (3,089) Danish Krone Buy 10/17/12 1,145,669 1,124,581 21,088 Euro Sell 10/17/12 1,850,358 1,812,179 (38,179) Singapore Dollar Buy 10/17/12 260,833 262,446 (1,613) Swiss Franc Buy 10/17/12 95,507 94,002 1,505 Credit Suisse AG Australian Dollar Buy 10/17/12 234,865 231,354 3,511 British Pound Sell 10/17/12 1,990,474 1,966,254 (24,220) Canadian Dollar Sell 10/17/12 761,925 759,308 (2,617) Euro Sell 10/17/12 2,074,246 2,028,559 (45,687) Japanese Yen Buy 10/17/12 2,400,453 2,391,027 9,426 Norwegian Krone Buy 10/17/12 457,009 450,901 6,108 Swedish Krona Sell 10/17/12 372,964 364,370 (8,594) Swiss Franc Sell 10/17/12 1,249,570 1,229,863 (19,707) Deutsche Bank AG Australian Dollar Buy 10/17/12 178,817 175,833 2,984 Canadian Dollar Buy 10/17/12 603,500 600,927 2,573 Euro Buy 10/17/12 1,293,850 1,267,939 25,911 Swedish Krona Buy 10/17/12 415,678 405,893 9,785 Swiss Franc Buy 10/17/12 542,200 533,437 8,763 Goldman Sachs International British Pound Buy 10/17/12 62,006 60,952 1,054 Euro Sell 10/17/12 3,521,682 3,447,553 (74,129) Japanese Yen Sell 10/17/12 947,380 944,701 (2,679) Norwegian Krone Buy 10/17/12 287,593 283,686 3,907 Norwegian Krone Sell 10/17/12 287,593 287,807 214 Swedish Krona Buy 10/17/12 175,267 171,218 4,049 HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 2,139,168 2,106,282 32,886 British Pound Buy 10/17/12 1,676,248 1,648,430 27,818 Euro Buy 10/17/12 1,045,799 1,025,103 20,696 Hong Kong Dollar Sell 10/17/12 370,517 370,407 (110) Norwegian Krone Buy 10/17/12 727,976 718,829 9,147 Swiss Franc Buy 10/17/12 84,765 83,376 1,389 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/17/12 2,007,076 1,976,404 30,672 British Pound Buy 10/17/12 2,412,725 2,372,341 40,384 Canadian Dollar Sell 10/17/12 319,189 318,018 (1,171) Euro Sell 10/17/12 3,861,756 3,781,145 (80,611) Hong Kong Dollar Sell 10/17/12 312,599 312,491 (108) Japanese Yen Buy 10/17/12 498,007 495,859 2,148 Norwegian Krone Buy 10/17/12 1,047,145 1,037,220 9,925 Singapore Dollar Sell 10/17/12 1,141 1,122 (19) Swiss Franc Buy 10/17/12 1,866,751 1,826,668 40,083 Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/17/12 347,376 341,872 (5,504) British Pound Sell 10/17/12 537,543 528,279 (9,264) Canadian Dollar Sell 10/17/12 64,265 65,680 1,415 Euro Sell 10/17/12 1,509,770 1,477,696 (32,074) Japanese Yen Sell 10/17/12 893,689 887,273 (6,416) Swiss Franc Sell 10/17/12 226,431 222,675 (3,756) State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 1,220,532 1,201,603 18,929 Canadian Dollar Buy 10/17/12 653,733 646,369 7,364 Euro Buy 10/17/12 1,206,325 1,181,247 25,078 Israeli Shekel Buy 10/17/12 77,057 74,885 2,172 Japanese Yen Sell 10/17/12 176,266 175,479 (787) Norwegian Krone Sell 10/17/12 427,141 421,390 (5,751) UBS AG Australian Dollar Sell 10/17/12 1,079,944 1,063,311 (16,633) British Pound Sell 10/17/12 2,821,896 2,774,831 (47,065) Canadian Dollar Sell 10/17/12 20,439 20,361 (78) Euro Buy 10/17/12 1,975,668 1,935,366 40,302 Norwegian Krone Sell 10/17/12 604,599 596,488 (8,111) Swiss Franc Buy 10/17/12 1,027,712 1,010,996 16,716 WestPac Banking Corp. Australian Dollar Sell 10/17/12 2,099,074 2,065,538 (33,536) British Pound Buy 10/17/12 430,325 423,082 7,243 Canadian Dollar Sell 10/17/12 408,977 407,518 (1,459) Euro Buy 10/17/12 3,447,648 3,377,107 70,541 Japanese Yen Sell 10/17/12 222,541 221,662 (879) Total WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $23,985) (Unaudited) Contract Expiration date/ amount strike price Value SPDR S&P rust (Put) 33,313 Nov-12/$134.00 $25,636 Total Key to holding's currency abbreviations MYR Malaysian Ringgit Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $54,811,621. (b) The aggregate identified cost on a tax basis is $52,034,042, resulting in gross unrealized appreciation and depreciation of $7,013,088 and $1,705,635, respectively, or net unrealized appreciation of $5,307,453. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* $527,854 $11,579,700 $11,907,704 $302 $199,850 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $2,673,057. The fund received cash collateral of $2,757,550, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $284,797 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 22.6% Japan 13.9 France 9.7 Germany 9.2 United States 8.6 China 4.9 Canada 4.9 Australia 3.2 Switzerland 3.0 South Korea 2.3 Hong Kong 2.1 Spain 1.9 Sweden 1.5 Netherlands 1.4 Belgium 1.3 Brazil 1.3 Ireland 1.2 Mexico 1.2 Russia 1.1 Singapore 1.1 India 0.7 Thailand 0.7 Indonesia 0.6 Taiwan 0.5 Italy 0.5 Other 0.6 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. The fund had an average contract amount of approximately 10,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 10,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $125,800,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $259,719 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $392,802. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $817,511 $6,849,643 $— Consumer staples 634,395 6,734,527 — Energy 1,030,601 3,782,020 — Financials 649,106 7,967,362 — Health care 1,506,183 4,691,778 — Industrials 909,683 4,917,356 — Information technology 1,888,774 3,290,531 — Materials 2,095,295 2,590,976 — Telecommunication services — 978,634 — Utilities — 1,226,049 — Total common stocks — Preferred stocks — 741,907 — Purchased options outstanding — 44,353 — U.S. Treasury Obligations — 122,330 — Warrants 3,356 — — Short-term investments 470,322 3,398,803 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $120,814 $— Written options — (25,636) — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $668,242 $547,428 Equity contracts 47,709 25,636 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT International Value Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (98.4%) (a) Shares Value Aerospace and defense (0.4%) Safran SA (France) 10,881 $392,218 Air freight and logistics (1.2%) Deutsche Post AG (Germany) 64,786 1,266,602 Airlines (1.0%) Deutsche Lufthansa AG (Germany) 56,911 773,027 Japan Airlines Co., Ltd. (Japan) (NON) 6,800 318,042 Auto components (1.3%) Continental AG (Germany) 6,136 601,965 Valeo SA (France) 17,993 835,330 Automobiles (3.0%) Fiat SpA (Italy) (NON) 90,508 484,946 Nissan Motor Co., Ltd. (Japan) 327,900 2,791,725 Beverages (1.8%) Anheuser-Busch InBev NV (Belgium) 13,222 1,131,032 Cola-Cola Amatil, Ltd. (Australia) 57,077 800,054 Capital markets (1.3%) Deutsche Bank AG (Germany) 18,865 746,590 Macquarie Group, Ltd. (Australia) 22,141 650,062 Chemicals (4.1%) Arkema (France) 9,513 893,624 BASF SE (Germany) 31,315 2,646,039 Lanxess AG (Germany) 11,224 931,783 Commercial banks (10.9%) Australia & New Zealand Banking Group, Ltd. (Australia) 83,416 2,133,699 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 73,223 578,943 Barclays PLC (United Kingdom) 430,840 1,499,719 China Construction Bank Corp. (China) 484,000 334,455 HSBC Holdings, PLC (United Kingdom) 178,640 1,657,622 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 373,200 1,738,839 National Bank of Canada (Canada) (S) 18,959 1,434,798 Sberbank of Russia ADR (Russia) 90,372 1,063,818 UniCredit SpA (Italy) (NON) 157,321 657,616 United Overseas Bank, Ltd. (Singapore) 39,000 622,716 Commercial services and supplies (0.7%) Aggreko PLC (United Kingdom) 19,287 722,274 Computers and peripherals (0.3%) Asustek Computer, Inc. (Taiwan) 31,780 343,399 Construction and engineering (1.1%) Vinci SA (France) 26,718 1,141,874 Construction materials (0.5%) China Shanshui Cement Group, Ltd. (China) 777,000 504,451 Diversified financial services (3.3%) ING Groep NV GDR (Netherlands) (NON) 236,001 1,876,078 ORIX Corp. (Japan) 17,050 1,709,659 Diversified telecommunication services (2.7%) BCE, Inc. (Canada) (S) 28,967 1,274,359 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 19,700 934,797 Ziggo NV (Netherlands) 20,892 709,981 Electric utilities (0.7%) Energias de Portugal (EDP) SA (Portugal) 266,326 734,562 Electrical equipment (1.0%) LS Corp. (South Korea) 3,469 301,121 Mitsubishi Electric Corp. (Japan) 103,000 758,512 Electronic equipment, instruments, and components (0.5%) Hollysys Automation Technologies, Ltd. (China) (NON) (S) 17,200 167,872 Murata Manufacturing Co., Ltd. (Japan) 7,300 388,338 Energy equipment and services (1.1%) Technip SA (France) 10,680 1,191,669 Food and staples retail (1.2%) Lawson, Inc. (Japan) 17,000 1,306,298 Food products (2.5%) Ajinomoto Co., Inc. (Japan) 60,000 939,650 Golden Agri-Resources, Ltd. (Singapore) 704,000 377,021 Kerry Group PLC Class A (Ireland) 26,947 1,378,263 Gas utilities (0.9%) Tokyo Gas Co., Ltd. (Japan) 180,000 991,616 Health-care equipment and supplies (0.4%) Biosensors International Group, Ltd. (Singapore) (NON) 404,000 400,175 Hotels, restaurants, and leisure (1.6%) SJM Holdings, Ltd. (Hong Kong) 225,000 487,262 TUI Travel PLC (United Kingdom) 317,668 1,203,516 Household durables (0.2%) Haier Electronics Group Co., Ltd. (China) (NON) 218,000 252,628 Independent power producers and energy traders (1.1%) Electric Power Development Co., Ltd. (Japan) 46,000 1,205,412 Industrial conglomerates (1.5%) Siemens AG (Germany) 15,875 1,585,307 Insurance (8.2%) ACE, Ltd. 25,765 1,947,834 AIA Group, Ltd. (Hong Kong) 103,200 383,114 Allianz SE (Germany) 22,812 2,716,249 AXA SA (France) 62,160 928,852 Prudential PLC (United Kingdom) 165,898 2,152,666 SCOR SE (France) 29,442 758,535 IT Services (0.8%) Amadeus IT Holding SA Class A (Spain) 34,748 811,267 Machinery (1.3%) Fiat Industrial SpA (Italy) 113,167 1,110,095 Metso Corp. OYJ (Finland) 9,663 347,153 Media (2.7%) Kabel Deutschland Holding AG (Germany) (NON) 23,761 1,697,626 WPP PLC (United Kingdom) 91,370 1,244,071 Metals and mining (2.3%) Fortescue Metals Group, Ltd. (Australia) (S) 136,343 487,189 Newcrest Mining, Ltd. (Australia) 14,557 432,670 Rio Tinto PLC (United Kingdom) 23,931 1,118,686 Xstrata PLC (United Kingdom) 31,170 483,712 Multiline retail (0.7%) PPR SA (France) 5,177 796,791 Multi-utilities (1.4%) Centrica PLC (United Kingdom) 283,875 1,504,639 Office electronics (0.5%) Canon, Inc. (Japan) 16,500 528,046 Oil, gas, and consumable fuels (11.5%) BG Group PLC (United Kingdom) 70,122 1,419,907 Canadian Natural Resources, Ltd. (Canada) 38,900 1,200,119 ENI SpA (Italy) 81,534 1,788,942 Inpex Corp. (Japan) 176 1,042,568 Origin Energy, Ltd. (Australia) 58,871 690,938 Petroleo Brasileiro SA ADR (Brazil) 18,600 426,684 Royal Dutch Shell PLC Class A (United Kingdom) 140,141 4,854,071 Suncor Energy, Inc. (Canada) 29,000 953,982 Pharmaceuticals (9.2%) Astellas Pharma, Inc. (Japan) 26,300 1,335,797 AstraZeneca PLC (United Kingdom) 20,256 967,690 Bayer AG (Germany) 38,490 3,311,754 Sanofi (France) 40,209 3,435,024 Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) 21,300 882,033 Real estate investment trusts (REITs) (1.9%) British Land Company PLC (United Kingdom) (R) 156,701 1,323,679 Dexus Property Group (Australia) 706,632 696,121 Real estate management and development (2.9%) Hongkong Land Holdings, Ltd. (Hong Kong) 109,000 653,636 Hysan Development Co., Ltd. (Hong Kong) 154,000 699,163 Mitsui Fudosan Co., Ltd. (Japan) 71,000 1,420,808 Sun Hung Kai Properties, Ltd. (Hong Kong) 21,000 307,453 Semiconductors and semiconductor equipment (1.4%) Samsung Electronics Co., Ltd. (South Korea) 806 970,369 SK Hynix, Inc. (South Korea) (NON) 28,320 575,142 Software (0.5%) Konami Corp. (Japan) 22,100 502,281 Tobacco (2.3%) Imperial Tobacco Group PLC (United Kingdom) 8,384 310,770 Japan Tobacco, Inc. (Japan) 48,400 1,450,576 Philip Morris International, Inc. 7,500 674,550 Trading companies and distributors (1.8%) Mitsui & Co., Ltd. (Japan) 134,700 1,893,728 Wireless telecommunication services (2.9%) Vodafone Group PLC (United Kingdom) 1,081,983 3,079,391 Total common stocks (cost $96,960,320) SHORT-TERM INVESTMENTS (5.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 4,528,176 $4,528,176 SSgA Prime Money Market Fund 0.14% (P) 718,567 718,567 U.S. Treasury Bills with effective yields ranging from 0.166% to 0.172%, May 30, 2013 (SEGSF) $220,000 219,779 U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 (SEGSF) 315,000 314,964 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.104%, October 18, 2012 300,000 349,986 Total short-term investments (cost $6,081,444) TOTAL INVESTMENTS Total investments (cost $103,041,764) (b) FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $85,874,701) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/17/12 $2,926,023 $2,877,556 $48,467 British Pound Sell 10/17/12 94,623 92,989 (1,634) Canadian Dollar Sell 10/17/12 73,823 73,504 (319) Euro Sell 10/17/12 125,182 122,616 (2,566) Swedish Krona Buy 10/17/12 988,986 965,749 23,237 Swiss Franc Buy 10/17/12 2,028,623 1,994,256 34,367 Barclays Bank PLC Australian Dollar Sell 10/17/12 811,201 797,825 (13,376) British Pound Sell 10/17/12 1,391,410 1,368,131 (23,279) Canadian Dollar Sell 10/17/12 856,288 852,752 (3,536) Euro Sell 10/17/12 1,130,881 1,107,984 (22,897) Hong Kong Dollar Buy 10/17/12 825,945 825,951 (6) Japanese Yen Buy 10/17/12 507,307 505,107 2,200 Norwegian Krone Sell 10/17/12 546,941 539,436 (7,505) Swiss Franc Buy 10/17/12 1,993,420 1,961,230 32,190 Citibank, N.A. British Pound Buy 10/17/12 2,718,715 2,672,705 46,011 Canadian Dollar Sell 10/17/12 1,030,780 1,022,291 (8,489) Danish Krone Buy 10/17/12 278,973 273,838 5,135 Euro Buy 10/17/12 1,130,753 1,107,422 23,331 Singapore Dollar Buy 10/17/12 927,622 922,282 5,340 Swiss Franc Buy 10/17/12 120,713 118,811 1,902 Credit Suisse AG Australian Dollar Sell 10/17/12 1,101,286 1,084,823 (16,463) British Pound Sell 10/17/12 2,168,255 2,140,427 (27,828) Canadian Dollar Sell 10/17/12 370,336 369,064 (1,272) Euro Sell 10/17/12 360,124 352,192 (7,932) Japanese Yen Sell 10/17/12 236,598 235,669 (929) Norwegian Krone Buy 10/17/12 1,153,809 1,138,389 15,420 Swedish Krona Buy 10/17/12 1,052,303 1,028,057 24,246 Swiss Franc Buy 10/17/12 1,034,838 1,018,518 16,320 Deutsche Bank AG Australian Dollar Buy 10/17/12 800,634 787,275 13,359 British Pound Sell 10/17/12 338,770 333,120 (5,650) Canadian Dollar Sell 10/17/12 67,722 67,433 (289) Euro Buy 10/17/12 4,148,750 4,081,581 67,169 Swedish Krona Buy 10/17/12 573,035 559,546 13,489 Swiss Franc Buy 10/17/12 658,127 647,490 10,637 Goldman Sachs International Australian Dollar Buy 10/17/12 488,482 480,921 7,561 British Pound Sell 10/17/12 2,150,332 2,113,794 (36,538) Euro Sell 10/17/12 124,797 122,170 (2,627) Japanese Yen Buy 10/17/12 858,830 855,228 3,602 Norwegian Krone Buy 10/17/12 675,429 675,931 (502) Norwegian Krone Sell 10/17/12 675,429 666,254 (9,175) Swedish Krona Sell 10/17/12 30,738 30,028 (710) HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 985,148 970,004 15,144 British Pound Buy 10/17/12 671,080 659,944 11,136 Euro Buy 10/17/12 412,819 385,373 27,449 Hong Kong Dollar Buy 10/17/12 8,305 8,303 2 Norwegian Krone Sell 10/17/12 626,616 618,742 (7,874) Swiss Franc Buy 10/17/12 445,629 438,326 7,303 JPMorgan Chase Bank, N.A. Australian Dollar Sell 10/17/12 879,371 865,933 (13,438) British Pound Buy 10/17/12 5,285,324 5,196,860 88,464 Canadian Dollar Sell 10/17/12 1,544,797 1,539,132 (5,665) Euro Buy 10/17/12 2,729,204 2,672,234 56,970 Hong Kong Dollar Sell 10/17/12 355,080 354,958 (122) Japanese Yen Sell 10/17/12 485,114 483,021 (2,093) Norwegian Krone Sell 10/17/12 1,238,717 1,231,677 (7,040) Singapore Dollar Sell 10/17/12 270,855 266,442 (4,413) Swedish Krona Buy 10/17/12 28,714 28,062 652 Swiss Franc Buy 10/17/12 2,033,516 2,001,486 32,030 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/17/12 1,178,366 1,159,693 18,673 British Pound Buy 10/17/12 15,986 15,710 276 Canadian Dollar Sell 10/17/12 212,318 211,479 (839) Euro Buy 10/17/12 197,670 193,470 4,200 Japanese Yen Sell 10/17/12 2,521,797 2,509,780 (12,017) Swiss Franc Buy 10/17/12 475,515 467,629 7,886 State Street Bank and Trust Co. Australian Dollar Sell 10/17/12 1,797,593 1,769,715 (27,878) Canadian Dollar Sell 10/17/12 802,599 799,494 (3,105) Euro Sell 10/17/12 4,100,939 4,016,920 (84,019) Israeli Shekel Sell 10/17/12 238,314 231,595 (6,719) Swedish Krona Buy 10/17/12 353,410 345,317 8,093 UBS AG Australian Dollar Buy 10/17/12 875,331 861,849 13,482 British Pound Sell 10/17/12 502,664 494,281 (8,383) Canadian Dollar Sell 10/17/12 809,310 806,244 (3,066) Euro Sell 10/17/12 5,907,727 5,787,211 (120,516) Norwegian Krone Buy 10/17/12 1,881,994 1,856,744 25,250 Swiss Franc Sell 10/17/12 465,731 452,659 (13,072) WestPac Banking Corp. Australian Dollar Buy 10/17/12 1,199,500 1,180,337 19,165 British Pound Sell 10/17/12 1,785,565 1,756,077 (29,488) Canadian Dollar Buy 10/17/12 990,207 986,676 3,531 Euro Sell 10/17/12 1,608,476 1,575,563 (32,913) Japanese Yen Buy 10/17/12 1,692,103 1,685,416 6,687 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $107,955,388. (b) The aggregate identified cost on a tax basis is $342,095,577, resulting in gross unrealized appreciation and depreciation of $15,417,708 and $245,194,084, respectively, or net unrealized depreciation of $229,776,376. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* $1,792,140 $17,302,880 $19,095,020 $1,399 $— * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $4,337,511. The fund received cash collateral of $4,528,176, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $339,903 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 21.9% Japan 19.8 Germany 15.2 France 9.7 Australia 5.5 Canada 4.5 Italy 3.8 United States 3.3 Netherlands 2.4 Hong Kong 2.4 South Korea 1.7 Singapore 1.3 Spain 1.3 Ireland 1.3 China 1.2 Belgium 1.1 Russia 1.0 Israel 0.8 Portugal 0.7 Other 1.1 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $133,500,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $327,549 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $351,789. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $— $10,395,860 $— Consumer staples 674,550 7,693,664 — Energy 2,580,785 10,988,095 — Financials 3,382,632 27,310,092 — Health care 882,033 9,450,440 — Industrials $318,042 $10,291,911 $— Information technology 167,872 4,118,842 — Materials — 7,498,154 — Telecommunication services 1,274,359 4,724,169 — Utilities — 4,436,229 — Total common stocks — Short-term investments 718,567 5,412,905 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts 164,194 Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts 740,376 576,182 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Investors Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Aerospace and defense (3.6%) Embraer SA ADR (Brazil) 15,700 $417,934 General Dynamics Corp. 11,000 727,320 Honeywell International, Inc. 38,500 2,300,375 L-3 Communications Holdings, Inc. 17,600 1,262,096 Northrop Grumman Corp. (S) 14,000 930,020 Precision Castparts Corp. 3,600 588,024 Raytheon Co. (S) 10,800 617,328 United Technologies Corp. 19,410 1,519,609 Air freight and logistics (0.4%) United Parcel Service, Inc. Class B 12,300 880,311 Airlines (0.5%) Southwest Airlines Co. (S) 66,000 578,820 Spirit Airlines, Inc. (NON) 33,222 567,432 Auto components (0.4%) Autoliv, Inc. (Sweden) 8,100 501,957 TRW Automotive Holdings Corp. (NON) 11,396 498,119 Automobiles (0.4%) Ford Motor Co. 95,000 936,700 Beverages (2.1%) Coca-Cola Co. (The) 45,200 1,714,436 Coca-Cola Enterprises, Inc. 51,700 1,616,659 PepsiCo, Inc. 21,620 1,530,047 Biotechnology (0.9%) Amgen, Inc. 17,463 1,472,480 Gilead Sciences, Inc. (NON) 10,300 683,199 Building products (0.5%) Fortune Brands Home & Security, Inc. (NON) 24,135 651,886 Masco Corp. (S) 27,700 416,885 Capital markets (2.5%) Ameriprise Financial, Inc. 13,700 776,653 Apollo Global Management, LLC. Class A 31,400 460,324 Bank of New York Mellon Corp. (The) (S) 34,400 778,128 Goldman Sachs Group, Inc. (The) 15,120 1,718,842 Manning & Napier, Inc. (S) 25,682 313,064 Morgan Stanley 43,000 719,820 State Street Corp. 26,400 1,107,744 Chemicals (2.4%) Celanese Corp. Ser. A 12,100 458,711 CF Industries Holdings, Inc. 3,300 733,392 Dow Chemical Co. (The) 17,601 509,725 Eastman Chemical Co. (S) 6,600 376,266 Huntsman Corp. (S) 34,079 508,799 LyondellBasell Industries NV Class A (Netherlands) 9,500 490,770 Monsanto Co. 5,800 527,916 PPG Industries, Inc. 9,400 1,079,496 Tronox, Ltd. Class A 17,000 385,050 W.R. Grace & Co. (NON) 8,700 513,996 Commercial banks (3.7%) Capital Bank Financial Corp. Class A (NON) 42,601 766,818 First Southern Bancorp, Inc. Class B (F) (NON) 19,890 149,175 National Bank Holdings Corp. Class A (NON) 12,200 237,412 NBH Holdings Co. 144A Class A (F) (NON) 27,300 478,132 PNC Financial Services Group, Inc. 15,000 946,500 Regions Financial Corp. 73,400 529,214 SunTrust Banks, Inc. 18,700 528,649 U.S. Bancorp 40,300 1,382,290 Wells Fargo & Co. 104,758 3,617,294 Commercial services and supplies (0.8%) Tyco International, Ltd. 34,800 1,957,848 Communications equipment (2.2%) Cisco Systems, Inc. 154,241 2,944,461 Qualcomm, Inc. 33,300 2,080,917 Computers and peripherals (6.3%) Apple, Inc. 16,739 11,169,265 EMC Corp. (NON) 67,800 1,848,906 Hewlett-Packard Co. 37,470 639,238 NetApp, Inc. (NON) 12,300 404,424 SanDisk Corp. (NON) 12,539 544,569 Consumer finance (0.9%) Capital One Financial Corp. 16,937 965,578 Discover Financial Services 28,800 1,144,224 Containers and packaging (0.2%) Bemis Co., Inc. (S) 13,200 415,404 Diversified financial services (3.4%) Bank of America Corp. 145,242 1,282,487 Citigroup, Inc. 29,950 979,964 JPMorgan Chase & Co. 129,527 5,243,253 Nasdaq OMX Group, Inc. (The) 19,500 454,253 Diversified telecommunication services (2.3%) AT&T, Inc. 65,320 2,462,564 Iridium Communications, Inc. (NON) (S) 85,388 625,040 Verizon Communications, Inc. 47,190 2,150,448 Electric utilities (0.7%) Edison International (S) 19,250 879,533 Entergy Corp. 10,200 706,860 Electrical equipment (0.3%) Thermon Group Holdings, Inc. (NON) 23,863 596,336 Energy equipment and services (1.3%) Cameron International Corp. (NON) 11,000 616,770 Nabors Industries, Ltd. (NON) (S) 42,500 596,275 Schlumberger, Ltd. 24,384 1,763,695 Food and staples retail (2.8%) Chefs' Warehouse, Inc. (The) (NON) (S) 16,685 273,300 CVS Caremark Corp. (S) 36,280 1,756,678 Kroger Co. (The) (S) 36,700 863,918 Safeway, Inc. (S) 26,700 429,603 Walgreen Co. 29,100 1,060,404 Wal-Mart Stores, Inc. 28,900 2,132,820 Food products (0.4%) Mead Johnson Nutrition Co. 5,300 388,384 Post Holdings, Inc. (NON) 17,882 537,533 Health-care equipment and supplies (2.2%) Baxter International, Inc. 20,400 1,229,304 Becton, Dickinson and Co. (S) 5,700 447,792 Covidien PLC 17,300 1,027,966 Medtronic, Inc. 22,590 974,081 Stryker Corp. (S) 9,800 545,468 Zimmer Holdings, Inc. (S) 13,100 885,822 Health-care providers and services (2.4%) Aetna, Inc. 30,169 1,194,692 AmerisourceBergen Corp. 12,500 483,875 HCA Holdings, Inc. 21,700 721,525 McKesson Corp. 15,780 1,357,553 UnitedHealth Group, Inc. (S) 30,700 1,701,087 Hotels, restaurants, and leisure (1.3%) Ignite Restaurant Group, Inc. (NON) 13,400 186,796 McDonald's Corp. 14,630 1,342,303 Red Robin Gourmet Burgers, Inc. (NON) (S) 11,400 371,184 Wyndham Worldwide Corp. 12,800 671,744 Yum! Brands, Inc. 5,300 351,602 Household durables (0.2%) Garmin, Ltd. (S) 11,000 459,140 Household products (1.9%) Colgate-Palmolive Co. 12,900 1,383,138 Energizer Holdings, Inc. 6,000 447,660 Procter & Gamble Co. (The) 36,850 2,555,916 Independent power producers and energy traders (0.7%) AES Corp. (The) (NON) 65,400 717,438 Calpine Corp. (NON) 38,520 666,396 NRG Energy, Inc. 16,200 346,518 Industrial conglomerates (1.0%) General Electric Co. 102,620 2,330,500 Insurance (3.8%) ACE, Ltd. 20,220 1,528,632 Allstate Corp. (The) (S) 12,700 503,047 American International Group, Inc. (NON) 34,800 1,141,092 Berkshire Hathaway, Inc. Class B (NON) 7,530 664,146 Hartford Financial Services Group, Inc. (The) (S) 32,213 626,221 MetLife, Inc. 44,248 1,524,786 Prudential Financial, Inc. 26,900 1,466,319 Travelers Cos., Inc. (The) 18,490 1,262,127 Internet and catalog retail (0.7%) Amazon.com, Inc. (NON) 2,700 686,664 Priceline.com, Inc. (NON) 1,400 866,222 Internet software and services (2.0%) eBay, Inc. (NON) 22,800 1,103,748 ExactTarget, Inc. (NON) (S) 21,000 508,620 Google, Inc. Class A (NON) 4,004 3,021,018 IT Services (3.8%) Accenture PLC Class A (S) 19,576 1,370,907 Alliance Data Systems Corp. (NON) (S) 4,200 596,190 Computer Sciences Corp. 30,500 982,405 Fidelity National Information Services, Inc. 14,400 449,568 IBM Corp. 17,680 3,667,716 Total Systems Services, Inc. 18,800 445,560 Unisys Corp. (NON) (S) 12,480 259,834 Visa, Inc. Class A (S) 7,000 939,960 Life sciences tools and services (0.4%) Illumina, Inc. (NON) (S) 11,000 530,200 PerkinElmer, Inc. 16,100 474,467 Machinery (1.9%) AGCO Corp. (NON) (S) 9,400 446,312 Caterpillar, Inc. 5,100 438,804 CNH Global NV (Netherlands) (NON) (S) 9,900 383,823 Eaton Corp. (S) 9,100 430,066 Flowserve Corp. 3,200 408,768 Illinois Tool Works, Inc. (S) 8,000 475,760 Ingersoll-Rand PLC 8,300 372,006 Parker Hannifin Corp. (S) 12,600 1,053,108 Timken Co. 9,100 338,156 Media (4.2%) Comcast Corp. Class A 80,470 2,878,412 DISH Network Corp. Class A 27,200 832,592 Gannett Co., Inc. (S) 38,300 679,825 Interpublic Group of Companies, Inc. (The) 50,024 556,267 Omnicom Group, Inc. (S) 11,000 567,160 Time Warner Cable, Inc. (S) 12,100 1,150,226 Time Warner, Inc. (S) 24,800 1,124,184 Walt Disney Co. (The) (S) 35,300 1,845,484 Metals and mining (0.7%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 17,700 700,566 Teck Resources, Ltd. Class B (Canada) (S) 18,800 553,660 Walter Energy, Inc. 12,300 399,258 Multiline retail (1.2%) Macy's, Inc. 32,300 1,215,126 Target Corp. 23,600 1,497,892 Multi-utilities (0.8%) Ameren Corp. 38,272 1,250,346 CenterPoint Energy, Inc. 26,100 555,930 Office electronics (0.2%) Xerox Corp. 66,800 490,312 Oil, gas, and consumable fuels (10.2%) Alpha Natural Resources, Inc. (NON) (S) 70,338 462,121 Apache Corp. 11,600 1,003,052 Chevron Corp. 57,340 6,683,550 ConocoPhillips 16,200 926,316 Devon Energy Corp. 7,800 471,900 Exxon Mobil Corp. 70,463 6,443,841 LRR Energy LP 62,078 1,172,033 Marathon Oil Corp. 33,000 975,810 Noble Energy, Inc. 5,300 491,363 Occidental Petroleum Corp. 14,772 1,271,278 Oiltanking Partners LP (Units) 22,078 843,380 Phillips 66 10,950 507,752 Royal Dutch Shell PLC ADR (United Kingdom) 16,483 1,144,085 Scorpio Tankers, Inc. (Monaco) (NON) 4,202 25,212 Suncor Energy, Inc. (Canada) 15,000 492,750 Valero Energy Corp. 16,700 529,056 Paper and forest products (0.2%) International Paper Co. 11,300 410,416 Personal products (0.4%) Avon Products, Inc. 34,000 542,300 Herbalife, Ltd. (S) 7,100 336,540 Pharmaceuticals (7.0%) Abbott Laboratories 27,210 1,865,518 Allergan, Inc. 5,300 485,374 Eli Lilly & Co. 25,900 1,227,919 Johnson & Johnson (S) 49,630 3,420,003 Merck & Co., Inc. 78,600 3,544,860 Pfizer, Inc. 226,391 5,625,816 Professional services (0.3%) Dun & Bradstreet Corp. (The) 4,300 342,366 Equifax, Inc. 8,200 381,956 Real estate investment trusts (REITs) (0.3%) Terreno Realty Corp. 9,826 155,251 Weyerhaeuser Co. 25,500 666,570 Road and rail (0.7%) Canadian National Railway Co. (Canada) (S) 5,000 441,150 Union Pacific Corp. 9,600 1,139,520 Semiconductors and semiconductor equipment (1.2%) Applied Materials, Inc. 35,000 390,775 Intel Corp. (S) 60,620 1,374,862 NXP Semiconductor NV (Netherlands) (NON) 14,900 372,649 Texas Instruments, Inc. 23,700 652,935 Software (4.5%) CA, Inc. 18,900 486,959 Microsoft Corp. 186,550 5,555,459 Oracle Corp. 117,430 3,697,871 Symantec Corp. (NON) 36,200 651,600 Specialty retail (2.2%) Best Buy Co., Inc. (S) 23,600 405,684 Foot Locker, Inc. (S) 18,100 642,550 Home Depot, Inc. (The) 33,700 2,034,469 Lowe's Cos., Inc. 24,600 743,904 PetSmart, Inc. 5,900 406,982 TJX Cos., Inc. (The) 18,700 837,573 Textiles, apparel, and luxury goods (0.3%) Coach, Inc. 11,600 649,832 Thrifts and mortgage finance (0.1%) Home Loan Servicing Solutions, Ltd. (Cayman Islands) (S) 17,000 276,590 Tobacco (2.4%) Lorillard, Inc. 5,900 687,055 Philip Morris International, Inc. 54,833 4,931,680 Trading companies and distributors (0.2%) Air Lease Corp. (NON) 17,990 366,996 Wireless telecommunication services (0.3%) Sprint Nextel Corp. (NON) 128,700 710,422 Total common stocks (cost $172,084,853) INVESTMENT COMPANIES (0.7%) (a) Shares Value Market Vectors Semiconductor ETF (NON) (S) 24,600 $778,098 SPDR S&P Homebuilders ETF (S) 34,500 856,290 Total investment companies (cost $1,358,622) CONVERTIBLE PREFERRED STOCKS (0.7%) (a) Shares Value Citigroup, Inc. $7.50 cv. pfd. 7,165 $694,217 Iridium Communications, Inc. 144A $7.00 cv. pfd. (NON) 7,204 720,400 Unisys Corp. Ser. A, 6.25% cv. pfd. 2,904 179,141 Total convertible preferred stocks (cost $1,761,735) UNITS (0.1%) (a) Units Value Susser Petroleum Partners LP (NON) 14,200 $340,658 Total units (cost $291,100) PREFERRED STOCKS (—%) (a) Shares Value First Southern Bancorp, Inc. 5.00% cum. pfd. (acquired 12/17/19, cost $34,000) (F) (RES) (NON) 34 $34,000 Total preferred stocks (cost $34,000) SHORT-TERM INVESTMENTS (13.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 30,323,225 $30,323,225 Putnam Money Market Liquidity Fund 0.14% (AFF) 44,652 44,652 Total short-term investments (cost $30,367,877) TOTAL INVESTMENTS Total investments (cost $205,898,187) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $230,926,243. (b) The aggregate identified cost on a tax basis is $209,538,979, resulting in gross unrealized appreciation and depreciation of $56,289,074 and $3,867,706, respectively, or net unrealized appreciation of $52,421,368. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $34,000, or 0.01% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $1,100,961 $11,112,713 $12,169,022 $223 $44,652 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $29,450,986. The fund received cash collateral of $30,323,225, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $646,875 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $24,940,593 $— $— Consumer staples 23,188,071 — — Energy 26,420,239 — — Financials 33,767,292 — 627,307 Health care 29,899,001 — — Industrials 23,361,515 — — Information technology 46,650,728 — — Materials 8,063,425 — — Telecommunication services 5,948,474 — — Utilities 5,123,021 — — Total common stocks — Convertible preferred stocks — 1,593,758 — Investment companies 1,634,388 — — Preferred stocks — — 34,000 Units 340,658 — — Short-term investments 44,652 30,323,225 — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Money Market Fund The fund's portfolio 9/30/12 (Unaudited) REPURCHASE AGREEMENTS (25.9%) (a) Principal amount Value Interest in $293,500,000 joint tri-party repurchase agreement dated 9/25/12 with Citigroup Global Markets, Inc. due 10/2/12 - maturity value of $4,400,214 for an effective yield of 0.25% (collateralized by various mortgage backed securities with coupon rates ranging from 2.858% to 5.68% and due dates ranging from 12/1/23 to 9/15/42, valued at $299,370,000) $4,400,000 $4,400,000 Interest in $283,000,000 joint tri-party repurchase agreement dated 9/28/12 with Citigroup Global Markets, Inc. due 10/1/12 - maturity value of $9,900,206 for an effective yield of 0.25% (collateralized by various mortgage backed securities with coupon rates ranging from 2.717% to 5.50% and due dates ranging from 8/1/23 to 10/1/42, valued at $288,660,000) 9,900,000 9,900,000 Interest in $70,400,000 joint tri-party repurchase agreement dated 9/28/12 with Credit Suisse First Boston due 10/1/12 - maturity value of $2,300,035 for an effective yield of 0.18% (collateralized by various corporate bonds and notes with coupon rates ranging from 2.5365% to 8.75% and due dates ranging from 5/15/13 to 9/1/66, valued at $73,920,560) 2,300,000 2,300,000 Interest in $101,590,000 joint tri-party repurchase agreement dated 9/28/12 with Deutsche Bank Securities, Inc. due 10/1/12 - maturity value of $9,900,206 for an effective yield of 0.25% (collateralized by a U.S. Treasury bond with a coupon rate of 11.25% and a due date of 2/15/15, valued at $103,621,917) 9,900,000 9,900,000 Interest in $243,500,000 joint tri-party term repurchase agreement dated 9/25/12 with Deutsche Bank Securities, Inc. due 10/2/12 - maturity value of $4,390,171 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 3.50% to 4.00% and due dates ranging from 06/01/31 to 08/01/42, valued at $248,455,796) 4,390,000 4,390,000 Interest in $68,700,000 joint tri-party repurchase agreement dated 9/21/12 with JPMorgan Securities, Inc. due 10/22/12 - maturity value of $2,325,601 for an effective yield of 0.30% (collateralized by various corporate bonds and notes with coupon rates ranging from 2.95% to 10.375% and due dates ranging from 2/15/13 to 9/1/42, valued at $72,140,172) 2,325,000 2,325,000 Interest in $308,000,000 joint tri-party repurchase agreement dated 9/28/12 with JPMorgan Securities, Inc. due 10/1/12 - maturity value of $9,900,206 for an effective yield of 0.25% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 4.50% and due dates ranging from 9/1/22 to 9/1/42, valued at $314,165,123) 9,900,000 9,900,000 Interest in $51,000,000 joint tri-party repurchase agreement dated 9/28/12 with JPMorgan Securities, Inc. due 10/1/12 - maturity value of $3,700,056 for an effective yield of 0.18% (collateralized by various corporate bonds and notes with coupon rates ranging from 3.625% to 6.50% and due dates ranging from 9/15/15 to 9/15/20, valued at $53,553,491) 3,700,000 3,700,000 Interest in $450,000,000 joint tri-party repurchase agreement dated 9/28/12 with Royal Bank of Canada due 10/1/12 - maturity value of $9,909,206 for an effective yield of 0.25% (collateralized by various mortgage backed securities with a coupon rate of 3.50% and due dates ranging from 06/01/42 to 08/01/42, valued at $459,009,563) 9,909,000 9,909,000 Total repurchase agreements (cost $56,724,000) COMMERCIAL PAPER (13.9%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.195 11/8/12 $1,900,000 $1,899,607 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.638 1/10/13 1,500,000 1,500,000 COFCO Capital Corp. (Rabobank Nederland NV, NY (LOC)) 0.390 10/4/12 2,150,000 2,149,930 Commonwealth Bank of Australia 144A (Australia) 0.344 12/20/12 2,000,000 2,000,000 Commonwealth Bank of Australia 144A (Australia) 0.180 10/18/12 400,000 399,999 DnB Bank ASA (Norway) 0.351 1/28/13 1,300,000 1,298,496 Export Development Canada (Canada) 0.160 2/14/13 2,225,000 2,223,655 General Electric Capital Corp. 0.240 10/23/12 425,000 424,938 General Electric Capital Corp. 0.220 1/22/13 1,750,000 1,748,792 HSBC USA, Inc. (United Kingdom) 0.340 11/21/12 1,300,000 1,299,374 HSBC USA, Inc. (United Kingdom) 0.310 10/29/12 1,000,000 999,759 Lloyds TSB Bank PLC (United Kingdom) 0.200 10/11/12 1,100,000 1,099,939 Nordea North America, Inc./DE (Sweden) 0.401 12/26/12 1,000,000 999,044 Nordea North America, Inc./DE (Sweden) 0.315 3/12/13 2,300,000 2,296,740 Roche Holdings, Inc. (Switzerland) 0.170 10/9/12 1,000,000 999,962 Standard Chartered Bank/New York 144A 0.775 12/10/12 1,300,000 1,298,989 Standard Chartered Bank/New York 144A 0.640 11/14/12 900,000 899,648 State Street Corp. 0.230 11/9/12 1,400,000 1,399,651 State Street Corp. 0.220 11/15/12 1,000,000 999,725 Toronto-Dominion Holdings (USA), Inc. 144A (Canada) 0.290 2/4/13 800,000 799,188 Toyota Motor Credit Corp. 0.240 11/19/12 2,300,000 2,299,249 Westpac Banking Corp. 144A (Australia) 0.321 2/4/13 1,400,000 1,400,000 Total commercial paper (cost $30,436,685) ASSET-BACKED COMMERCIAL PAPER (13.4%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.200 10/4/12 $1,100,000 $1,099,982 Bryant Park Funding, LLC 144A 0.180 10/9/12 2,225,000 2,224,911 Chariot Funding, LLC 0.250 12/11/12 2,000,000 1,999,014 CHARTA, LLC 0.210 10/15/12 1,100,000 1,099,910 Fairway Finance, LLC 144A (Canada) 0.220 10/2/12 2,100,000 2,099,987 Gotham Funding Corp. (Japan) 0.280 12/10/12 500,000 499,728 Gotham Funding Corp. (Japan) 0.270 12/3/12 2,800,000 2,798,677 Jupiter Securitization Co., LLC 0.210 12/4/12 2,300,000 2,299,141 Liberty Street Funding, LLC (Canada) 0.220 10/25/12 1,800,000 1,799,736 Manhattan Asset Funding Co., LLC (Japan) 0.260 10/16/12 2,500,000 2,499,729 Old Line Funding, LLC 0.200 11/26/12 1,000,000 999,689 Old Line Funding, LLC 144A 0.500 10/29/12 1,260,000 1,259,755 Straight-A Funding, LLC 0.180 10/22/12 2,000,000 1,999,790 Straight-A Funding, LLC 144A, Ser. 1 0.180 12/7/12 3,700,000 3,698,761 Straight-A Funding, LLC 144A, Ser. 1 0.180 10/12/12 850,000 849,953 Thunder Bay Funding, LLC 0.220 10/15/12 900,000 899,923 Working Capital Management Co. (Japan) 0.240 10/10/12 1,100,000 1,099,934 Total asset-backed commercial paper (cost $29,228,620) U.S. GOVERNMENT AGENCY OBLIGATIONS (13.1%) (a) Yield (%) Maturity date Principal amount Value Citigroup Funding, Inc. FDIC guaranteed notes (k) 1.875 10/22/12 $2,220,000 $2,222,189 Citigroup Funding, Inc. FDIC guaranteed sr. notes (k) 2.250 12/10/12 4,175,000 4,191,353 Federal Farm Credit Bank unsec. notes FRN, Ser. 1 0.220 1/14/13 3,500,000 3,500,000 Federal Home Loan Bank unsec. discount notes 0.200 10/31/12 1,450,000 1,449,758 Federal Home Loan Bank unsec. discount notes 0.155 12/31/12 2,700,000 2,698,942 Federal Home Loan Bank unsec. discount notes 0.150 12/5/12 2,600,000 2,599,296 Federal Home Loan Mortgage Corp. unsec. discount notes 0.163 12/17/12 2,200,000 2,199,233 Federal Home Loan Mortgage Corp. unsec. discount notes 0.161 12/24/12 2,700,000 2,699,024 Federal Home Loan Mortgage Corp. unsec. discount notes 0.135 10/15/12 1,200,000 1,199,937 Federal National Mortgage Association unsec. discount notes 0.160 12/12/12 1,150,000 1,149,632 Federal National Mortgage Association unsec. discount notes 0.140 11/28/12 2,000,000 1,999,549 Federal National Mortgage Association unsec. discount notes 0.140 10/15/12 1,150,000 1,149,937 Federal National Mortgage Association unsec. discount notes, Ser. BB 0.170 12/20/12 450,000 449,830 General Electric Capital Corp. FDIC guaranteed sr. notes (k) 2.125 12/21/12 1,225,000 1,230,250 Total U.S. government agency obligations (cost $28,738,930) MUNICIPAL BONDS AND NOTES (9.1%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value California (0.9%) Board of Trustees of the Leland Stanford Junior University Commercial Paper 0.170 12/14/12 P-1 $2,000,000 $1,999,301 Connecticut (0.7%) Yale University Commercial Paper 0.150 11/15/12 P-1 1,500,000 1,499,719 Disctrict of Columbia (0.3%) American University Commercial Paper, Ser. A 0.350 12/12/12 A-1 600,000 599,580 Illinois (0.4%) Illinois State Educational Facilities Authority VRDN (Lake Forest Open Lands) (Northern Trust Co. (LOC)) (M) 0.180 8/1/33 VMIG1 1,000,000 1,000,000 Indiana (0.4%) Saint Joseph County Commercial Paper (University of Notre Dame Du Lac) 0.180 12/4/12 P-1 1,000,000 999,680 Kentucky (1.0%) Kentucky Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C (M) 0.180 5/1/34 VMIG1 2,100,000 2,100,000 Maryland (1.5%) Johns Hopkins University Commercial Paper, Ser. A 0.180 12/18/12 P-1 1,750,000 1,750,000 Johns Hopkins University Commercial Paper, Ser. A 0.180 11/14/12 P-1 750,000 750,000 Johns Hopkins University Commercial Paper, Ser. C 0.180 10/18/12 P-1 750,000 750,000 Michigan (1.1%) Trinity Health Corporation Commercial Paper 0.170 10/3/12 P-1 2,300,000 2,299,978 North Carolina (1.5%) Duke University Commercial Paper, Ser. B-98 0.180 12/17/12 P-1 2,900,000 2,898,884 Wake County, VRDN, Ser. B (M) 0.170 3/1/24 500,000 500,000 Texas (0.8%) Harris County, Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 (M) 0.190 10/1/29 VMIG1 470,000 470,000 Texas Public Finance Authority Commercial Paper, Ser. 2008 0.180 11/6/12 P-1 1,200,000 1,200,000 Wisconsin (0.5%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank NA (LOC)) (M) 0.180 8/15/33 VMIG1 1,140,000 1,140,000 Total municipal bonds and notes (cost $19,957,142) U.S. TREASURY OBLIGATIONS (9.1%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.139 4/4/13 $5,800,000 $5,795,827 U.S. Treasury Notes (k) 3.500 5/31/13 2,000,000 2,044,002 U.S. Treasury Notes (k) 1.375 10/15/12 4,000,000 4,001,853 U.S. Treasury Notes (k) 0.625 4/30/13 2,550,000 2,556,938 U.S. Treasury Notes (k) 0.625 1/31/13 2,500,000 2,503,551 U.S. Treasury Notes (k) 0.500 11/30/12 3,000,000 3,001,682 Total U.S. treasury obligations (cost $19,903,853) CORPORATE BONDS AND NOTES (7.9%) (a) Interest rate (%) Maturity date Principal amount Value Commonwealth Bank of Australia 144A sr. unsec. notes FRN (Australia) 0.931 3/19/13 $1,200,000 $1,202,586 HSBC Bank PLC 144A sr. unsec. unsub. notes FRN (United Kingdom) 0.855 1/18/13 1,000,000 1,000,775 JPMorgan Chase & Co. sr. unsec. unsub. notes FRN, MTN 1.077 2/26/13 1,000,000 1,002,667 National Australia Bank, Ltd. 144A sr. unsec. notes FRN (Australia) 0.940 1/8/13 1,000,000 1,001,092 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 0.701 5/15/14 3,925,000 3,925,033 Svenska Handelsbanken/New York, NY 144A unsec. notes FRN (Sweden) 0.448 1/7/13 3,500,000 3,500,000 Wells Fargo & Co. sr. unsec. unsub. notes 5.250 10/23/12 3,600,000 3,610,567 Westpac Banking Corp. 144A sr. unsec. FRN notes (Australia) 1.010 4/8/13 2,000,000 2,005,343 Total corporate bonds and notes (cost $17,248,063) CERTIFICATES OF DEPOSIT (6.4%) (a) Interest rate (%) Maturity date Principal amount Value Bank of America, NA, Ser. GLOB 0.350 10/1/12 $1,180,000 $1,180,000 Bank of Montreal/Chicago, IL FRN (Canada) 0.439 6/21/13 1,350,000 1,350,000 Bank of Nova Scotia/Houston FRN 0.739 9/17/13 1,500,000 1,504,635 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.598 12/11/12 2,930,000 2,932,378 DnB Bank ASA/New York FRN (Norway) 0.448 12/7/12 2,000,000 2,000,000 National Australia Bank, Ltd./New York FRN (Australia) 0.558 10/12/12 1,200,000 1,200,044 National Australia Bank, Ltd./New York FRN (Australia) 0.532 4/24/13 1,200,000 1,200,000 Toronto-Dominion Bank/NY FRN (Canada) 0.475 10/19/12 2,600,000 2,600,043 Total certificates of deposit (cost $13,967,100) TIME DEPOSITS (0.9%) (a) Interest rate (%) Maturity date Principal amount Value U.S. Bank NA/Cayman Islands 0.180 10/1/12 $2,000,000 $2,000,000 Total time deposits (cost $2,000,000) SHORT-TERM INVESTMENT FUND (—%) (a) Shares Value Putnam Money Market Liquidity Fund 0.14% (AFF) 309 $309 Total short-term investment fund (cost $309) TOTAL INVESTMENTS Total investments (cost $218,204,702) (b) Key to holding's abbreviations FDIC guaranteed Federal Deposit Insurance Corp. Guaranteed FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $218,632,653. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* $9,600,000 $655 $9,600,346 $439 $309 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (k) The rates shown are the current interest rates at the close of the reporting period. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 74.8% Canada 8.1 Australia 6.3 Japan 3.2 Sweden 3.1 United Kingdom 2.0 Norway 1.5 Switzerland 1.0 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $29,228,620 $— Certificates of deposit — 13,967,100 — Commercial paper — 30,436,685 — Corporate bonds and notes — 17,248,063 — Municipal bonds and notes — 19,957,142 — Repurchase agreements — 56,724,000 — Time deposits — 2,000,000 — U.S. Government Agency Obligations — 28,738,930 — U.S. Treasury Obligations — 19,903,853 — Short-term investment fund 309 — — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Multi-Cap Growth Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Aerospace and defense (4.0%) Embraer SA ADR (Brazil) 128,600 $3,423,332 Esterline Technologies Corp. (NON) 33,900 1,903,146 Honeywell International, Inc. 143,900 8,598,025 Precision Castparts Corp. 50,212 8,201,628 United Technologies Corp. 52,400 4,102,396 Air freight and logistics (1.0%) FedEx Corp. 75,600 6,397,272 Airlines (0.2%) Delta Air Lines, Inc. (NON) 148,900 1,363,924 Auto components (1.5%) Allison Transmission Holdings, Inc. (S) 111,710 2,247,605 American Axle & Manufacturing Holdings, Inc. (NON) 312,109 3,517,468 Johnson Controls, Inc. 146,400 4,011,360 Beverages (1.9%) Beam, Inc. 45,314 2,607,368 Coca-Cola Enterprises, Inc. 238,300 7,451,641 PepsiCo, Inc. 36,300 2,568,951 Biotechnology (1.4%) Affymax, Inc. (NON) (S) 163,789 3,449,396 BioMarin Pharmaceuticals, Inc. (NON) (S) 52,300 2,106,121 Cubist Pharmaceuticals, Inc. (NON) 67,504 3,218,591 Dendreon Corp. (NON) (S) 73,136 353,247 Building products (0.2%) Owens Corning, Inc. (NON) 49,400 1,652,924 Capital markets (2.6%) Apollo Global Management, LLC Class A 124,527 1,825,566 Charles Schwab Corp. (The) (S) 365,200 4,670,908 Invesco, Ltd. 240,900 6,020,091 Raymond James Financial, Inc. 35,962 1,318,007 State Street Corp. 78,400 3,289,664 Chemicals (3.9%) Albemarle Corp. 48,300 2,544,444 Celanese Corp. Ser. A 194,967 7,391,199 FMC Corp. (S) 64,700 3,583,086 GSE Holding, Inc. (NON) 185,587 1,456,858 LyondellBasell Industries NV Class A (Netherlands) 63,041 3,256,698 Monsanto Co. 61,600 5,606,832 Tronox, Ltd. Class A 90,500 2,049,825 Commercial services and supplies (0.8%) Tyco International, Ltd. 93,500 5,260,310 Communications equipment (3.4%) Cisco Systems, Inc. 138,819 2,650,055 F5 Networks, Inc. (NON) (S) 26,700 2,795,490 Polycom, Inc. (NON) 294,718 2,908,867 Qualcomm, Inc. 224,117 14,005,071 Computers and peripherals (11.1%) Apple, Inc. 80,696 53,845,213 EMC Corp. (NON) 347,000 9,462,690 NetApp, Inc. (NON) 93,300 3,067,704 SanDisk Corp. (NON) 165,062 7,168,643 Consumer finance (0.7%) Capital One Financial Corp. 82,227 4,687,761 Distributors (0.5%) LKQ Corp. (NON) (S) 167,714 3,102,709 Diversified financial services (1.2%) Bank of America Corp. 321,500 2,838,845 Citigroup, Inc. 140,200 4,587,344 Moody's Corp. 19,604 865,909 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) (S) 213,772 1,564,811 Electrical equipment (0.9%) AMETEK, Inc. 82,850 2,937,033 GrafTech International, Ltd. (NON) (S) 118,815 1,068,147 Thermon Group Holdings, Inc. (NON) 74,517 1,862,180 Electronic equipment, instruments, and components (0.4%) TE Connectivity, Ltd. 77,800 2,645,978 Energy equipment and services (4.9%) Cameron International Corp. (NON) 136,400 7,647,948 Dresser-Rand Group, Inc. (NON) 24,800 1,366,728 Halliburton Co. 93,700 3,156,753 National Oilwell Varco, Inc. 76,500 6,128,415 Oil States International, Inc. (NON) 90,134 7,162,048 Schlumberger, Ltd. 97,000 7,016,010 Food and staples retail (0.7%) Walgreen Co. 124,100 4,522,204 Food products (1.1%) Hershey Co. (The) 47,400 3,360,186 Hillshire Brands Co. 34,600 926,588 Mead Johnson Nutrition Co. 45,700 3,348,896 Health-care equipment and supplies (4.2%) Baxter International, Inc. 177,276 10,682,652 Covidien PLC 154,900 9,204,158 St. Jude Medical, Inc. 69,850 2,942,781 Zimmer Holdings, Inc. 77,200 5,220,264 Health-care providers and services (3.8%) Aetna, Inc. 131,800 5,219,280 Catamaran Corp. (Canada) (NON) 44,526 4,362,212 CIGNA Corp. 80,552 3,799,638 Express Scripts Holding Co. (NON) 107,700 6,749,559 HealthSouth Corp. (NON) (S) 159,720 3,842,863 PSS World Medical, Inc. (NON) (S) 62,400 1,421,472 Hotels, restaurants, and leisure (3.2%) Las Vegas Sands Corp. 104,192 4,831,383 McDonald's Corp. 51,000 4,679,250 Penn National Gaming, Inc. (NON) 67,769 2,920,844 Starbucks Corp. 110,900 5,628,175 Wyndham Worldwide Corp. 58,533 3,071,812 Household products (1.2%) Colgate-Palmolive Co. 49,600 5,318,112 Procter & Gamble Co. (The) 41,300 2,864,568 Independent power producers and energy traders (0.6%) Calpine Corp. (NON) 248,400 4,297,320 Insurance (1.1%) Aon PLC 95,300 4,983,237 Fidelity National Financial, Inc. Class A 120,500 2,577,495 Internet and catalog retail (3.3%) Amazon.com, Inc. (NON) 30,100 7,655,032 HomeAway, Inc. (NON) (S) 80,900 1,897,105 HSN, Inc. 58,500 2,869,425 Priceline.com, Inc. (NON) 15,185 9,395,415 Internet software and services (3.0%) eBay, Inc. (NON) 152,600 7,387,366 Google, Inc. Class A (NON) 16,776 12,657,492 IT Services (2.5%) Cognizant Technology Solutions Corp. (NON) 43,400 3,034,528 Computer Sciences Corp. 42,100 1,356,041 Total Systems Services, Inc. 173,000 4,100,100 Visa, Inc. Class A (S) 59,300 7,962,804 Life sciences tools and services (1.6%) Agilent Technologies, Inc. 80,800 3,106,760 Bruker Corp. (NON) (S) 212,883 2,786,638 Thermo Fisher Scientific, Inc. 82,900 4,877,007 Machinery (2.5%) Cummins, Inc. 47,700 4,398,417 Eaton Corp. (S) 137,266 6,487,191 Edwards Group, Ltd. ADR (United Kingdom) (NON) 215,952 1,427,443 Timken Co. 111,000 4,124,760 Marine (0.1%) Kirby Corp. (NON) 6,662 368,275 Media (2.8%) Comcast Corp. Class A 147,700 5,283,229 Interpublic Group of Companies, Inc. (The) 398,000 4,425,760 Time Warner, Inc. 189,200 8,576,436 Metals and mining (1.4%) Barrick Gold Corp. (Canada) 72,600 3,031,776 Carpenter Technology Corp. 65,100 3,406,032 Rio Tinto PLC (United Kingdom) 40,134 1,876,117 Walter Energy, Inc. 32,175 1,044,401 Multiline retail (1.8%) Dollar General Corp. (NON) 128,365 6,615,932 Nordstrom, Inc. 96,652 5,333,257 Oil, gas, and consumable fuels (3.7%) Anadarko Petroleum Corp. 101,279 7,081,428 Cabot Oil & Gas Corp. 93,200 4,184,680 Cobalt International Energy, Inc. (NON) 45,700 1,017,739 Linn Energy, LLC (Units) 66,883 2,758,255 Noble Energy, Inc. 78,200 7,249,922 Suncor Energy, Inc. (Canada) 62,700 2,062,576 Personal products (0.2%) Avon Products, Inc. 94,100 1,500,895 Pharmaceuticals (2.7%) Auxilium Pharmaceuticals, Inc. (NON) 14,855 363,353 Eli Lilly & Co. 102,700 4,869,007 Jazz Pharmaceuticals PLC (NON) 15,600 889,356 Medicines Co. (The) (NON) 91,200 2,353,872 Shire PLC ADR (United Kingdom) 47,900 4,248,730 Watson Pharmaceuticals, Inc. (NON) 63,900 5,441,724 Professional services (1.1%) Nielsen Holdings NV (NON) 133,400 3,999,332 Verisk Analytics, Inc. Class A (NON) 74,400 3,542,184 Real estate investment trusts (REITs) (0.7%) American Campus Communities, Inc. (R) 52,400 2,299,312 American Tower Corp. Class A (R) 28,623 2,043,396 Real estate management and development (0.5%) CBRE Group, Inc. Class A (NON) 188,100 3,462,921 Road and rail (0.4%) Hertz Global Holdings, Inc. (NON) (S) 184,900 2,538,677 Semiconductors and semiconductor equipment (2.8%) Avago Technologies, Ltd. (Singapore) 156,305 5,449,574 Broadcom Corp. Class A (NON) 75,500 2,610,790 Cymer, Inc. (NON) 8,778 448,205 First Solar, Inc. (NON) (S) 95,750 2,120,384 Texas Instruments, Inc. 168,200 4,633,910 Xilinx, Inc. (S) 105,700 3,531,437 Software (5.9%) Check Point Software Technologies, Ltd. (Israel) (NON) 63,300 3,048,528 Informatica Corp. (NON) (S) 17,900 623,099 Microsoft Corp. 261,667 7,792,443 Oracle Corp. 292,250 9,202,953 Salesforce.com, Inc. (NON) (S) 47,804 7,299,193 SS&C Technologies Holdings, Inc. (NON) 119,229 3,005,763 Synchronoss Technologies, Inc. (NON) (S) 22,759 521,181 Synopsys, Inc. (NON) 142,100 4,692,142 VMware, Inc. Class A (NON) (S) 32,150 3,110,191 Specialty retail (2.3%) AutoZone, Inc. (NON) 8,300 3,068,261 Bed Bath & Beyond, Inc. (NON) 70,098 4,416,174 Dick's Sporting Goods, Inc. (S) 59,600 3,090,260 TJX Cos., Inc. (The) 109,104 4,886,768 Textiles, apparel, and luxury goods (0.5%) Coach, Inc. 65,100 3,646,902 Tobacco (2.0%) Lorillard, Inc. 32,600 3,796,270 Philip Morris International, Inc. 105,640 9,501,262 Trading companies and distributors (0.4%) WESCO International, Inc. (NON) (S) 40,902 2,339,591 Total common stocks (cost $546,916,386) CONVERTIBLE PREFERRED STOCKS (0.5%) (a) Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. (NON) 7,361 $736,100 Nielsen Holdings NV $3.125 cv. pfd. 18,859 1,057,873 United Technologies Corp. $3.75 cv. pfd. (NON) 24,400 1,368,840 Total convertible preferred stocks (cost $3,079,786) WARRANTS (-%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 359,195 $132,902 Total warrants (cost $362,787) SHORT-TERM INVESTMENTS (7.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 46,744,740 $46,744,740 Putnam Money Market Liquidity Fund 0.14% (AFF) 3,501,910 3,501,910 U.S. Treasury Bills with effective yields ranging from 0.162% to 0.193%, March 7, 2013 $143,000 142,919 U.S. Treasury Bills with effective yields ranging from 0.158% to 0.167%, July 25, 2013 410,000 409,477 U.S. Treasury Bills with effective yields ranging from 0.139% to 0.159%, February 7, 2013 160,000 159,941 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.112%, January 10, 2013 66,000 65,985 U.S. Treasury Bills with an effective yield of 0.084%, October 18, 2012 14,000 13,999 Total short-term investments (cost $51,038,884) TOTAL INVESTMENTS Total investments (cost $601,397,843) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $664,027,827. (b) The aggregate identified cost on a tax basis is $602,497,638, resulting in gross unrealized appreciation and depreciation of $128,745,788 and $19,916,177, respectively, or net unrealized appreciation of $108,829,611. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $9,887,200 $108,092,448 $114,477,738 $7,748 $3,501,910 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $44,168,417. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $46,744,740, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $465,750 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $105,170,562 $— $— Consumer staples 47,766,941 — — Energy 56,832,502 — — Financials 45,470,456 — — Health care 91,508,681 — — Industrials 75,996,187 — — Information technology 193,137,835 — — Materials 33,371,151 1,876,117 — Telecommunication services 1,564,811 — — Utilities 4,297,320 — — Total common stocks — Convertible preferred stocks $1,368,840 $1,793,973 $— Warrants 132,902 — — Short-term investments 3,501,910 47,537,061 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $132,902 $— Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Multi-Cap Value Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Aerospace and defense (3.5%) Esterline Technologies Corp. (NON) 2,300 $129,122 L-3 Communications Holdings, Inc. 6,630 475,437 Northrop Grumman Corp. (S) 8,960 595,213 Auto components (0.8%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 11,560 130,281 Tenneco, Inc. (NON) 5,360 150,080 Beverages (2.6%) Coca-Cola Enterprises, Inc. 27,830 870,244 Capital markets (4.1%) Ameriprise Financial, Inc. 7,008 397,284 Charles Schwab Corp. (The) (S) 20,780 265,776 E*Trade Financial Corp. (NON) 10,762 94,813 Fortress Investment Group, LLC Class A 36,948 163,310 Invesco, Ltd. 11,590 289,634 Raymond James Financial, Inc. (S) 4,782 175,260 Chemicals (2.8%) Celanese Corp. Ser. A 8,660 328,301 Georgia Gulf Corp. 2,020 73,164 LyondellBasell Industries NV Class A (Netherlands) 8,720 450,475 Tronox, Ltd. Class A (S) 5,250 118,913 Commercial banks (5.4%) Bancorp, Inc. (The) (NON) 33,330 342,299 Fifth Third Bancorp 11,980 185,810 First Horizon National Corp. (S) 52,260 503,264 SunTrust Banks, Inc. 7,160 202,413 UMB Financial Corp. (S) 3,260 158,697 Wells Fargo & Co. 12,973 447,958 Commercial services and supplies (4.1%) ACCO Brands Corp. (NON) (S) 44,290 287,442 Healthcare Services Group, Inc. (S) 13,907 318,053 Tyco International, Ltd. 14,050 790,453 Communications equipment (1.0%) Polycom, Inc. (NON) 20,420 201,545 Tellabs, Inc. 41,510 146,945 Computers and peripherals (0.9%) Electronics for Imaging, Inc. (NON) 10,300 171,083 NetApp, Inc. (NON) 3,768 123,892 Consumer finance (0.6%) Discover Financial Services 5,430 215,734 Containers and packaging (5.1%) Sealed Air Corp. 31,200 482,352 Silgan Holdings, Inc. 29,170 1,269,187 Diversified financial services (2.6%) Bank of America Corp. 31,470 277,880 Citigroup, Inc. 8,640 282,701 JPMorgan Chase & Co. 8,210 332,341 Electric utilities (2.6%) American Electric Power Co., Inc. 5,400 237,276 Great Plains Energy, Inc. 21,490 478,367 XCEL Energy, Inc. 6,370 176,513 Electrical equipment (1.6%) AMETEK, Inc. 15,822 560,890 Energy equipment and services (5.3%) Cameron International Corp. (NON) 7,490 419,964 Ensco PLC Class A (United Kingdom) (S) 5,460 297,898 Halliburton Co. 9,400 316,686 Key Energy Services, Inc. (NON) 11,920 83,440 National Oilwell Varco, Inc. 4,730 378,920 Oil States International, Inc. (NON) 3,840 305,126 Food products (0.6%) Mead Johnson Nutrition Co. 2,900 212,512 Health-care equipment and supplies (7.6%) Alere, Inc. (NON) 24,590 479,259 CareFusion Corp. (NON) 6,140 174,315 Covidien PLC 15,196 902,946 Merit Medical Systems, Inc. (NON) (S) 32,892 491,078 St. Jude Medical, Inc. (S) 13,330 561,593 Health-care providers and services (4.0%) Aetna, Inc. 7,990 316,404 CIGNA Corp. 4,970 234,435 Mednax, Inc. (NON) 8,560 637,292 WellCare Health Plans, Inc. (NON) 3,100 175,305 Hotels, restaurants, and leisure (1.1%) McDonald's Corp. 3,970 364,248 Household durables (2.5%) Garmin, Ltd. (S) 4,870 203,274 Newell Rubbermaid, Inc. 20,826 397,568 NVR, Inc. (NON) 190 160,455 Skullcandy, Inc. (NON) (S) 6,690 91,988 Household products (0.7%) Church & Dwight Co., Inc. (S) 4,558 246,086 Insurance (7.6%) Brown & Brown, Inc. 9,320 242,972 Chubb Corp. (The) 3,380 257,826 Employers Holdings, Inc. (S) 13,240 242,689 Fidelity National Financial, Inc. Class A 6,960 148,870 Hartford Financial Services Group, Inc. (The) (S) 15,616 303,575 Marsh & McLennan Cos., Inc. 10,930 370,855 Validus Holdings, Ltd. 9,830 333,335 XL Group PLC 29,190 701,436 IT Services (1.2%) Computer Sciences Corp. 7,280 234,489 Total Systems Services, Inc. 7,854 186,140 Leisure equipment and products (0.9%) Mattel, Inc. (S) 8,520 302,290 Machinery (6.6%) Eaton Corp. (S) 5,770 272,690 Gardner Denver, Inc. (S) 6,390 386,020 Joy Global, Inc. 4,010 224,801 Snap-On, Inc. 12,740 915,624 Stanley Black & Decker, Inc. 4,200 320,250 Wabtec Corp. 1,720 138,099 Media (2.4%) Regal Entertainment Group Class A (S) 26,550 373,559 Time Warner, Inc. 10,020 454,207 Metals and mining (0.6%) Steel Dynamics, Inc. 17,460 196,076 Multiline retail (0.7%) Macy's, Inc. 5,970 224,591 Multi-utilities (1.9%) Ameren Corp. 9,550 311,999 DTE Energy Co. 5,730 343,456 Office electronics (1.4%) Xerox Corp. (S) 61,630 452,364 Oil, gas, and consumable fuels (4.8%) EXCO Resources, Inc. 19,200 153,792 Marathon Oil Corp. 21,500 635,755 Pioneer Natural Resources Co. 3,059 319,360 Southwestern Energy Co. (NON) 7,920 275,458 Swift Energy Co. (NON) (S) 11,420 238,450 Personal products (1.6%) Avon Products, Inc. (S) 20,380 325,061 Prestige Brands Holdings, Inc. (NON) 13,490 228,790 Pharmaceuticals (3.7%) Pfizer, Inc. 19,490 484,327 ViroPharma, Inc. (NON) (S) 14,898 450,218 Watson Pharmaceuticals, Inc. (NON) 3,750 319,350 Software (1.1%) Synopsys, Inc. (NON) 10,980 362,560 Specialty retail (4.2%) Abercrombie & Fitch Co. Class A (S) 2,765 93,789 Bed Bath & Beyond, Inc. (NON) (S) 2,300 144,900 Best Buy Co., Inc. (S) 25,540 439,033 GameStop Corp. Class A (S) 21,960 461,160 TJX Cos., Inc. (The) 6,760 302,780 Total common stocks (cost $28,699,010) SHORT-TERM INVESTMENTS (21.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 6,606,460 $6,606,460 Putnam Money Market Liquidity Fund 0.14% (AFF) 607,962 607,962 Total short-term investments (cost $7,214,422) TOTAL INVESTMENTS Total investments (cost $35,913,432) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $34,155,617. (b) The aggregate identified cost on a tax basis is $36,565,335, resulting in gross unrealized appreciation and depreciation of $5,222,040 and $1,048,763, respectively, or net unrealized appreciation of $4,173,277. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* $682,787 $7,732,854 $7,807,679 $642 $607,962 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,404,237. The fund received cash collateral of $6,606,460, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,294,203 $— $— Consumer staples 1,882,693 — — Energy 3,424,849 — — Financials 6,936,732 — — Health care 5,226,522 — — Industrials 5,414,094 — — Information technology 1,879,018 — — Materials 2,918,468 — — Utilities 1,547,611 — — Total common stocks — — Short-term investments 607,962 6,606,460 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Research Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (4.0%) Embraer SA ADR (Brazil) 1,782 $47,437 Esterline Technologies Corp. (NON) 893 50,133 General Dynamics Corp. 1,400 92,568 Honeywell International, Inc. 12,388 740,183 L-3 Communications Holdings, Inc. 7,066 506,703 Northrop Grumman Corp. (S) 4,091 271,765 Precision Castparts Corp. 706 115,318 Raytheon Co. (S) 1,400 80,024 United Technologies Corp. 4,353 340,796 Air freight and logistics (0.8%) FedEx Corp. 2,592 219,335 United Parcel Service, Inc. Class B 3,158 226,018 Auto components (0.3%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 5,086 57,319 BorgWarner, Inc. (NON) (S) 373 25,778 Johnson Controls, Inc. 2,891 79,213 Automobiles (0.4%) Ford Motor Co. 17,751 175,025 General Motors Co. (NON) 900 20,475 Tesla Motors, Inc. (NON) (S) 1,747 51,152 Beverages (1.2%) Beam, Inc. 1,598 91,949 Coca-Cola Co. (The) 1,986 75,329 Coca-Cola Enterprises, Inc. 12,658 395,816 PepsiCo, Inc. 1,631 115,426 Biotechnology (1.2%) Affymax, Inc. (NON) (S) 6,400 134,784 Amgen, Inc. 2,586 218,052 Celgene Corp. (NON) 958 73,191 Dendreon Corp. (NON) (S) 6,935 33,496 Gilead Sciences, Inc. (NON) (S) 1,700 112,761 United Therapeutics Corp. (NON) (S) 1,800 100,584 Building products (0.4%) Fortune Brands Home & Security, Inc. (NON) 4,174 112,740 Owens Corning, Inc. (NON) (S) 3,300 110,418 Capital markets (1.2%) Ameriprise Financial, Inc. 1,269 71,940 BlackRock, Inc. 232 41,366 Blackstone Group LP (The) 2,002 28,589 Charles Schwab Corp. (The) (S) 7,766 99,327 Franklin Resources, Inc. 710 88,800 Invesco, Ltd. 3,678 91,913 KKR & Co. LP 2,149 32,471 State Street Corp. (S) 4,812 201,912 Chemicals (2.2%) Albemarle Corp. (S) 1,000 52,680 Celanese Corp. Ser. A 2,664 100,992 CF Industries Holdings, Inc. (S) 292 64,894 Dow Chemical Co. (The) 5,724 165,767 E.I. du Pont de Nemours & Co. 1,008 50,672 Eastman Chemical Co. (S) 1,700 96,917 FMC Corp. (S) 597 33,062 LyondellBasell Industries NV Class A (Netherlands) 3,100 160,146 Monsanto Co. 3,211 292,265 Mosaic Co. (The) 1,400 80,654 Tronox, Ltd. Class A (S) 5,765 130,577 Commercial banks (2.4%) BB&T Corp. 3,015 99,977 Comerica, Inc. 778 24,157 Fifth Third Bancorp 3,887 60,287 First Horizon National Corp. (S) 1,059 10,198 PNC Financial Services Group, Inc. 2,250 141,975 Regions Financial Corp. 6,013 43,354 SunTrust Banks, Inc. 2,267 64,088 Wells Fargo & Co. 24,945 861,351 Zions Bancorp. 798 16,483 Commercial services and supplies (1.4%) Iron Mountain, Inc. 450 15,350 Republic Services, Inc. 4,172 114,772 Tyco International, Ltd. 4,023 226,334 Tyco International, Ltd. (NON) 14,800 405,520 Communications equipment (1.8%) Cisco Systems, Inc. 22,131 422,481 F5 Networks, Inc. (NON) 300 31,410 JDS Uniphase Corp. (NON) 2,260 27,990 Qualcomm, Inc. 7,850 490,547 Computers and peripherals (6.7%) Apple, Inc. 4,003 2,671,038 EMC Corp. (NON) 17,300 471,771 Hewlett-Packard Co. (S) 10,310 175,889 NetApp, Inc. (NON) 2,400 78,912 SanDisk Corp. (NON) 7,253 314,998 Construction and engineering (0.2%) Fluor Corp. 1,758 98,940 Consumer finance (1.3%) American Express Co. 722 41,053 Capital One Financial Corp. 6,354 362,242 Discover Financial Services 7,200 286,056 SLM Corp. 2,000 31,440 Containers and packaging (—%) Sealed Air Corp. 819 12,662 Distributors (—%) Genuine Parts Co. 300 18,309 Diversified financial services (4.2%) Bank of America Corp. 32,867 290,216 Citigroup, Inc. 21,950 718,204 CME Group, Inc. 946 54,206 IntercontinentalExchange, Inc. (NON) 174 23,213 JPMorgan Chase & Co. 23,961 969,941 Moody's Corp. (S) 4,000 176,680 Nasdaq OMX Group, Inc. (The) 1,445 33,661 NYSE Euronext 1,925 47,451 Diversified telecommunication services (2.4%) AT&T, Inc. 16,900 637,130 Verizon Communications, Inc. (S) 15,264 695,580 Electric utilities (2.0%) American Electric Power Co., Inc. 4,100 180,154 Duke Energy Corp. 2,795 181,116 Edison International (S) 3,274 149,589 Exelon Corp. 1,200 42,696 NextEra Energy, Inc. 3,700 260,221 Southern Co. (The) 3,400 156,706 XCEL Energy, Inc. 4,200 116,382 Electronic equipment, instruments, and components (0.2%) TE Connectivity, Ltd. (S) 3,500 119,035 Energy equipment and services (2.6%) Baker Hughes, Inc. 1,700 76,891 Cameron International Corp. (NON) 2,520 141,296 Halliburton Co. 9,900 333,531 Nabors Industries, Ltd. (NON) 9,100 127,673 National Oilwell Varco, Inc. (S) 2,400 192,264 Schlumberger, Ltd. 7,330 530,179 Seadrill, Ltd. (Norway) (S) 800 31,376 Food and staples retail (1.9%) Costco Wholesale Corp. 1,170 117,146 CVS Caremark Corp. (S) 4,786 231,738 Kroger Co. (The) 3,000 70,620 Walgreen Co. (S) 4,705 171,450 Wal-Mart Stores, Inc. 5,919 436,822 Food products (1.6%) Archer Daniels-Midland Co. 1,949 52,974 Bunge, Ltd. 200 13,410 Dean Foods Co. (NON) 2,152 35,185 General Mills, Inc. (S) 2,500 99,625 Hershey Co. (The) 1,232 87,336 Hillshire Brands Co. 1,095 29,324 Hormel Foods Corp. 592 17,310 JM Smucker Co. (The) (S) 489 42,215 Kraft Foods, Inc. Class A (NON) 8,000 330,800 McCormick & Co., Inc. Class A (Non Voting Shares) (S) 775 48,081 Mead Johnson Nutrition Co. 1,893 138,719 Tyson Foods, Inc. Class A 1,100 17,622 Health-care equipment and supplies (1.9%) Baxter International, Inc. 3,950 238,027 Boston Scientific Corp. (NON) (S) 8,425 48,360 CareFusion Corp. (NON) 3,345 94,965 Covidien PLC (S) 3,759 223,360 Globus Medical, Inc. Class A (NON) 1,007 18,156 Intuitive Surgical, Inc. (NON) 100 49,563 Medtronic, Inc. 1,520 65,542 St. Jude Medical, Inc. (S) 3,427 144,380 Stryker Corp. (S) 462 25,715 Zimmer Holdings, Inc. (S) 1,800 121,716 Health-care providers and services (2.1%) Aetna, Inc. (S) 1,920 76,032 Catamaran Corp. (Canada) (NON) (S) 1,680 164,590 CIGNA Corp. 2,116 99,812 Express Scripts Holding Co. (NON) 3,636 227,868 Humana, Inc. 2,200 154,330 McKesson Corp. 500 43,015 UnitedHealth Group, Inc. (S) 5,900 326,919 WellCare Health Plans, Inc. (NON) 800 45,240 Hotels, restaurants, and leisure (1.8%) Las Vegas Sands Corp. 1,807 83,791 McDonald's Corp. (S) 5,327 488,752 Penn National Gaming, Inc. (NON) 2,700 116,370 Starbucks Corp. (S) 2,100 106,575 Vail Resorts, Inc. 1,260 72,639 Wyndham Worldwide Corp. 2,315 121,491 Household durables (0.8%) D.R. Horton, Inc. (S) 6,014 124,129 Newell Rubbermaid, Inc. 14,795 282,437 SodaStream International, Ltd. (Israel) (NON) (S) 600 23,502 Household products (2.0%) Colgate-Palmolive Co. (S) 2,717 291,317 Energizer Holdings, Inc. 777 57,972 Procter & Gamble Co. (The) 10,957 759,978 Independent power producers and energy traders (0.3%) AES Corp. (The) (NON) 5,828 63,933 Calpine Corp. (NON) 6,830 118,159 Industrial conglomerates (1.6%) General Electric Co. 38,833 881,897 Insurance (3.6%) ACE, Ltd. 1,771 133,888 Aflac, Inc. (S) 3,600 172,368 Allstate Corp. (The) 3,000 118,830 American International Group, Inc. (NON) 5,800 190,182 Aon PLC (S) 2,070 108,240 Assured Guaranty, Ltd. 5,950 81,039 Berkshire Hathaway, Inc. Class B (NON) 3,625 319,725 Chubb Corp. (The) 1,535 117,090 Hartford Financial Services Group, Inc. (The) (S) 4,900 95,256 Marsh & McLennan Cos., Inc. 3,100 105,183 MetLife, Inc. 6,000 206,760 Prudential Financial, Inc. 2,000 109,020 Travelers Cos., Inc. (The) 2,000 136,520 XL Group PLC 3,700 88,911 Internet and catalog retail (1.5%) Amazon.com, Inc. (NON) 1,890 480,665 HomeAway, Inc. (NON) (S) 2,894 67,864 Priceline.com, Inc. (NON) 472 292,041 Internet software and services (2.1%) eBay, Inc. (NON) 6,826 330,447 Google, Inc. Class A (NON) 1,140 860,130 IT Services (3.1%) Cognizant Technology Solutions Corp. (NON) 2,700 188,784 Computer Sciences Corp. 7,300 235,133 Fidelity National Information Services, Inc. 3,300 103,026 IBM Corp. 3,137 650,771 Visa, Inc. Class A (S) 4,183 561,693 Leisure equipment and products (0.4%) Hasbro, Inc. (S) 5,894 224,974 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 2,337 89,858 Thermo Fisher Scientific, Inc. 2,864 168,489 Machinery (1.2%) Cummins, Inc. (S) 800 73,768 Eaton Corp. (S) 6,084 287,530 Joy Global, Inc. (S) 620 34,757 Pall Corp. 397 25,206 Parker Hannifin Corp. 400 33,432 Stanley Black & Decker, Inc. 2,396 182,695 Xylem, Inc. 796 20,019 Media (3.5%) Comcast Corp. Class A 14,762 528,037 DIRECTV (NON) 4,000 209,840 DISH Network Corp. Class A 3,600 110,196 News Corp. Class A 11,543 283,150 Time Warner Cable, Inc. 1,000 95,060 Time Warner, Inc. (S) 8,162 369,983 Walt Disney Co. (The) (S) 6,562 343,061 Metals and mining (0.8%) Allegheny Technologies, Inc. 1,400 44,660 First Quantum Minerals, Ltd. (Canada) 600 12,786 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 4,669 184,799 Goldcorp, Inc. (Canada) 100 4,585 Newmont Mining Corp. 1,900 106,419 Rio Tinto PLC (United Kingdom) 975 45,578 Walter Energy, Inc. 1,800 58,428 Multiline retail (1.3%) Dollar General Corp. (NON) 1,881 96,947 Macy's, Inc. 4,805 180,764 Nordstrom, Inc. (S) 3,173 175,086 Target Corp. 3,931 249,501 Multi-utilities (0.8%) Ameren Corp. 947 30,938 Consolidated Edison, Inc. 1,000 59,890 Dominion Resources, Inc. 3,100 164,114 National Grid PLC ADR (United Kingdom) 871 48,219 PG&E Corp. (S) 1,319 56,282 SCANA Corp. (S) 1,200 57,924 Sempra Energy (S) 700 45,143 Oil, gas, and consumable fuels (8.5%) Anadarko Petroleum Corp. 5,568 389,315 Chevron Corp. 5,790 674,882 EOG Resources, Inc. 1,846 206,844 EXCO Resources, Inc. (S) 5,900 47,259 Exxon Mobil Corp. 22,397 2,048,206 HollyFrontier Corp. 800 33,016 Marathon Oil Corp. 13,379 395,617 Noble Energy, Inc. (S) 4,321 400,600 Southwestern Energy Co. (NON) (S) 11,715 407,448 Spectra Energy Corp. 4,400 129,184 Paper and forest products (0.5%) International Paper Co. 4,231 153,670 MeadWestvaco Corp. 3,400 104,040 Personal products (0.6%) Avon Products, Inc. (S) 21,830 348,189 Pharmaceuticals (6.4%) Abbott Laboratories 5,255 360,283 Auxilium Pharmaceuticals, Inc. (NON) 3,974 97,204 Bristol-Myers Squibb Co. 2,700 91,125 Eli Lilly & Co. 8,500 402,985 Johnson & Johnson (S) 12,936 891,420 Merck & Co., Inc. 14,895 671,765 Pfizer, Inc. 35,385 879,317 Watson Pharmaceuticals, Inc. (NON) 2,100 178,836 Professional services (0.4%) Nielsen Holdings NV (NON) 2,891 86,672 Verisk Analytics, Inc. Class A (NON) 2,600 123,786 Real estate investment trusts (REITs) (1.8%) American Tower Corp. Class A 2,323 165,839 Boston Properties, Inc. 1,100 121,671 Equity Residential Trust 2,400 138,072 HCP, Inc. 1,400 62,272 Prologis, Inc. 3,693 129,366 Public Storage 400 55,668 Simon Property Group, Inc. 1,792 272,044 Ventas, Inc. 500 31,125 Vornado Realty Trust 300 24,315 Semiconductors and semiconductor equipment (2.0%) Broadcom Corp. Class A (NON) 3,400 117,572 Cymer, Inc. (NON) 900 45,954 First Solar, Inc. (NON) (S) 8,177 181,080 Intel Corp. 8,400 190,512 Texas Instruments, Inc. (S) 13,119 361,428 Xilinx, Inc. (S) 6,800 227,188 Software (3.4%) Autodesk, Inc. (NON) 492 16,418 Electronic Arts, Inc. (NON) 988 12,538 Microsoft Corp. 38,889 1,158,114 Oracle Corp. 16,399 516,405 Salesforce.com, Inc. (NON) (S) 654 99,859 VMware, Inc. Class A (NON) (S) 1,137 109,993 Specialty retail (1.5%) AutoZone, Inc. (NON) 169 62,474 Bed Bath & Beyond, Inc. (NON) (S) 4,370 275,310 Best Buy Co., Inc. (S) 1,900 32,661 CarMax, Inc. (NON) (S) 200 5,660 GameStop Corp. Class A 500 10,500 Limited Brands, Inc. 679 33,448 Lowe's Cos., Inc. 3,999 120,930 Office Depot, Inc. (NON) 2,538 6,497 O'Reilly Automotive, Inc. (NON) 500 41,810 Staples, Inc. (S) 2,100 24,192 TJX Cos., Inc. (The) 5,208 233,266 Textiles, apparel, and luxury goods (0.5%) Coach, Inc. 3,138 175,791 NIKE, Inc. Class B 1,318 125,091 Tobacco (2.4%) Altria Group, Inc. 7,501 250,458 Lorillard, Inc. 2,243 261,197 Philip Morris International, Inc. 9,059 814,766 Water utilities (0.1%) American Water Works Co., Inc. 1,700 63,002 Wireless telecommunication services (0.5%) Sprint Nextel Corp. (NON) 51,600 284,832 Total common stocks (cost $47,254,489) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 31 $32,938 Nielsen Holdings NV $3.125 cv. pfd. 772 43,304 United Technologies Corp. $3.75 cv. pfd. (NON) 1,874 105,131 Total convertible preferred stocks (cost $174,036) SHORT-TERM INVESTMENTS (20.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 10,378,430 $10,378,430 Putnam Money Market Liquidity Fund 0.14% (AFF) 783,032 783,032 U.S. Treasury Bills with an effective yield of 0.172%, May 30, 2013 (SEG) $1,000 999 U.S. Treasury Bills with effective yields ranging from 0.163% to 0.170%, April 4, 2013 (SEG) 33,000 32,977 U.S. Treasury Bills with effective yields ranging from 0.156% to 0.158%, February 7, 2013 (SEG) 43,000 42,984 Total short-term investments (cost $11,238,407) TOTAL INVESTMENTS Total investments (cost $58,666,932) (b) FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $498,121) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Credit Suisse AG Euro Sell 10/17/12 $509,340 $498,121 $(11,219) Total FUTURES CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 1 $358,550 Dec-12 $396 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $55,521,212. (b) The aggregate identified cost on a tax basis is $59,654,606, resulting in gross unrealized appreciation and depreciation of $7,817,281 and $1,450,811, respectively, or net unrealized appreciation of $6,366,470. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $54,297 $6,964,012 $6,235,277 $584 $783,032 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $10,101,510. The fund received cash collateral of $10,378,430, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $11,659 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 1 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $800,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $11,219 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $6,701,756 $— $— Consumer staples 5,402,774 — — Energy 6,165,581 — — Financials 7,995,935 — — Health care 6,671,740 — — Industrials 5,524,116 — — Information technology 10,771,116 — — Materials 1,910,675 45,578 — Telecommunication services 1,617,542 — — Utilities 1,794,468 — — Total common stocks — Convertible preferred stocks 105,131 76,242 — Short-term investments 783,032 10,455,390 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(11,219) $— Futures contracts 396 — — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $11,219 Equity contracts 396 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Small Cap Value Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (95.8%) (a) Shares Value Aerospace and defense (0.3%) Innovative Solutions & Support, Inc. (NON) 141,231 $562,099 Airlines (0.2%) SkyWest, Inc. 41,869 432,507 Auto components (1.3%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 138,600 1,562,022 Modine Manufacturing Co. (NON) 83,598 616,953 Stoneridge, Inc. (NON) 144,321 717,275 Biotechnology (0.5%) Spectrum Pharmaceuticals, Inc. (NON) (S) 94,200 1,102,140 Building products (0.5%) NCI Building Systems, Inc. (NON) 108,834 1,091,605 Capital markets (1.3%) Cowen Group, Inc. Class A (NON) 436,415 1,178,321 Horizon Technology Finance Corp. 35,009 565,745 Medley Capital Corp. 68,219 959,841 Chemicals (4.3%) Cabot Corp. 28,900 1,056,873 HB Fuller Co. (S) 26,000 797,680 LSB Industries, Inc. (NON) 28,700 1,259,069 Minerals Technologies, Inc. 20,200 1,432,786 Olin Corp. (S) 54,700 1,188,631 OM Group, Inc. (NON) 65,700 1,218,078 RPM International, Inc. (S) 53,039 1,513,733 Tronox, Ltd. Class A (S) 40,500 917,325 Commercial banks (8.6%) Bancorp, Inc. (The) (NON) 145,585 1,495,158 Eagle Bancorp, Inc. (NON) (S) 62,700 1,048,344 Financial Institutions, Inc. (S) 84,782 1,580,336 First Citizens BancShares, Inc. Class A 7,748 1,262,149 First Connecticut Bancorp, Inc. 16,418 221,807 First of Long Island Corp. (The) (S) 27,196 837,909 Investors Bancorp, Inc. (NON) 87,508 1,596,146 Lakeland Financial Corp. (S) 35,754 986,810 Metro Bancorp, Inc. (NON) 84,181 1,066,573 National Bank Holdings Corp. Class A (NON) 48,781 949,278 Oriental Financial Group (Puerto Rico) (S) 152,600 1,605,352 Popular, Inc. (Puerto Rico) (NON) (S) 69,420 1,209,991 PrivateBancorp, Inc. 39,000 623,610 State Bank Financial Corp. 86,000 1,418,140 TCF Financial Corp. 94,100 1,123,554 Western Alliance Bancorp (NON) 150,200 1,532,040 Commercial services and supplies (2.7%) ACCO Brands Corp. (NON) (S) 163,527 1,061,290 Deluxe Corp. (S) 60,100 1,836,656 Ennis, Inc. 73,606 1,207,874 Portfolio Recovery Associates, Inc. (NON) (S) 17,000 1,775,310 Communications equipment (3.0%) Ceragon Networks, Ltd. (Israel) (NON) (S) 159,807 910,900 Emulex Corp. (NON) 198,700 1,432,627 Extreme Networks (NON) 363,688 1,214,718 Oplink Communications, Inc. (NON) 96,842 1,601,767 Polycom, Inc. (NON) 125,500 1,238,685 Computers and peripherals (2.3%) BancTec, Inc. 144A (F) (NON) 152,299 685,346 Datalink Corp. (NON) (S) 148,650 1,230,822 Electronics for Imaging, Inc. (NON) 88,600 1,471,646 Lexmark International, Inc. Class A 49,500 1,101,375 SMART Technologies, Inc. Class A (Canada) (NON) 258,400 421,192 Construction and engineering (1.4%) EMCOR Group, Inc. (S) 37,400 1,067,396 Great Lakes Dredge & Dock Corp. 141,600 1,090,320 Orion Marine Group, Inc. (NON) 82,173 610,545 UniTek Global Services, Inc. (NON) 69,117 297,203 Containers and packaging (0.8%) Grief, Inc. Class A 11,857 523,842 Rock-Tenn Co. Class A 16,800 1,212,624 Distributors (1.3%) Core-Mark Holding Co., Inc. 33,139 1,594,317 VOXX International Corp. (NON) 151,466 1,132,966 Diversified consumer services (0.8%) Corinthian Colleges, Inc. (NON) (S) 277,400 660,212 Steiner Leisure, Ltd. (Bahamas) (NON) 20,900 972,895 Diversified financial services (0.7%) NewStar Financial, Inc. (NON) (S) 34,149 409,447 PHH Corp. (NON) 53,600 1,090,760 Diversified telecommunication services (0.7%) Cogent Communications Group, Inc. (S) 66,632 1,531,870 Electric utilities (2.9%) NV Energy, Inc. 117,700 2,119,777 UIL Holdings Corp. (S) 56,138 2,013,109 UNS Energy Corp. 52,634 2,203,259 Electrical equipment (0.5%) General Cable Corp. (NON) (S) 33,200 975,416 Electronic equipment, instruments, and components (0.6%) Electro Scientific Industries, Inc. 113,389 1,385,614 Energy equipment and services (1.6%) Key Energy Services, Inc. (NON) 121,600 851,200 Pioneer Energy Services Corp. (NON) (S) 126,996 989,299 Tidewater, Inc. 35,936 1,743,974 Food and staples retail (1.7%) Harris Teeter Supermarkets, Inc. (S) 28,593 1,110,552 Spartan Stores, Inc. 80,259 1,228,765 Weis Markets, Inc. (S) 33,443 1,415,642 Food products (0.8%) Post Holdings, Inc. (NON) 42,800 1,286,568 Sanderson Farms, Inc. 12,500 554,625 Gas utilities (1.1%) Southwest Gas Corp. 53,931 2,383,750 Health-care equipment and supplies (0.8%) Cutera, Inc. (NON) 123,651 923,673 Syneron Medical, Ltd. (Israel) (NON) 76,300 743,925 Health-care providers and services (4.4%) Addus HomeCare Corp. (NON) 146,986 793,724 Centene Corp. (NON) (S) 30,100 1,126,041 Ensign Group, Inc. (The) (S) 57,400 1,756,727 Metropolitan Health Networks, Inc. (NON) (S) 148,643 1,388,326 PharMerica Corp. (NON) 144,100 1,824,306 Providence Service Corp. (The) (NON) 77,500 1,006,725 Triple-S Management Corp. Class B (Puerto Rico) (NON) 76,200 1,592,580 Health-care technology (0.9%) MedAssets, Inc. (NON) 115,500 2,055,900 Hotels, restaurants, and leisure (1.0%) Marriott Vacations Worldwide Corp. (NON) 41,099 1,480,386 Morgans Hotel Group Co. (NON) 115,400 740,868 Household durables (2.5%) La-Z-Boy, Inc. (NON) (S) 93,500 1,367,905 M/I Homes, Inc. (NON) (S) 72,944 1,410,737 NACCO Industries, Inc. Class A 10,200 1,279,182 Newell Rubbermaid, Inc. 73,588 1,404,795 Household products (0.3%) Spectrum Brands Holdings, Inc. (NON) (S) 16,500 660,165 Insurance (6.8%) Allied World Assurance Co. Holdings AG 26,800 2,070,300 American Financial Group, Inc. 34,743 1,316,760 Amtrust Financial Services, Inc. (S) 20,350 521,367 Arch Capital Group, Ltd. (NON) (S) 49,238 2,052,240 Employers Holdings, Inc. (S) 55,021 1,008,535 Flagstone Reinsurance Holdings SA (Luxembourg) 152,300 1,308,257 Maiden Holdings, Ltd. (Bermuda) 127,200 1,130,808 PartnerRe, Ltd. 16,300 1,210,764 Reinsurance Group of America, Inc. Class A 33,095 1,915,208 Validus Holdings, Ltd. 65,354 2,216,154 Internet software and services (2.1%) Earthlink, Inc. 236,100 1,681,032 Perficient, Inc. (NON) 96,400 1,163,548 Web.com Group, Inc. (NON) (S) 98,086 1,760,644 IT Services (1.5%) Ciber, Inc. (NON) 297,800 1,033,366 Convergys Corp. (S) 77,400 1,212,858 InterXion Holding NV (Netherlands) (NON) 48,700 1,106,464 Leisure equipment and products (0.9%) Brunswick Corp. 44,500 1,007,035 LeapFrog Enterprises, Inc. (NON) 95,461 861,058 Machinery (2.5%) Columbus McKinnon Corp. (NON) 71,700 1,083,387 Edwards Group, Ltd. ADR (United Kingdom) (NON) 151,405 1,000,787 EnPro Industries, Inc. (NON) (S) 32,800 1,181,128 Greenbrier Companies, Inc. (NON) (S) 65,353 1,054,797 Hyster-Yale Materials Holdings, Inc. (NON) 1,004 40,235 Manitowoc Co., Inc. (The) (S) 75,100 1,001,834 Media (0.1%) MDC Partners, Inc. 18,616 229,721 Metals and mining (0.5%) Metals USA Holdings Corp. (NON) 77,095 1,030,760 Multiline retail (0.5%) Gordmans Stores, Inc. (NON) 55,835 1,030,156 Multi-utilities (1.6%) Avista Corp. 77,431 1,993,074 CMS Energy Corp. 65,000 1,530,750 Oil, gas, and consumable fuels (4.1%) Energen Corp. 35,493 1,860,188 EPL Oil & Gas, Inc. (NON) 51,900 1,053,051 EXCO Resources, Inc. (S) 112,500 901,125 Gulfport Energy Corp. (NON) 29,300 915,918 Midstates Petroleum Co., Inc. (NON) (S) 77,100 666,915 Scorpio Tankers, Inc. (Monaco) (NON) 154,324 925,944 SM Energy Co. 18,901 1,022,733 Swift Energy Co. (NON) (S) 79,100 1,651,608 Paper and forest products (0.5%) Domtar Corp. (Canada) 14,400 1,127,376 Pharmaceuticals (0.6%) Medicines Co. (The) (NON) 53,238 1,374,073 Professional services (0.5%) Kforce, Inc. (NON) (S) 96,700 1,140,093 Real estate investment trusts (REITs) (7.4%) American Assets Trust, Inc. 40,820 1,093,568 American Capital Agency Corp. 32,800 1,134,552 Campus Crest Communities, Inc. 97,506 1,053,065 Colony Financial, Inc. 74,000 1,441,520 Education Realty Trust, Inc. 94,806 1,033,385 Entertainment Properties Trust 22,500 999,675 LaSalle Hotel Properties 31,993 853,893 MFA Financial, Inc. 138,781 1,179,639 National Health Investors, Inc. (S) 21,600 1,111,104 One Liberty Properties, Inc. 62,488 1,165,401 Piedmont Office Realty Trust, Inc. Class A 50,900 882,606 PS Business Parks, Inc. 16,200 1,082,484 Summit Hotel Properties, Inc. 238,010 2,032,605 Taubman Centers, Inc. 13,646 1,047,058 Road and rail (1.4%) Quality Distribution, Inc. (NON) 118,700 1,097,975 Roadrunner Transportation Systems, Inc. (NON) 60,300 975,654 Saia, Inc. (NON) (S) 43,812 882,374 Semiconductors and semiconductor equipment (2.8%) Advanced Energy Industries, Inc. (NON) (S) 59,774 736,416 Integrated Silicon Solutions, Inc. (NON) 140,900 1,304,734 Photronics, Inc. (NON) (S) 225,900 1,213,083 RF Micro Devices, Inc. (NON) 332,800 1,314,560 Silicon Image, Inc. (NON) 326,200 1,497,258 Software (1.3%) Actuate Corp. (NON) 186,800 1,313,204 Mentor Graphics Corp. (NON) 100,300 1,552,644 Specialty retail (4.6%) Aaron's, Inc. (S) 40,900 1,137,429 Aeropostale, Inc. (NON) 61,100 826,683 American Eagle Outfitters, Inc. (S) 43,200 910,656 Ascena Retail Group, Inc. (NON) 47,672 1,022,564 Citi Trends, Inc. (NON) 69,800 876,339 Lithia Motors, Inc. Class A (S) 41,600 1,385,696 Pep Boys - Manny, Moe & Jack (The) (S) 110,800 1,127,944 Sonic Automotive, Inc. Class A 75,500 1,432,990 Stage Stores, Inc. 61,435 1,293,821 Textiles, apparel, and luxury goods (1.1%) G-III Apparel Group, Ltd. (NON) (S) 36,300 1,303,170 PVH Corp. 10,743 1,006,834 Thrifts and mortgage finance (4.3%) Berkshire Hills Bancorp, Inc. (S) 60,900 1,393,392 BofI Holding, Inc. (NON) 57,693 1,502,903 Brookline Bancorp, Inc. 110,800 977,256 EverBank Financial Corp. 104,620 1,440,617 HomeStreet, Inc. (NON) 7,224 274,945 Rockville Financial, Inc. 106,400 1,303,400 United Financial Bancorp, Inc. 85,288 1,234,117 Walker & Dunlop, Inc. (NON) (S) 83,618 1,285,209 Trading companies and distributors (0.4%) DXP Enterprises, Inc. (NON) 20,239 966,817 Transportation infrastructure (0.5%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 182,200 1,105,956 Total common stocks (cost $187,745,027) INVESTMENT COMPANIES (0.8%) (a) Shares Value Hercules Technology Growth Capital, Inc. 150,916 $1,661,585 Total investment Companies (cost $1,328,903) SHORT-TERM INVESTMENTS (21.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 40,775,942 $40,775,942 Putnam Money Market Liquidity Fund 0.14% (AFF) 6,337,867 6,337,867 Total short-term investments (cost $47,113,809) TOTAL INVESTMENTS Total investments (cost $236,187,739) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012. Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $217,246,132. (b) The aggregate identified cost on a tax basis is $238,626,468, resulting in gross unrealized appreciation and depreciation of $36,275,525 and $17,995,353, respectively, or net unrealized appreciation of $18,280,172. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund which is under common ownership or control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* $6,225,966 $55,167,006 $55,055,105 $5,501 $6,337,867 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $39,372,677. The fund received cash collateral of $40,775,942, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $30,392,609 $— $— Consumer staples 6,256,317 — — Energy 12,581,955 — — Financials 63,034,098 — — Health care 15,688,140 — — Industrials 23,539,258 — — Information technology 28,899,157 685,346 — Materials 13,278,777 — — Telecommunication services 1,531,870 — — Utilities 12,243,719 — — Total common stocks — Investment companies 1,661,585 — — Short-term investments 6,337,867 40,775,942 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam VT Voyager Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (94.0%) (a) Shares Value Aerospace and defense (4.2%) General Dynamics Corp. 36,700 $2,426,604 Honeywell International, Inc. 169,300 10,115,675 L-3 Communications Holdings, Inc. 61,100 4,381,481 Precision Castparts Corp. 27,200 4,442,848 United Technologies Corp. 148,900 11,657,381 Air freight and logistics (0.3%) FedEx Corp. 29,200 2,470,904 Airlines (0.6%) Delta Air Lines, Inc. (NON) 472,270 4,325,993 Auto components (2.8%) American Axle & Manufacturing Holdings, Inc. (NON) 104,919 1,182,437 Goodyear Tire & Rubber Co. (The) (NON) 462,627 5,639,423 Johnson Controls, Inc. 256,051 7,015,797 Tenneco, Inc. (NON) 118,853 3,327,884 TRW Automotive Holdings Corp. (NON) 23,000 1,005,330 Valeo SA (France) 81,028 3,761,748 Automobiles (1.6%) Fiat SpA (Italy) (NON) 663,739 3,556,341 General Motors Co. (NON) 71,900 1,635,725 Nissan Motor Co., Ltd. (Japan) 379,000 3,226,788 Tesla Motors, Inc. (NON) (S) 147,395 4,315,726 Biotechnology (0.8%) Celgene Corp. (NON) 27,400 2,093,360 Dendreon Corp. (NON) (S) 297,800 1,438,374 Gilead Sciences, Inc. (NON) 35,600 2,361,348 Building products (0.5%) Owens Corning, Inc. (NON) 123,917 4,146,263 Capital markets (2.0%) Blackstone Group LP (The) 250,437 3,576,240 Charles Schwab Corp. (The) (S) 299,100 3,825,489 KKR & Co. LP 132,590 2,003,435 Morgan Stanley 158,500 2,653,290 State Street Corp. 87,297 3,662,982 Chemicals (4.1%) Celanese Corp. Ser. A 165,300 6,266,523 Monsanto Co. 40,000 3,640,800 Tronox, Ltd. Class A 996,453 22,569,660 Commercial services and supplies (0.7%) Tyco International, Ltd. (WI) 73,800 4,151,988 Tyco International, Ltd. (NON) 43,020 1,178,748 Communications equipment (3.9%) Cisco Systems, Inc. 120,793 2,305,938 F5 Networks, Inc. (NON) (S) 36,100 3,779,670 Polycom, Inc. (NON) 205,512 2,028,403 Qualcomm, Inc. 368,691 23,039,501 Computers and peripherals (12.0%) Apple, Inc. 101,460 67,700,200 EMC Corp. (NON) 540,900 14,750,343 Hewlett-Packard Co. 178,200 3,040,092 NetApp, Inc. (NON) (S) 29,900 983,112 SanDisk Corp. (NON) 200,152 8,692,601 Construction materials (0.1%) China Shanshui Cement Group, Ltd. (China) 1,522,000 988,126 Consumer finance (0.4%) Capital One Financial Corp. 55,246 3,149,574 Diversified financial services (2.0%) Bank of America Corp. 72,900 643,707 Citigroup, Inc. 255,900 8,373,048 JPMorgan Chase & Co. 160,250 6,486,920 Electronic equipment, instruments, and components (1.0%) Corning, Inc. 235,900 3,102,085 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 259,466 2,532,388 TE Connectivity, Ltd. 57,900 1,969,179 Energy equipment and services (5.4%) Baker Hughes, Inc. (S) 14,000 633,220 Cameron International Corp. (NON) 80,600 4,519,242 Halliburton Co. 439,079 14,792,572 Nabors Industries, Ltd. (NON) 105,600 1,481,568 National Oilwell Varco, Inc. 55,700 4,462,127 Oil States International, Inc. (NON) 48,200 3,829,972 Schlumberger, Ltd. 174,925 12,652,325 Food and staples retail (0.3%) Walgreen Co. 75,000 2,733,000 Food products (0.5%) Mead Johnson Nutrition Co. 55,900 4,096,352 Health-care equipment and supplies (2.1%) Baxter International, Inc. 146,300 8,816,038 Covidien PLC 57,400 3,410,708 St. Jude Medical, Inc. (S) 100,100 4,217,213 Health-care providers and services (2.7%) Aetna, Inc. 73,900 2,926,440 AmerisourceBergen Corp. 20,400 789,684 Catamaran Corp. (Canada) (NON) 57,732 5,656,004 CIGNA Corp. 45,000 2,122,650 Express Scripts Holding Co. (NON) 120,069 7,524,724 Humana, Inc. 23,700 1,662,555 UnitedHealth Group, Inc. 14,600 808,986 Health-care technology (0.1%) Allscripts Healthcare Solutions, Inc. (NON) 74,600 927,278 Hotels, restaurants, and leisure (2.6%) Las Vegas Sands Corp. 142,900 6,626,273 McDonald's Corp. 8,200 752,350 Penn National Gaming, Inc. (NON) 41,100 1,771,410 Sands China, Ltd. (Hong Kong) 295,200 1,096,101 Starbucks Corp. 185,600 9,419,200 Starwood Hotels & Resorts Worldwide, Inc. 21,400 1,240,344 Industrial conglomerates (0.2%) General Electric Co. 84,200 1,912,182 Insurance (5.4%) Aflac, Inc. 210,554 10,081,326 Assured Guaranty, Ltd. 940,175 12,805,184 Fidelity National Financial, Inc. Class A 41,700 891,963 Hartford Financial Services Group, Inc. (The) (S) 570,324 11,087,099 MetLife, Inc. 163,000 5,616,980 Prudential PLC (United Kingdom) 187,175 2,428,753 Internet and catalog retail (1.5%) HomeAway, Inc. (NON) (S) 132,400 3,104,780 Priceline.com, Inc. (NON) 14,403 8,911,568 Internet software and services (3.1%) Baidu, Inc. ADR (China) (NON) (S) 17,200 2,009,304 eBay, Inc. (NON) 55,000 2,662,550 Facebook, Inc. Class A (NON) 38,200 827,030 Facebook, Inc. Class B (F) (NON) 24,080 469,199 Google, Inc. Class A (NON) 24,405 18,413,573 IT Services (2.5%) Cognizant Technology Solutions Corp. (NON) 36,600 2,559,072 Computer Sciences Corp. 98,500 3,172,685 Total Systems Services, Inc. 36,800 872,160 Unisys Corp. (NON) 351,531 7,318,875 Visa, Inc. Class A 42,000 5,639,760 Leisure equipment and products (0.8%) Brunswick Corp. (S) 281,300 6,365,819 Life sciences tools and services (0.7%) Thermo Fisher Scientific, Inc. 95,500 5,618,265 Machinery (2.1%) China National Materials Co., Ltd. (China) 3,194,000 897,106 Cummins, Inc. 33,800 3,116,698 Eaton Corp. (S) 161,200 7,618,312 Joy Global, Inc. (S) 24,300 1,362,258 Stanley Black & Decker, Inc. 22,700 1,730,875 Timken Co. 55,010 2,044,172 Media (1.4%) Comcast Corp. Class A 125,515 4,489,672 DIRECTV (NON) 44,685 2,344,175 DISH Network Corp. Class A 51,000 1,561,110 News Corp. Class A 94,500 2,318,085 Metals and mining (2.5%) Cliffs Natural Resources, Inc. (S) 51,434 2,012,612 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 184,926 7,319,371 Goldcorp, Inc. (Toronto Exchange) (Canada) 39,360 1,804,656 Iluka Resources, Ltd. (Australia) 79,916 806,920 Newmont Mining Corp. 20,500 1,148,205 Rio Tinto PLC (United Kingdom) 44,200 2,066,188 Rio Tinto PLC ADR (United Kingdom) (S) 16,400 766,864 Vedanta Resources PLC (United Kingdom) (S) 91,142 1,523,920 Walter Energy, Inc. 72,597 2,356,499 Office electronics (0.8%) Xerox Corp. 893,230 6,556,308 Oil, gas, and consumable fuels (4.7%) Alpha Natural Resources, Inc. (NON) (S) 324,458 2,131,689 Anadarko Petroleum Corp. 94,800 6,628,416 Cabot Oil & Gas Corp. 109,800 4,930,020 Kodiak Oil & Gas Corp. (NON) 88,200 825,552 Marathon Oil Corp. 291,369 8,615,781 Noble Energy, Inc. 87,800 8,139,938 Royal Dutch Shell PLC Class A (United Kingdom) 111,138 3,849,057 Southwestern Energy Co. (NON) (S) 67,500 2,347,650 Personal products (0.3%) Avon Products, Inc. 157,100 2,505,745 Pharmaceuticals (3.1%) Auxilium Pharmaceuticals, Inc. (NON) 14,144 345,962 Elan Corp. PLC ADR (Ireland) (NON) (S) 69,400 743,968 Eli Lilly & Co. 72,300 3,427,743 Jazz Pharmaceuticals PLC (NON) 158,900 9,058,889 Johnson & Johnson 12,100 833,811 Medicines Co. (The) (NON) 61,257 1,581,043 Merck & Co., Inc. 9,900 446,490 Pfizer, Inc. 68,738 1,708,139 Shire PLC ADR (United Kingdom) 18,700 1,658,690 Warner Chilcott PLC Class A 177,900 2,401,650 Watson Pharmaceuticals, Inc. (NON) 24,300 2,069,388 Professional services (0.2%) Verisk Analytics, Inc. Class A (NON) 41,400 1,971,054 Real estate management and development (0.1%) CBRE Group, Inc. Class A (NON) 41,121 757,038 Semiconductors and semiconductor equipment (3.7%) Advanced Micro Devices, Inc. (NON) (S) 516,560 1,740,807 Avago Technologies, Ltd. (Singapore) 66,400 2,315,036 Broadcom Corp. Class A (NON) 69,100 2,389,478 First Solar, Inc. (NON) (S) 400,139 8,861,078 Micron Technology, Inc. (NON) 366,400 2,192,904 SK Hynix, Inc. (South Korea) (NON) 58,350 1,185,013 Texas Instruments, Inc. 352,200 9,703,110 Xilinx, Inc. 23,300 778,453 Software (4.0%) Longtop Financial Technologies Ltd. ADR (Hong Kong) (F) (NON) 99,123 — Microsoft Corp. 585,400 17,433,212 Oracle Corp. 203,161 6,397,540 Perfect World Co., Ltd. ADR (China) (S) 129,613 1,407,597 Salesforce.com, Inc. (NON) (S) 19,550 2,985,090 VMware, Inc. Class A (NON) (S) 32,300 3,124,702 Specialty retail (4.8%) AutoZone, Inc. (NON) 13,300 4,916,611 Bed Bath & Beyond, Inc. (NON) 108,150 6,813,450 Best Buy Co., Inc. (S) 1,008,063 17,328,603 Lowe's Cos., Inc. 153,700 4,647,888 Office Depot, Inc. (NON) (S) 1,201,036 3,074,652 Staples, Inc. (S) 42,800 493,056 Ulta Salon, Cosmetics & Fragrance, Inc. 8,700 837,854 Textiles, apparel, and luxury goods (0.6%) Coach, Inc. 81,900 4,588,038 Thrifts and mortgage finance (0.1%) MGIC Investment Corp. (NON) (S) 120,400 184,212 Radian Group, Inc. 111,500 483,910 Tobacco (0.5%) Lorillard, Inc. 11,400 1,327,530 Philip Morris International, Inc. 26,431 2,377,204 Wireless telecommunication services (0.2%) Sprint Nextel Corp. (NON) 235,700 1,301,064 Total common stocks (cost $612,866,344) WARRANTS (3.3%) (a) (NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 4,140,161 $2,939,514 Citigroup, Inc. 1/4/19 106.10 8,203,160 3,035,169 Ford Motor Co. 1/1/13 9.20 1,104,397 1,137,529 General Motors Co. 7/10/19 18.33 310,356 2,563,541 General Motors Co. 7/10/16 10.00 80,810 1,113,562 Hartford Financial Services Group, Inc. (The) (W) 6/26/19 9.70 199,172 2,222,760 JPMorgan Chase & Co. (W) 10/28/18 42.42 539,101 5,547,349 Wells Fargo & Co. (W) 10/28/18 34.01 788,400 7,797,276 Total warrants (cost $32,338,390) PURCHASED OPTIONS OUTSTANDING (1.2%) (a) Expiration date/ Contract strike price amount Value Amazon.com, Inc. (Call) 12-Nov/$270.00 17,452 $57,734 Assured Guaranty, Ltd. (Call) 12-Oct/14.00 295,653 122,696 Assured Guaranty, Ltd. (Call) 12-Oct/17.00 456,149 31,930 Baidu, Inc. (Call) 12-Dec/150.00 105,577 87,611 Baidu, Inc. (Call) 12-Dec/130.00 70,073 70,858 Best Buy Co., Inc. (Call) 12-Dec/23.00 551,106 269,270 Best Buy Co., Inc. (Call) 12-Dec/23.00 351,923 168,571 Best Buy Co., Inc. (Call) 12-Dec/25.00 489,807 114,478 Best Buy Co., Inc. (Call) 12-Dec/23.00 50,218 21,092 Best Buy Co., Inc. (Call) 12-Oct/14.00 195,444 628,104 Best Buy Co., Inc. (Call) 12-Oct/14.00 52,245 169,075 Best Buy Co., Inc. (Call) 12-Oct/23.00 988,879 61,023 CBOE Volatility Index (Call) 12-Oct/23.00 593,743 296,872 DIRECTV (Call) 12-Dec/55.00 284,001 303,950 First Solar, Inc. (Call) 12-Nov/15.00 78,063 573,053 General Dynamics Corp. (Call) 13-Jan/72.50 146,456 49,000 General Motors Co. (Call) 12-Dec/25.00 319,472 193,600 Halliburton Co. (Call) 13-Jan/42.00 713,156 142,631 Hartford Financial Services Group, Inc. (The) (Call) 12-Dec/14.00 154,695 856,812 Hewlett-Packard Co. (Call) 13-Jan/23.00 204,869 17,203 Hewlett-Packard Co. (Call) 12-Dec/23.00 712,538 40,992 iShares MSCI Emerging Markets Index (Call) 12-Nov/44.00 414,156 117,596 iShares MSCI Emerging Markets Index (Call) 12-Nov/42.00 313,784 71,857 iShares MSCI Emerging Markets Index (Call) 12-Oct/41.00 399,339 176,508 iShares MSCI Emerging Markets Index (Call) 12-Oct/43.00 363,036 61,825 JPMorgan Chase & Co. (Call) 12-Dec/40.00 493,131 988,925 JPMorgan Chase & Co. (Call) 12-Dec/42.00 415,147 440,384 JPMorgan Chase & Co. (Call) 12-Dec/42.00 320,283 339,753 JPMorgan Chase & Co. (Call) 12-Dec/40.00 674,695 200,587 JPMorgan Chase & Co. (Call) 12-Dec/44.00 278,446 138,950 Qualcomm, Inc. (Call) 13-Jan/60.00 149,968 731,394 SPDR S&P rust (Call) 12-Dec/155.00 222,264 62,786 SPDR S&P rust (Call) 12-Dec/150.00 206,757 51,751 SPDR S&P rust (Call) 12-Nov/151.00 607,580 101,600 SPDR S&P rust (Call) 12-Oct/146.00 289,605 260,355 SPDR S&P rust (Call) 12-Oct/151.00 754,046 122,985 SPDR S&P rust (Call) 12-Oct/151.00 2,264,697 140,864 SPDR S&P rust (Call) 12-Oct/151.00 1,261,911 82,024 SPDR S&P rust (Call) 12-Oct/150.00 683,415 74,697 SPDR S&P rust (Put) 12-Oct/141.00 387,417 338,641 Xerox Corp. (Call) 13-Jan/6.00 602,289 862,512 Total purchased options outstanding (cost $10,010,791) INVESTMENT COMPANIES (0.8%) (a) Shares Value iShares FTSE A50 China Index ETF (China) 1,974,100 $2,472,833 Market Vectors Gold Miners ETF (S) 39,400 2,116,174 SPDR S&P Homebuilders ETF 53,900 1,337,798 SPDR S&P Metals & Mining ETF 9,100 396,032 Total investment Companies (cost $5,232,676) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 33,610 $2,073,317 Total convertible preferred stocks (cost $2,631,534) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 0.125%, December 31, 2013 (i) $380,000 $379,715 U.S. Treasury Notes 0.500%, November 15, 2013 (i) 353,000 354,829 U.S. Treasury Notes 3.500%, May 15, 2020 (i) 132,000 156,296 U.S. Treasury Inflation Protected Securities 1.875%, July 15, 2013 (i) 97,319 100,561 Total U.S. treasury Obligations (cost $991,401) SHORT-TERM INVESTMENTS (10.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 66,958,387 $66,958,387 Putnam Money Market Liquidity Fund 0.14% (AFF) 8,920,554 8,920,554 SSgA Prime Money Market Fund 0.14% (P) 2,763,691 2,763,691 U.S. Treasury Bills with effective yields ranging from 0.152% to 0.174%, July 25, 2013 (SEGSF) $1,420,000 1,418,187 U.S. Treasury Bills zero % November 15, 2012 (i) 705,000 704,930 Total short-term investments (cost $80,765,691) TOTAL INVESTMENTS Total investments (cost $744,836,827) (b) WHEN-ISSUED SECURITIES SOLD AT 9/30/12 (Unaudited) COMMON STOCK (0.1%) (a) Shares Value Pentair, Ltd. (Switzerland)(WI) 17,534 $775,880 Total when-issued securities sold (proceeds $741,041) $775,880 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $33,913,201) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Danish Krone Sell 10/17/12 $2,121,662 $2,082,608 $(39,054) Credit Suisse AG Euro Sell 10/17/12 11,115,128 10,870,308 (244,820) Japanese Yen Sell 10/17/12 1,766,951 1,760,013 (6,938) UBS AG British Pound Sell 10/17/12 13,706,769 13,478,157 (228,612) Canadian Dollar Sell 10/17/12 5,743,874 5,722,115 (21,759) Total WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums received $2,883,383) (Unaudited) Contract Expiration date/ amount strike price Value Amazon.com, Inc. (Call) 17,452 12-Nov/$300.00 $9,159 Assured Guaranty, Ltd. (Call) 456,149 12-Oct/19.00 14,004 Baidu, Inc. (Call) 105,577 12-Dec/165.00 21,179 Best Buy Co., Inc. (Call) 551,106 12-Dec/25.00 128,804 Best Buy Co., Inc. (Call) 351,923 12-Dec/25.00 82,251 Best Buy Co., Inc. (Call) 489,807 12-Dec/27.00 55,709 Best Buy Co., Inc. (Call) 988,879 12-Oct/25.00 29,759 Best Buy Co., Inc. (Call) 50,218 12-Dec/25.00 11,737 CBOE Volatility Index (Call) 593,743 12-Oct/25.00 237,497 DIRECTV (Call) 284,001 12-Dec/60.00 50,694 First Solar, Inc. (Call) 78,063 12-Nov/25.00 116,075 General Motors Co. (Call) 319,472 12-Dec/27.00 83,944 Halliburton Co. (Call) 713,156 13-Jan/44.00 53,487 Hewlett-Packard Co. (Call) 204,869 13-Jan/25.00 8,869 Hewlett-Packard Co. (Call) 712,538 12-Dec/25.00 22,402 iShares MSCI Emerging Markets Index (Call) 414,156 12-Nov/46.00 26,850 iShares MSCI Emerging Markets Index (Call) 363,036 12-Oct/45.00 7,206 JPMorgan Chase & Co. (Call) 415,147 12-Dec/44.00 207,167 JPMorgan Chase & Co. (Call) 493,131 12-Dec/42.00 523,108 JPMorgan Chase & Co. (Call) 320,283 12-Dec/44.00 159,828 JPMorgan Chase & Co. (Call) 278,446 12-Dec/48.00 27,009 Qualcomm, Inc. (Call) 149,968 13-Jan/65.00 353,136 SPDR S&P rust (Call) 222,264 12-Dec/160.00 11,671 SPDR S&P rust (Call) 607,580 12-Nov/153.00 55,937 SPDR S&P rust (Call) 754,046 12-Oct/154.00 35,408 SPDR S&P rust (Call) 2,264,697 12-Oct/153.00 44,230 SPDR S&P rust (Call) 683,415 12-Oct/152.00 25,594 SPDR S&P rust (Call) 1,261,911 12-Oct/153.00 24,645 SPDR S&P rust (Put) 387,417 12-Oct/139.00 215,581 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC baskets 77,394 1/30/13 (3 month USD-LIBOR-BBA plus 15 bp) A basket (BCSU115) of common stocks $(348,564) Total $(348,564) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $790,572,842. (b) The aggregate identified cost on a tax basis is $775,211,941, resulting in gross unrealized appreciation and depreciation of $136,700,723 and $42,692,365, respectively, or net unrealized appreciation of $94,008,358. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $10,244,470 $276,222,051 $277,545,967 $7,725 $8,920,554 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (WI) Tyco International, Ltd. announced a spin-off of operations to Pentair, Ltd. that was to close after the close of the reporting period. Prior to the close of the reporting period, the fund entered into a when-issued sale for a portion of its Pentair, Ltd. spin-off shares. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $63,803,714. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $66,958,387, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $2,454,498 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts may include extended effective dates on premiums. The fund had an average contract amount of approximately 14,600,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 11,700,00 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $45,100,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $8,500,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,512,639 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $502,129 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $609,268. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $115,727,260 $11,640,978 $— Consumer staples 13,039,831 — — Energy 75,990,072 3,849,057 — Financials 76,282,397 2,428,753 — Health care 74,649,400 — — Industrials 69,053,436 897,106 — Information technology 243,283,836 1,185,013 469,199 Materials 47,885,190 5,385,154 — Telecommunication services 1,301,064 — — Total common stocks Convertible preferred stocks $— $2,073,317 $— Investment companies 3,850,004 2,472,833 — Purchased options outstanding — 9,642,549 — U.S. Treasury obligations — 1,696,331 — Warrants 26,356,700 — — Short-term investments 11,684,245 68,376,574 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(541,183) $— Written options — (2,642,940) — When-issued securities sold (775,880) — — Total return swap contracts — (348,564) — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $541,183 Equity contracts 35,999,249 2,991,504 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012
